

115 S1405 RS: Federal Aviation Administration Reauthorization Act of 2017
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 407115th CONGRESS2d SessionS. 1405[Report No. 115–243]IN THE SENATE OF THE UNITED STATESJune 22, 2017Mr. Thune (for himself, Mr. Nelson, Mr. Blunt, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationMay 9, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 49, United States Code, to authorize appropriations for the Federal Aviation
			 Administration, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Federal Aviation Administration Reauthorization Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 49, United States Code.Sec. 3. Definition of appropriate committees of Congress.Sec. 4. Effective date.TITLE I—AuthorizationsSubtitle A—Funding of FAA programsSec. 1001. Airport planning and development and noise compatibility planning and programs.Sec. 1002. Air navigation facilities and equipment.Sec. 1003. FAA operations.Sec. 1004. FAA research and development.Sec. 1005. Funding for aviation programs.Sec. 1006. Extension of expiring authorities.Subtitle B—Airport improvement program modificationsSec. 1201. Small airport regulation relief.Sec. 1202. Priority review of construction projects in cold weather States.Sec. 1203. State block grants updates.Sec. 1204. Contract Tower Program updates.Sec. 1205. Approval of certain applications for the Contract Tower Program.Sec. 1206. Remote towers.Sec. 1207. Midway Island Airport.Sec. 1208. Airport road funding.Sec. 1209. Repeal of inherently low-emission airport vehicle pilot program.Sec. 1210. Modification of zero-emission airport vehicles and infrastructure pilot program.Sec. 1211. Repeal of airport ground support equipment emissions retrofit pilot program.Sec. 1212. Funding eligibility for airport energy efficiency assessments.Sec. 1213. Recycling plans; safety projects at unclassified airports.Sec. 1214. Transfers of instrument landing systems.Sec. 1215. Non-movement area surveillance pilot program.Sec. 1216. Amendments to definitions.Sec. 1217. Clarification of noise exposure map updates.Sec. 1218. Provision of facilities.Sec. 1219. Moratorium on changes to the Contract Weather Observer Program.Sec. 1220. Federal share adjustment.Sec. 1221. Miscellaneous technical amendments.Sec. 1222. Mothers' rooms at airports.Sec. 1223. Definition of small business concern.Sec. 1224. State standards for airport pavements.Subtitle C—FLIGHT Act of 2017Sec. 1301. Short title.Sec. 1302. General aviation airport entitlement reform.Sec. 1303. Extending aviation development streamlining.Sec. 1304. Establishment of public private-partnership program at general aviation airports.Sec. 1305. Disaster relief airports.Sec. 1306. Airport development relating to disaster relief.Sec. 1307. Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of airport improvement grants.Subtitle D—Passenger facility chargesSec. 1401. PFC streamlining.Sec. 1402. Intermodal access projects.Sec. 1403. Future aviation infrastructure and financing study.Sec. 1404. Airport vehicle emissions.TITLE II—SafetySubtitle A—Unmanned aircraft systems reformSec. 2001. Definitions.PART I—Privacy and transparencySec. 2101. Unmanned aircraft systems privacy policy.Sec. 2102. Sense of Congress.Sec. 2103. Federal Trade Commission authority.Sec. 2104. Commercial and governmental operators.Sec. 2105. Analysis of current remedies under Federal, State, and local jurisdictions.PART II—Unmanned aircraft systemsSec. 2121. Definitions.Sec. 2122. Utilization of unmanned aircraft system test sites.Sec. 2123. Small unmanned aircraft safety standards.Sec. 2124. Small unmanned aircraft in the Arctic.Sec. 2125. Special authority for certain unmanned aircraft systems.Sec. 2126. Additional rulemaking authority.Sec. 2127. Governmental unmanned aircraft systems.Sec. 2128. Special rules for model aircraft.Sec. 2129. Authority.Sec. 2130. Unmanned aircraft systems aeronautical knowledge and safety.Sec. 2131. Treatment of unmanned aircraft operating underground.Sec. 2132. Enforcement.Sec. 2133. Airport safety and airspace hazard mitigation and enforcement.Sec. 2134. Aviation emergency safety public services disruption.Sec. 2135. Public UAS operations by tribal governments.Sec. 2136. Carriage of property by small unmanned aircraft systems for compensation or hire.Sec. 2137. Collegiate training initiative program for unmanned aircraft systems.Sec. 2138. Incorporation of Federal Aviation Administration occupations relating to unmanned aircraft into veterans employment programs of the administration.Sec. 2139. Report on UAS and chemical aerial application.Sec. 2140. Part 107 implementation improvements.Sec. 2141. Redesignation.PART III—Other mattersSec. 2151. Federal and local authorities.Sec. 2152. Spectrum.Sec. 2153. Use of unmanned aircraft systems at institutions of higher education.Sec. 2154. Transition language.PART IV—Operator safetySec. 2161. Short title.Sec. 2162. Findings; sense of Congress.Sec. 2163. Unsafe operation of unmanned aircraft.Subtitle B—FAA safety certification reformPART I—General provisionsSec. 2211. Definitions.Sec. 2212. Safety Oversight and Certification Advisory Committee.PART II—Aircraft certification reformSec. 2221. Aircraft certification performance objectives and metrics.Sec. 2222. Organization designation authorizations.Sec. 2223. ODA review.Sec. 2224. Type certification resolution process.Sec. 2225. Safety enhancing technologies for small general aviation airplanes.PART III—Flight standards reformSec. 2231. Flight standards performance objectives and metrics.Sec. 2232. FAA task force on flight standards reform.Sec. 2233. Centralized safety guidance database.Sec. 2234. Regulatory Consistency Communication Board.PART IV—Safety workforceSec. 2241. Safety workforce training strategy.PART V—International aviationSec. 2251. Promotion of United States aerospace standards, products, and services abroad.Sec. 2252. Bilateral exchanges of safety oversight responsibilities.Sec. 2253. FAA leadership abroad.Sec. 2254. Registration, certification, and related fees.Subtitle C—Airline passenger safety and protectionsSec. 2301. Access to air carrier flight decks.Sec. 2302. Aircraft tracking and flight data.Sec. 2303. Flight attendant duty period limitations and rest requirements.Sec. 2304. Report on obsolete test equipment.Sec. 2305. Plan for systems to provide direct warnings of potential runway incursions.Sec. 2306. Helicopter air ambulance operations data and reports.Sec. 2307. Part 135 accident and incident data.Sec. 2308. Definition of human factors.Sec. 2309. Sense of Congress; pilot in command authority.Sec. 2310. Enhancing ASIAS.Sec. 2311. Improving runway safety.Sec. 2312. Safe air transportation of lithium cells and batteries.Sec. 2313. Aircraft cabin evacuation procedures.Sec. 2314. Annual safety incident report.Subtitle D—General aviation safetySec. 2401. Automated weather observing systems policy.Sec. 2402. Requirement to consult with stakeholders in defining scope and requirements for Future Flight Service Program.Sec. 2403. Aviation fuel.Sec. 2404. Applicability of medical certification standards to operators of air balloons.Sec. 2405. Technical corrections.Subtitle E—General provisionsSec. 2501. FAA technical training.Sec. 2502. Safety critical staffing.Sec. 2503. Approach control radar.Sec. 2504. Airspace management advisory committee.Subtitle F—General aviation pilot protectionsSec. 2601. Short title.Sec. 2602. Expansion of Pilot's Bill of Rights.Sec. 2603. Limitations on reexamination of certificate holders.Sec. 2604. Expediting updates to NOTAM Program.Sec. 2605. Accessibility of certain flight data.Sec. 2606. Authority for legal counsel to issue certain notices.TITLE III—Air service improvementsSec. 3001. Definitions.Subtitle A—Passenger air service improvementsSec. 3101. Causes of airline delays or cancellations.Sec. 3102. Involuntary changes to itineraries.Sec. 3103. Addressing the needs of families of passengers involved in aircraft accidents.Sec. 3104. Travelers with disabilities.Sec. 3105. Extension of Advisory Committee for Aviation Consumer Protection.Sec. 3106. Extension of competitive access reports.Sec. 3107. Refunds for other fees that are not honored by a covered air carrier.Sec. 3108. Disclosure of fees to consumers.Sec. 3109. Seat assignments.Sec. 3110. Advanced boarding during pregnancy.Sec. 3111. Consumer complaint process improvement.Sec. 3112. Online access to aviation consumer protection information.Sec. 3113. Study on in cabin wheelchair restraint systems.Sec. 3114. Advisory committee on the air travel needs of passengers with disabilities.Sec. 3115. Enforcement of aviation consumer protection rules.Sec. 3116. Dimensions for passenger seats.Sec. 3117. Cell phone voice communications.Sec. 3118. TICKETS Act.Sec. 3119. Transparency for disabled passengers.Subtitle B—Essential air serviceSec. 3201. Essential air service.Sec. 3202. Small community air service development program.Sec. 3203. Small community program amendments.Sec. 3204. Waivers.TITLE IV—NextGen and FAA organizationSec. 4001. Definitions.Subtitle A—NextGen air transportation systemSec. 4101. Return on investment report.Sec. 4102. Ensuring FAA readiness to provide seamless oceanic operations.Sec. 4103. Annual NextGen performance goals.Sec. 4104. Air traffic control operational contingency plans.Sec. 4105. 2020 ADS–B Out mandate plan.Sec. 4106. NextGen interoperability.Sec. 4107. NextGen transition management.Sec. 4108. Implementation of NextGen operational improvements.Sec. 4109. Securing aircraft avionics systems.Sec. 4110. Defining NextGen.Sec. 4111. Human factors.Sec. 4112. Major acquisition reports.Sec. 4113. Equipage mandates.Sec. 4114. Workforce.Sec. 4115. Programmatic risk management.Sec. 4116. Program management.Sec. 4117. System-wide improvements.Sec. 4118. NextGen research.Subtitle B—Administration organization and employeesSec. 4201. Cost-saving initiatives.Sec. 4202. Federal Aviation Administration performance measures and targets.Sec. 4203. Treatment of essential employees during furloughs.Sec. 4204. Controller candidate interviews.Sec. 4205. Report on plans for air traffic control facilities in the New York City and Newark region.Sec. 4206. Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project.Sec. 4207. Air traffic services at aviation events.Sec. 4208. Annual report on inclusion of disabled veteran leave in personnel management system.TITLE V—MiscellaneousSec. 5001. National Transportation Safety Board investigative officers.Sec. 5002. Overflights of national parks.Sec. 5003. Aeronautical studies for commercial space launch site runways.Sec. 5004. Comprehensive aviation preparedness plan.Sec. 5005. Advanced Materials Center of Excellence.Sec. 5006. Interference with airline employees.Sec. 5007. Secondary cockpit barriers.Sec. 5008. Research and deployment of certain airfield pavement technologies.Sec. 5009. Increase in duration of general aviation aircraft registration.Sec. 5010. Modification of limitation of liability relating to aircraft.Sec. 5011. Government Accountability Office study of illegal drugs seized at international airports in the United States.Sec. 5012. Government Accountability Office review of unmanned aircraft systems.Sec. 5013. Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.Sec. 5014. Treatment of multi-year lessees of large and turbine-powered multiengine aircraft.Sec. 5015. Student outreach report.Sec. 5016. Authorization of certain flights by stage 2 aircraft.Sec. 5017. Supersonic aircraft.Sec. 5018. Terminal aerodrome forecast.Sec. 5019. Technical and conforming amendments. 2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3.Definition of appropriate committees of CongressIn this Act, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 4.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA programs
				1001.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) is amended by striking section 47505(a)(2), and carrying out noise compatibility programs under section 47504(c) $3,350,000,000 for each of fiscal years 2012 through 2017 and inserting section 47505(a)(2), carrying out noise compatibility programs under section 47504(c), an airport cooperative research program under section 44511, Airports Technology-Safety research, and Airports Technology-Efficiency research $3,350,000,000 for fiscal year 2018 and $3,750,000,000 for each of fiscal years 2019 through 2021..
 (b)Obligational authoritySection 47104(c) is amended in the matter preceding paragraph (1) by striking September 30, 2017 and inserting September 30, 2021. 1002.Air navigation facilities and equipmentSection 48101(a) is amended by striking paragraphs (1) through (5) and inserting the following:
					
 (1)$2,877,365,122 for fiscal year 2018. (2)$2,889,379,240 for fiscal year 2019.
 (3)$2,906,007,932 for fiscal year 2020. (4)$2,921,493,286 for fiscal year 2021..
				1003.FAA operations
 (a)In generalSection 106(k)(1) is amended by striking subparagraphs (A) through (E) and inserting the following:  (A)$10,123,257,311 for fiscal year 2018;
 (B)$10,233,107,832 for fiscal year 2019; (C)$10,341,034,956 for fiscal year 2020; and
 (D)$10,453,299,174 for fiscal year 2021.. (b)Authorized expendituresSection 106(k)(2) is amended by striking for fiscal years 2012 through 2015 each place it appears and inserting for fiscal years 2018 through 2021.
 (c)Authority To transfer fundsSection 106(k)(3) is amended by striking 2012 through 2017 and inserting 2018 through 2021. 1004.FAA research and developmentSection 48102 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking 44511–44513 and inserting 44512–44513; and (ii)by striking and, for each of fiscal years 2012 through 2015, under subsection (g); and
 (B)by striking paragraphs (1) through (9) and inserting the following:  (1)$175,000,000 for fiscal year 2018.
 (2)$175,000,000 for fiscal year 2019. (3)$175,000,000 for fiscal year 2020.
 (4)$175,000,000 for fiscal year 2021.; and (2)in subsection (b), by striking paragraph (3).
					1005.Funding for aviation programs
 (a)Airport and airway trust fund guaranteeSection 48114(a)(1)(A) is amended to read as follows:  (A)In generalThe total budget resources made available from the Airport and Airway Trust Fund each fiscal year under sections 48101, 48102, 48103, and 106(k)—
 (i)shall, in each of fiscal years 2018 through 2021, be equal to— (I)the sum of—
 (aa)90 percent of the estimated level of receipts plus interest credited to the Airport and Airway Trust Fund for that fiscal year; and
 (bb)the actual level of receipts plus interest credited to the Airport and Airway Trust Fund for the second preceding fiscal year minus the total amount made available for obligation from the Airport and Airway Trust Fund for the second preceding fiscal year; and
 (II)less the amount calculated under subclause (I)(bb) for the fourth preceding year; and (ii)may be used only for the aviation investment programs listed in subsection (b)(1)..
 (b)Enforcement of guaranteesSection 48114(c)(2) is amended by striking 2017 and inserting 2021. 1006.Extension of expiring authorities (a)Marshall Islands, Micronesia, and PalauSection 47115(j) is amended by striking 2017 and inserting 2021.
 (b)Extension of compatible land use planning and projects by State and local governmentsSection 47141(f) is amended by striking September 30, 2017 and inserting September 30, 2021. (c)Extension of pilot program for redevelopment of airport propertiesSection 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking September 30, 2017 and inserting September 30, 2021.
					BAirport improvement program modifications
 1201.Small airport regulation reliefSection 47114(c)(1) is amended by striking subparagraph (F) and inserting the following:  (F)Special rule for fiscal years 2017 through 2021Notwithstanding subparagraph (A) and subject to subparagraph (G), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2017 through 2021 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2017, 2018, 2019, 2020, or 2021, as applicable, under subparagraph (A); and
 (iii)had scheduled air service at any point in the calendar year used to calculate the apportionment. (G)Limitations and waiversThe authority to make apportionments in the manner prescribed in subparagraph (F) may be utilized no more than 3 years in a row. The Secretary may waive this limitation if the Secretary determines that an airport’s enplanements are substantially close to 10,000 enplanements and the airport sponsor or affected communities are taking reasonable steps to restore enplanements above 10,000.
						(H)Minimum apportionment for commercial service airports with more than 8,000 passenger boardings in a
 calendar yearNot less than $600,000 may be apportioned under subparagraph (A) for each fiscal year to each sponsor of a commercial service airport that had fewer than 10,000 passenger boardings, but at least 8,000 passenger boardings, during the prior calendar year.. 
				1202.Priority review of construction projects in cold weather States
 (a)In generalThe Administrator of the Federal Aviation Administration, to the extent practicable, shall schedule the Administrator’s review of construction projects so that projects to be carried out in the States in which the weather during a typical calendar year prevents major construction projects from being carried out before May 1 are reviewed as early as possible.
 (b)ReportThe Administrator shall update the appropriate committees of Congress annually on the effectiveness of the review and prioritization.
 1203.State block grants updatesSection 47128(a) is amended by striking 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting 15 qualified States for fiscal year 2018 and each fiscal year thereafter.
				1204.Contract Tower Program updates
 (a)Special ruleSection 47124(b)(1)(B) is amended by striking after such determination is made and inserting after the end of the period described in subsection (d)(6)(C). (b)Contract Air Traffic Control Tower Cost-share Program; fundingSection 47124(b)(3)(E) is amended to read as follows:
						
 (E)FundingOf the amounts appropriated under section 106(k)(1), such sums as may be necessary may be used to carry out this paragraph..
 (c)Cap on Federal share of cost of constructionSection 47124(b)(4)(C) is amended by striking $2,000,000 and inserting $4,000,000. (d)Cost benefit ratio revisionSection 47124 is amended by adding at the end the following:
						
							(d)Cost benefit ratios
 (1)Contract air traffic control tower program at cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, if an air traffic control tower is operating under the Cost-share Program, the Secretary shall annually calculate a new benefit-to-cost ratio for the tower.
 (2)Contract tower program at non-cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, if a tower is operating under the Contract Tower Program and continued under subsection (b)(1), the Secretary shall not calculate a new benefit-to-cost ratio for the tower unless the annual aircraft traffic at the airport where the tower is located decreases by more than 25 percent from the previous year or by more than 60 percent over a 3-year period.
 (3)ConsiderationsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may consider only the following costs:
 (A)The Federal Aviation Administration's actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration's actual telecommunications costs of the tower. (C)Relocation and replacement costs of equipment of the Federal Aviation Administration associated with the tower, if paid for by the Federal Aviation Administration.
 (D)Logistics, such as direct costs associated with establishing or updating the tower's interface with other systems and equipment of the Federal Aviation Administration, if paid for by the Federal Aviation Administration.
 (4)ExclusionsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may not consider the following costs:
 (A)Airway facilities costs, including labor and other costs associated with maintaining and repairing the systems and equipment of the Federal Aviation Administration.
 (B)Costs for depreciating the building and equipment owned by the Federal Aviation Administration. (C)Indirect overhead costs of the Federal Aviation Administration.
 (D)Costs for utilities, janitorial, and other services paid for or provided by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located.
 (E)The cost of new or replacement equipment, or construction of a new or replacement tower, if the costs incurred were incurred by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is or will be located.
 (F)Other expenses of the Federal Aviation Administration not directly associated with the actual operation of the tower.
 (5)Margin of errorThe Secretary shall add a 5 percent margin of error to a benefit-to-cost ratio determination to acknowledge and account for any direct or indirect factors that are not included in the criteria the Secretary used in calculating the benefit-to-cost ratio.
 (6)ProceduresThe Secretary shall establish procedures— (A)to allow an airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located not less than 90 days following the receipt of an initial benefit-to-cost ratio determination from the Secretary—
 (i)to request the Secretary reconsider that determination; and (ii)to submit updated or additional data to the Secretary in support of the reconsideration;
 (B)to allow the Secretary not more than 90 days to review the data submitted under subparagraph (A)(ii) and respond to the request under subparagraph (A)(i);
 (C)to allow the airport, State, or political subdivision of a State, as applicable, 30 days following the date of the response under subparagraph (B) to review the response before any action is taken based on a benefit-to-cost determination; and
 (D)to provide, after the end of the period described in subparagraph (C), an 18-month grace period before cost-share payments are due from the airport, State, or political subdivision of a State if as a result of the benefit-to-cost ratio determination the airport, State, or political subdivision, as applicable, is required to transition to the Cost-share Program.
 (e)DefinitionsIn this section: (1)Contract tower programThe term Contract Tower Program means the level I air traffic control tower contract program established under subsection (a) and continued under subsection (b)(1).
 (2)Cost-share programThe term Cost-share Program means the cost-share program established under subsection (b)(3).. (e)Conforming amendmentsSection 47124(b) is amended—
 (1)in paragraph (1)(C), by striking the program established under paragraph (3) and inserting the Cost-share Program; (2)in paragraph (3)—
 (A)in the heading, by striking Contract air traffic control tower program and inserting Cost-share program; (B)in subparagraph (A), by striking contract tower program established under subsection (a) and continued under paragraph (1) (in this paragraph referred to as the Contract Tower Program) and inserting Contract Tower Program;
 (C)in subparagraph (B), by striking In carrying out the program and inserting In carrying out the Cost-share Program; (D)in subparagraph (C), by striking participate in the program and inserting participate in the Cost-share Program;
 (E)in subparagraph (D), by striking under the program and inserting under the Cost-share Program; and (F)in subparagraph (F), by striking the program continued under paragraph (1) and inserting the Contract Tower Program; and
 (3)in paragraph (4)(B)(i)(I), by striking contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3) and inserting Contract Tower Program or the Cost-share Program.
 (f)ExemptionSection 47124(b)(3)(D) is amended by adding at the end the following: Airports with both Part 121 air service and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost share requirement under the Cost-share Program..
 (g)Savings provisionNotwithstanding the amendments made by this section, the towers for which assistance is being provided under section 41724 of title 49, United States Code, on the day before the date of enactment of this Act may continue to be provided such assistance under the terms of that section as in effect on that day.
					1205.Approval of certain applications for the Contract Tower Program
 (a)In generalIf the Administrator of the Federal Aviation Administration has not implemented a revised cost-benefit methodology for purposes of determining eligibility for the Contract Tower Program before the date that is 30 days after the date of enactment of this Act, any air traffic control tower with an application for participation in the Contract Tower Program pending as of January 1, 2017, shall be approved for participation in the Contract Tower Program if the Administrator determines the tower is eligible under the criteria set forth in the Federal Aviation Administration report entitled, Establishment and Discontinuance Criteria for Airport Traffic Control Towers, and dated August 1990 (FAA–APO–90–7).
 (b)Requests for additional authorityThe Administrator shall respond not later than 30 days after the date the Administrator receives a formal request from an airport and air traffic control contractor for additional authority to expand contract tower operational hours and staff to accommodate flight traffic outside of current tower operational hours.
 (c)Definition of Contract Tower ProgramIn this section, the term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by section 1204 of this Act.
					1206.Remote towers
					(a)Pilot program
 (1)EstablishmentThe Administrator of the Federal Aviation Administration shall establish— (A)in consultation with airport operators and general aviation users, a pilot program at public-use airports to construct and operate remote towers;
 (B)a selection process for participation in the pilot program; and (C)a clear process for the safety and operational certification of the remote towers.
 (2)Safety considerationsIn establishing the pilot program, the Administrator shall consult with operators of remote towers in foreign countries to design the pilot program in a manner that leverages as many safety and airspace efficiency benefits as possible.
 (3)RequirementsIn selecting the airports for participation in the pilot program, the Administrator shall— (A)to the extent practicable, ensure that at least 2 different vendors of remote tower systems participate;
 (B)include at least 1 airport currently in the Contract Tower Program and at least 1 airport that does not have an air traffic control tower; and
 (C)clearly identify the analysis relating to the feasibility, safety, cost, and benefits of remote towers that will be addressed at each airport.
 (4)Selection criteriaIn selecting an airport for participation in the pilot program, the Administrator shall consider— (A)how inclusion of that airport will add value to assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers;
 (B)the amount and variety of air traffic at an airport; and (C)the costs and benefits of including that airport.
 (5)DataThe Administrator shall clearly identify and collect air traffic control information and data from participating airports that will assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers.
 (6)ReportNot later than 1 year after the date the first remote tower is operational, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report—
 (A)detailing any benefits, costs, or safety improvements associated with the use of the remote towers; and
 (B)evaluating the feasibility of using remote towers, particularly in the Contract Tower Program, for airports without an air traffic control tower, or to improve safety at airports with towers.
 (7)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall select airports for participation in the pilot program.
 (8)DefinitionsIn this subsection: (A)Contract tower programThe term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by section 1204 of this Act.
 (B)Remote towerThe term remote tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower whereby air traffic services are provided to operators at an airport from a location that may not be on or near the airport.
 (b)Remote tower programNot later than 30 days after the date on which the first remote tower is commissioned to operate under this section, the Administrator shall establish a process to authorize the construction and commissioning operation of additional remote towers, that are certificated under subsection (a)(1)(C), at other airports.
 (c)AIP funding eligibilityFor purposes of the pilot program under subsection (a), and after certificated remote towers are available under subsection (b), constructing a remote tower or acquiring and installing air traffic control, communications, or related equipment for a remote tower shall be considered airport development (as defined in section 47102 of title 49, United States Code) for purposes of subchapter I of chapter 471 of that title if components are installed and used at the airport, except, as needed, for off-airport sensors installed on leased towers.
 1207.Midway Island AirportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2518) is amended by striking and for the period beginning on October 1, 2015, and ending on September 30, 2017, and inserting and for fiscal years 2018 through 2021.
				1208.Airport road funding
 (a)Airport development grant assurancesSection 47107(b) is amended by adding at the end the following:  (4)This subsection does not prevent the use of airport revenue for the maintenance and improvement of the on-airport portion of a surface transportation facility providing access to an airport and non-airport locations if the surface transportation facility is owned or operated by the airport owner or operator and the use of airport revenue is prorated to airport use and limited to portions of the facility located on the airport. The Secretary shall determine the maximum percentage contribution of airport revenue toward surface transportation facility maintenance or improvement, taking into consideration the current and projected use of the surface transportation facility located on the airport for airport and non-airport purposes. The de minimus use, as determined by the Secretary, of a surface transportation facility for non-airport purposes shall not require prorating..
 (b)Restrictions on the use of airport revenueSection 47133(c) is amended— (1)by inserting (1) before Nothing and indenting appropriately; and
 (2)by adding at the end the following:  (2)Nothing in this section may be construed to prevent the use of airport revenue for the prorated maintenance and improvement costs of the on-airport portion of the surface transportation facility, subject to the provisions of section 47107(b)(4)..
						1209.Repeal of inherently low-emission airport vehicle pilot program
 (a)RepealSection 47136 is repealed. (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47136 and inserting the following:
						47136. [Reserved]..
 1210.Modification of zero-emission airport vehicles and infrastructure pilot programSection 47136a is amended— (1)in subsection (a), by striking , including and inserting used exclusively for transporting passengers on-airport or for employee shuttle buses within the airport, including; and
 (2)in subsection (f), by inserting , as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, after section 47136. 1211.Repeal of airport ground support equipment emissions retrofit pilot program (a)RepealSection 47140 is repealed.
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47140 and inserting the following:
						47140. [Reserved]..
					1212.Funding eligibility for airport energy efficiency assessments
 (a)Cost reimbursementsSection 47140a(a) is amended by striking airport. and inserting airport, and to reimburse the airport sponsor for the costs incurred in conducting the assessment.. (b)Safety prioritySection 47140a(b)(2) is amended by inserting , including a certification that no safety projects would be deferred by prioritizing a grant under this section, after an application.
 1213.Recycling plans; safety projects at unclassified airportsSection 47106(a) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon;
 (2)in paragraph (6)— (A)in the matter preceding subparagraph (A), by striking for an airport that has an airport master plan, the master plan addresses and inserting a master plan project, it will address; and
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (7)if the project is at an unclassified airport, the project will be funded with an amount apportioned under section 47114(d)(3)(B) and is—
 (A)for maintenance of the pavement of the primary runway; (B)for obstruction removal for the primary runway;
 (C)for the rehabilitation of the primary runway; or (D)a project that the Secretary considers necessary for the safe operation of the airport..
 1214.Transfers of instrument landing systemsSection 44502(e) is amended by striking the first sentence and inserting An airport may transfer, without consideration, to the Administrator of the Federal Aviation Administration an instrument landing system consisting of a glide slope and localizer that conforms to performance specifications of the Administrator if an airport improvement project grant was used to assist in purchasing the system, and if the Federal Aviation Administration has determined that a satellite navigation system cannot provide a suitable approach..
				1215.Non-movement area surveillance pilot program
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47142 the following:  47143.Non-movement area surveillance surface display systems pilot program (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to support non-Federal acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors if—
 (1)the Administrator determines that acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors improve safety or capacity in the National Airspace System; and
 (2)the non-movement area surveillance surface display systems and sensors are supplemental to existing movement area systems and sensors at the selected airports established under other programs administered by the Administrator.
									(b)Project grants
 (1)In generalFor purposes of carrying out the pilot program, the Administrator may make a project grant out of funds apportioned under paragraph (1) or paragraph (2) of section 47114(c) to not more than 5 eligible sponsors to acquire and install qualifying non-movement area surveillance surface display systems and sensors. The Administrator may distribute not more than $2,000,000 per sponsor from the discretionary fund. The airports selected to participate in the pilot program shall have existing Federal Aviation Administration movement area systems and airlines that are participants in Federal Aviation Administration’s Airport Collaborative Decision Making process.
 (2)ProceduresIn accordance with the authority under section 106, the Administrator may establish procurement procedures applicable to grants issued under this subsection. The procedures may permit the sponsor to carry out the project with vendors that have been accepted in the procurement procedure or using Federal Aviation Administration contracts. The procedures may provide for the direct reimbursement (including administrative costs) of the Administrator by the sponsor using grant funds under this subsection, for the ordering of system-related equipment and its installation, or for the direct ordering of system-related equipment and its installation by the sponsor, using such grant funds, from the suppliers with which the Administrator has contracted.
 (3)Data exchange processesThe Administrator may establish data exchange processes to allow airport participation in the Federal Aviation Administration’s Airport Collaborative Decision Making process and fusion of the non-movement surveillance data with the Administration's movement area systems.
 (c)DefinitionsIn this section: (1)Non-movement areaThe term non-movement area is the portion of the airfield surface that is not under the control of air traffic control.
 (2)Non-movement area surveillance surface display system and sensorsThe term non-movement area surveillance surface display system and sensors is a non-Federal surveillance system that uses on-airport sensors that track vehicles or aircraft that are equipped with transponders in the non-movement area.
 (3)Qualifying non-movement area surveillance surface display system and sensorsThe term qualifying non-movement area surveillance surface display system and sensors is a non-movement area surveillance surface display system that— (A)provides the required transmit and receive data formats consistent with the National Airspace System architecture at the appropriate service delivery point;
 (B)is on-airport; and (C)is airport operated..
 (b)Technical and conforming amendmentsThe table of contents of chapter 471 is amended by inserting after the item relating to section 47142 the following:
						47143. Non-movement area surveillance surface display systems pilot program..
 1216.Amendments to definitionsSection 47102 is amended— (1)by redesignating paragraphs (10) through (28) as paragraphs (12) through (30), respectively;
 (2)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; (3)in paragraph (3)—
 (A)in subparagraph (B)— (i)by redesignating clauses (iii) through (x) as clauses (iv) through (xi), respectively; and
 (ii)by striking clause (ii) and inserting the following:  (ii)security equipment owned and operated by the airport, including explosive detection devices, universal access control systems, perimeter fencing, and emergency call boxes, which the Secretary may require by regulation for, or approve as contributing significantly to, the security of individuals and property at the airport;
 (iii)safety apparatus owned and operated by the airport, which the Secretary may require by regulation for, or approve as contributing significantly to, the safety of individuals and property at the airport, and integrated in-pavement lighting systems for runways and taxiways and other runway and taxiway incursion prevention devices;;
 (B)in subparagraph (K), by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive; and (C)in subparagraph (L)—
 (i)by striking or conversion of vehicles and and inserting of vehicles used exclusively for transporting passengers on-airport, employee shuttle buses within the airport, or;
 (ii)by striking airport, to and inserting airport and equipped with; and (iii)by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive;
 (4)in paragraph (5), by striking regulations and inserting requirements; (5)by inserting after paragraph (6) the following:
						
 (7)categorized airport means a nonprimary airport that has an identified role in the most recently published National Plan of Integrated Airport Systems (NPIAS) report.;
 (6)in paragraph (9), as redesignated, by striking public and inserting public-use; (7)by inserting after paragraph (10), as redesignated, the following:
						
 (11)joint use airport means an airport owned by the Department of Defense, at which both military and civilian aircraft make shared use of the airfield.;
 (8)in paragraph (24), as redesignated, by amending subparagraph (B)(i) to read as follows:  (i)determined by the Secretary to have at least—
 (I)100 based aircraft that are currently registered with the Federal Aviation Administration under chapter 445 of this title; and
 (II)1 based jet aircraft that is currently registered with the Federal Aviation Administration where, for the purposes of this clause, based means the aircraft or jet aircraft overnights at the airport for the greater part of the year; or; and
 (9)by adding at the end the following:  (31)unclassified airport means a nonprimary airport that is included in the most recently published National Plan of Integrated Airport Systems (NPIAS) report that is not categorized by the Administrator of the Federal Aviation Administration in the most current report entitled General Aviation Airports: A National Asset..
 1217.Clarification of noise exposure map updatesSection 47503(b) is amended— (1)by striking a change in the operation of the airport would establish and inserting there is a change in the operation of the airport that would establish; and
 (2)by inserting after reduction the following: “if the change has occurred during the longer of—  (1)the noise exposure map period forecast by the airport operator under subsection (a); or
 (2)the implementation timeframe of the operator’s noise compatibility program. 1218.Provision of facilitiesSection 44502 is amended by adding at the end the following:
					
						(f)Airport space
 (1)RestrictionThe Administrator may not require an airport owner or sponsor (as defined in section 47102) to provide to the Federal Aviation Administration without cost any of the following:
 (A)Building construction, maintenance, utilities, or expenses for services relating to air traffic control, air navigation, or weather reporting.
 (B)Space in a facility owned by the airport owner or sponsor for services relating to air traffic control, air navigation, or weather reporting.
 (2)Rule of constructionNothing in this subsection may be construed to affect— (A)any agreement the Secretary may have or make with an airport owner or sponsor for the airport owner or sponsor to provide any of the items described in subparagraph (A) or subparagraph (B) of paragraph (1) at below-market rates; or
 (B)any grant assurance that requires an airport owner or sponsor to provide land to the Administration without cost for an air traffic control facility..
 1219.Moratorium on changes to the Contract Weather Observer ProgramThe Administrator may not discontinue the Contract Weather Observer Program at any airport until October 1, 2021.
 1220.Federal share adjustmentSection 47109(a)(5) is amended to read as follows:  (5)95 percent for a project at an airport for which the United States Government’s share would otherwise be capped at 90 percent under paragraph (2) or paragraph (3) if the Administrator determines that the project is a successive phase of a multi-phased construction project for which the sponsor received a grant in fiscal year 2011 or earlier..
				1221.Miscellaneous technical amendments
 (a)Airport security programSection 47137 is amended— (1)in subsection (a), by striking Transportation and inserting Homeland Security;
 (2)in subsection (e), by striking Homeland Security and inserting Transportation; and (3)in subsection (g), by inserting of Transportation after Secretary the first place it appears.
 (b)Section 516 property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting before the period at the end the following: , or section 47125 of title 49, United States Code. 1222.Mothers' rooms at airports (a)Lactation area definedSection 47102, as amended by section 1216 of this Act, is further amended—
 (1)by redesignating paragraphs (12) through (31) as paragraphs (13) through (32), respectively; and (2)by inserting after paragraph (11) the following:
							
 (12)lactation area means a room or similar accommodation that— (A)provides a location for an individual to express breast milk that is shielded from view and free from intrusion;
 (B)has a door that can be locked by the individual; (C)includes a place to sit, a table or other flat surface, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grants written assurances for large and medium hub airports (1)In generalSection 47107(a) is amended—
 (A)in paragraph (20), by striking and at the end; (B)in paragraph (21), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a medium hub airport or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the commercial service airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building..
							(2)Applicability
 (A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.
 (B)Special ruleThe requirement in the amendments made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (c)Terminal development costsSection 47119(a) is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area in 1 or more passenger terminal buildings at a commercial service airport..
 (d)Pre-Existing facilitiesOn application by an airport sponsor, the Secretary of Transportation may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement of section 47107(a)(22) of title 49, United States Code, as added by subsection (b), notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in section 47102 of that title, as added by subsection (a).
 1223.Definition of small business concernSection 47113(a)(1) is amended to read as follows:  (1)small business concern—
 (A)has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632); but (B)in the case of a concern in the construction industry, a concern shall be considered a small business concern if the concern meets the size standard for the North American Industry Classification System Code 237310, as adjusted by the Small Business Administration;.
 1224.State standards for airport pavementsSection 47105(c) is amended— (1)by inserting (1) In general.— before The Secretary the first place it appears; and
 (2)by adding at the end the following:  (2)Pavement standards (A)Technical assistanceAt the request of a State, the Secretary shall, not later than 30 days after the date of the request, provide technical assistance to the State in developing standards, acceptable to the Secretary under subparagraph (B), for pavement on nonprimary public-use airports in the State.
 (B)RequirementsThe Secretary shall— (i)continue to provide technical assistance under subparagraph (A) until the standards are approved under paragraph (1); and
 (ii)clearly indicate to the State the standards that are acceptable to the Secretary, considering, at a minimum, local conditions and locally available materials..
					CFLIGHT Act of 2017
				1301.Short title
 (a)Short titleThis subtitle may be cited as the Forward Looking Investment in General Aviation, Hangars, and Tarmacs Act of 2017 or the FLIGHT Act of 2017. 1302.General aviation airport entitlement reform (a)ApportionmentSection 47114(d)(3) is amended—
 (1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (2)by inserting before subparagraph (B), as redesignated, the following:
							
 (A)Not less than $25,000,000 to airports designated as disaster relief airports under section 47132 to enhance the ability of such airports to aid in disaster relief, including through funding for airport development described in section 47102(3)(P).; and
 (3)in subparagraph (B), as redesignated, by striking To each airport and inserting Subject to subparagraph (A), to each airport. (b)Period of availabilitySection 47117(b) is amended by striking 3 and inserting 4.
 (c)United states share of project costsSection 47109 is amended by adding at the end the following:  (g)Cost share (1)In generalSubject to paragraph (2), the Government’s share of allowable project costs may be increased by the Administrator to 95 percent for a project at an airport that is categorized as a basic or unclassified airport in the most recently published National Plan of Integrated Airport Systems (NPIAS) report.
 (2)Multi-year projectsIf an airport sponsor has an approved multi-year project, approved by the Administrator, and the airport is recategorized above basic category, the cost share for that project shall remain at the cost share specified in paragraph (1) for the duration of the project..
 (d)Use of apportioned amountsSection 47117(e)(1) is amended by adding at the end the following:  (D)All amounts subject to apportionment for a fiscal year that are not apportioned under section 47114(d), for grants to sponsors of general aviation airports, reliever airports, or nonprimary commercial service airports..
					1303.Extending aviation development streamlining
 (a)In generalSection 47171 is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting general aviation airport construction or improvement projects, after congested airports,;
 (2)in subsection (b)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)by inserting after paragraph (1) the following:  (2)General aviation airport construction or improvement projectA general aviation airport construction or improvement project shall be subject to the coordinated and expedited environmental review process requirements set forth in this section.;
 (3)in subsection (c)(1), by striking (b)(2) and inserting (b)(3); (4)in subsection (d), by striking (b)(2) and inserting (b)(3);
 (5)in subsection (h), by striking (b)(2) and inserting (b)(3); and (6)in subsection (k), by striking (b)(2) and inserting (b)(3).
 (b)DefinitionsSection 47175 is amended— (1)by redesignating paragraphs (1), (2), (3), (4), and (5) as paragraphs (2), (5), (1), (3), and (4), respectively, and by rearranging such paragraphs so that they appear in numerical order;
 (2)by redesignating paragraph (7) as paragraph (8); and (3)by inserting after paragraph (6) the following:
							
 (7)General aviation airport construction or improvement projectThe term general aviation airport construction or improvement project means— (A)a project for the construction or extension of a runway, including any land acquisition, taxiway, safety area, apron, or navigational aids associated with the runway or runway extension, at a general aviation airport, a reliever airport, or a commercial service airport that is not a primary airport (as such terms are defined in section 47102); and
 (B)any other airport development project that the Secretary designates as facilitating aviation capacity building projects at a general aviation airport..
						1304.Establishment of public private-partnership program at general aviation airports
 (a)In generalChapter 481 of title 49, United States Code, is amended by adding at the end the following:  48115.General aviation public-private partnership program (a)Small airport public-Private partnership programThe Secretary of Transportation shall establish a program that meets the requirements under this section for improving facilities at—
 (1)general aviation airports; and (2)privately owned airports used or intended to be used for public purposes that do not have scheduled air service.
 (b)Application requiredThe operator or sponsor of an airport, or the community in which an airport is located, seeking, on behalf of the airport, to participate in the program established under subsection (a) shall submit an application to the Secretary in such form, at such time, and containing such information as the Secretary may require, including—
 (1)an assessment of the needs of the airport for additional or improved hangars, airport businesses, or other facilities;
 (2)the ability of the airport to leverage private sector investments on the airport or develop public-private partnerships to build or improve facilities at the airport; and
 (3)if the application is submitted by a community, evidence that the airport supports the application. (c)Limitation (1)State limitNot more than 4 airports in the same State may be selected to participate in the program established under subsection (a) in any fiscal year.
 (2)Dollar amount limitNot more than $500,000 shall be made available for any one-time grant to an airport in any fiscal year under the program established under subsection (a).
 (d)PrioritiesIn selecting airports for participation in the program established under subsection (a), the Secretary shall give priority to airports at which—
 (1)the operator or sponsor of the airport, or the community in which the airport is located— (A)will provide a portion of the cost of the project for which assistance is sought under the program from local sources;
 (B)will employ best business practices in developing or implementing a public-private partnership; or (C)has established, or will establish, a public-private partnership to build or improve facilities at the airport; or
 (2)the assistance will be used in a timely fashion. (e)Types of assistanceThe Secretary may use amounts made available under this section—
 (1)to provide assistance to market an airport to private entities or individuals in order to leverage private sector investments or develop public-private partnerships for the purposes of building or improving hangars, businesses, or other facilities at the airport;
 (2)to fund studies that consider what measures an airport should take to attract private sector investment at the airport; or
 (3)to participate in a partnership described in paragraph (1) or an investment described in paragraph (2).
 (f)Authority To make agreementsThe Secretary may enter into agreements with airports and entities entering into partnerships with airports under this section to provide assistance under this section.
								(g)Availability of amounts from Airport and Airway Trust Fund
 (1)In generalThere is authorized to be appropriated, out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986, $5,000,000 for each of the fiscal years 2018 through 2021 to carry out this section. Amounts appropriated pursuant to this paragraph shall remain available until expended.
 (2)AvailabilityAmounts appropriated pursuant to paragraph (1)— (A)shall remain available until expended; and
 (B)shall be in addition to any amounts made available pursuant to section 48103.. (b)Table of contentsThe table of contents for chapter 481 is amended by adding at the end the following:
						48115. General aviation public-private partnership program..
					1305.Disaster relief airports
					(a)Designation of disaster relief airports
 (1)In generalSubchapter I of chapter 471 is amended by inserting after section 47131 the following:  47132.Disaster relief airports (a)Designation (1)In generalThe Secretary of Transportation shall designate as a disaster relief airport an airport that—
 (A)is categorized as a regional reliever airport in the most recently published National Plan of Integrated Airport Systems (NPIAS) report;
 (B)is within a reasonable distance, as determined by the Secretary, of a hospital or transplant or trauma center;
 (C)is in a region that the Secretary determines under subsection (b) is prone to natural disasters; (D)has at least 1 paved runway with not less than 3,400 feet of useable length capable of supporting aircraft up to 12,500 pounds;
 (E)has aircraft maintenance or servicing facilities at the airport able to provide aircraft fueling and light maintenance services; and
 (F)has adequate taxiway and ramp space to accommodate single engine or light multi-engine aircraft simultaneously for loading and unloading of supplies.
 (2)Designation in States without qualifying airportsIf fewer than 3 airports described in paragraph (1) are located in a State, the Secretary, in consultation with aviation officials of that State, shall designate not more than 3 general aviation airports in that State as a disaster relief airport under this section.
										(b)Prone to natural disasters
 (1)In generalFor the purposes of subsection (a)(1)(C), a region is prone to natural disasters if— (A)in the case of earthquakes, there is not less than a 50 percent probability that an earthquake of magnitude 6 or above will occur in the region within 30 years, according to the United States Geological Survey; or
 (B)in the case of other types of natural disasters, the President has declared more than 5 major disasters in the region under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), according to the most recent map of the Federal Emergency Management Agency.
 (2)Natural disaster definedFor the purposes of this section, the term natural disaster includes a hurricane, tornado, severe storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, or wildfire.
										(c)Requirements
										(1)Operation and maintenance
 (A)In generalA disaster relief airport and the facilities and fixed-based operators on or connected with the airport shall be operated and maintained in a manner the Secretary consider suitable for disaster relief.
 (B)ExclusionA disaster relief airport shall not be considered to be in violation of subparagraph (A) if a runway is unuseable because the runway is under scheduled maintenance or is in need of necessary repairs.
 (2)Compliance with assurances on airport operationsA disaster relief airport shall comply with the provisions of section 47107 without regard whether the airport has received a project grant under this subchapter.
 (3)Natural disaster management planA disaster relief airport shall develop an emergency natural disaster management plan in coordination with local emergency response teams and first responders.
 (d)Civil penaltyA public agency that knowingly violates this section shall be liable to the United States Government for a civil penalty of not more than $10,000 for each day of the violation.
 (e)Consideration for project grantsThe Secretary shall give consideration to the role an airport plays in disaster relief when determining whether to provide a grant for the airport under this subchapter.
 (f)Applicability of other lawsThis section shall apply notwithstanding any other law, including regulations and agreements.. (b)Table of contentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47131 the following:
						47132. Disaster relief airports..
 1306.Airport development relating to disaster reliefSection 47102(3), as amended by sections 1216 and 1222, is further amended by adding at the end the following:
					
 (P)planning, acquiring, or constructing at an airport designated as a disaster relief airport under section 47132, including—
 (i)planning for disaster preparedness associated with maintaining airport operations during a natural disaster;
 (ii)airport communication equipment and fixed emergency generators that are not able to be acquired by programs funded under the Department of Homeland Security; and
 (iii)constructing, expanding, and improving airfield infrastructure to include aprons and terminal buildings the Secretary determines will facilitate disaster response at the airport..
				1307.Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of
 airport improvement grantsSection 47107 is amended by adding at the end the following:  (u)Construction, repair, and restoration of recreational aircraft (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport sponsor’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes to be operated under appropriate regulations under title 14 of the Code of Federal Regulations; and
 (B)constructed or under construction, repair, or restoration by a private individual at a general aviation airport..
				DPassenger facility charges
				1401.PFC streamlining
 (a)Passenger facility charges; general authoritySection 40117(b)(4) is amended— (1)in the matter preceding subparagraph (A), by striking , if the Secretary finds— and inserting a period; and
 (2)by striking subparagraphs (A) and (B). (b)Pilot program for passenger facility charge authorizations at nonhub airportsSection 40117(l) is amended—
 (1)in the heading by striking nonhub and inserting certain; (2)in paragraph (1), by striking nonhub and inserting nonhub, small hub, medium hub, and large hub; and
 (3)in paragraph (6), by striking Not later than 180 days after the date of enactment of this subsection, the and inserting The. 1402.Intermodal access projectsSection 40117 is amended by adding at the end the following:
					
						(n)PFC eligibility for intermodal ground access projects
 (1)In generalThe Secretary may authorize a passenger facility charge imposed under subsection (b)(1) to be used to finance the eligible capital costs of an intermodal ground access project.
 (2)Definition of intermodal ground access projectIn this subsection, the term intermodal ground access project means a project for constructing a local facility owned or operated by an eligible agency that— (A)is located on airport property; and
 (B)is directly and substantially related to the movement of passengers or property traveling in air transportation.
 (3)Eligible capital costsThe eligible capital costs of an intermodal ground access project shall be the lesser of— (A)the total capital cost of the project multiplied by the ratio that the number of individuals projected to use the project to gain access to or depart from the airport bears to the total number of individuals projected to use the local facility; or
 (B)the total cost of the capital improvements that are located on airport property. (4)DeterminationsThe Secretary shall determine the projected use and cost of a project for purposes of paragraph (3) at the time the project is approved under this subsection, except that, in the case of a project to be financed in part using funds administered by the Federal Transit Administration, the Secretary shall use the travel forecasting model for the project at the time the project is approved by the Federal Transit Administration to enter preliminary engineering to determine the projected use and cost of the project for purposes of paragraph (3).
 (5)Nonattainment areasFor airport property, any area of which is located in a nonattainment area (as defined under section 171 of the Clean Air Act (42 U.S.C. 7501)) for 1 or more criteria pollutant, the airport emissions reductions from less airport surface transportation and parking as a direct result of the development of an intermodal project on the airport property would be eligible for air quality emissions credits..
				1403.Future aviation infrastructure and financing study
 (a)Future aviation infrastructure and financing studyNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with qualified organization to conduct a study and make recommendations on the actions needed to upgrade and restore the national aviation infrastructure system to its role as a premier system that meets the growing and shifting demands of the 21st century, including airport infrastructure needs and existing financial resources for commercial service airports.
 (b)ConsultationIn carrying out the study, the qualified organization shall convene and consult with a panel of national experts, including representatives of—
 (1)nonhub airports; (2)small hub airports;
 (3)medium hub airports; (4)large hub airports;
 (5)airports with international service; (6)non-primary airports;
 (7)local elected officials; (8)relevant labor organizations;
 (9)passengers; (10)air carriers; and
 (11)the tourism industry. (c)ConsiderationsIn carrying out the study, the qualified organization shall consider—
 (1)the ability of airport infrastructure to meet current and projected passenger volumes; (2)the available financial tools and resources for airports of different sizes;
 (3)the current debt held by airports, and its impact on future construction and capacity needs; (4)the impact of capacity constraints on passengers and ticket prices;
 (5)the purchasing power of the passenger facility charge from the last increase in 2000 to the year of enactment of this Act;
 (6)the impact to passengers and airports of indexing the passenger facility charge for inflation; (7)how long airports are constrained with current passenger facility charge collections;
 (8)the impact of passenger facility charges on promoting competition; (9)the additional resources or options to fund terminal construction projects;
 (10)the resources eligible for use toward noise reduction and emission reduction projects; (11)the gap between the cost of projects eligible for the airport improvement program and the annual Federal funding provided;
 (12)the impact of regulatory requirements on airport infrastructure financing needs; (13)airline competition;
 (14)airline ancillary fees and their impact on ticket pricing and taxable revenue; and (15)the ability of airports to finance necessary safety, security, capacity, and environmental projects identified in capital improvement plans.
 (d)ReportNot later than 15 months after the date of enactment of this Act, the qualified organization shall submit to the Secretary and the appropriate committees of Congress a report on its findings and recommendations.
 (e)FundingThe Secretary is authorized to use such sums as are necessary to carry out the requirements of this section.
 (f)Definition of qualified organizationIn this section, the term qualified organization means an independent nonprofit organization that recommends solutions to public policy challenges through objective research and analysis.
 1404.Airport vehicle emissionsSection 40117(a)(3)(G) is amended to read as follows:  (G)A project to reduce emissions under subchapter I of chapter 471 or to use cleaner burning conventional fuels, or for acquiring for use at a commercial service airport vehicles or ground support equipment that include low-emission technology or to use cleaner burning fuels, or if the airport is located in an air quality nonattainment area (as defined in section 171(2) of the Clean Air Act (42 U.S.C. 7501(2))) or a maintenance area referred to in section 175A of such Act (42 U.S.C. 7505a), a project to retrofit any such vehicles or equipment that are powered by a diesel or gasoline engine with emission control technologies certified or verified by the Environmental Protection Agency to reduce emissions, if such project would be able to receive emission credits for the project from the governing State or Federal environmental agency as described in section 47139..
				IISafety
			AUnmanned aircraft systems reform
				2001.Definitions
 (a)In generalUnless expressly provided otherwise, the terms used in this subtitle have the meanings given the terms in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (b)Definition of civil aircraftThe term civil aircraft has the meaning given the term in section 40102 of title 49, United States Code. IPrivacy and transparency 2101.Unmanned aircraft systems privacy policyIt is the policy of the United States that the operation of any unmanned aircraft or unmanned aircraft system shall be carried out in a manner that respects and protects personal privacy consistent with the United States Constitution and Federal, State, and local law.
 2102.Sense of CongressIt is the sense of Congress that— (1)each person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, except for news gathering, should have a written privacy policy consistent with section 2101 that is appropriate to the nature and scope of the activities regarding the collection, use, retention, dissemination, and deletion of any data collected during the operation of an unmanned aircraft system;
 (2)each privacy policy described in paragraph (1) should be periodically reviewed and updated as necessary; and
 (3)each privacy policy described in paragraph (1) should be publicly available. 2103.Federal Trade Commission authorityA violation of a privacy policy by a person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, in the national airspace system shall be an unfair and deceptive practice in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).
					2104.Commercial and governmental operators
 (a)In generalExcept for model aircraft under section 44808 of title 49, United States Code, in authorizing the operation of any public unmanned aircraft system or the operation of any unmanned aircraft system by a person conducting civil aircraft operations, the Administrator of the Federal Aviation Administration, to the extent practicable and consistent with applicable law and without compromising national security, homeland defense, or law enforcement, shall make the identifying information in subsection (b) available to the public via an easily searchable online database. The Administrator shall place a clear and conspicuous link to the database on the home page of the Federal Aviation Administration’s Web site.
 (b)ContentsThe database described in subsection (a) shall contain the following: (1)The name of each individual, or agency, as applicable, authorized to conduct civil or public unmanned aircraft systems operations described in subsection (a).
 (2)The name of each owner of an unmanned aircraft system described in paragraph (1). (3)The expiration date of any authorization related to a person identified in paragraph (1) or paragraph (2).
 (4)The contact information for each person identified in paragraphs (1) and (2), including a telephone number and an electronic mail address, in accordance with applicable privacy laws.
 (5)The tail number or specific identification number of all unmanned aircraft authorized for use that links each unmanned aircraft to the owner of that aircraft.
 (6)For any unmanned aircraft system, except those operated for news gathering activities protected by the First Amendment to the Constitution of the United States, that will collect personally identifiable information about individuals, including the use of facial recognition—
 (A)the circumstance under which the system will be used; (B)the specific kinds of personally identifiable information that the system will collect about individuals; and
 (C)how the information referred to in subparagraph (B), and the conclusions drawn from such information, will be used, disclosed, and otherwise handled, including—
 (i)how the collection or retention of such information that is unrelated to the specific use will be minimized;
 (ii)under what circumstances such information might be sold, leased, or otherwise provided to third parties;
 (iii)the period during which such information will be retained; (iv)when and how such information, including information no longer relevant to the specified use, will be destroyed; and
 (v)steps that will be used to protect against the unauthorized disclosure of any information or data, such as the use of encryption methods and other security features.
 (7)With respect to public unmanned aircraft systems— (A)the locations where the unmanned aircraft system will operate;
 (B)the time during which the unmanned aircraft system will operate; (C)the general purpose of the flight; and
 (D)the technical capabilities that the unmanned aircraft system possesses. (c)RecordsEach person described in subsection (b)(1), to the extent practicable without compromising national security, homeland defense, or law enforcement shall maintain and make available to the Administrator for not less than 1 year a record of the name and contact information of each person on whose behalf the unmanned aircraft system has been operated.
 (d)DeadlineThe Administrator shall make the database available not later than 1 year after the date of enactment of this Act.
 (e)TerminationThe Administrator may cease the operation of such database on the earlier of— (1)the date of publication of a final rule or guidance regarding identification standards under section 2202 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615); or
 (2)September 30, 2021. 2105.Analysis of current remedies under Federal, State, and local jurisdictionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct and submit to the appropriate committees of Congress a review of the privacy issues and concerns associated with the operation of unmanned aircraft systems in the national airspace system that—
 (1)examines and identifies the existing Federal, State, or local laws, including constitutional law, that address an individual's personal privacy;
 (2)identifies specific issues and concerns that may limit the availability of existing civil or criminal legal remedies regarding inappropriate operation of unmanned aircraft systems in the national airspace system;
 (3)identifies any deficiencies in current Federal, State, or local privacy protections; and (4)recommends legislative or other actions to address the limitations and deficiencies identified in paragraphs (2) and (3).
						IIUnmanned aircraft systems
					2121.Definitions
 (a)In generalPart A of subtitle VII is amended by inserting after chapter 447 the following:  448Unmanned aircraft systemsSec.44801. Definitions. 44801.DefinitionsIn this chapter—
 (1)appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (2)Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (5)public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (6)sense and avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (7)small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft.
 (8)test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration.
 (9)test site means any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.
 (10)unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (11)unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system..
 (b)Table of chaptersThe table of chapters for subtitle VII is amended by inserting after the item relating to chapter 447 the following:
							448. Unmanned aircraft systems44801.
						2122.Utilization of unmanned aircraft system test sites
 (a)In generalChapter 448, as designated by section 2121 of this Act, is amended by inserting after section 44801 the following:
							
								44802.Unmanned aircraft system test sites
 (a)(1)In generalThe Administrator of the Federal Aviation Administration shall establish and update, as appropriate, a program for the use of the test sites to facilitate the safe integration of unmanned aircraft systems into the national airspace system.
 (2)TerminationThe program shall terminate on September 30, 2021. (b)Program requirementsIn establishing the program under subsection (a), the Administrator shall—
 (1)designate airspace for safely testing the integration of unmanned flight operations in the national airspace system;
 (2)develop operational standards and air traffic requirements for unmanned flight operations at test sites, including test ranges;
 (3)coordinate with and leverage the resources of the National Aeronautics and Space Administration and the Department of Defense;
 (4)address both civil and public unmanned aircraft systems; (5)ensure that the program is coordinated with relevant aspects of the Next Generation Air Transportation System;
 (6)provide for verification of the safety of unmanned aircraft systems and related navigation procedures as it relates to continued development of standards for integration into the national airspace system;
 (7)engage each test site operator in projects for research, development, testing, and evaluation of unmanned aircraft systems to facilitate the Federal Aviation Administration’s development of standards for the safe integration of unmanned aircraft into the national airspace system, which may include solutions for—
 (A)developing and enforcing geographic and altitude limitations; (B)classifications of airspace where manufacturers must prevent flight of an unmanned aircraft system;
 (C)classifications of airspace where manufacturers of unmanned aircraft systems must alert the operator to hazards or limitations on flight;
 (D)sense and avoid capabilities; (E)beyond visual line of sight operations, nighttime operations, operations over people, and unmanned aircraft systems traffic management, or other critical research priorities; and
 (F)improving privacy protections through the use of advances in unmanned aircraft systems technology; (8)coordinate periodically with all test site operators to ensure test site operators know which data should be collected, what procedures should be followed, and what research would advance efforts to safely integrate unmanned aircraft systems into the national airspace system;
 (9)allow a test site to develop multiple test ranges within the test site; (10)streamline the approval process for test sites when processing unmanned aircraft certificates of waiver or authorization for operations at the test sites;
 (11)require each test site operator to protect proprietary technology, sensitive data, or sensitive research of any civil or private entity when using that test site without the need to obtain an experimental or special airworthiness certificate;
 (12)evaluate options for the operation of 1 or more small unmanned aircraft systems beyond the visual line of sight of the operator, or at night, for testing under controlled conditions that ensure the safety of persons and property, including on the ground; and
 (13)allow test site operators to receive Federal funding, other than from the Federal Aviation Administration, including in-kind contributions, from test site participants in the furtherance of research, development, and testing objectives.
 (c)Test site locationsIn determining the location of a test site under subsection (a), the Administrator shall— (1)take into consideration geographic and climatic diversity;
 (2)take into consideration the location of ground infrastructure and research needs; and (3)consult with the Administrator of the National Aeronautics and Space Administration and the Secretary of Defense.
										(d)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall submit to the appropriate committees of Congress a report on the establishment and implementation of the program under subsection (a).
 (2)BriefingsBeginning 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and every 180 days thereafter until September 30, 2021, the Administrator shall provide to the appropriate committees of Congress a briefing that includes—
 (A)a current summary of unmanned aircraft systems operations at the test sites since the last briefing to Congress;
 (B)a description of all of the data generated from the operations described in subparagraph (A), and shared with the Federal Aviation Administration through a cooperative research and development agreement authorized in subsection (g), that relate to unmanned aircraft systems research priorities, including beyond visual line of sight operations, nighttime operations, operations over people, sense and avoid technology, and unmanned aircraft systems traffic management;
 (C)a description of how the data described in subparagraph (B) will be or is used— (i)to advance Federal Aviation Administration priorities;
 (ii)to validate the safety of unmanned aircraft systems and related technology; and (iii)to inform future rulemaking related to the integration of unmanned aircraft systems into the national airspace;
 (D)an evaluation of the activities and specific outcomes from activities at the test sites that support the safe integration of unmanned aircraft systems under this chapter; and
 (E)recommendations for future Federal Aviation Administration test site operations that would generate data necessary to inform future rulemaking related to unmanned aircraft systems.
 (e)Review of operations by test site operatorsThe operator of each test site under subsection (a) shall— (1)review the operations of unmanned aircraft systems conducted at the test site, including—
 (A)ongoing or completed research; and (B)data regarding operations by private and public operators; and
 (2)submit to the Administrator, in such form and manner as specified by the Administrator, the results of the review, including recommendations to further enable private research and development operations at the test sites that contribute to the Federal Aviation Administration’s safe integration of unmanned aircraft systems into the national airspace system, on a quarterly basis until the program terminates.
 (f)TestingThe Secretary may authorize an operator of a test site described in subsection (a) to administer testing requirements established by the Administrator for unmanned aircraft systems operations.
 (g)Collaborative research and development agreementsThe Administrator may use the other transaction authority under section 106(l)(6) and enter into collaborative research and development agreements, to direct research related to unmanned aircraft systems, including at any test site under subsection (a), and in coordination with the Center of Excellence for Unmanned Aircraft Systems.
 (h)Use of center of excellence for unmanned aircraft systemsThe Administrator, in carrying out research necessary to establish the consensus safety standards requirements in section 44803 shall, to the maximum extent practicable, leverage the research and testing capacity and capabilities of the Center of Excellence for Unmanned Aircraft Systems and the test sites..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as added by section 2121 of this Act, is further amended by inserting after the item relating to section 44801 the following:
								44802. Unmanned aircraft system test sites..
 (2)Pilot projectsSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (c).
							2123.Small unmanned aircraft safety standards
 (a)In generalChapter 448, as amended by section 2122 of this Act, is further amended by inserting after section 44802 the following:
							
								44803.Small unmanned aircraft safety standards
									(a)Consensus safety standards
 (1)In generalNot later than 60 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator of the Federal Aviation Administration shall charter an aviation rulemaking advisory committee to develop recommendations for the following:
 (A)Risk-based, consensus safety standards related to the safe integration of small unmanned aircraft systems into the national airspace system (referred to in this section as consensus safety standards) that can evolve or be updated as appropriate.
 (B)A Federal Aviation Administration process for permitting, authorizing, or approving small unmanned aircraft systems and their operations based on the safety standards to be accepted by the Administrator under this section.
 (2)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this subsection.
 (b)ConsiderationsIn developing recommended consensus safety standards under subsection (a) the members of the aviation rulemaking advisory committee shall consider the following:
 (1)Technologies or standards related to geographic limitations, altitude limitations, and sense and avoid capabilities.
 (2)Using performance-based standards. (3)Predetermined action to maintain safety in the event that a communications link between a small unmanned aircraft and its operator is lost or compromised.
 (4)Detectability and identifiability to pilots, the Federal Aviation Administration, and air traffic controllers, as appropriate.
 (5)Means to prevent tampering with or modification of any system, limitation, or other safety mechanism or standard under this section or any other provision of law, including a means to identify any tampering or modification that has been made.
 (6)Consensus identification standards under section 2202 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615), including for model aircraft operations authorized under section 44808.
 (7)Cost-benefit and risk analyses regarding updates to or modifications of small unmanned aircraft systems that were commercially distributed prior to the development of the consensus safety standards so that, to the greatest extent practicable, such systems meet consensus safety standards that may be accepted pursuant to subsection (d).
 (8)Cost-benefit and risk analyses of consensus safety standards that may be accepted pursuant to subsection (d) for newly designed small unmanned aircraft systems.
 (9)Applicability of consensus safety standards to small unmanned aircraft systems that are not commercially distributed, including home-built small unmanned aircraft systems.
 (10)Any technology or standard related to small unmanned aircraft systems that promotes aviation safety.
 (11)Any category of unmanned aircraft systems that should be exempt from the consensus safety standards based on risk factors.
 (c)ConsultationIn developing recommendations for consensus safety standards under subsection (a), the Aviation Rulemaking Committee shall consult with—
 (1)unmanned aircraft systems stakeholders, including manufacturers of varying sizes of unmanned aircraft;
 (2)community-based aviation organizations; (3)the Center of Excellence for Unmanned Aircraft Systems;
 (4)each operator of a test site under section 44802; (5)the Administrator of the National Aeronautics and Space Administration;
 (6)the Secretary of Defense; and (7)the leaders of appropriate standards development organizations, including the President of RTCA, Inc. and the Director of the National Institute for Standards and Technology.
 (d)FAA process for acceptance and authorizationNot later than 180 days after the date of receipt of the recommendations under subsection (a)(2), the Administrator of the Federal Aviation Administration shall establish a process based on those recommendations for—
 (1)the acceptance by the Federal Aviation Administration of consensus safety standards recommended under subsection (a)(1);
 (2)permitting, authorizing, or the approving small unmanned aircraft systems makes and models based upon the consensus safety standards accepted under paragraph (1);
 (3)the certification of a manufacturer of small unmanned aircraft systems that has demonstrated compliance with consensus safety standards accepted under subsection (d)(1), which shall allow the Administrator to enable the self-certification by a manufacturer of small unmanned aircraft systems to the standards; and
 (4)the certification of a manufacturer of small unmanned aircraft systems, or an employee of such manufacturer, that has demonstrated compliance with the consensus safety standards developed under subsection (a) and accepted under subsection (d)(1) and met any other qualifying criteria, as determined by the Administrator, to alternatively satisfy the requirements of paragraph (2).
 (e)Nonapplicability of other lawsThe process for permitting, authorizing, or approving the operation of small unmanned aircraft systems under subsection (d) shall allow for operation of any applicable small unmanned aircraft systems within the national airspace system without requiring—
 (1)airworthiness certification requirements under section 44704 of this title; and (2)type certification under parts 21 or 23 of title 14, Code of Federal Regulations.
 (f)Model aircraftThe standards accepted under subsection (d) shall be applicable to model aircraft operations authorized under section 44808.
 (g)RevocationThe Administrator may revoke the permission, authorization, or approval in subsection (d) if the Administrator determines that the manufacturer is no longer in compliance with the standards accepted by the Administrator under subsection (d)(1).
 (h)RequirementsWith regard to a permit, authorization, or approval under the process in subsection (d), the Administrator may require a manufacturer of small unmanned aircraft systems to provide the FAA with the following:
 (1)The aircraft system's operating instructions. (2)The aircraft system’s recommended maintenance and inspection procedures.
 (3)The manufacturer's statement of compliance described in subsection (i). (4)Upon request, a sample aircraft to be inspected by the Federal Aviation Administration to ensure compliance with the consensus safety standards accepted by the Administrator under subsection (d).
 (i)Manufacturer's statement of compliance for small UASA manufacturer's statement of compliance shall— (1)identify the aircraft make and model, and any applicable consensus safety standards used;
 (2)state that the aircraft make and model meets the provisions of the consensus safety standards identified in paragraph (1);
 (3)state that the aircraft make and model conforms to the manufacturer's design data and is manufactured in a way that ensures consistency across units in the production process in order to meet the applicable consensus safety standards accepted by the Administrator;
 (4)state that the manufacturer will make available to any interested person— (A)the aircraft's operating instructions, that meet the consensus safety standards identified in paragraph (1); and
 (B)the aircraft's recommended maintenance and inspection procedures, that meet the consensus safety standards identified in paragraph (1);
 (5)state that the manufacturer will monitor safety-of-flight issues to ensure it meets the consensus safety standards identified in paragraph (1);
 (6)state that at the request of the Administrator, the manufacturer will provide reasonable access for the Administrator to its facilities for the purposes of overseeing compliance with this section; and
 (7)state that the manufacturer, in accordance with testing requirements identified by the Federal Aviation Administration, has—
 (A)ground and flight tested random samples of the aircraft; (B)found the sample aircraft performance acceptable; and
 (C)determined that the make and model of aircraft is suitable for safe operation. (j)Prohibitions (1)False statements of complianceIt shall be unlawful for any person to knowingly submit a statement of compliance described in subsection (i) that is materially false.
 (2)Introduction into interstate commerceIt shall be unlawful for any person to knowingly introduce or deliver for introduction into interstate commerce any small unmanned aircraft system for which standards developed under subsection (d) are accepted and are applicable, and are manufactured after the date that the Administrator accepts any applicable safety standards under this section unless—
 (A)the make and model has been permitted, authorized, or approved for operation under subsection (d); or
 (B)the aircraft has alternatively received type, design, and production approval issued by the Federal Aviation Administration.
 (k)ExclusionsThe Administrator shall exempt from the requirements of this section small unmanned aircraft systems that are not capable of navigating beyond the visual line of sight of the operator through advanced flight systems and technology, if the Administrator determines that such an exemption does not pose a risk to the safety of the national airspace system..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2122 of this Act, is further amended by inserting after the item relating to section 44802 the following:
							44803. Small unmanned aircraft safety standards..
						2124.Small unmanned aircraft in the Arctic
 (a)In generalChapter 448, as amended by section 2123 of this Act, is further amended by inserting after section 44803 the following:
							
								44804.Small unmanned aircraft in the Arctic
 (a)In generalThe Secretary of Transportation shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes.
 (b)Plan contentsThe plan under subsection (a) shall include the development of processes to facilitate the safe operation of small unmanned aircraft beyond the visual line of sight.
 (c)RequirementsEach permanent area designated under subsection (a) shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (d)AgreementsTo implement the plan under subsection (a), the Secretary may enter into an agreement with relevant national and international communities.
									(e)Aircraft approval
 (1)In generalSubject to paragraph (2), not later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this section, the Secretary shall work with relevant national and international communities to establish and implement a process for approving the use of a small unmanned aircraft in the designated permanent areas in the Arctic without regard to whether the small unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.
 (2)Existing processThe Secretary may implement an existing process to meet the requirements under paragraph (1).. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2123 of this Act, is further amended by inserting after the item relating to section 44803 the following:
								44804. Small unmanned aircraft in the Arctic..
 (2)Expanding use of unmanned aircraft systems in arcticSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (d).
							2125.Special authority for certain unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2124 of this Act, is further amended by inserting after section 44804 the following:
							
								44805.Special authority for certain unmanned aircraft systems
 (a)In generalNotwithstanding any other requirement of this chapter, the Secretary of Transportation shall use a risk-based approach to determine if certain unmanned aircraft systems may operate safely in the national airspace system notwithstanding completion of the comprehensive plan and rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807.
 (b)Assessment of unmanned aircraft systemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, operation over people, and operation within or beyond the visual line of sight, or operation during the day or night, do not create a hazard to users of the national airspace system or the public; and
 (2)whether a certificate under section 44703 or section 44704 of this title, or a certificate of waiver or certificate of authorization, is required for the operation of unmanned aircraft systems identified under paragraph (1) of this subsection.
 (c)Requirements for safe operationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system, including operation related to research, development, and testing of proprietary systems.
 (d)Pilot certification exemptionIf the Secretary proposes, under this section, to require an operator of an unmanned aircraft system to hold an airman certificate, a medical certificate, or to have a minimum number of hours operating a manned aircraft, the Secretary shall set forth the reasoning for such proposal and seek public notice and comment before imposing any such requirements.
 (e)SunsetThe authority under this section for the Secretary to determine if certain unmanned aircraft systems may operate safely in the national airspace system terminates effective September 30, 2021..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2124 of this Act, is further amended by inserting after the item relating to section 44804 the following:
								44805. Special authority for certain unmanned aircraft systems..
 (2)Special rules for certain unmanned aircraft systemsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2126.Additional rulemaking authority
 (a)Sense of CongressIt is the sense of Congress that— (1)beyond visual line of sight operations, nighttime operations, and operations over people of unmanned aircraft systems have tremendous potential—
 (A)to enhance both commercial and academic use; (B)to spur economic growth and development through innovative applications of this emerging technology; and
 (C)to improve emergency response efforts as it relates to assessing damage to critical infrastructure such as roads, bridges, and utilities, including water and power, ultimately speeding response time;
 (2)advancements in miniaturization of safety technologies, including for aircraft weighing under 4.4 pounds, have increased economic opportunities for using unmanned aircraft systems while reducing kinetic energy and risk compared to unmanned aircraft that may weigh 4.4 pounds or more, but less than 55 pounds;
 (3)advancements in unmanned technology will have the capacity to ultimately improve manned aircraft safety; and
 (4)integrating unmanned aircraft systems safely into the national airspace, including beyond visual line of sight operations, nighttime operations on a routine basis, and operations over people should remain a top priority for the Federal Aviation Administration as it pursues additional rulemakings under the amendments made by this section.
 (b)In generalChapter 448, as amended by section 2125 of this Act, is further amended by inserting after section 44805 the following:
							
								44806.Additional rulemaking authority
 (a)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807 of this title and subject to subsection (b)(2) of this section and section 44808, the Administrator may issue regulations under which a person may operate certain unmanned aircraft systems (as determined by the Administrator) in the United States—
 (1)without an airman certificate; (2)without an airworthiness certificate for the associated unmanned aircraft; or
 (3)that are not registered with the Federal Aviation Administration. (b)Micro unmanned aircraft systems operational rules (1)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), the Administrator shall issue regulations not later than 270 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 under which any person may operate a micro unmanned aircraft system classification of unmanned aircraft systems, the aircraft component of which weighs 4.4 pounds or less, including payload, without the person operating the system being required to pass any airman certification requirement, including any requirements under section 44703 of this title, part 61 of title 14, Code of Federal Regulations, or any other rule or regulation relating to airman certification.
 (2)Operational rulesThe rulemaking required by paragraph (1) relating to micro unmanned aircraft systems shall consider the following rules, or any appropriate modifications thereof concerning altitude, airspeed, geographic location, and time of day as the Administrator considers appropriate, for operation of such systems:
 (A)Operation at an altitude of less than 400 feet above ground level. (B)Operation with an airspeed of not greater than 40 knots.
 (C)Operation within the visual line of sight of the operator. (D)Operation during the hours between sunrise and sunset.
 (E)Operation not less than 5 statute miles from the geographic center of an airport with an operational air traffic control tower or an airport denoted on a current aeronautical chart published by the Federal Aviation Administration, except that a micro unmanned aircraft system may be operated within 5 statute miles of such an airport if the operator of the system—
 (i)provides notice to the airport operator; and (ii)in the case of an airport with an operational air traffic control tower, receives approval from the air traffic control tower.
												(c)Scope of regulations
 (1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (a), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the micro unmanned aircraft system.
 (2)LimitationThe Administrator may only issue regulations under this section for micro unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system.
 (d)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating a micro unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (a) if—
 (A)the circumstance is allowed by regulations issued under this section; and (B)the person operates the micro unmanned aircraft system in a manner prescribed by the regulations; and
 (2)to limit or affect in any way the Administrator's authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..
 (c)Table of contentsThe table of contents for chapter 448, as amended by section 2125 of this Act, is further amended by inserting after the item relating to section 44805 the following:
							44806. Additional rulemaking authority..
						2127.Governmental unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2126 of this Act, is further amended by inserting after section 44806 the following:
							
								44807.Public unmanned aircraft systems
 (a)GuidanceThe Secretary of Transportation shall issue guidance regarding the operation of a public unmanned aircraft system—
 (1)to streamline the process for the issuance of a certificate of authorization or a certificate of waiver;
 (2)to provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analyses and data become available, and until standards are completed and technology issues are resolved;
 (3)to facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate public unmanned aircraft systems; and
 (4)to provide guidance on a public agency's responsibilities when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for operation and certificationThe Administrator of the Federal Aviation Administration shall develop and implement an operations and certification program for the operators of public unmanned aircraft systems in the national airspace system.
									(c)Agreements with government agencies
 (1)In generalThe Secretary shall enter into an agreement with each appropriate public agency to simplify the process for issuing a certificate of waiver or a certificate of authorization with respect to an application for authorization to operate a public unmanned aircraft system in the national airspace system.
 (2)ContentsAn agreement under paragraph (1) shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval not later than 60 business days after the date of submission of the application;
 (iii)allow for an expedited appeal if the application is disapproved; and (iv)if applicable, include verification of the data minimization policy required under subsection (d);
 (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and (C)allow a government public safety agency to operate an unmanned aircraft weighing 25 pounds or less if that unmanned aircraft is operated—
 (i)within or beyond the visual line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
 (d)Data minimization for certain public unmanned aircraft system operatorsNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 each Federal agency authorized by the Secretary to operate an unmanned aircraft system shall develop and update a data minimization policy that requires, at a minimum, that—
 (1)prior to the deployment of any new unmanned aircraft system technology, and at least every 3 years, existing policies and procedures relating to the collection, use, retention, and dissemination of information obtained by an unmanned aircraft system must be examined to ensure that privacy, civil rights, and civil liberties are protected;
 (2)if the unmanned aircraft system is the platform for information collection, information must be collected, used, retained, and disseminated consistent with the Constitution, Federal law, and other applicable regulations and policies, such as section 552a of title 5 (commonly known as the Privacy Act of 1974);
 (3)the Federal agency, or person operating on its behalf, only collect information using the unmanned aircraft system, or use unmanned aircraft system-collected information, to the extent that the collection or use is consistent with and relevant to an authorized purpose as determined by the head of the Federal agency and consistent with the law;
 (4)any information collected, using an unmanned aircraft or an unmanned aircraft system, that may contain personal information will not be retained by any Federal agency for more than 180 days after the date of collection unless—
 (A)the head of the Federal agency determines that retention of the information is directly relevant and necessary to accomplish the specific purpose for which the Federal agency used the unmanned aircraft system;
 (B)that Federal agency maintains the information in a system of records under section 552a of title 5; or
 (C)the information is required to be retained for a longer period under other applicable law, including regulations;
 (5)any information collected, using an unmanned aircraft or unmanned aircraft system, that is not maintained in a system of records under section 552a of title 5, will not be disseminated outside of that Federal agency unless—
 (A)dissemination is required by law; or (B)dissemination satisfies an authorized purpose and complies with that Federal agency's disclosure requirements;
 (6)to the extent it does not compromise law enforcement or national security a Federal agency shall— (A)provide notice to the public regarding where in the national airspace system the Federal agency is authorized to operate the unmanned aircraft system;
 (B)keep the public informed about the Federal agency's unmanned aircraft system program, including any changes to that program that would significantly affect privacy, civil rights, or civil liberties;
 (C)make available to the public, on an annual basis, a general summary of the Federal agency's unmanned aircraft system operations during the previous fiscal year, including—
 (i)a brief description of types or categories of missions flown; and (ii)the number of times the Federal agency provided assistance to other agencies or to State, local, tribal, or territorial governments; and
 (D)make available on a public and searchable Internet Web site the data minimization policy of the Federal agency;
 (7)ensures oversight of the Federal agency's unmanned aircraft system use, including— (A)the use of audits or assessments that comply with existing Federal agency policies and regulations;
 (B)the verification of the existence of rules of conduct and training for Federal Government personnel and contractors who work on programs, and procedures for reporting suspected cases of misuse or abuse of unmanned aircraft system technologies;
 (C)the establishment of policies and procedures, or confirmation that policies and procedures are in place, that provide meaningful oversight of individuals who have access to sensitive information, including personal information, collected using an unmanned aircraft system;
 (D)ensuring that any data-sharing agreements or policies, data use policies, and record management policies applicable to an unmanned aircraft system conform to applicable laws, including regulations and policies;
 (E)the establishment of policies and procedures, or confirmation that policies and procedures exist, to authorize the use of an unmanned aircraft system in response to a request for unmanned aircraft system assistance in support of Federal, State, local, tribal, or territorial government operations; and
 (F)a requirement that State, local, tribal, and territorial government recipients of Federal grant funding for the purchase or use of unmanned aircraft systems for their own operations have in place policies and procedures to safeguard individuals' privacy, civil rights, and civil liberties prior to expending such funds; and
 (8)ensures the protection of civil rights and civil liberties, including— (A)ensuring that policies are in place to prohibit the collection, use, retention, or dissemination of data in any manner that would violate the First Amendment or in any manner that would discriminate against persons based upon their ethnicity, race, gender, national origin, religion, sexual orientation, or gender identity, in violation of law;
 (B)ensuring that unmanned aircraft system activities are performed in a manner consistent with the Constitution and applicable laws, including Executive orders and other Presidential directives; and
 (C)ensuring that adequate procedures are in place to receive, investigate, and address, as appropriate, privacy, civil rights, and civil liberties complaints.
											(e)Federal agency coordination To enhance the public health and safety capabilities of public unmanned
 aircraft systemsThe Administrator shall assist and enable, without undue interference, Federal civilian government agencies that operate unmanned aircraft systems within civil-controlled airspace, in operationally deploying and integrating sense and avoid capabilities, as necessary to operate unmanned aircraft systems safely and effectively within the National Air Space.
 (f)Law enforcement and national securityEach Federal agency shall effectuate a requirement under subsection (d) only to the extent it does not compromise law enforcement or national security.
 (g)Definition of Federal agencyIn subsections (e) and (g), the term Federal agency has the meaning given the term agency in section 552(f) of title 5.. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2126 of this Act, is further amended by inserting after the item relating to section 44806 the following:
								44807. Public unmanned aircraft systems..
 (2)Public unmanned aircraft systemsSection 334 of the FAA Modernization and reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							(3)Facilitating interagency cooperation for unmanned aircraft authorization in support of firefighting
 operations and utility restorationSection 2204(a) of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is amended by striking section 334(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and inserting section 44807.
							2128.Special rules for model aircraft
 (a)In generalChapter 448, as amended by section 2127 of this Act, is further amended by inserting after section 44807 the following:
							
								44808.Special rules for model aircraft
 (a)In generalExcept as provided in subsection (d), and notwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this chapter, the Administrator of the Federal Aviation Administration may not promulgate any new rule or regulation regarding an unmanned aircraft operating as a model aircraft or an unmanned aircraft being developed as a model aircraft if—
 (1)the aircraft is flown strictly for hobby or recreational use; (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a nationwide community-based organization;
 (3)not flown beyond the visual line of sight of persons co-located with the operator or in direct communication with the operator;
 (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft;
 (5)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator, where applicable, and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)), unless the Administrator determines approval should be required;
 (6)the aircraft is flown from the surface to not more than 400 feet in altitude, except under special conditions and programs established by a community-based organization; and
 (7)the operator has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online for the operation of unmanned aircraft systems subject to the requirements of section 44809 or developed and administered by the community-based organization and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
										(b)Updates
 (1)In generalThe Administrator, in collaboration with government and industry stakeholders, including nationwide community-based organizations, shall initiate a process to update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate aviation safety risk and risk to the uninvolved public;
 (B)operations outside the membership, guidelines, and programming of a nationwide community-based organization;
 (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; and (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require operators of model aircraft under the exemption of this subsection to be required to seek permissive authority of the Administrator prior to operation in the national airspace system.
 (c)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft.
 (d)ExceptionsThe Administrator may promulgate rules relating to the registration and marking of model aircraft. (e)Model aircraft definedIn this section, the term model aircraft means an unmanned aircraft that—
 (1)is capable of sustained flight in the atmosphere; and (2)is limited to weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft, unless otherwise approved through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2127 of this Act, is further amended by inserting after the item relating to section 44807 the following:
								44808. Special rules for model aircraft..
 (2)Special rule for model aircraftSection 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
 2129.AuthorityThe rules adopted by the Administrator of the Federal Aviation Administration in the matter of registration and marking requirements for small unmanned aircraft (FAA–2015–7396; published on December 16, 2015) that were vacated by the United States Court of Appeals for the District of Columbia Circuit in Taylor v. Huerta (No. 15–1495; decided on May 19, 2017) shall be restored to effect on the date of enactment of this Act.
					2130.Unmanned aircraft systems aeronautical knowledge and safety
 (a)In generalChapter 448, as amended by section 2128 of this Act, is further amended by inserting after section 44808 the following:
							
								44809.Aeronautical knowledge and safety test
 (a)In generalAn individual may not operate an unmanned aircraft system unless— (1)the individual has successfully completed an aeronautical knowledge and safety test under subsection (c);
 (2)the individual has authority to operate an unmanned aircraft under other Federal law; (3)the individual is a holder of an airmen certificate issued under section 44703; or
 (4)the individual is operating a model aircraft or an unmanned aircraft being developed as a model aircraft under section 44808 and has successfully completed an aeronautical knowledge and safety test in accordance with the community-based organizations safety program described in that section.
 (b)ExceptionThis section shall not apply to the operation of an unmanned aircraft system that has been authorized by the Federal Aviation Administration under section 44802, 44805, 44806, or 44807. The Administrator may waive the requirements of this section for operators of aircraft weighing less than 0.55 pounds or for operators under the age of 13 operating the unmanned aircraft system under the supervision of an adult as determined by the Administrator.
 (c)Aeronautical knowledge and safety testNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator of the Federal Aviation Administration, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based aviation organizations, shall develop an aeronautical knowledge and safety test that can be administered electronically.
 (d)RequirementsThe Administrator shall ensure that the aeronautical knowledge and safety test is designed to adequately demonstrate an operator's—
 (1)understanding of aeronautical safety knowledge, as applicable; and (2)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the national airspace system.
										(e)Record of compliance
 (1)In generalEach operator of an unmanned aircraft system described under subsection (a) shall maintain and make available for inspection, upon request by the Administrator or a Federal, State, or local law enforcement officer, a record of compliance with this section through—
 (A)an identification number, issued by the Federal Aviation Administration certifying passage of the aeronautical knowledge and safety test;
 (B)if the individual has authority to operate an unmanned aircraft system under other Federal law, the requisite proof of authority under that law; or
 (C)an airmen certificate issued under section 44703. (2)CoordinationThe Administrator may coordinate the identification number under paragraph (1)(A) with an operator's registration number to the extent practicable.
 (3)LimitationNo fine or penalty may be imposed for the initial failure of an operator of an unmanned aircraft system to comply with paragraph (1) unless the Administrator finds that the conduct of the operator actually posed a risk to the national airspace system..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2128 of this Act, is further amended by inserting after the item relating to section 44808 the following:
							44809. Aeronautical knowledge and safety test..
 2131.Treatment of unmanned aircraft operating undergroundAn unmanned aircraft system that is operated underground for mining purposes shall not be subject to regulation or enforcement by the Federal Aviation Administration under chapter 448 of title 49, United States Code.
					2132.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a program to utilize available remote detection and identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
						(b)Civil penalties
 (1)In generalSection 46301 is amended— (A)in subsection (a)(1)(A), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),;
 (B)in subsection (a)(5), by inserting chapter 448, after chapter 447 (except sections 44717–44723),; (C)in subsection (d)(2), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; and
 (D)in subsection (f), by inserting chapter 448, after chapter 447 (except 44717 and 44719–44723),. (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this Act, a regulation prescribed or order or authority issued under this Act, or any other applicable provision of aviation safety law or regulation.
 (c)ReportingAs part of the program, the Administrator shall establish and publicize a mechanism for the public and Federal, State, and local law enforcement to report a suspected abuse or a violation of chapter 448 of title 49, United States Code, for enforcement action.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2018 through 2021.
						2133.Airport safety and airspace hazard mitigation and enforcement
 (a)In generalChapter 448, as amended by section 2130 of this Act, is further amended by inserting after section 44809 the following:
							
								44810.Airport safety and airspace hazard mitigation and enforcement
 (a)AuthorityThe Administrator of the Federal Aviation Administration shall work with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other relevant Federal departments and agencies for the purpose of ensuring that technologies or systems that are developed, tested, or deployed by Federal departments and agencies to detect and mitigate potential threats posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, air traffic services, or the safe and efficient operation of the national airspace system.
									(b)Plan
 (1)In generalNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall develop a plan for the certification, permitting, authorizing, or allowing of the deployment of technologies or systems for the detection and mitigation of unmanned aircraft systems.
 (2)ContentsThe plan shall include the development of policies, procedures, or protocols that will allow appropriate officials of Federal, State, or local agencies requesting to utilize such technologies or systems to take steps to detect and mitigate potential airspace safety threats posed by unmanned aircraft system operations.
 (3)Aviation rulemaking advisory committeeThe Administrator may charter an aviation rulemaking advisory committee to make recommendations for such a plan and any standards that the Administrator determines may need to be developed with respect to such technologies or systems. The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this paragraph.
 (c)Airspace Hazard Mitigation ProgramIn order to test and evaluate technologies or systems to detect and mitigate potential airspace safety threats posed by unmanned aircraft system operations, the Administrator shall deploy such technologies or systems at 5 airports.
 (d)AuthorityUnder the testing and evaluation in subsection (c), the Administrator may use unmanned aircraft detection and mitigation systems to detect and mitigate the unauthorized operation of an unmanned aircraft that poses a risk to airspace safety. Utilization of such technologies or systems, and the communications sent using such technologies and systems to unmanned aircraft systems, shall be regarded as equivalent to separation instructions to pilots of manned aircraft.
 (e)AIP funding eligibilityUpon the certification, permitting, authorizing, or allowing of such technologies and systems that have been successfully tested under this section, an airport sponsor may apply for a grant under subchapter I of chapter 471 to purchase an unmanned aircraft detection and mitigation system. For purposes of this subsection, purchasing an unmanned aircraft detection and mitigation system shall be considered airport development (as defined in section 47102).
									(f)Report
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of this section, including the testing and evaluation of detection and mitigation systems under this section.
 (2)ContentsThe report under paragraph (1) shall include the following: (A)The number of unauthorized unmanned aircraft operations detected, together with a description of such operations.
 (B)The number of instances in which unauthorized unmanned aircraft were mitigated, together with a description of such instances.
 (C)The number of enforcement cases brought by the Federal Aviation Administration for unauthorized operation of unmanned aircraft detected through the program, together with a description of such cases.
 (D)The number of any technical failures in the program, together with a description of such failures.
 (E)Recommendations for safety and operational standards for unmanned aircraft detection and mitigation systems.
 (3)FormatTo the extent practicable, the report prepared under paragraph (1) shall be submitted in a classified format. If appropriate, the report may include an unclassified summary.
 (g)Authorization of appropriationsThere is authorized to be appropriated from the Airport and Airway Trust Fund to carry out this section $6,000,000 for each of fiscal years 2018 through 2021, to remain available until expended.
 (h)Applicability of other lawsSection 32 of title 18, United States Code (commonly known as the Aircraft Sabotage Act), section 1031 of title 18, United States Code (commonly known as the Computer Fraud and Abuse Act of 1986), sections 2510–2522 of title 18, United States Code (commonly known as the Wiretap Act), and sections 3121–3127 of title 18, United States Code (commonly known as the Pen/Trap Statute), shall not apply to any activity authorized by the Administrator pursuant to this section.
 (i)SunsetThis section ceases to be effective September 30, 2021.. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2130 of this Act, is further amended by inserting after the item relating to section 44809 the following:
								44810. Airport safety and airspace hazard mitigation and enforcement..
 (2)Pilot project for airport safety and airspace hazard mitigationSection 2206 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
 2134.Aviation emergency safety public services disruptionSection 46320(a) is amended by inserting , including helicopter air ambulance operations, after emergency response effort. 2135.Public UAS operations by tribal governments (a)Public UAS operations by tribal governmentsSection 40102(a)(41) is amended by adding at the end the following:
							
 (F)An unmanned aircraft that is owned and operated by or exclusively leased for at least 90 consecutive days by an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) is amended by striking or (D) and inserting (D), or (F). 2136.Carriage of property by small unmanned aircraft systems for compensation or hire (a)In generalChapter 448, as amended by section 2133 of this Act, is further amended by adding after section 44810 the following:
							
								44811.Carriage of property by small unmanned aircraft systems for compensation or hire
 (a)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Secretary of Transportation shall issue a final rule authorizing the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.
 (b)ContentsThe final rule required under subsection (a) shall provide for the following: (1)Small UAS air carrier certificateThe Administrator of the Federal Aviation Administration, at the direction of the Secretary, shall establish a certificate (to be known as a small UAS air carrier certificate) for persons that undertake directly, by lease, or other arrangement the operation of small unmanned aircraft systems to carry property in air transportation, including commercial fleet operations with highly automated unmanned aircraft systems. The requirements to operate under a small UAS air carrier certificate shall—
 (A)consider the unique characteristics of highly automated, small unmanned aircraft systems; and (B)include requirements for the safe operation of small unmanned aircraft systems that, at a minimum, address—
 (i)airworthiness of small unmanned aircraft systems; (ii)qualifications for operators and the type and nature of the operations; and
 (iii)operating specifications governing the type and nature of the unmanned aircraft system air carrier operations.
 (2)Small UAS air carrier certification processThe Administrator, at the direction of the Secretary, shall establish a process for the issuance of small UAS air carrier certificates established pursuant to paragraph (1) that is performance-based and ensures required safety levels are met. Such certification process shall consider—
 (A)safety risks and the mitigation of those risks associated with the operation of highly automated, small unmanned aircraft around other manned and unmanned aircraft, and over persons and property on the ground;
 (B)the competencies and compliance programs of manufacturers, operators, and companies that manufacture, operate, or both small unmanned aircraft systems and components; and
 (C)compliance with the requirements established pursuant to paragraph (1). (3)Small UAS air carrier classificationThe Secretary shall develop a classification system for persons issued small UAS air carrier certificates pursuant to this subsection to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such classification shall only require—
 (A)registration with the Department of Transportation; and (B)a valid small UAS air carrier certificate issued pursuant to this subsection..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2133 of this Act, is further amended by adding after the item relating to section 44810 the following:
							44811. Carriage of property by small unmanned aircraft systems for compensation or hire..
						2137.Collegiate training initiative program for unmanned aircraft systems
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Collegiate Training Initiative program relating to unmanned aircraft systems by making new agreements or continuing existing agreements with institutions of higher education (as defined by the Administrator) under which the institutions prepare students for careers involving unmanned aircraft systems. The Administrator may establish standards for the entry of such institutions into the program and for their continued participation in the program.
 (b)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term by section 44801 of title 49, United States Code, as added by section 2121 of this Act.
						2138.Incorporation of Federal Aviation Administration occupations relating to unmanned aircraft into
 veterans employment programs of the administrationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Labor, shall determine whether occupations of the Administration relating to unmanned aircraft systems technology and regulations can be incorporated into the Veterans' Employment Program of the Administration, particularly in the interaction between such program and the New Sights Work Experience Program and the Vet-Link Cooperative Education Program.
 2139.Report on UAS and chemical aerial applicationNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report evaluating which aviation safety requirements under part 137 of title 14, Code of Federal Regulations, should apply to unmanned aircraft system operations engaged in aerial spraying of chemicals for agricultural purposes.
					2140.Part 107 implementation improvements
 (a)TransparencyNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish on the Federal Aviation Administration Web site a representative sample of the safety justifications offered by applicants for waivers or air traffic control authorizations that have been approved by the Administration for each regulation waived or class of airspace authorized, except that any published justification shall not reveal proprietary or commercially sensitive information.
 (b)Technology improvementsNot later than 60 days after the date of enactment of this Act, the Administrator shall revise the online waiver and air traffic control authorization processes—
 (1)to provide real time confirmation that an application filed online has been received by the Administration; and
 (2)to provide an applicant with an opportunity to review the status of the applicant's application. 2141.Redesignation (a)Safety statements (1)In generalSection 2203 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44812 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44811 of title 49, United States Code, as added by section 2136 of this Act.
 (2)Technical and conforming amendmentsSection 44812(b), as redesignated, is amended— (A)in paragraph (1), by striking this Act and inserting the FAA Extension Safety and Security Act of 2016; and
 (B)in clauses (i), (ii), and (iii) of paragraph (2)(D), by striking section 336 of the FAA Modernization and Reform Act of 2012 949 U.S.C. 40101 note) and inserting section 44808. (b)Emergency exemption process (1)In generalSection 2207 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44813 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44812 of title 49, United States Code, as redesignated by subsection (a)(1) of this section.
 (2)Technical and conforming amendmentsSection 44813(a), as redesignated, is amended by striking this Act and inserting the FAA Extension Safety and Security Act of 2016. (c)Applications for designation (1)In generalSection 2209 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44814 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44813 of title 49, United States Code, as redesignated by subsection (b)(1) of this section.
 (2)Technical and conforming amendmentsSection 44814(a), as redesignated, is amended by striking this Act and inserting the FAA Extension Safety and Security Act of 2016. (d)Operations associated with critical infrastructure (1)In generalSection 2210 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44815 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44814 of title 49, United States Code, as redesignated by subsection (c)(1) of this section.
 (2)Technical and conforming amendmentsSection 44815, as redesignated, is amended— (A)in subsections (a), (d)(2), and (e), by striking section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and inserting section 44805;
 (B)in subsection (c)(2), by striking , United States Code; and (C)in subsection (d)(1), by striking this Act and inserting the FAA Extension Safety and Security Act of 2016.
								IIIOther matters
					2151.Federal and local authorities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on the relative roles of the Federal Government and State and local governments in regulating the national airspace system, including unmanned aircraft systems operations; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall review the following: (1)The current state of the law with respect to Federal authority over airspace in the United States and the operations of aircraft in that airspace.
 (2)The current state of the law with respect to state and local authority over airspace in the United States and the operations of aircraft in that airspace;
 (3)Potential gaps between authorities under paragraphs (1) and (2), particularly with respect to unmanned aircraft systems operations at low altitudes;
 (4)The effectiveness of the Federal Government’s efforts to resolve differences between different stakeholders on the issue.
 (5)Potential ways to structure the roles and responsibilities between the Federal Government and State and local governments to ensure the highest level of safety for all aviation operations and in consideration of State and local interests on issues such as nuisance, voyeurism, privacy, trespass, harassment, reckless endangerment, wrongful death, personal injury, property damage, or other illegal acts arising from the use of unmanned aircraft systems.
							2152.Spectrum
 (a)In generalSmall unmanned aircraft systems may use spectrum for wireless control link, tracking, diagnostics, payload communication, and collaborative-collision avoidance, such as vehicle-to-vehicle communication, and other uses, consistent with the Communications Act of 1934 (47 U.S.C. 151 et seq.), Federal Communications Commission rules, and the safety-of-life determination made by the Federal Aviation Administration, and through voluntary commercial arrangements with service providers, whether they are operating within a UTM system under section 2208 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) or outside such a system.
 (b)ReportNot later than 270 days after the date of enactment of this Act, and after consultation with relevant stakeholders, the Administrator of the Federal Aviation Administration, the National Telecommunications and Information Administration, and the Federal Communications Commission, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)on whether small unmanned aircraft systems operations should be permitted to operate on spectrum designated for aviation use, on an unlicensed, shared, or exclusive basis, for operations within the UTM system or outside of such a system;
 (2)that addresses any technological, statutory, regulatory, and operational barriers to the use of such spectrum; and
 (3)that, if it is determined that spectrum designated for aviation use is not suitable for operations by small unmanned aircraft systems, includes recommendations of other spectrum frequencies that may be appropriate for such operations.
							2153.Use of unmanned aircraft systems at institutions of higher education
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish procedures and standards, as applicable, to facilitate the safe operation of unmanned aircraft systems by institutions of higher education, including faculty, students, and staff.
 (b)StandardsThe procedures and standards required under subsection (a) shall outline risk-based operational parameters to ensure the safety of the national airspace system and the uninvolved public that facilitates the use of unmanned aircraft systems for educational or research purposes.
 (c)Unmanned aircraft system approvalThe procedures required under subsection (a) shall allow unmanned aircraft systems operated under this section to be modified for research purposes without iterative approval from the Administrator.
 (d)Additional proceduresThe Administrator shall establish a procedure to provide for streamlined, risk-based operational approval for unmanned aircraft systems operated by institutions of higher education, including faculty, students, and staff, outside of the parameters or purposes set forth in subsection (b).
						(e)Deadlines
 (1)In generalIf, by the date that is 270 days after the date of enactment of this Act, the Administrator has not set forth standards and procedures required under subsections (a), (b), and (c), an institution of higher education may—
 (A)without specific approval from the Federal Aviation Administration, operate small unmanned aircraft at model aircraft fields approved by the Academy of Model Aeronautics and with the permission of the local club of the Academy of Model Aeronautics; and
 (B)submit to the Federal Aviation Administration applications for approval of the institution’s designation of 1 or more outdoor flight fields.
 (2)Consequence of failure to approveIf the Administrator does not take action with respect to an application submitted under paragraph (1)(B) within 30 days of the submission of the application, the failure to do so shall be treated as approval of the application.
 (f)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given that term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (2)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given the term in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (3)Educational or research purposesThe term educational or research purposes, with respect to the operation of an unmanned aircraft system by an institution of higher education, includes—
 (A)instruction of students at the institution; (B)academic or research related use of unmanned aircraft systems by student organizations recognized by the institution, if such use has been approved by the institution;
 (C)activities undertaken by the institution as part of research projects, including research projects sponsored by the Federal Government; and
 (D)other academic activities at the institution, including general research, engineering, and robotics.
								2154.Transition language
 (a)RegulationsNotwithstanding the repeals under sections 2122(b)(2), 2124(b)(2), 2125(b)(2), 2127(b)(2), 2128(b)(2), and 2133(b)(2) of this Act, all orders, determinations, rules, regulations, permits, grants, and contracts, which have been issued under any law described under subsection (b) of this section on or before the effective date of this Act shall continue in effect until modified or revoked by the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, as applicable, by a court of competent jurisdiction, or by operation of law other than this Act.
 (b)Laws describedThe laws described under this subsection are as follows: (1)Section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (2)Section 332(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (3)Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (4)Section 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (5)Section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (6)Section 2206 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 (c)Effect on pending proceedingsThis Act shall not affect administrative or judicial proceedings pending on the effective date of this Act.
						IVOperator safety
 2161.Short titleThis part may be cited as the Drone Operator Safety Act. 2162.Findings; sense of Congress (a)FindingCongress finds that educating operators of unmanned aircraft about Federal law, including regulations, relating to unmanned aircraft will promote the safe operation of such aircraft.
 (b)Sense of CongressIt is the sense of Congress that the Administrator of the Federal Aviation Administration should continue to prioritize the education of operators of unmanned aircraft through public outreach efforts like the Know Before You Fly campaign.
						2163.Unsafe operation of unmanned aircraft
 (a)In generalChapter 2 of title 18, United States Code, is amended— (1)in section 31—
 (A)in subsection (a)— (i)by redesignating paragraph (10) as paragraph (11); and
 (ii)by inserting after paragraph (9) the following:  (10)Unmanned aircraftThe term unmanned aircraft has the meaning given such term in section 44801 of title 49.; and
 (B)in subsection (b), by inserting airport,  before appliance; and (2)by inserting after section 39A the following:
								
									39B.Unsafe operation of unmanned aircraft
 (a)OffenseAny person who operates an unmanned aircraft and, in so doing, knowingly or recklessly interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants, shall be punished as provided in subsection (b).
										(b)Penalty
 (1)In generalExcept as provided in paragraph (2), the punishment for an offense under subsection (a) shall be a fine under this title, imprisonment for not more than 1 year, or both.
 (2)Serious bodily injury or deathAny person who attempts to cause, or knowingly or recklessly causes, serious bodily injury or death during the commission of an offense under subsection (a) shall be fined under this title, imprisoned for any term of years or for life, or both.
											(c)Operation of unmanned aircraft in close proximity to airports
 (1)In generalThe operation of an unmanned aircraft within a runway exclusion zone shall be considered a violation of subsection (a) unless such operation is approved by the airport’s air traffic control facility or is the result of a circumstance, such as a malfunction, that could not have been reasonably foreseen or prevented by the operator.
 (2)Runway exclusion zone definedIn this subsection, the term runway exclusion zone means a rectangular area— (A)centered on the centerline of an active runway of an airport immediately around which the airspace is designated as class B, class C, or class D airspace at the surface under part 71 of title 14, Code of Federal Regulations; and
 (B)the length of which extends parallel to the runway’s centerline to points that are 1 statute mile from each end of the runway and the width of which is ½ statute mile..
 (b)Table of contentsThe table of contents for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
							39B. Unsafe operation of unmanned aircraft..
						BFAA safety certification reform
				IGeneral provisions
 2211.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)Advisory CommitteeThe term Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 2212. (3)FAAThe term FAA means the Federal Aviation Administration.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
						2212.Safety Oversight and Certification Advisory Committee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a Safety Oversight and Certification Advisory Committee in accordance with this section.
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety oversight and certification programs and activities, including the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities, including organization designation authorization.
 (5)Regulatory interpretation standardization efforts. (6)Training programs.
 (7)Expediting the rulemaking process and prioritizing safety-related rules. (8)Enhancing global competitiveness of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world.
 (c)FunctionsIn carrying out its duties under subsection (b) related to FAA safety oversight and certification programs and activities, the Advisory Committee shall—
 (1)foster aviation stakeholder collaboration in an open and transparent manner; (2)consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation, aerospace, and avionics manufacturing; and (v)unmanned aircraft systems industry; and
 (B)the public; (3)recommend consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective safety oversight and certification processes in order to maintain the safety of the aviation system while allowing the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace;
 (4)provide policy recommendations for the FAA’s safety oversight and certification efforts; (5)periodically review and provide recommendations regarding the FAA’s safety oversight and certification efforts;
 (6)periodically review and evaluate registration, certification, and related fees; (7)provide appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment;
 (8)recommend performance objectives for the FAA and aviation industry; (9)recommend performance metrics for the FAA and the aviation industry to be tracked and reviewed as streamlining certification reform, flight standards reform, and regulation consistency efforts progress;
 (10)provide a venue for tracking progress toward national goals and sustaining joint commitments; (11)recommend recruiting, hiring, staffing levels, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors;
 (12)provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects; (13)improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues;
 (14)promote the validation and acceptance of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world; and
 (15)any other functions as determined appropriate by the chairperson of the Advisory Committee and the Administrator.
							(d)Membership
 (1)Voting membersThe Advisory Committee shall be composed of the following voting members: (A)The Administrator, or the Administrator’s designee.
 (B)At least 1 representative, appointed by the Secretary, of each of the following: (i)Transport aircraft and engine manufacturers.
 (ii)General aviation aircraft and engine manufacturers. (iii)Avionics and equipment manufacturers.
 (iv)Aviation labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (v)General aviation operators. (vi)Air carriers.
 (vii)Business aviation operators. (viii)Unmanned aircraft systems manufacturers and operators.
 (ix)Aviation safety management experts. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesA nonvoting member may— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any report or recommendation of the Advisory Committee. (C)LimitationA nonvoting member may not represent any stakeholder interest other than that of an FAA safety oversight program office.
 (3)TermsEach voting member and nonvoting member of the Advisory Committee shall be appointed for a term of 2 years.
 (4)Rule of constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
 (e)Committee characteristicsThe Advisory Committee shall have the following characteristics: (1)Each voting member under subsection (d)(1)(B) shall be an executive that has decision authority within the member's organization and can represent and enter into commitments on behalf of that organization in a way that serves the entire group of organizations that member represents under that subsection.
 (2)The ability to obtain necessary information from experts in the aviation and aerospace communities. (3)A membership size that enables the Advisory Committee to have substantive discussions and reach consensus on issues in an expeditious manner.
 (4)Appropriate expertise, including expertise in certification and risk-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
							(f)Chairperson
 (1)In generalThe chairperson of the Advisory Committee shall be appointed by the Secretary from among the voting members under subsection (d)(1)(B).
 (2)TermEach member appointed under paragraph (1) shall serve a term of 2 years as chairperson. (g)Meetings (1)FrequencyThe Advisory Committee shall convene at least 2 meetings a year at the call of the chairperson.
 (2)Public attendanceEach meeting of the Advisory Committee shall be open and accessible to the public. (h)Special committees (1)EstablishmentThe Advisory Committee may establish 1 or more special committees composed of private sector representatives, members of the public, labor representatives, and other relevant parties in complying with consultation and participation requirements under subsection (c)(2).
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Advisory Committee;
 (B)provide the FAA additional opportunities to obtain firsthand information and insight from those persons that are most affected by existing and proposed regulations; and
 (C)assist in expediting the development, revision, or elimination of rules in accordance with, and without circumventing, established public rulemaking processes and procedures.
 (3)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a special committee under this subsection.
 (i)SunsetThe Advisory Committee shall cease to exist on September 30, 2021. IIAircraft certification reform 2221.Aircraft certification performance objectives and metrics (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the proposals recommended by the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn establishing performance objectives under subsection (a), the Administrator shall ensure progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and the aviation industry;
 (3)achieving effective utilization of FAA delegation and designation authorities, including organizational designation authorization;
 (4)effectively implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)increasing transparency; (7)developing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting the certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers at staffing levels to support the FAA's efforts to implement a systems safety approach; and
 (B)qualified systems safety engineers to guide the engineering of complex systems within the FAA; and (11)maintaining the leadership of the United States in international aviation and aerospace.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report on tracking the progress toward full implementation of the recommendations under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that— (A)protects from disclosure identifying information regarding an individual or entity; and
 (B)protects from inappropriate disclosure proprietary information. 2222.Organization designation authorizations (a)In generalChapter 447 is amended by adding at the end the following:
							
								44736.Organization designation authorizations
									(a)Delegations of functions
 (1)In generalExcept as provided in paragraph (3), in the oversight of an ODA holder, the Administrator of the Federal Aviation Administration, in accordance with Federal Aviation Administration standards, shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the specified functions to be performed by the ODA holder subject to regulations prescribed by the Administrator;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an accident finding, surveillance, or oversight, that it is in the public interest and safety of air commerce to require a limitation; and
 (C)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively, and to return to full authority status.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each specified function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall—
 (A)at the request of the ODA holder, and in an expeditious manner, consider revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an accident finding, surveillance, or oversight, that it is in the public interest and safety of air commerce to require a limitation; and
 (C)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively, and to return to full authority status.
											(b)ODA Office
 (1)EstablishmentNot later than 120 days after the date of enactment of Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall identify, within the Office of Aviation Safety, a centralized policy office to be responsible for the organization designation authorization (referred to in this subsection as the ODA Office). The Director of the ODA Office shall report to the Director of the Aircraft Certification Service.
 (2)PurposeThe purpose of the ODA Office shall be to provide oversight and ensure consistency of the Federal Aviation Administration audit functions under the ODA program across the agency.
 (3)FunctionsThe ODA Office shall— (A)(i)at the request of an ODA holder, eliminate all limitations specified in a procedures manual in place on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 that are low and medium risk as determined by a risk analysis using criteria established by the ODA Office and disclosed to the ODA holder, except where an ODA holder's performance warrants the retention of a specific limitation due to documented concerns about inadequate current performance in carrying out that authorized function;
 (ii)require an ODA holder to establish a corrective action plan to regain authority for any retained limitations;
 (iii)require an ODA holder to notify the ODA Office when all corrective actions have been accomplished; and
 (iv)make a reassessment to determine if subsequent performance in carrying out any retained limitation warrants continued retention and, if such reassessment determines performance meets objectives, lift such limitation immediately;
 (B)improve the Administration and the ODA holder performance and ensure full use of the authorities delegated under the ODA program;
 (C)develop a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (D)expeditiously review a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate;
 (E)review and approve new limitations to ODA functions; and (F)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program.
 (c)DefinitionsIn this section: (1)ODA or organization designation authorizationThe term ODA or organization designation authorization means an authorization under section 44702(d) to perform approved functions on behalf of the Administrator of the Federal Aviation Administration under subpart D of part 183 of title 14, Code of Federal Regulations.
 (2)ODA holderThe term ODA holder means an entity authorized under section 44702(d)— (A)to which the Administrator of the Federal Aviation Administration issues an ODA letter of designation under subpart D of part 183 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling); and
 (B)that is responsible for administering 1 or more ODA units. (3)ODA programThe term ODA program means the program to standardize Federal Aviation Administration management and oversight of the organizations that are approved to perform certain functions on behalf of the Administration under section 44702(d).
 (4)ODA unitThe term ODA unit means a group of 2 or more individuals under the supervision of an ODA holder who perform the specified functions under an ODA.
 (5)OrganizationThe term organization means a firm, a partnership, a corporation, a company, an association, a joint-stock association, or a governmental entity..
 (b)Technical and conforming amendmentsThe table of contents of chapter 447 is amended by adding after the item relating to section 44735 the following:
							44736. Organization designation authorizations..
						2223.ODA review
						(a)Expert review panel
 (1)EstablishmentNot later than 120 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (referred to in this section as the Panel).
							(2)Composition
 (A)In generalThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)include representatives of ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall survey ODA holders and ODA program applicants to document FAA safety oversight and certification programs and activities, including the FAA's use of the ODA program and the speed and efficiency of the certification process. In carrying out this subsection, the Administrator shall consult with the appropriate survey experts and the Panel to best design and conduct the survey.
 (c)AssessmentThe Panel shall— (1)conduct an assessment of—
 (A)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (B)the best practices of and lessons learned by ODA holders and the FAA personnel who provide oversight of ODA holders;
 (C)the performance incentive policies, related to the ODA program for FAA personnel, that do not conflict with the public interest;
 (D)the training activities related to the ODA program for FAA personnel and ODA holders; and (E)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (2)make recommendations for improving FAA safety oversight and certification programs and activities based on the results of the survey under subsection (b) and each element of the assessment under paragraph (1) of this subsection.
 (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Advisory Committee, and the appropriate committees of Congress a report on results of the survey under subsection (b) and the assessment and recommendations under subsection (c).
 (e)DefinitionsThe terms used in this section have the meanings given the terms in section 44736 of title 49, United States Code, as added by section 2222 of this Act.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date the report is submitted under subsection (d).
						2224.Type certification resolution process
 (a)In generalSection 44704(a) is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall establish an effective, expeditious, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)the resolution of technical issues at preestablished stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)the automatic escalation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)the resolution of a major certification process milestone escalated under clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Definition of major certification process milestoneIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical and conforming amendmentsSection 44704 is amended in the heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 2225.Safety enhancing technologies for small general aviation airplanes (a)PolicyIn a manner consistent with the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note), not later than 180 days after the date of enactment of this Act, the Administrator shall establish and begin implementing a risk-based policy that streamlines the installation of safety enhancing technologies for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.
 (b)InclusionsThe safety enhancing technologies for small general aviation airplanes described in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment.
 (c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor organizations, including representatives of FAA aviation safety inspectors and aviation safety engineers, certified under section 7111 of title 5, United States Code.
 (d)Definition of small general aviation airplaneIn this section, the term small general aviation airplane means an airplane that— (1)is certified to the standards of part 23 of title 14, Code of Federal Regulations;
 (2)has a seating capacity of not more than 9 passengers; and (3)is not used in scheduled passenger-carrying operations under part 121 of title 14, Code of Federal Regulations.
							IIIFlight standards reform
					2231.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall ensure that progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and the aviation industry;
 (3)effectively implementing risk management principles and a systems safety approach; (4)reducing duplication of effort;
 (5)promoting appropriate compliance activities and eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (6)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (7)developing and allowing the use of a single master source for guidance; (8)providing and using a streamlined appeal process for the resolution of regulatory interpretation questions;
 (9)maintaining and improving safety; and (10)increasing transparency.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report tracking the progress toward full implementation of the performance metrics under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked that are approved based on the recommendations required under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that— (A)protects from disclosure identifying information regarding an individual or entity; and
 (B)protects from inappropriate disclosure proprietary information. 2232.FAA task force on flight standards reform (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish the FAA Task Force on Flight Standards Reform (referred to in this section as the Task Force).
						(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)manufacturers; (H)labor unions, including those representing FAA aviation safety inspectors and those representing FAA aviation safety engineers; and
 (I)aviation safety experts. (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying cost-effective best practices and providing recommendations with respect to—
 (1)simplifying and streamlining flight standards regulatory processes, including issuance and oversight of certificates;
 (2)reorganizing the Flight Standards Service to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)FAA aviation safety inspector standards and performance; and
 (5)achieving, across the FAA, consistent— (A)regulatory interpretations; and
 (B)application of oversight activities. (d)ReportNot later than 1 year after the date the Task Force is established under subsection (a), the Task Force shall submit to the Administrator, Advisory Committee, and appropriate committees of Congress a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action.
 (e)Flight standards service realignment feasibility reportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the findings of the determination of the feasibility of realigning flight standards service regional field offices to specialized areas of aviation safety oversight and technical expertise.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (g)SunsetThe Task Force shall cease to exist on the date that the Task Force submits the report required under subsection (d).
						2233.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database for all of the regulatory guidance issued by the FAA Office of Aviation Safety regarding compliance with 1 or more aviation safety-related provisions of the Code of Federal Regulations.
 (b)RequirementsThe database under subsection (a) shall— (1)for each guidance, include a link to the specific provision of the Code of Federal Regulations;
 (2)subject to paragraph (3), be accessible to the public; and (3)be provided in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								(c)Data entry timing
 (1)Existing documentsNot later than 14 months after the date the database is established, the Administrator shall have completed entering into the database any applicable regulatory guidance that are in effect and were issued before that date.
 (2)New regulatory guidance and updatesBeginning on the date the database is established, the Administrator shall ensure that any applicable regulatory guidance that are issued on or after that date are entered into the database as they are issued.
 (d)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers, and FAA aviation safety inspectors) and aviation industry stakeholders.
 (e)Definition of regulatory guidanceIn this section, the term regulatory guidance means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements, such as an order, manual, circular, policy statement, legal interpretation memorandum, and rulemaking documents.
						2234.Regulatory Consistency Communication Board
 (a)FunctionsThe Regulatory Consistency Communication Board (referred to in this section as the Board) shall carry out the following functions: (1)Recommend, at a minimum, processes by which—
 (A)FAA personnel and persons regulated by the FAA may submit regulatory interpretation questions without fear of retaliation;
 (B)FAA personnel may submit written questions as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect; and
 (C)any other person may submit anonymous regulatory interpretation questions. (2)Meet on a regular basis to discuss and resolve questions submitted under paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to a person that submitted a question under subparagraph (A) or subparagraph (B) of paragraph (1) an expeditious written response to the question.
 (4)Recommend a process to make the resolution of common regulatory interpretation questions publicly available to FAA personnel and the public in a manner that—
 (A)does not reveal any identifying data of the person that submitted a question; and (B)protects any proprietary information.
 (5)Ensure that responses to questions under this subsection are incorporated into regulatory guidance (as defined in section 2233(e)).
 (b)Performance metrics, timelines, and goalsNot later than 180 days after the date that the Advisory Committee recommends performance objectives and performance metrics for the FAA and the aviation industry under paragraphs (8) and (9) of section 2212(c), the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted under subsection (a)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the performance metrics, timelines, and goals under paragraph (1).
							IVSafety workforce
					2241.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall review and revise its safety workforce training strategy to ensure that it—
 (1)aligns with an effective risk-based approach to safety oversight; (2)best utilizes available resources;
 (3)allows FAA employees participating in organization management teams or conducting ODA program audits to complete, expeditiously, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (4)seeks knowledge-sharing opportunities between the FAA and the aviation industry in new technologies, best practices, and other areas of interest related to safety oversight;
 (5)fosters an inspector and engineer workforce that has the skills and training necessary to improve risk-based approaches that focus on requirements management and auditing skills; and
 (6)includes, as appropriate, milestones and metrics for meeting the requirements of paragraphs (1) through (5).
 (b)ReportNot later that 270 days after the date the strategy is established under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the strategy and progress in meeting any milestones or metrics included in the strategy.
 (c)DefinitionsIn this section: (1)ODA holderThe term ODA holder has the meaning given the term in section 44736 of title 49, United States Code, as added by section 2222 of this Act.
 (2)ODA programThe term ODA program has the meaning given the term in section 44736(c)(3) of title 49, United States Code, as added by section 2222 of this Act.
 (3)Organization management teamThe term organization management team means a group of FAA employees consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its specified function delegated under section 44702 of title 49, United States Code.
							VInternational aviation
 2251.Promotion of United States aerospace standards, products, and services abroadSection 40104 is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Secretary shall take appropriate actions—
 (1)to promote United States aerospace-related safety standards abroad; (2)to facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, to use bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and services and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to the aeronautical safety authorities of a foreign country, to streamline that country's validation of United States aerospace standards, products, and services..
 2252.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceSubject to subparagraph (D), the Administrator may accept an airworthiness directive (as defined in section 39.3 of title 14, Code of Federal Regulations) issued by an aeronautical safety authority of a foreign country, and leverage that aeronautical safety authority's regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that the aeronautical safety authority has an aircraft certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration;
 (iv)the aeronautical safety authority utilizes an open and transparent public notice and comment process, including considering comments from owners and operators of foreign-registered aircraft and other aeronautical products and appliances in the issuance of airworthiness directives; and
 (v)the airworthiness directive addresses a specific issue necessary for the safe operation of aircraft subject to the directive.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting the airworthiness directive issued by the aeronautical safety authority of a foreign country if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator— (i)may accept an alternative means of compliance, with respect to an airworthiness directive under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive under that subparagraph—
 (I)shall consider an alternative means of compliance with respect to the airworthiness directive; and
 (II)may approve such alternative means, if appropriate. (D)LimitationsThe Administrator may not accept an airworthiness directive issued by an aeronautical safety authority of a foreign country if the airworthiness directive addresses matters other than those involving the safe operation of an aircraft..
					2253.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies who have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)describes the Administrator's strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA's international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA's international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies policy initiatives, regulatory initiatives, or cost-effective legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International travelThe Administrator of the FAA, or the Administrator's designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 2254.Registration, certification, and related feesSection 45305 is amended— (1)in subsection (a), by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
							
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
						CAirline passenger safety and protections
 2301.Access to air carrier flight decksThe Administrator of the Federal Aviation Administration shall collaborate with other aviation authorities to advance a global standard for access to air carrier flight decks and redundancy requirements consistent with the flight deck access and redundancy requirements in the United States.
				2302.Aircraft tracking and flight data
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall assess current performance standards, and as appropriate, conduct a rulemaking to revise the standards to improve near-term and long-term aircraft tracking and flight data recovery, including retrieval, access, and protection of such data after an incident or accident.
 (b)ConsiderationsIn revising the performance standards under subsection (a), the Administrator may consider— (1)various methods for improving detection and retrieval of flight data, including—
 (A)low frequency underwater locating devices; and (B)extended battery life for underwater locating devices;
 (2)automatic deployable flight recorders; (3)triggered transmission of flight data, and other satellite-based solutions;
 (4)distress-mode tracking; and (5)protections against disabling flight recorder systems.
 (c)CoordinationIf the performance standards under subsection (a) are revised, the Administrator shall coordinate with international regulatory authorities and the International Civil Aviation Organization to ensure that any new international standard for aircraft tracking and flight data recovery is consistent with a performance-based approach and is implemented in a globally harmonized manner.
					2303.Flight attendant duty period limitations and rest requirements
 (a)Modification of final ruleNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise the flight attendant duty period limitations and rest requirements under section 121.467 of title 14, Code of Federal Regulations.
 (b)ContentsExcept as provided in subsection (c), in revising the rule under subsection (a), the Administrator shall ensure that a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours.
 (c)ExceptionThe rest period required under subsection (b) may be scheduled or reduced to 9 consecutive hours if the flight attendant is provided a subsequent rest period of at least 11 consecutive hours.
					(d)Fatigue risk management plan
 (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (referred to in this subsection as a part 121 air carrier), shall submit a fatigue risk management plan for the carrier’s flight attendants to the Administrator for review and acceptance.
 (2)Contents of planEach fatigue risk management plan submitted under paragraph (1) shall include— (A)current flight time and duty period limitations;
 (B)a rest scheme that is consistent with such limitations and enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures; and (C)the development and use of methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall— (A)review each fatigue risk management plan submitted under this subsection; and
 (B)(i)accept the plan; or (ii)reject the plan and provide the part 121 air carrier with suggested modifications to be included when the plan is resubmitted.
								(4)Plan updates
 (A)In generalNot less frequently than once every 2 years, each part 121 air carrier shall— (i)update the fatigue risk management plan submitted under paragraph (1); and
 (ii)submit the updated plan to the Administrator for review and acceptance. (B)ReviewNot later than 1 year after the date on which an updated plan is submitted under subparagraph (A)(ii), the Administrator shall—
 (i)review the updated plan; and (ii)(I)accept the updated plan; or
 (II)reject the updated plan and provide the part 121 air carrier with suggested modifications to be included when the updated plan is resubmitted.
 (5)ComplianceEach part 121 air carrier shall comply with its fatigue risk management plan after the plan is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for the purpose of applying civil penalties under chapter 463 of such title.
						2304.Report on obsolete test equipment
 (a)ReportNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report on the National Test Equipment Program (referred to in this section as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; and (4)the Administrator's recommendations for increasing multifunctionality in future test equipment to be developed and all known and foreseeable manufacturer technological advances.
						2305.Plan for systems to provide direct warnings of potential runway incursions
 (a)In generalNot later than June 30, 2018, the Administrator of the Federal Aviation Administration shall— (1)assess available technologies to determine whether it is feasible, cost-effective, and appropriate to install and deploy, at any airport, systems to provide a direct warning capability to flight crews and air traffic controllers of potential runway incursions; and
 (2)submit to the appropriate committees of Congress a report on the assessment under paragraph (1), including any recommendations.
 (b)ConsiderationsIn conducting the assessment under subsection (a), the Administration shall consider National Transportation Safety Board findings and relevant aviation stakeholder views relating to runway incursions.
					2306.Helicopter air ambulance operations data and reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with helicopter air ambulance industry stakeholders, shall assess the availability of information to the general public related to the location of heliports and helipads used by helicopters providing air ambulance services, including helipads and helipads outside of those listed as part of any existing databases of Airport Master Record (5010) forms.
 (b)RequirementsBased on the assessment under subsection (a), the Administrator shall— (1)update, as necessary, any existing guidance on what information is included in the current databases of Airport Master Record (5010) forms to include information related to heliports and helipads used by helicopters providing air ambulance services; or
 (2)develop, as appropriate and in collaboration with helicopter air ambulance industry stakeholders, a new database of heliports and helipads used by helicopters providing air ambulance services.
						(c)Reports
 (1)AssessmentNot later than 30 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including any recommendations on how to make information related to the location of heliports and helipads used by helicopters providing air ambulance services available to the general public.
 (2)ImplementationNot later than 30 days after completing action under paragraph (1) or paragraph (2) of subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of that action.
 (d)Incident and accident dataSection 44731 is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking not later than 1 year after the date of enactment of this section, and annually thereafter and inserting annually; (B)in paragraph (2), by striking flights and hours flown, by registration number, during which helicopters operated by the certificate holder were providing helicopter air ambulance services and inserting hours flown by the helicopters operated by the certificate holder;
 (C)in paragraph (3)— (i)by striking of flight and inserting of patients transported and the number of patient transport;
 (ii)by inserting or after interfacility transport,; and (iii)by striking , or ferry or repositioning flight;
 (D)in paragraph (5)— (i)by striking flights and; and
 (ii)by striking while providing air ambulance services; and (E)by amending paragraph (6) to read as follows:
								
 (6)The number of hours flown at night by helicopters operated by the certificate holder.; (2)in subsection (d)—
 (A)by striking Not later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit and inserting The Administrator shall submit annually; and
 (B)by adding at the end the following: The report shall include the number of accidents experienced by helicopter air ambulance operations, the number of fatal accidents experienced by helicopter air ambulance operations, and the rate, per 100,000 flight hours, of accidents and fatal accidents experienced by operators providing helicopter air ambulance services.;
 (3)by redesignating subsection (e) as subsection (f); and (4)by inserting after subsection (d) the following:
							
 (e)ImplementationIn carrying out this section, the Administrator, in collaboration with part 135 certificate holders providing helicopter air ambulance services, shall—
 (1)propose and develop a method to collect and store the data submitted under subsection (a), including a method to protect the confidentiality of any trade secret or proprietary information submitted; and
 (2)ensure that the database under subsection (c) and the report under subsection (d) include data and analysis that will best inform efforts to improve the safety of helicopter air ambulance operations..
 2307.Part 135 accident and incident dataNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)determine, in collaboration with the National Transportation Safety Board and part 135 industry stakeholders, what, if any, additional data should be reported as part of an accident or incident notice—
 (A)to more accurately measure the safety of on-demand part 135 aircraft activity;
 (B)to pinpoint safety problems; and (C)to form the basis for critical research and analysis of general aviation issues; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including a description of the additional data to be collected, a timeframe for implementing the additional data collection, and any potential obstacles to implementation.
 2308.Definition of human factorsSection 40102(a), as amended by section 2135 of this Act, is further amended— (1)by redesignating paragraphs (24) through (47) as paragraphs (25) through (48), respectively; and
 (2)by inserting after paragraph (23) the following:  (24)human factors means a multidisciplinary field that generates and compiles information about human capabilities and limitations and applies it to design, development, and evaluation of equipment, systems, facilities, procedures, jobs, environments, staffing, organizations, and personnel management for safe, efficient, and effective human performance, including people’s use of technology..
 2309.Sense of Congress; pilot in command authorityIt is the sense of Congress that the pilot in command of an aircraft is directly responsible for, and is the final authority as to, the operation of that aircraft, as set forth in section 91.3(a) of title 14, Code of Federal Regulations (or any successor regulation thereto).
				2310.Enhancing ASIAS
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with relevant aviation industry stakeholders, shall assess what, if any, improvements are needed to develop the predictive capability of the Aviation Safety Information Analysis and Sharing program (referred to in this section as ASIAS) with regard to identifying precursors to accidents.
 (b)ContentsIn conducting the assessment under subsection (a), the Administrator shall— (1)determine what actions are necessary—
 (A)to improve data quality and standardization; and (B)to increase the data received from additional segments of the aviation industry, such as small airplane, helicopter, and business jet operations;
 (2)consider how to prioritize the actions described in paragraph (1); and (3)review available methods for disseminating safety trend data from ASIAS to the aviation safety community, including the inspector workforce, to inform in their risk-based decisionmaking efforts.
 (c)ReportNot later than 60 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including recommendations regarding paragraphs (1) through (3) of subsection (b).
					2311.Improving runway safety
 (a)In generalThe Administrator of the Federal Aviation Administration shall expedite the development of metrics— (1)to allow the Federal Aviation Administration to determine whether runway incursions are increasing; and
 (2)to assess the effectiveness of implemented runway safety initiatives. (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress in developing the metrics described in subsection (a).
					2312.Safe air transportation of lithium cells and batteries
					(a)Restrictions on transportation of lithium batteries on aircraft
						(1)Adoption of ICAO instructions
 (A)In generalPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), not later than 90 days after the date of enactment of this Act, the Secretary of the Department of Transportation shall conform United States regulations on the air transport of lithium cells and batteries with the lithium cells and battery requirements in the 2015–2016 edition of the International Civil Aviation Organization's (referred to in this subsection as ICAO) Technical Instructions (to include all addenda) including the revised standards adopted by ICAO which became effective on April 1, 2016.
 (B)Further proceedingsBeginning on the date the revised regulations under subparagraph (A) are published in the Federal Register, any lithium cell and battery rulemaking action or update commenced on or after that date shall continue to comply with the requirements under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (2)Review of other regulationsPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), the Secretary of Transportation may initiate a review of other existing regulations regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells.
						(3)Medical device batteries
 (A)In generalFor United States applicants, the Secretary of Transportation shall consider and either grant or deny, within 45 days, applications submitted in compliance with part 107 of title 49, Code of Federal Regulations, for special permits or approvals for air transportation of lithium ion cells or batteries specifically used by medical devices. Not later than 30 days after the date of application, the Pipeline and Hazardous Materials Safety Administration shall provide a draft special permit based on the application to the Federal Aviation Administration. The Federal Aviation Administration shall conduct an on-site inspection for issuance of the special permit not later than 10 days after the date of receipt of the draft special permit from the Pipeline and Hazardous Materials Safety Administration.
 (B)Definition of medical deviceIn this paragraph, the term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (4)Savings clauseNothing in this section shall be construed as expanding or constricting any other authority the Secretary of Transportation has under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (b)Lithium battery safety working groupNot later than 90 days after the date of enactment of this Act, the President shall establish a lithium battery safety working group to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
						(1)Composition
 (A)In generalThe working group shall be composed of at least 1 representative from each of the following: (i)Department of Transportation.
 (ii)Consumer Product Safety Commission. (iii)National Institute on Standards and Technology.
 (iv)Food and Drug Administration. (B)Additional membersThe working group may include not more than 4 additional members with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (C)SubcommitteesThe President, or members of the working group, may— (i)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (ii)include in a subcommittee the participation of nonmember stakeholders with expertise in areas that the President or members consider necessary.
 (2)ReportNot later than 1 year after the date it is established, the working group shall— (A)research—
 (i)additional ways to decrease the risk of fires and explosions from lithium batteries and cells; (ii)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (iii)new or existing technologies that could reduce the fire and explosion risk of lithium batteries and cells; and
 (B)transmit to the appropriate committees of Congress a report on the research under subparagraph (A), including any legislative recommendations to effectuate the safety improvements described in clauses (i) through (iii) of that subparagraph.
 (3)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (4)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under paragraph (2).
 (c)ParticipationThe Secretary of Transportation shall request that as part of the ICAO deliberations in the dangerous good panel on these issues, that appropriate experts on issues under consideration be allowed to participate.
					2313.Aircraft cabin evacuation procedures
 (a)ReviewThe Administrator of the Federal Aviation Administration shall review— (1)evacuation certification of transport-category aircraft used in air transportation, with regard to—
 (A)emergency conditions, including impacts into water; (B)crew procedures used for evacuations under actual emergency conditions;
 (C)any relevant changes to passenger demographics and legal requirements, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that affect emergency evacuations; and
 (D)any relevant changes to passenger seating configurations, including changes to seat width, padding, reclining, size, pitch, leg room, and aisle width; and
 (2)recent accidents and incidents in which passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review under subsection (a), the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crew members, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the review under subsection (a) and related recommendations, if any, including recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
					2314.Annual safety incident report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of the Federal Aviation Administration, shall submit to the appropriate committees of Congress a report regarding part 121 airline safety oversight.
 (b)ContentsThe annual report shall include— (1)a description of the Federal Aviation Administration's safety oversight process to ensure the safety of the traveling public;
 (2)a description of risk-based oversight methods applied to ensure aviation safety, including to specific issues addressed in the year preceding the report that in the determination of the Administrator address safety risk; and
 (3)in the instance of specific reviews of air carrier performance to safety regulations, a description of cases where the timelines for recurrent reviews are advanced.
						DGeneral aviation safety
				2401.Automated weather observing systems policy
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)update automated weather observing systems standards to maximize the use of new technologies that promote the reduction of equipment or maintenance cost for non-Federal automated weather observing systems, including the use of remote monitoring and maintenance, unless demonstrated to be ineffective;
 (2)review, and if necessary update, existing policies in accordance with the standards developed under paragraph (1); and
 (3)establish a process under which appropriate on site airport personnel or an aviation official may, with appropriate manufacturer training or alternative training as determined by the Administrator, be permitted to conduct the minimum tri-annual preventative maintenance checks under the advisory circular for non-Federal automated weather observing systems (AC 150/5220–16E) and any other similar, successor checks.
 (b)PermissionPermission to conduct the minimum tri-annual preventative maintenance checks described under subsection (a)(3) and any similar, successor checks shall not be withheld but for specific cause.
 (c)StandardsIn updating the standards under subsection (a)(1), the Administrator shall— (1)ensure the standards are performance-based;
 (2)use risk analysis to determine the accuracy of the automated weather observing systems outputs required for pilots to perform safe aircraft operations; and
 (3)provide a cost benefit analysis to determine whether the benefits outweigh the cost for any requirement not directly related to safety.
 (d)AIP eligibility of AWOS equipmentNotwithstanding any other law, the Administrator shall waive any positive benefit-cost ratio requirement for automated weather observing system equipment under subchapter I of chapter 471, United States Code, if—
 (1)the airport sponsor or State, as applicable, certifies that a grant for such automated weather observing systems equipment under that chapter will assist an applicable airport to respond to regional emergency needs, including medical, firefighting, and search and rescue needs; and
 (2)the other requirements under that chapter are met. (e)ReportNot later than September 30, 2018, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the requirements under this section.
					2402.Requirement to consult with stakeholders in defining scope and requirements for Future Flight
 Service ProgramNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consult with general aviation stakeholders in defining the scope and requirements for any new Future Flight Service Program of the Administration to be used in a competitive source selection for the next flight service contract with the Administration.
				2403.Aviation fuel
 (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that the unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date on which the Administration completes the Piston Aviation Fuels Initiative; or (2)the date on which the American Society for Testing and Materials publishes a production specification for an unleaded aviation gasoline.
						2404.Applicability of medical certification standards to operators of air balloons
 (a)Short titleThis section may be cited as the Commercial Balloon Pilot Safety Act of 2017. (b)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.3(c) of title 14, Code of Federal Regulations (relating to second-class medical certificates), to apply to an operator of an air balloon to the same extent such regulations apply to a pilot flight crewmember of other aircraft.
 (c)Air balloon definedIn this section, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 2405.Technical correctionsSection 2110 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is amended to read as follows:
					
						2110.Tower marking
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations to implement the requirements of this section with respect to covered towers.
 (b)Marking requiredRegulations under subsection (a) that require that a covered tower be clearly marked shall be consistent with applicable guidance under the Federal Aviation Administration Advisory Circular issued December 4, 2015 (AC 70/7460–1L), or other relevant safety guidance, as determined by the Administrator.
 (c)ApplicationThe regulations issued under subsection (a) shall ensure that— (1)all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b), included in the database in subsection (e), or, in the case of meteorological evaluation towers both; and
 (2)a covered tower constructed before the date on which such regulations take effect is marked in accordance with subsection (b), included in the database in subsection (e), or, in the case of meteorological evaluation towers both, not later than 1 year after such effective date.
								(d)Definitions
 (1)In generalIn this section, the following definitions apply: (A)Covered towerThe term covered tower means a structure that—
 (i)is a meteorological evaluation tower, a self-standing tower, or a tower supported by guy wires and ground anchors;
 (ii)is 10 feet or less in diameter at the above-ground base, excluding concrete footing; (iii)at the highest point of the structure is at least 50 feet above ground level;
 (iv)at the highest point of the structure is not more than 200 feet above ground level; (v)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (vi)is located on land that is— (I)in a remote or rural area; and
 (II)used for agricultural purposes or immediately adjacent to such land. (B)ExclusionsThe term covered tower does not include any structure that—
 (i)is adjacent to a house, barn, electric utility station, or other building; (ii)is within the curtilage of a farmstead or adjacent to another building or visible structure;
 (iii)supports electric utility transmission or distribution lines; (iv)is a wind-powered electrical generator with a rotor blade radius that exceeds 6 feet;
 (v)is a street light erected or maintained by a Federal, State, local, or tribal entity; (vi)is designed and constructed to resemble a tree or visible structure other than a tower;
 (vii)is an advertising billboard; (viii)is located within 100 feet from the centerline of the rail line on the right of way of a rail carrier over which service has not been discontinued, or within the boundaries of a rail yard;
 (ix)(I)is registered with the Federal Communications Commission under the Antenna Structure Registration program set forth under part 17 of title 47, Code of Federal Regulations; and
 (II)after being registered as described in subclause (I), is determined by the Administrator to pose no hazard to air navigation; or
 (x)has already mitigated any hazard to aviation safety in accordance with FAA guidance or as otherwise approved by the Administrator.
 (2)Other definitionsThe Administrator shall define such other terms as may be necessary to carry out this section. (e)DatabaseThe Administrator shall—
 (1)develop a database that contains the location and height of each covered tower that is not marked in accordance with this section, except that—
 (A)meteorological evaluation towers shall be marked and contained in the database; and (B)towers excepted under subsection (d)(1)(B)(viii) must be contained in the database;
 (2)keep the database current, and that towers to be included in the database are entered before their construction;
 (3)ensure that any proprietary information in the database is protected from disclosure in accordance with law;
 (4)ensure that, by virtue of accessing the database, users agree and acknowledge that information in the database—
 (A)may only be used for aviation safety purposes; and (B)may not be disclosed for purposes other than aviation safety, regardless of whether or not the information is marked or labeled as proprietary or with a similar designation; and
 (5)ensure that pilots who intend to conduct low-altitude operations in locations described in sentence (d)(1)(A)(vi) consult the relevant parts of the database before conducting such operations.
 (f)Exclusion and waiver authoritiesAs part of a rulemaking conducted pursuant to this section, the Administrator— (1)may exclude a class, category, or type of tower determined by the Administrator, after public notice and comment, to not pose a hazard to aviation safety;
 (2)shall establish a process to waive individual or specific covered towers from the marking requirements under this section as required under the rulemaking if the Administrator later determines such towers does not pose a hazard to aviation safety; and
 (3)shall consider, in establishing exclusions and granting waivers under this subsection, factors that may sufficiently mitigate risks to aviation safety, such as the length of time the tower has been in existence or alternative marking methods or new technologies that maintains a tower’s level of conspicuousness to a degree which adequately maintains the safety of the airspace.
 (g)Periodic reviewThe Administrator shall, in consultation with the Federal Communications Commission, periodically conduct a safety assessment of any category of tower not more than 200 feet above ground level and, as the Administrator decides appropriate, propose regulations or guidance on the marking of such towers in the interest of safety of low-altitude aircraft operations.
 (h)FCC regulationsThe Federal Communications Commission shall promulgate or amend regulations as necessary to implement the amendments made by subsection (f)(3), including by amending section 17.7 of title 47, Code of Federal Regulations, to require a notification to the Federal Aviation Administration for any construction or alteration of a tower not less than 50 feet in height above ground level at its site..
				EGeneral provisions
				2501.FAA technical training
 (a)E-Learning training pilot programNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the covered FAA personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-Learning training programUpon termination of the pilot program, the Administrator shall assess and establish or update an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						2502.Safety critical staffing
 (a)Audit by DOT Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct and complete an audit of the staffing model used by the Federal Aviation Administration to determine the number of aviation safety inspectors that are needed to fulfill the mission of the Federal Aviation Administration and adequately ensure aviation safety.
 (b)ContentsThe audit shall include, at a minimum— (1)a review of the staffing model and an analysis of how consistently the staffing model is applied throughout the Federal Aviation Administration's aviation safety lines of business;
 (2)a review of the assumptions and methods used in devising and implementing the staffing model to assess the adequacy of the staffing model to predict the number of aviation safety inspectors needed to properly fulfill the mission of the Federal Aviation Administration and meet the future growth of the aviation industry; and
 (3)a determination on whether the current staffing model takes into account the Federal Aviation Administration's authority to fully utilize designees.
 (c)ReportNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the appropriate committees of Congress a report on the results of the audit.
 2503.Approach control radarThe Administrator of the Federal Aviation Administration shall— (1)identify airports that are currently served by Federal Aviation Administration towers with nonradar approach and departure control (type 4 tower); and
 (2)develop an implementation plan, including budgetary considerations, to provide an airport identified under paragraph (1), if appropriate, with approach control radar.
					2504.Airspace management advisory committee
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall establish an advisory committee to carry out the duties described in subsection (b).
 (b)DutiesThe advisory committee shall— (1)conduct a review of the practices and procedures of the Federal Aviation Administration for developing proposals with respect to changes in regulations, policies, or guidance of the Federal Aviation Administration relating to airspace that affect airport operations, airport capacity, the environment, or communities in the vicinity of airports, including—
 (A)an assessment of the extent to which there is consultation, or a lack of consultation, with respect to such proposals—
 (i)between and among the affected elements of the Federal Aviation Administration, including the Air Traffic Organization, the Office of Airports, the Flight Standards Service, the Office of NextGen, and the Office of Energy and Environment; and
 (ii)between the Federal Aviation Administration and affected entities, including airports, aircraft operators, communities, and State and local governments;
 (2)recommend revisions to such practices and procedures to improve communications and coordination between and among affected elements of the Federal Aviation Administration and with other affected entities with respect to proposals described in paragraph (1) and the potential effects of such proposals;
 (3)conduct a review of the management by the Federal Aviation Administration of systems and information used to evaluate data relating to obstructions to air navigation or navigational facilities under part 77 of title 14, Code of Federal Regulations; and
 (4)make recommendations to ensure that the data described in paragraph (3) is publicly accessible and streamlined to ensure developers, airport operators, and other interested parties may obtain relevant information concerning potential obstructions when working to preserve and create a safe and efficient navigable airspace.
 (c)MembershipThe membership of the advisory committee established under subsection (a) shall include representatives of—
 (1)air carriers, including passenger and cargo air carriers; (2)general aviation, including business aviation and fixed wing aircraft and rotorcraft;
 (3)airports of various sizes and types; (4)air traffic controllers; and
 (5)State aviation officials. (d)Report requiredNot later than 1 year after the date the advisory committee is established under subsection (a), the advisory committee shall submit to the appropriate committees of Congress a report on the actions taken by the advisory committee to carry out the duties described in subsection (b).
					FGeneral aviation pilot protections
 2601.Short titleThis subtitle may be cited as the Fairness for Pilots Act. 2602.Expansion of Pilot's Bill of Rights (a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.
 (b)De novo review by district court; burden of proofSection 2(e) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator—
 (A)the district court shall review the denial, suspension, or revocation de novo, including by— (i)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (ii)permitting additional discovery and the taking of additional evidence; and (iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following:
							
 (2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:
 (A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.
 (B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and
 (4)by adding at the end the following:  (4)Applicability of Administrative Procedure ActNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Fairness for Pilots Act..
 (c)Notification of investigationSubsection (b) of section 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (d)Release of investigative reportsSection 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by adding at the end the following:
						
							(f)Release of investigative reports
								(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time the Emergency Order is issued, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report within 5 days of its completion.
 (B)Other ordersIn any non-emergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 2603.Limitations on reexamination of certificate holders (a)In generalSection 44709(a) is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by striking reexamine and inserting , except as provided in paragraph (2), reexamine; and (3)by adding at the end the following:
							
								(2)Limitation on the reexamination of airman certificates
 (A)In generalThe Administrator may not reexamine an airman holding a student, sport, recreational, or private pilot certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—
 (i)to establish that the airman may not be qualified to exercise the privileges of a particular certificate or rating, based upon an act or omission committed by the airman while exercising those privileges, after the certificate or rating was issued by the Federal Aviation Administration or its designee; or
 (ii)to demonstrate that the airman obtained the certificate or the rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman's qualifications.
 (B)Notification requirementsBefore taking any action to reexamine an airman under subparagraph (A), the Administrator shall provide to the airman—
 (i)a reasonable basis, described in detail, for requesting the reexamination; and (ii)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
 (b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) is amended— (1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (4)by adding at the end the following:  (2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination (A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate held by a student, sport, recreational, or private pilot and issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—
 (i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or
 (ii)materially contributed to the issuance of the certificate by fraudulent means. (B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot's Bill of Rights (49 U.S.C. 44703 note)..
 (c)Conforming amendmentsSection 44709(d)(1) is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 2604.Expediting updates to NOTAM Program (a)In generalBeginning on the date that is 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate committees of Congress that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section.
 (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Fairness for Pilots Act; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
								
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for NOTAMS (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
										(2)Prohibition on taking action for violations of notams not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
						2605.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47124 the following:  47124a.Accessibility of certain flight data (a)DefinitionsIn this section:
 (1)AdministrationThe term Administration means the Federal Aviation Administration. (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under section 47124.
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
									(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
									(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Fairness for Pilots Act, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
									(2)Compliance by contractors
 (A)In generalCompliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Fairness for Pilots Act.
 (B)NonapplicabilitySubparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Fairness for Pilots Act unless the contract or agreement is renegotiated, renewed, or modified after that date..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47124 the following:
						47124a. Accessibility of certain flight data..
 2606.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel of the Federal Aviation Administration to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
				IIIAir service improvements
 3001.DefinitionsIn this title: (1)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
 (2)Online serviceThe term online service means any service available over the Internet, or that connects to the Internet or a wide-area network.
 (3)Ticket agentThe term ticket agent has the meaning given the term in section 40102 of title 49, United States Code. APassenger air service improvements 3101.Causes of airline delays or cancellations (a)Review (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations attributed by an air carrier to weather were unavoidable, including—
 (i)due to operational issues, air traffic control issues, or groundstop or delay management programs; (ii)due to the air carrier's discretion in determining which flights to delay or cancel during a weather event, including an attempt to impact the fewest passengers; or
 (iii)due to other factors; (B)whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities; and
 (C)whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather, without any other context or explanation for the delay or cancellation, when the air carrier has discretion as to which flights to delay or cancel.
 (3)ConsultationThe Secretary may consult air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers.
					3102.Involuntary changes to itineraries
					(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to change the itinerary of a passenger, more than 24 hours before departure, if the new itinerary involves additional stops or departs 3 hours earlier or later and compensation or other more suitable air transportation is not offered. In conducting the review, the Secretary shall consider the refund policy and alternative travel options provided or offered by the air carrier in such situations.
 (2)ConsultationThe Secretary may consult with air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
					3103.Addressing the needs of families of passengers involved in aircraft accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any;
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any; and
 (3)by amending subsection (e) to read as follows:  (e)DefinitionsIn this section:
 (1)Aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency.
 (2)Passenger has the meaning given the term in section 1136.. (b)Foreign air carriers providing foreign air transportationSection 41313 is amended—
 (1)in subsection (b), by striking a major and inserting any; and (2)in subsection (c)—
 (A)in paragraph (1), by striking a significant and inserting any; (B)in paragraph (2), by striking a significant and inserting any;
 (C)in paragraph (16), by striking major and inserting any; and (D)in paragraph (17)(A), by striking significant and inserting any.
 (c)National Transportation Safety BoardSection 1136(a) is amended by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency.
					3104.Travelers with disabilities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of airport accessibility best practices for individuals with disabilities; and (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall include accessibility best practices beyond those recommended under the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), Air Carrier Access Act of 1986 (100 Stat. 1080; Public Law 99–435), or Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that improve infrastructure and communications, such as with regard to wayfinding, amenities, and passenger care.
					3105.Extension of Advisory Committee for Aviation Consumer Protection
 (a)TerminationSection 411(h) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended by striking September 30, 2017 and inserting September 30, 2021.
 (b)Financial disclosureSection 411 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting before subsection (i), the following:
							
 (h)Conflict of interest disclosureBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, each member of the advisory committee who is not a government employee shall disclose, on an annual basis, any potential conflicts of interest, including financial conflicts of interest, to the Secretary in such form and manner as prescribed by the Secretary..
 (c)RecommendationsSection 411(g) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended—
 (1)by striking of the first 2 calendar years beginning after the date of enactment of this Act and inserting calendar year; and (2)by inserting and post on the Department of Transportation Web site after Congress.
 3106.Extension of competitive access reportsSection 47107(r)(3) is amended by striking October 1, 2017 and inserting October 1, 2021. 3107.Refunds for other fees that are not honored by a covered air carrierNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide an automated refund to a passenger of any ancillary fees paid for services related to air travel that the passenger does not receive, including on the passenger's scheduled flight, on a subsequent replacement itinerary if there has been a rescheduling, or for a flight not taken by the passenger.
				3108.Disclosure of fees to consumers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations requiring—
 (1)each covered air carrier to disclose to a consumer the baggage fee, cancellation fee, change fee, ticketing fee, and seat selection fee of that covered air carrier in a standardized format; and
 (2)notwithstanding the manner in which information regarding the fees described in paragraph (1) is collected, each ticket agent to disclose to a consumer such fees of a covered air carrier in the standardized format described in paragraph (1).
 (b)RequirementsThe regulations under subsection (a) shall require that each disclosure— (1)if ticketing is done on an Internet Web site or other online service—
 (A)be prominently displayed to the consumer prior to the point of purchase; and (B)set forth the fees described in subsection (a)(1) in clear and plain language and a font of easily readable size; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3109.Seat assignments
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that seat selection for which a fee is charged is an optional service, and that if a consumer does not pay for a seat assignment, a seat will be assigned to the consumer from available inventory.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase;
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase;
 (3)be made at the time the consumer checks in for the flight; and (4)be made at other ancillary seat assignment purchase opportunities prior to departure.
 3110.Advanced boarding during pregnancyNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall review air carrier policies regarding traveling during pregnancy and, if appropriate, may revise regulations, as the Secretary considers necessary, to require an air carrier to offer advanced boarding of an aircraft to a pregnant passenger who requests such assistance.
				3111.Consumer complaint process improvement
 (a)In generalSection 42302 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a), the following:  (b)Point of saleEach air carrier, foreign air carrier, and ticket agent shall inform each consumer of a carrier service, at the point of sale, that the consumer can file a complaint about that service with the carrier and with the Aviation Consumer Protection Division of the Department of Transportation.;
 (3)by amending subsection (c), as redesignated, to read as follows:  (c)Internet web site or other online service noticeEach air carrier, foreign air carrier, and ticket agent shall include on its Internet Web site, any related mobile device application, and online service—
 (1)the hotline telephone number established under subsection (a) or for the Aviation Consumer Protection Division of the Department of Transportation;
 (2)an active link and the email address, telephone number, and mailing address of the air carrier, foreign air carrier, or ticket agent, as applicable, for a consumer to submit a complaint to the carrier about the quality of service;
 (3)notice that the consumer can file a complaint with the Aviation Consumer Protection Division of the Department of Transportation;
 (4)an active link to the Internet Web site of the Aviation Consumer Protection Division of the Department of Transportation for a consumer to file a complaint; and
 (5)the active link described in paragraph (2) on the same Internet Web site page as the active link described in paragraph (4).; and
 (4)in subsection (d), as redesignated— (A)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (B)in paragraph (1), by striking air carrier and inserting carrier; and (C)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended.
					3112.Online access to aviation consumer protection information
 (a)Internet web siteNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation's public Internet Web site to identify any changes to the user interface that will improve usability, accessibility, consumer satisfaction, and Web site performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective Web sites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the Web site that will enable a consumer, in a manner that protects the privacy of consumers and employees, to—
 (i)access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)search the complaints described in clause (i) by the name of the air carrier, the dates of departure and arrival, the airports of origin and departure, and the type of complaint; and
 (iii)determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to appropriate committees of Congress.
 (b)Mobile application softwareNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)implement a program to develop application software for wireless devices that will enable a user to access information and perform activities related to aviation consumer protection, such as—
 (A)information regarding airline passenger protections, including protections related to lost baggage and baggage fees, disclosure of additional fees, bumping, cancelled or delayed flights, damaged or lost baggage, and tarmac delays; and
 (B)file an aviation consumer complaint, including a safety and security, airline service, disability and discrimination, or privacy complaint, with the Aviation Consumer Protection Division of the Department of Transportation; and
 (2)make the application software available to the public at no cost. 3113.Study on in cabin wheelchair restraint systemsNot later than 2 years after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, including the Aviation Consumer Protection Division of the Department of Transportation and the Office of Aviation Safety at the Federal Aviation Administration, shall conduct a study to determine the ways in which particular individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be safely accommodated through in-cabin wheelchair restraint systems.
				3114.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee for the air travel needs of passengers with disabilities (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall advise the Secretary with regard to the implementation of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), including—
 (1)assessing the disability-related access barriers encountered by passengers with disabilities; (2)determining the extent to which the programs and activities of the Department of Transportation are addressing the barriers described in paragraph (1);
 (3)recommending improvements to the air travel experience of passengers with disabilities; and (4)such activities as the Secretary considers necessary to carry out this section.
						(c)Membership
 (1)In generalThe Advisory Committee shall be comprised of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee.
 (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the Advisory Committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
					(f)Reports
 (1)In generalNot later than February 1 of each year, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of disability-related access barriers, both those that were evident in the preceding calendar year and those that will likely be an issue in the subsequent 5 calendar years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions during the preceding calendar year; (D)a description of activities that the Advisory Committee has planned for the subsequent calender year; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to congressNot later than 60 days after the date the Secretary receives the report under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationThe Advisory Committee shall terminate 2 years after the date it is established under subsection (a).
					3115.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3116.Dimensions for passenger seats
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a proceeding to study the minimum seat pitch for passenger seats on aircraft operated by air carriers (as defined in section 40102 of title 49, United States Code).
 (b)ConsiderationsIn reviewing any minimum seat pitch under subsection (a), the Administrator shall consider the safety of passengers, including passengers with disabilities.
					3117.Cell phone voice communications
 (a)In generalSubchapter I of chapter 417 is amended by adding at the end the following:
						
							41725.Cell phone voice communications
 (a)Prohibition authorityThe Secretary of Transportation may issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1)— (A)any member of the flight crew on duty on an aircraft;
 (B)any flight attendant on duty on an aircraft; and (C)any Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
									(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Table of contentsThe table of contents at the beginning of chapter 417 is amended by inserting after the item relating to section 41724 the following:
						41725. Cell phone voice communications..
					3118.TICKETS Act
 (a)Short titleThis section may be cited as the Transparency Improvements and Compensation to Keep Every Ticketholder Safe Act of 2017 or the TICKETS Act. (b)Boarded passengersBeginning on the date of enactment of this Act, once a revenue passenger is approved by a gate attendant to clear the boarding area and board an aircraft, the applicable air carrier may not deny that passenger permission to board the aircraft without the consent of the passenger unless—
 (1)the passenger poses a safety, security, or health risk to oneself or to the other passengers; or
 (2)the passenger is engaging in behavior that is obscene, disruptive, or otherwise unlawful . (c)Rule of constructionNothing in this section may be construed to limit or otherwise affect the responsibility or authority of a pilot in command of an aircraft under section 121.533 of title 14, Code of Federal Regulations, or any penalty under section 46504 of title 49, United States Code.
 (d)Elimination of limitation on compensation for being denied boardingNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall review air carrier policies and revise the regulations under part 250 of title 14, Code of Federal Regulations, to eliminate the dollar amount limitations under paragraphs (2) and (3) of subsections (a) and (b) of section 250.5 of that part on the amount of compensation that may be provided to a passenger who is denied boarding involuntarily.
					(e)Oversales
 (1)In generalThe Comptroller General of the United States shall review airline policies and practices related to oversales of flights.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Comptroller Generals shall examine— (A)impact on passengers, including the prevalence of a negative impact on passengers, as a result of an oversale;
 (B)economic and operational factors which results in oversales; (C)whether, and if so how, the incidence of oversales varies depending on markets; and
 (D)potential consequences on the limiting of oversales. (3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the review under paragraph (2).
 (f)Notice of policies of air carriersNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe regulations requiring an air carrier, or other entity selling tickets for flights in passenger air transportation, to specify, on a passenger's flight itinerary, receipt, or other direct customer communication, the policies of the air carrier operating the flight regarding oversold flights.
 (g)Definition of air carrierIn this section, the term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code.
 3119.Transparency for disabled passengersThe compliance date of the final rule, dated November 2, 2016, on the reporting of data for mishandled baggage and wheelchairs in aircraft cargo compartments (81 Fed. Reg. 76300) shall be effective January 1, 2018.
				BEssential air service
				3201.Essential air service
 (a)Authorization extensionSection 41742(a) is amended— (1)in paragraph (2), by striking $150,000,000 and all that follows though 2017 and inserting $175,000,000 for each of fiscal years 2018 through 2021; and
 (2)by striking paragraph (3). (b)DefinitionsSection 41731(a)(1)(A) is amended by striking clause (ii) and inserting the following:
						
 (ii)was determined, on or after October 1, 1988, and before December 1, 2012, under this subchapter by the Secretary of Transportation to be eligible to receive subsidized small community air service under section 41736(a);.
 (c)Seasonal serviceThe Secretary of Transportation may consider the flexibility of current operational dates and airport accessibility to meet local community needs when issuing requests for proposal of essential air service at seasonal airports.
					3202.Small community air service development program
 (a)Extension of authorizationSection 41743(e)(2) is amended by striking $6,000,000 for each of fiscal years 2012 through 2017 and inserting $10,000,000 for each of fiscal years 2018 through 2021. (b)EligibilitySection 41743(c)(1) is amended to read as follows:
						
 (1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium—
 (A)was not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and
 (B)(i)had insufficient air carrier service; or (ii)had unreasonably high air fares..
					3203.Small community program amendments
 (a)In generalSection 41743(c)(4) is amended— (1)by inserting (B) Same projects.— before the second sentence and indenting appropriately;
 (2)by inserting (A) In general.— before the first sentence and indenting appropriately; (3)in subparagraph (B), as designated by this subsection, by striking No community and inserting Except as provided in subparagraph (C); and
 (4)by adding at the end the following:  (C)ExceptionThe Secretary may waive the limitation under subparagraph (B) related to projects that are the same if the Secretary determines that the community or consortium spent little or no money on its previous project or encountered industry or environmental challenges, due to circumstances that were reasonably beyond the control of the community or consortium..
 (b)Authority To make agreementsSection 41743(e)(1) is amended by adding at the end the following: The Secretary may amend the scope of a grant agreement at the request of the community or consortium and any participating air carrier, and may limit the scope of a grant agreement to only the elements using grant assistance or to only the elements achieved, if the Secretary determines that the amendment is reasonably consistent with the original purpose of the project..
 3204.WaiversSection 41732 is amended by adding at the end the following:  (c)WaiversNotwithstanding section 41733(e), upon request by an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section or subsections (a) through (c) of section 41734. A waiver issued under this subsection shall remain in effect for a limited period of time, as determined by the Secretary..
				IVNextGen and FAA organization
 4001.DefinitionsIn this title: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)ADS–BThe term ADS–B means automatic dependent surveillance-broadcast.
 (4)ADS–B OutThe term ADS–B Out means automatic dependent surveillance-broadcast with the ability to transmit information from the aircraft to ground stations and to other equipped aircraft.
 (5)NextGenThe term NextGen means the Next Generation Air Transportation System. ANextGen air transportation system 4101.Return on investment report (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date that each NextGen program has a positive return on investment, the Administrator shall submit to the appropriate committees of Congress a report on the status of each NextGen program, including the most recent NextGen priority list under subsection (c).
 (b)ContentsThe report under subsection (a) shall include, for each NextGen program— (1)an estimate of the date the program will have a positive return on investment;
 (2)an explanation for any delay in the delivery of expected benefits from previously published estimates on delivery of such benefits, in implementing or utilizing the program;
 (3)an estimate of the completion date;
 (4)an assessment of the long-term and near-term user benefits of the program for— (A)the Federal Government; and
 (B)the users of the national airspace system; and (5)a description of how the program directly contributes to a safer and more efficient air traffic control system.
 (c)NextGen priority listBased on the assessment under subsection (a), the Administrator shall— (1)develop, in coordination with the NextGen Advisory Committee and considering the need for a balance between long-term and near-term user benefits, a prioritization of the NextGen programs;
 (2)annually update the priority list under paragraph (1); and (3)prepare budget submissions to reflect the current status of NextGen programs and projected returns on investment for each NextGen program.
 (d)Definition of return on investmentIn this section, the term return on investment means the cost associated with technologies that are required by law or policy as compared to the financial benefits derived from such technologies by a government or a user of airspace.
 (e)Repeal of Nextgen prioritiesSection 202 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
 4102.Ensuring FAA readiness to provide seamless oceanic operationsNot later than September 30, 2018, the Administrator shall make a final investment decision regarding a reduced oceanic separation capability that, if a positive business case is provided, would result in operational use by the end of 2020.
				4103.Annual NextGen performance goals
 (a)In generalThis section may be cited as the NextGen Accountability Act. (b)NextGen annual performance goalsSection 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
						
 (e)Annual NextGen performance goalsThe Administrator shall establish annual NextGen performance goals for each of the performance metrics set forth in subsection (a) to meet the performance metric baselines identified under subsection (b). Such goals shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..
 (c)NextGen metrics reportSection 710(e)(2) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)a description of the progress made in meeting the annual NextGen performance goals relative to the performance metrics established under section 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 (d)Chief NextGen OfficerSection 106(s) is amended— (1)in paragraph (2)(B), by adding at the end the following: In evaluating the performance of the Chief NextGen Officer for the purpose of awarding a bonus under this subparagraph, the Administrator shall consider the progress toward meeting the NextGen performance goals established pursuant to section 214(e) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).; and
 (2)in paragraph (3), by adding at the end the following: The annual organizational performance goals set forth in the agreement shall include quantifiable NextGen airspace performance objectives regarding efficiency, productivity, capacity, and safety, which shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..
						4104.Air traffic control operational contingency plans
 (a)FindingsCongress makes the following findings: (1)On September 26, 2014, an Administration contract employee deliberately started a fire that destroyed critical equipment at the Administration’s Chicago Air Route Traffic Control Center (referred to in this section as the Chicago Center) in Aurora, Illinois.
 (2)As a result of the damage, Chicago Center was unable to control air traffic for more than 2 weeks, thousands of flights were delayed or cancelled into and out of O’Hare International Airport and Midway Airport in Chicago, and aviation stakeholders and airlines reportedly lost over $350,000,000.
 (3)According to the Office of the Inspector General of the Department of Transportation, although the Administration has taken steps to improve the effectiveness of its operational contingency plans since the incident at the Chicago Center, significant work remains to be done.
 (b)Air traffic control operational contingency plansNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Administrator shall update the Administration’s air traffic control operational contingency plans (FAA Order JO 1900.47E) to address potential air traffic facility outages that could have a major impact on the operation of the national airspace system, including the most recent findings and recommendations in the report under subsection (d).
 (c)UpdatesNot later than 60 days after the date the air traffic control operational contingency plans are updated under subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the update, including any recommendations for ensuring air traffic facility outages do not have a major impact on the operation of the national airspace system.
 (d)Resiliency recommendationsNot later than 180 days after the date of enactment of this Act, and periodically thereafter as the Administrator considers appropriate, the Administrator shall convene NextGen program officials to evaluate, expedite, and complete a report on how planned NextGen capabilities can enhance the resiliency and continuity of national airspace system operations and mitigate the impact of future air traffic control disruptions.
 4105.2020 ADS–B Out mandate planThe Administrator, in collaboration with the NextGen Advisory Committee, shall— (1)not later than 180 days after the date of enactment of this Act—
 (A)identify any known and potential barriers to compliance with the 2020 ADS–B Out mandate under section 91.225 of title 14, Code of Federal Regulations;
 (B)develop a plan to address the known barriers identified in paragraph (1), including a schedule for—
 (i)periodically reevaluating the potential barriers identified in paragraph (1); and
 (ii)developing solutions and implementing actions to address the known and potential barriers; and
 (C)submit the plan to the appropriate committees of Congress; (2)periodically update the plan and, not later than 30 days after the completion date, submit the update to the appropriate committees of Congress; and
 (3)not later than 30 days after the date the plan is submitted under paragraph (2), and annually thereafter until January 1, 2020, submit to the appropriate committees of Congress a report on the progress made toward meeting the 2020 ADS–B Out mandate.
					4106.NextGen interoperability
 (a)In generalTo implement a more effective international strategy for achieving NextGen interoperability with foreign countries, the Administrator shall take the following actions:
 (1)Conduct a gap analysis to identify potential risks to NextGen interoperability with other Air Navigation Service Providers and establish a schedule for periodically reevaluating such risks.
 (2)Develop a plan that identifies and documents actions the Administrator will undertake to mitigate such risks, using information from the gap analysis as a basis for making management decisions about how to allocate resources for such actions.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the analysis conducted under paragraph (1) of subsection (a) and on the actions the Administrator has taken under paragraph (2) of such subsection.
					4107.NextGen transition management
 (a)In generalThe Administrator shall— (1)identify and analyze technical and operational maturity gaps in NextGen transition and implementation plans; and
 (2)develop a plan to mitigate the gaps identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the actions taken to carry out the plan required by subsection (a)(2).
					4108.Implementation of NextGen operational improvements
 (a)In generalTo help ensure that NextGen operational improvements are fully implemented in the midterm, the Administrator shall—
 (1)collaborate with air carriers and other users of the national airspace system (referred to in this section as NAS) to develop and implement a system to systematically track the use of existing performance based navigation (referred to in this section as PBN) procedures;
 (2)identify and consider other key operational improvements, including the identification of— (A)additional metroplexes for PBN projects;
 (B)non-metroplex PBN procedures; and (C)unused flight routes for decommissioning;
 (3)develop and implement guidelines for the timely inclusion of appropriate stakeholders, including airport representatives, in the planning and implementation of NextGen operational improvement efforts; and
 (4)ensure that NextGen planning documents inform stakeholders of how and when operational improvements are expected to achieve NextGen national goals and strategic objectives.
 (b)ReportsEach year, as part of the submission of the NextGen Integrated Work Plan, the Administrator shall submit to the appropriate committees of Congress a report on—
 (1)the progress made toward implementing the requirements under subsection (a); and (2)the schedule and process that will be used to implement PBN at additional airports, including information on how the Administration will partner and coordinate with private industry to ensure expeditious implementation of PBN at additional airports.
						4109.Securing aircraft avionics systems
 (a)In generalThe Administrator of the Federal Aviation Administration shall consider, where appropriate, revising Federal Aviation Administration regulations regarding airworthiness certification—
 (1)to address cybersecurity for avionics systems, including software components; and (2)to require that aircraft avionics systems used for flight guidance or aircraft control be secured against unauthorized access via passenger in-flight entertainment systems through such means as the Administrator determines appropriate to protect the avionics systems from unauthorized external and internal access.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider the recommendations of the Aircraft Systems Information Security Protection Working Group under section 2111 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 4110.Defining NextGenNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)assess how the line items included in the Administration’s NextGen budget request relate to the goals and expected outcomes of NextGen, including whether and how NextGen programs directly contribute to a measurably safer and more efficient air traffic control system; and
 (2)submit to the appropriate committees of Congress a report on the results of the assessment under paragraph (1), including any recommendations for the removal of line items that do not directly contribute to a measurably safer and more efficient air traffic control system.
					4111.Human factors
 (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of NextGen, the Administrator shall—
 (1)recognize and incorporate, in early design phases of all relevant NextGen programs, the human factors and procedural and airspace implications of stated goals and associated technical changes; and
 (2)ensure that a human factors specialist, separate from the research and certification groups, is directly involved with the NextGen approval process.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4112.Major acquisition reports
 (a)In generalThe Administrator shall evaluate the current acquisition practices of the Administration to ensure that such practices—
 (1)identify the current estimated costs for each acquisition system, including all segments; (2)separately identify cumulative amounts for acquisition costs, technical refresh, and other enhancements in order to identify the total baselined and re-baselined costs for each system; and
 (3)account for the way funds are being used when reporting to managers, Congress, and other stakeholders.
 (b)ReportNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4113.Equipage mandates
 (a)In generalBefore NextGen-related equipage mandates are imposed on users of the national airspace system, the Administrator, in collaboration with relevant stakeholders, shall—
 (1)provide a statement of estimated costs and benefits based on mature and stable technical specifications; and
 (2)create a schedule for Administration deliverables and investments by both the users and the Administration, including for procedure and airspace design, infrastructure deployment, and training.
						4114.Workforce
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)identify and assess barriers to attracting, developing, training, and retaining a talented workforce in the areas of systems engineering, architecture, systems integration, digital communications, and cybersecurity;
 (2)develop a comprehensive plan to attract, develop, train, and retain talented individuals in those fields; and
 (3)identify existing authorities available to the Administrator, through personnel reform, to attract, develop, and retain this talent.
 (b)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4115.Programmatic risk management
 (a)In generalTo better inform the Administration's decisions regarding the prioritization of efforts and allocation of resources for NextGen, the Administrator shall—
 (1)solicit input from specialists in probability and statistics to identify and prioritize the programmatic and implementation risks to NextGen; and
 (2)develop a method to manage and mitigate the risks identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
 4116.Program managementNot later than 1 year after the date of enactment of this Act, the Administrator, in collaboration with the NextGen Advisory Committee and the National Academies of Sciences, Engineering, and Medicine, shall—
 (1)identify industry best practices regarding highly integrated program management; (2)determine whether, and identify how, the Administration is applying the best practices identified in paragraph (1) in the management of NextGen;
 (3)identify, in detail, the lessons learned regarding the complex integration of NextGen programs into the national airspace system;
 (4)identify and assess the key risks for the full implementation of— (A)multiple runway operations;
 (B)performance based navigation; (C)surface operations and data sharing; and
 (D)data communications; and (5)develop a detailed plan to mitigate the risks identified under paragraph (4); and
 (6)submit to the appropriate committees of Congress a report on the activities under paragraphs (1) through (5), including the plan.
					4117.System-wide improvements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report identifying any improvements and benefits to the national airspace system, as a whole, as a result of—
 (1)multiple runway operations; (2)performance based navigation;
 (3)surface operations and data sharing; and (4)data communications.
 (b)ConsiderationsIn identifying improvements and benefits under subsection (a) as a result of the NextGen programs listed under subparagraphs (A) through (D) of that subsection, the Administrator shall consider, at a minimum—
 (1)reduced overall delays in the national airspace system; (2)increased overall throughput in the national airspace system;
 (3)decreased overall emissions and fuel consumption in the national airspace system; and (4)improved safety in the national airspace system.
 4118.NextGen researchNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report specifying the top 5 priority research areas for the implementation and advancement of NextGen, including—
 (1)an assessment of why the research areas are a priority for the implementation and advancement of NextGen;
 (2)an identification of the other Federal agencies and private organizations assisting the Administration with the research; and
 (3)an estimate of when the research will be completed.
					BAdministration organization and employees
				4201.Cost-saving initiatives
 (a)In generalTo ensure that Administration initiatives are being implemented in a timely and fiscally responsible manner, the Administrator shall—
 (1)identify and implement agencywide cost-saving initiatives; and (2)develop appropriate schedules and metrics to measure whether the initiatives are successful in reducing costs.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4202.Federal Aviation Administration performance measures and targets
 (a)Performance measuresNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish performance measures relating to the administration of the Administration, which shall, at a minimum, include measures to assess—
 (1)the reduction of delays in the completion of projects; and (2)the effectiveness of the Administration in achieving the goals described in section 47171 of title 49, United States Code.
 (b)Performance targetsNot later than 180 days after the date on which the Secretary establishes performance measures in accordance with subsection (a), the Secretary shall establish performance targets relating to each of the measures described in that subsection.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the appropriate committees of Congress a report describing the progress of the Secretary in meeting the performance targets established under subsection (b).
					4203.Treatment of essential employees during furloughs
 (a)Definition of essential employeeIn this section, the term essential employee means an employee of the Administration who performs work involving the safety of human life or the protection of property, as determined by the Administrator.
 (b)In generalIn implementing spending reductions under Federal law, the Administrator may furlough 1 or more employees of the Administration, except an essential employee, if the Administrator determines the furlough is necessary to achieve the required spending reductions.
 (c)Transfer of budgetary resourcesThe Administrator may transfer budgetary resources within the Administration to carry out subsection (b), except that the transfer may only be made to maintain essential employees.
					4204.Controller candidate interviews
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall require that an in-person interview be conducted with each individual applying for an air traffic control specialist position before that individual may be hired to fill that position.
 (b)GuidanceNot later than 30 days after the date of enactment of this Act, the Administrator shall establish guidelines regarding the in-person interview process described in subsection (a).
 4205.Report on plans for air traffic control facilities in the New York City and Newark regionNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administration's staffing and scheduling plans for air traffic control facilities in the New York City and Newark region for the 1-year period beginning on such date of enactment.
 4206.Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace ProjectNot later than 90 days after the date of enactment of this Act, the Administrator shall develop and publish in the Federal Register a work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project.
				4207.Air traffic services at aviation events
 (a)Requirement To provide services and related supportThe Administrator shall provide air traffic services and aviation safety support for aviation events, including airshows and fly-ins, without the imposition or collection of any fee, tax, or other charge for that purpose. Amounts for the provision of such services and support shall be derived from amounts appropriated or otherwise available for the Administration.
 (b)Determination of services and support To be providedIn determining the services and support to be provided for an aviation event for purposes of subsection (a), the Administrator shall take into account the following:
 (1)The services and support required to meet levels of activity at prior events, if any, similar to the event.
 (2)The anticipated need for services and support at the event. 4208.Annual report on inclusion of disabled veteran leave in personnel management systemNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter until the date that is 5 years after the date of enactment of this Act, the Administrator shall publish on a publicly accessible Internet Web site a report on—
 (1)the effect of section 40122(g)(4) of title 49, United States Code, on the Administration's workforce; and
 (2)the number of disabled veterans benefitting from that section. VMiscellaneous 5001.National Transportation Safety Board investigative officersSection 1113 is amended by striking subsection (h).
 5002.Overflights of national parksSection 40128 is amended— (1)in subsection (a)(3), by striking the before title 14; and
 (2)by amending subsection (f) to read as follows:  (f)Transportation routes (1)In generalThis section shall not apply to any air tour operator while flying over or near any Federal land managed by the Director of the National Park Service, including Lake Mead National Recreation Area, solely as a transportation route, to conduct an air tour over the Grand Canyon National Park.
 (2)En routeFor purposes of this subsection, an air tour operator flying over the Hoover Dam in the Lake Mead National Recreation Area en route to the Grand Canyon National Park shall be deemed to be flying solely as a transportation route..
				5003.Aeronautical studies for commercial space launch site runways
 (a)In generalSection 44718(b)(1) is amended– (1)in the matter preceding subparagraph (A), by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; and
 (2)in subparagraph (A)— (A)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and
 (B)by inserting after clause (iv) the following:  (v)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary..
 (b)RulemakingNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to implement the amendments made by subsection (a).
				5004.Comprehensive aviation preparedness plan
 (a)In generalNo later than 1 year after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, the Secretary of Labor, the Secretary of State, the Secretary of Defense, and representatives of other Federal departments and agencies, as necessary, shall develop a comprehensive national aviation communicable disease preparedness plan.
 (b)Minimum componentsThe plan developed under subsection (a) shall— (1)be developed in consultation with other relevant stakeholders, including State, local, tribal, and territorial governments, air carriers, first responders, and the general public;
 (2)provide for the development of a communications system or protocols for providing comprehensive, appropriate, and up-to-date information regarding communicable disease threats and preparedness between all relevant stakeholders;
 (3)document the roles and responsibilities of relevant Federal department and agencies, including coordination requirements;
 (4)provide guidance to air carriers, airports, and other appropriate aviation stakeholders on how to develop comprehensive communicable disease preparedness plans for their respective organizations, in accordance with the plan to be developed under subsection (a);
 (5)be scalable and adaptable so that the plan can be used to address the full range of communicable disease threats and incidents;
 (6)provide information on communicable threats and response training resources for all relevant stakeholders, including Federal, State, local, tribal, and territorial government employees, airport officials, aviation industry employees and contractors, first responders, and health officials;
 (7)develop protocols for the dissemination of comprehensive, up-to-date, and appropriate information to the traveling public concerning communicable disease threats and preparedness;
 (8)be updated periodically to incorporate lessons learned with supplemental information; and (9)be provided to relevant government agencies and stakeholders in writing, and electronically, and accessible via the Internet.
 (c)Interagency frameworkThe plan developed under subsection (a) shall— (1)be conducted under the existing interagency framework for national level all hazards emergency preparedness planning or another appropriate framework; and
 (2)be consistent with the obligations of the United States under international agreements. 5005.Advanced Materials Center of Excellence (a)In generalChapter 445 is amended by adding at the end the following:
					
						44518.Advanced Materials Center of Excellence
 (a)In generalThe Administrator of the Federal Aviation Administration shall continue operation of the Advanced Materials Center of Excellence (referred to in this section as the Center) under its structure as in effect on March 1, 2016, which shall focus on applied research and training on the durability and maintainability of advanced materials in transport airframe structures.
 (b)ResponsibilitiesThe Center shall— (1)promote and facilitate collaboration among academia, the Transportation Division of the Federal Aviation Administration, and the commercial aircraft industry, including manufacturers, commercial air carriers, and suppliers; and
 (2)establish goals set to advance technology, improve engineering practices, and facilitate continuing education in relevant areas of study.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $500,000 for each of the fiscal years 2018 and 2021 to carry out this section..
 (b)Table of contentsThe table of contents for chapter 445 is amended by adding at the end the following: 44518. Advanced Materials Center of Excellence.. 5006.Interference with airline employees (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of crimes of violence (as defined in section 16 of title 18, United States Code) committed against airline customer service representatives while they are performing their duties and on airport property; and
 (2)submit the findings of the study, including any recommendations, to the appropriate committees of Congress.
 (b)Gap analysisThe study shall include a gap analysis to determine if State and local laws and resources are adequate to deter or otherwise address the crimes of violence described in subsection (a) and recommendations on how to address any identified gaps.
				5007.Secondary cockpit barriers
 (a)Short titleThis section may be cited as the Saracini Aviation Safety Act of 2017. (b)RequirementNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring installation of a secondary cockpit barrier on each new aircraft that is manufactured for delivery to a passenger air carrier in the United States operating under the provisions of part 121 of title 14, Code of Federal Regulations.
 5008.Research and deployment of certain airfield pavement technologiesUsing amounts made available under section 48102(a) of title 49, United States Code, the Administrator of the Federal Aviation Administration shall carry out a program for the research and development of aircraft pavement technologies under which the Administrator makes grants to, and enters into cooperative agreements with, institutions of higher education and nonprofit organizations that—
 (1)research concrete and asphalt airfield pavement technologies that extend the life of airfield pavements;
 (2)develop and conduct training; (3)provide for demonstration projects; and
 (4)promote the latest airfield pavement technologies to aid in the development of safer, more cost effective, and more durable airfield pavements.
 5009.Increase in duration of general aviation aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 5 years.
 5010.Modification of limitation of liability relating to aircraftSection 44112(b) is amended— (1)by striking on land or water; and
 (2)by inserting operational before control. 5011.Government Accountability Office study of illegal drugs seized at international airports in the United States (a)In generalThe Comptroller General of the United States shall conduct a study of illegal drugs, including heroin, fentanyl, and cocaine, seized by Federal authorities at international airports in the United States.
 (b)ElementsIn conducting the study required by subsection (a), the Comptroller General shall address, at a minimum—
 (1)the types and quantities of drugs seized; (2)the origin of the drugs seized;
 (3)the airport at which the drugs were seized; (4)the manner in which the drugs were seized; and
 (5)the manner in which the drugs were transported. (c)Use of data; recommendations for additional data collectionIn conducting the study required by subsection (a), the Comptroller General shall use all available data. If the Comptroller General determines that additional data is needed to fully understand the extent to which illegal drugs enter the United States through international airports in the United States, the Comptroller General shall develop recommendations for the collection of that data.
 (d)Submission to CongressNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study conducted under subsection (a) that includes any recommendations developed under subsection (c).
				5012.Government Accountability Office review of unmanned aircraft systems
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report examining law enforcement challenges posed by the use of unmanned aircraft systems for illegal drug trafficking.
 (b)ContentsThe report submitted under subsection (a) shall examine how unmanned aircraft systems are being used to transport illegal drugs across the international borders of the United States, including—
 (1)how international drug traffickers have used unmanned aircraft systems to fly packages of illegal drugs into the United States;
 (2)how international drug traffickers have used unmanned aircraft systems to survey international borders, providing intelligence to smugglers on vulnerabilities in the border security efforts of the United States; and
 (3)other ways in which international drug traffickers have used unmanned aircraft systems to assist their efforts to smuggle illegal drugs into the United States.
					5013.Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects
 on commercial aircraftIt is the sense of Congress that the Secretary of Transportation and the Secretary of Agriculture should, in coordination and consultation with the World Health Organization, develop a framework and guidance for the use of safe, effective, and nontoxic means of preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.
 5014.Treatment of multi-year lessees of large and turbine-powered multiengine aircraftThe Secretary of Transportation shall revise such regulations as may be necessary to ensure that multi-year lessees and owners of large and turbine-powered multiengine aircraft are treated equally for purposes of joint ownership policies of the Federal Aviation Administration.
 5015.Student outreach reportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report that describes the Administration’s existing outreach efforts, such as the STEM Aviation and Space Education Outreach Program, to elementary and secondary students who are interested in careers in science, technology, engineering, art, and mathematics—
 (1)to prepare and inspire such students for aeronautical careers; and (2)to mitigate an anticipated shortage of pilots and other aviation professionals.
				5016.Authorization of certain flights by stage 2  aircraft
 (a)In generalNotwithstanding chapter 475 of title 49, United States Code, not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a pilot program to permit 1 or more operators of a stage 2 aircraft to operate that aircraft in nonrevenue service into not more than 4 medium hub airports or nonhub airports if—
 (1)the airport— (A)is certified under part 139 of title 14, Code of Federal Regulations;
 (B)has a runway that— (i)is longer than 8,000 feet and not less than 200 feet wide; and
 (ii)is load bearing with a pavement classification number of not less than 38; and (C)has a maintenance facility with a maintenance certificate issued under part 145 of such title; and
 (2)the operator of the stage 2 aircraft operates not more than 10 flights per month using that aircraft.
 (b)TerminationThe pilot program shall terminate on the earlier of— (1)the date that is 10 years after the date of the enactment of this Act; or
 (2)the date on which the Administrator determines that no stage 2 aircraft remain in service. (c)DefinitionsIn this section:
 (1)Medium hub airport; nonhub airportThe terms medium hub airport and nonhub airport have the meanings given those terms in section 40102 of title 49, United States Code. (2)Stage 2 aircraftThe term stage 2 aircraft has the meaning given the term stage 2 airplane in section 91.851 of title 14, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 5017.Supersonic aircraftNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)review Federal law, including regulations and policies, regarding the operation of supersonic aircraft over land in the United States; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), that includes—
 (A)the identification and evaluation of any advancements in supersonic aircraft design, including airframe and engine design, that would mitigate the concerns that led to restrictions on the operation of supersonic aircraft, such as noise, and support amending the laws under paragraph (1); and
 (B)recommendations regarding the laws under paragraph (1) that would need to be amended to allow the operation of supersonic aircraft over land in the United States.
					5018.Terminal aerodrome forecast
 (a)Terminal aerodrome forecastThe Administrator of the Federal Aviation Administration shall permit a covered air carrier operation to operate to a destination in a noncontiguous State determined to be under visual flight rules without a Terminal Aerodrome Forecast (referred to in this section as TAF) or Meteorological Aerodrome Report (METAR) if a current Area Forecast, supplemented by other local weather observations or reports, is available, and an alternate airport that has an available TAF and weather report is specified. The air carrier shall have approved procedures for dispatch and enroute weather evaluation and shall operate under instrument flight rules enroute to the destination.
 (b)LimitationWithout a written finding of necessity, based on objective evidence of imminent threat to safety, the Administrator shall not promulgate any operation specification, policy, or guidance document that is more restrictive than, or requires procedures that are not expressly stated in, the regulations.
 (c)Covered air carrier operationIn this section, the term covered air carrier operation means a Part 121 air carrier operating in a noncontiguous State. 5019.Technical and conforming amendments (a)Airport capacity enhancement projects at congested airportsSection 40104(c) is amended by striking 47176 and inserting 47175.
 (b)Consultation on carrier response not covered by planSection 41313(c)(16), as amended by section 3103 of this Act, is further amended by striking the foreign air carrier will consult and inserting will consult. (c)Weighing mailSection 41907 is amended by striking and –administrative and inserting and administrative.
 (d)Flight attendant certificationSection 44728 is amended— (1)in subsection (c), by striking chapter and inserting title; and
 (2)in subsection (d)(3), by striking is and inserting be. (e)Schedule of feesSection 45301(a)(1) is amended by striking United States government and inserting United States Government.
 (f)Classified evidenceSection 46111(g)(2)(A) is amended by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)). (g)Allowable cost standardsSection 47110(b)(2) is amended—
 (1)in subparagraph (B), by striking compatability  and inserting compatibility; and (2)in subparagraph (D)(i), by striking climactic  and inserting climatic.
 (h)Definition of qualified hubzone small business concernSection 47113(a)(3) is amended by striking (15 U.S.C. 632(o)) and inserting (15 U.S.C. 632(p)). (i)Discretionary fundSection 47115, as amended by section 1006 of this Act, is further amended—
 (1)by striking subsection (i); and (2)by redesignating subsection (j) as subsection (i).
 (j)Special apportionment categoriesSection 47117(e)(1)(B) is amended by striking at least and inserting At least. (k)Solicitation and consideration of commentsSection 47171(l) is amended by striking 4371 and inserting 4321.
 (l)Operations and maintenanceSection 48104 is amended by striking (a) Authorization of appropriations.—the and inserting The. (m)Expenditures from Airport and Airway Trust FundSection 9502(d)(2) of the Internal Revenue Code of 1986 is amended by striking farms and inserting farms).
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Federal Aviation Administration Reauthorization Act of 2017.
 (b)Table of contentsThe table of contents of this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. References to title 49, United States Code. Sec. 3. Definition of appropriate committees of Congress. Sec. 4. Effective date. TITLE I—Authorizations Subtitle A—Funding of FAA programs Sec. 1001. Airport planning and development and noise compatibility planning and programs. Sec. 1002. Air navigation facilities and equipment. Sec. 1003. FAA operations. Sec. 1004. FAA research and development. Sec. 1005. Funding for aviation programs. Sec. 1006. Extension of expiring authorities. Subtitle B—Airport improvement program modifications Sec. 1201. Small airport regulation relief. Sec. 1202. Priority review of construction projects in cold weather States. Sec. 1203. State block grants updates. Sec. 1204. Contract Tower Program updates. Sec. 1205. Approval of certain applications for the contract tower program. Sec. 1206. Remote towers. Sec. 1207. Midway island airport. Sec. 1208. Airport road funding. Sec. 1209. Repeal of inherently low-emission airport vehicle pilot program. Sec. 1210. Modification of zero-emission airport vehicles and infrastructure pilot program. Sec. 1211. Repeal of airport ground support equipment emissions retrofit pilot program. Sec. 1212. Funding eligibility for airport energy efficiency assessments. Sec. 1213. Recycling plans; safety projects at unclassified airports. Sec. 1214. Transfers of instrument landing systems. Sec. 1215. Non-movement area surveillance pilot program. Sec. 1216. Amendments to definitions. Sec. 1217. Clarification of noise exposure map updates. Sec. 1218. Provision of facilities. Sec. 1219. Moratorium on changes to the Contract Weather Observer Program. Sec. 1220. Federal share adjustment. Sec. 1221. Miscellaneous technical amendments. Sec. 1222. Mothers' rooms at airports. Sec. 1223. Definition of small business concern. Sec. 1224. State standards for airport pavements. Sec. 1225. Eligibility of CCTV projects for airport improvement program. Sec. 1226. Clarification of reimbursable allowed costs of FAA memoranda of agreement. Sec. 1227. Limited regulation of non-federally sponsored property. Sec. 1228. Pilot program for use of social and economic contracting requirements under Federal Aviation Administration grants. Subtitle C—FLIGHT Act of 2017 Sec. 1301. Short title. Sec. 1302. General aviation airport entitlement reform. Sec. 1303. Extending aviation development streamlining. Sec. 1304. Establishment of public private-partnership program at general aviation airports. Sec. 1305. Disaster relief airports. Sec. 1306. Airport development relating to disaster relief. Sec. 1307. Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of airport improvement grants. Subtitle D—Passenger facility charges Sec. 1401. PFC streamlining. Sec. 1402. Intermodal access projects. Sec. 1403. Future aviation infrastructure and financing study. Sec. 1404. Airport vehicle emissions. Sec. 1405. Use of passenger facility charge revenue to enhance security at airports. TITLE II—Safety Subtitle A—Unmanned aircraft systems reform Sec. 2001. Definitions. PART I—Privacy and transparency Sec. 2101. Unmanned aircraft systems privacy policy. Sec. 2102. Sense of Congress. Sec. 2103. Federal Trade Commission authority. Sec. 2104. Commercial and governmental operators. Sec. 2105. Analysis of current remedies under federal, state, and local jurisdictions. PART II—Unmanned aircraft systems Sec. 2121. Definitions. Sec. 2122. Utilization of unmanned aircraft system test sites. Sec. 2123. Small unmanned aircraft safety standards. Sec. 2124. Small unmanned aircraft in the Arctic. Sec. 2125. Special authority for certain unmanned aircraft systems. Sec. 2126. Additional rulemaking authority. Sec. 2127. Governmental unmanned aircraft systems. Sec. 2128. Special rules for model aircraft. Sec. 2129. Authority. Sec. 2130. Unmanned aircraft systems aeronautical knowledge and safety. Sec. 2131. Treatment of unmanned aircraft operating underground. Sec. 2132. Enforcement. Sec. 2133. Airport safety and airspace hazard mitigation and enforcement. Sec. 2134. Aviation emergency safety public services disruption. Sec. 2135. Public UAS operations by tribal governments. Sec. 2136. Carriage of property by small unmanned aircraft systems for compensation or hire. Sec. 2137. Collegiate training initiative program for unmanned aircraft systems. Sec. 2138. Incorporation of Federal Aviation Administration occupations relating to unmanned aircraft into veterans employment programs of the administration. Sec. 2139. Report on UAS and chemical aerial application. Sec. 2140. Part 107 implementation improvements. Sec. 2141. Expansion of part 107 waiver authority. Sec. 2142. Redesignation. Sec. 2143. Sense of Congress on emergency exemption process. Sec. 2144. Unmanned aircraft systems in restricted buildings or grounds. PART III—Other matters Sec. 2151. Federal and local authorities. Sec. 2152. Spectrum. Sec. 2153. Use of unmanned aircraft systems at institutions of higher education. Sec. 2154. Transition language. Sec. 2155. Community and technical college centers of excellence in small unmanned aircraft system technology training. Sec. 2156. Authorization of appropriations for Know Before You Fly campaign. Sec. 2157. Strategy for responding to public safety threats and enforcement utility of unmanned aircraft systems. PART IV—Operator safety Sec. 2161. Short title. Sec. 2162. Findings; sense of Congress. Sec. 2163. Unsafe operation of unmanned aircraft. Subtitle B—FAA safety certification reform PART I—General provisions Sec. 2211. Definitions. Sec. 2212. Safety Oversight and Certification Advisory Committee. PART II—Aircraft certification reform Sec. 2221. Aircraft certification performance objectives and metrics. Sec. 2222. Organization designation authorizations. Sec. 2223. ODA review. Sec. 2224. Type certification resolution process. Sec. 2225. Safety enhancing technologies for small general aviation airplanes. PART III—Flight standards reform Sec. 2231. Flight standards performance objectives and metrics. Sec. 2232. FAA task force on flight standards reform. Sec. 2233. Centralized safety guidance database. Sec. 2234. Regulatory Consistency Communication Board. PART IV—Safety workforce Sec. 2241. Safety workforce training strategy. PART V—International aviation Sec. 2251. Promotion of United States aerospace standards, products, and services abroad. Sec. 2252. Bilateral exchanges of safety oversight responsibilities. Sec. 2253. FAA leadership abroad. Sec. 2254. Registration, certification, and related fees. Subtitle C—Airline passenger safety and protections Sec. 2301. Access to air carrier flight decks. Sec. 2302. Aircraft tracking and flight data. Sec. 2303. Flight attendant duty period limitations and rest requirements. Sec. 2304. Report on obsolete test equipment. Sec. 2305. Plan for systems to provide direct warnings of potential runway incursions. Sec. 2306. Helicopter air ambulance operations data and reports. Sec. 2307. Part 135 accident and incident data. Sec. 2308. Definition of human factors. Sec. 2309. Sense of Congress; pilot in command authority. Sec. 2310. Enhancing ASIAS. Sec. 2311. Improving runway safety. Sec. 2312. Safe air transportation of lithium cells and batteries. Sec. 2313. Aircraft cabin evacuation procedures. Sec. 2314. Annual safety incident report. Sec. 2315. Airline safety enhancement. Sec. 2316. Aircraft air quality. Sec. 2317. Emergency medical equipment on passenger aircraft. Subtitle D—General aviation safety Sec. 2401. Automated weather observing systems policy. Sec. 2402. Requirement to consult with stakeholders in defining scope and requirements for Future Flight Service Program. Sec. 2403. Aviation fuel. Sec. 2404. Applicability of medical certification standards to operators of air balloons. Sec. 2405. Technical corrections. Sec. 2406. Rotorcraft crash resistant fuel systems. Subtitle E—General provisions Sec. 2501. FAA technical training. Sec. 2502. Safety critical staffing. Sec. 2503. Approach control radar. Sec. 2504. Airspace management advisory committee. Sec. 2505. Report on conspicuity needs for surface vehicles operating on the airside of air carrier served airports. Sec. 2506. Study on the effect of extreme weather on air travel. Sec. 2507. Self-piloted aircraft introduction plan. Sec. 2508. Portability of repairman certificates. Sec. 2509. Revision of certain regulations relating to repair station certificates. Sec. 2510. Critical airfield markings. Sec. 2511. Report on aircraft rescue and firefighting training facilities. Subtitle F—General aviation pilot protections Sec. 2601. Short title. Sec. 2602. Expansion of Pilot's Bill of Rights. Sec. 2603. Limitations on reexamination of certificate holders. Sec. 2604. Expediting updates to NOTAM Program. Sec. 2605. Accessibility of certain flight data. Sec. 2606. Authority for legal counsel to issue certain notices. TITLE III—Air service improvements Sec. 3001. Definitions. Subtitle A—Passenger air service improvements Sec. 3101. Causes of airline delays or cancellations. Sec. 3102. Involuntary changes to itineraries. Sec. 3103. Addressing the needs of families of passengers involved in aircraft accidents. Sec. 3104. Travelers with disabilities. Sec. 3105. Extension of Advisory Committee for Aviation Consumer Protection. Sec. 3106. Extension of competitive access reports. Sec. 3107. Refunds for other fees that are not honored by a covered air carrier. Sec. 3108. Disclosure of fees to consumers. Sec. 3109. Seat assignments. Sec. 3110. Advance boarding during pregnancy. Sec. 3111. Consumer complaint process improvement. Sec. 3112. Aviation Consumer Advocate. Sec. 3113. Online access to aviation consumer protection information. Sec. 3114. Study on in cabin wheelchair restraint systems. Sec. 3115. Advisory committee on the air travel needs of passengers with disabilities. Sec. 3116. Improving wheelchair assistance for individuals with disabilities. Sec. 3117. Regulations ensuring assistance for individuals with disabilities in air transportation. Sec. 3118. Civil penalties relating to harm to passengers with disabilities. Sec. 3119. Airline Passengers with Disabilities Bill of Rights. Sec. 3120. Enforcement of aviation consumer protection rules. Sec. 3121. Dimensions for passenger seats. Sec. 3122. Cell phone voice communications. Sec. 3123. TICKETS Act. Sec. 3124. Transparency for disabled passengers. Sec. 3125. Report on availability of lavatories on commercial aircraft. Sec. 3126. Training policies regarding racial, ethnic, and religious nondiscrimination. Sec. 3127. Consumer protection requirements relating to large ticket agents. Sec. 3128. Sense of Congress Regarding Equal Access for Individuals with Disabilities. Sec. 3129. Regulations prohibiting the imposition of fees that are not reasonable and proportional to the costs incurred. Subtitle B—Essential air service Sec. 3201. Essential air service. Sec. 3202. Small community air service development program. Sec. 3203. Small community program amendments. Sec. 3204. Waivers. TITLE IV—NextGen and FAA organization Sec. 4001. Definitions. Subtitle A—NextGen air transportation system Sec. 4101. Return on investment report. Sec. 4102. Ensuring FAA readiness to provide seamless oceanic operations. Sec. 4103. Annual NextGen performance goals. Sec. 4104. Air traffic control operational contingency plans. Sec. 4105. 2020 ADS-B Out mandate plan. Sec. 4106. NextGen interoperability. Sec. 4107. NextGen transition management. Sec. 4108. Implementation of NextGen operational improvements. Sec. 4109. Securing aircraft avionics systems. Sec. 4110. Defining NextGen. Sec. 4111. Human factors. Sec. 4112. Major acquisition reports. Sec. 4113. Equipage mandates. Sec. 4114. Workforce. Sec. 4115. Programmatic risk management. Sec. 4116. Program management. Sec. 4117. System-wide improvements. Sec. 4118. NextGen research. Sec. 4119. Annual report on NextGen implementation. Subtitle B—Administration organization and employees Sec. 4201. Cost-saving initiatives. Sec. 4202. Federal Aviation Administration performance measures and targets. Sec. 4203. Treatment of essential employees during furloughs. Sec. 4204. Controller candidate interviews. Sec. 4205. Report on plans for air traffic control facilities in the New York City and Newark region. Sec. 4206. Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project. Sec. 4207. Air traffic services at aviation events. Sec. 4208. Annual report on inclusion of disabled veteran leave in personnel management system. Sec. 4209. Application of veterans' preference to Federal Aviation Administration personnel management system. Sec. 4210. Aircraft Registry Office. TITLE V—Miscellaneous Sec. 5001. National Transportation Safety Board investigative officers. Sec. 5002. Overflights of national parks. Sec. 5003. Aeronautical studies for commercial space launch site runways. Sec. 5004. Comprehensive aviation preparedness plan. Sec. 5005. Advanced Materials Center of Excellence. Sec. 5006. Interference with airline employees. Sec. 5007. Secondary cockpit barriers. Sec. 5008. Research and deployment of certain airfield pavement technologies. Sec. 5009. Increase in duration of general aviation aircraft registration. Sec. 5010. Modification of limitation of liability relating to aircraft. Sec. 5011. Government Accountability Office study of illegal drugs seized at international airports in the United States. Sec. 5012. Government Accountability Office review of unmanned aircraft systems. Sec. 5013. Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft. Sec. 5014. Treatment of multi-year lessees of large and turbine-powered multiengine aircraft. Sec. 5015. Student outreach report. Sec. 5016. Authorization of certain flights by stage 2 aircraft. Sec. 5017. Rulemaking on overland supersonic flight. Sec. 5018. Terminal aerodrome forecast. Sec. 5019. Technical and conforming amendments. Sec. 5020. Aviation Weather Observations. Sec. 5021. Role of national advisory committee on travel and tourism infrastructure. Sec. 5022. Sense of Congress regarding women in aviation. Sec. 5023. Spectrum availability. Sec. 5024. Report on illegal charter flights. Sec. 5025. Federal authority over interstate transportation.  2.References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3.Definition of appropriate committees of CongressIn this Act, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 4.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA programs
				1001.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) is amended by striking section 47505(a)(2), and carrying out noise compatibility programs under section 47504(c) $3,350,000,000 for each of fiscal years 2012 through 2017 and inserting section 47505(a)(2), carrying out noise compatibility programs under section 47504(c), an airport cooperative research program under section 44511, Airports Technology-Safety research, and Airports Technology-Efficiency research $3,350,000,000 for fiscal year 2018 and $3,750,000,000 for each of fiscal years 2019 through 2021.
 (b)Obligational authoritySection 47104(c) is amended in the matter preceding paragraph (1) by striking September 30, 2017 and inserting September 30, 2021. 1002.Air navigation facilities and equipmentSection 48101(a) is amended by striking paragraphs (1) through (5) and inserting the following:
					
 (1)$2,877,365,122 for fiscal year 2018. (2)$2,889,379,240 for fiscal year 2019.
 (3)$2,906,007,932 for fiscal year 2020. (4)$2,921,493,286 for fiscal year 2021..
				1003.FAA operations
 (a)In generalSection 106(k)(1) is amended by striking subparagraphs (A) through (E) and inserting the following:  (A)$10,123,257,311 for fiscal year 2018;
 (B)$10,233,107,832 for fiscal year 2019; (C)$10,341,034,956 for fiscal year 2020; and
 (D)$10,453,299,174 for fiscal year 2021.. (b)Authorized expendituresSection 106(k)(2) is amended by striking for fiscal years 2012 through 2015 each place it appears and inserting for fiscal years 2018 through 2021.
 (c)Authority to transfer fundsSection 106(k)(3) is amended by striking 2012 through 2017 and inserting 2018 through 2021. 1004.FAA research and developmentSection 48102 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking 44511–44513 and inserting 44512–44513; and (ii)by striking and, for each of fiscal years 2012 through 2015, under subsection (g); and
 (B)by striking paragraphs (1) through (9) and inserting the following:  (1)$175,000,000 for fiscal year 2018.
 (2)$175,000,000 for fiscal year 2019. (3)$175,000,000 for fiscal year 2020.
 (4)$175,000,000 for fiscal year 2021.; and (2)in subsection (b), by striking paragraph (3).
					1005.Funding for aviation programs
 (a)Airport and airway trust fund guaranteeSection 48114(a)(1)(A) is amended to read as follows:  (A)In generalThe total budget resources made available from the Airport and Airway Trust Fund each fiscal year under sections 48101, 48102, 48103, and 106(k)—
 (i)shall, in each of fiscal years 2018 through 2021, be equal to— (I)the sum of—
 (aa)90 percent of the estimated level of receipts plus interest credited to the Airport and Airway Trust Fund for that fiscal year; and
 (bb)the actual level of receipts plus interest credited to the Airport and Airway Trust Fund for the second preceding fiscal year minus the total amount made available for obligation from the Airport and Airway Trust Fund for the second preceding fiscal year; and
 (II)less the amount calculated under subclause (I)(bb) for the fourth preceding year; and (ii)may be used only for the aviation investment programs listed in subsection (b)(1)..
 (b)Enforcement of guaranteesSection 48114(c)(2) is amended by striking 2017 and inserting 2021. 1006.Extension of expiring authorities (a)Marshall Islands, Micronesia, and PalauSection 47115(j) is amended by striking 2017 and inserting 2021.
 (b)Extension of compatible land use planning and projects by State and local governmentsSection 47141(f) is amended by striking September 30, 2017 and inserting September 30, 2021. (c)Extension of pilot program for redevelopment of airport propertiesSection 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking September 30, 2017 and inserting September 30, 2021.
					BAirport improvement program modifications
 1201.Small airport regulation reliefSection 47114(c)(1) is amended by striking subparagraph (F) and inserting the following:  (F)Special rule for fiscal years 2017 through 2021Notwithstanding subparagraph (A) and subject to subparagraph (G), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2017 through 2021 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2017, 2018, 2019, 2020, or 2021, as applicable, under subparagraph (A); and
 (iii)had scheduled air service at any point in the calendar year used to calculate the apportionment. (G)Limitations and waiversThe authority to make apportionments in the manner prescribed in subparagraph (F) may be utilized no more than 3 years in a row. The Secretary may waive this limitation if the Secretary determines that an airport’s enplanements are substantially close to 10,000 enplanements and the airport sponsor or affected communities are taking reasonable steps to restore enplanements above 10,000.
						(H)Minimum apportionment for commercial service airports with more than 8,000 passenger boardings in a
 calendar yearNot less than $600,000 may be apportioned under subparagraph (A) for each fiscal year to each sponsor of a commercial service airport that had fewer than 10,000 passenger boardings, but at least 8,000 passenger boardings, during the prior calendar year.. 
				1202.Priority review of construction projects in cold weather States
 (a)In generalThe Administrator of the Federal Aviation Administration, to the extent practicable, shall schedule the Administrator’s review of construction projects so that projects to be carried out in the States in which the weather during a typical calendar year prevents major construction projects from being carried out before May 1 are reviewed as early as possible.
 (b)ReportThe Administrator shall update the appropriate committees of Congress annually on the effectiveness of the review and prioritization.
 1203.State block grants updatesSection 47128(a) is amended by striking 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting 15 qualified States for fiscal year 2018 and each fiscal year thereafter.
				1204.Contract Tower Program updates
 (a)Special ruleSection 47124(b)(1)(B) is amended by striking after such determination is made and inserting after the end of the period described in subsection (d)(6)(C). (b)Contract Air Traffic Control Tower Cost-share Program; fundingSection 47124(b)(3)(E) is amended to read as follows:
						
 (E)FundingOf the amounts appropriated under section 106(k)(1), such sums as may be necessary may be used to carry out this paragraph..
 (c)Cap on Federal share of cost of constructionSection 47124(b)(4)(C) is amended by striking $2,000,000 and inserting $4,000,000. (d)Cost benefit ratio revisionSection 47124 is amended by adding at the end the following:
						
							(d)Cost benefit ratios
 (1)Contract air traffic control tower program at cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, if an air traffic control tower is operating under the Cost-share Program, the Secretary shall annually calculate a new benefit-to-cost ratio for the tower.
 (2)Contract tower program at non-cost-share airportsBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, if a tower is operating under the Contract Tower Program and continued under subsection (b)(1), the Secretary shall not calculate a new benefit-to-cost ratio for the tower unless the annual aircraft traffic at the airport where the tower is located decreases by more than 25 percent from the previous year or by more than 60 percent over a 3-year period.
 (3)ConsiderationsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may consider only the following costs:
 (A)The Federal Aviation Administration's actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration's actual telecommunications costs of the tower. (C)Relocation and replacement costs of equipment of the Federal Aviation Administration associated with the tower, if paid for by the Federal Aviation Administration.
 (D)Logistics, such as direct costs associated with establishing or updating the tower's interface with other systems and equipment of the Federal Aviation Administration, if paid for by the Federal Aviation Administration.
 (4)ExclusionsIn establishing a benefit-to-cost ratio under paragraph (1) or paragraph (2), the Secretary may not consider the following costs:
 (A)Airway facilities costs, including labor and other costs associated with maintaining and repairing the systems and equipment of the Federal Aviation Administration.
 (B)Costs for depreciating the building and equipment owned by the Federal Aviation Administration. (C)Indirect overhead costs of the Federal Aviation Administration.
 (D)Costs for utilities, janitorial, and other services paid for or provided by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located.
 (E)The cost of new or replacement equipment, or construction of a new or replacement tower, if the costs incurred were incurred by the airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is or will be located.
 (F)Other expenses of the Federal Aviation Administration not directly associated with the actual operation of the tower.
 (5)Margin of errorThe Secretary shall add a 5 percent margin of error to a benefit-to-cost ratio determination to acknowledge and account for any direct or indirect factors that are not included in the criteria the Secretary used in calculating the benefit-to-cost ratio.
 (6)ProceduresThe Secretary shall establish procedures— (A)to allow an airport or the State or political subdivision of a State having jurisdiction over the airport where the tower is located not less than 90 days following the receipt of an initial benefit-to-cost ratio determination from the Secretary—
 (i)to request the Secretary reconsider that determination; and (ii)to submit updated or additional data to the Secretary in support of the reconsideration;
 (B)to allow the Secretary not more than 90 days to review the data submitted under subparagraph (A)(ii) and respond to the request under subparagraph (A)(i);
 (C)to allow the airport, State, or political subdivision of a State, as applicable, 30 days following the date of the response under subparagraph (B) to review the response before any action is taken based on a benefit-to-cost determination; and
 (D)to provide, after the end of the period described in subparagraph (C), an 18-month grace period before cost-share payments are due from the airport, State, or political subdivision of a State if as a result of the benefit-to-cost ratio determination the airport, State, or political subdivision, as applicable, is required to transition to the Cost-share Program.
 (e)DefinitionsIn this section: (1)Contract tower programThe term Contract Tower Program means the level I air traffic control tower contract program established under subsection (a) and continued under subsection (b)(1).
 (2)Cost-share programThe term Cost-share Program means the cost-share program established under subsection (b)(3).. (e)Remote tower programSection 47124(b) is amended—
 (1)in paragraph (3)(B)(ii), by inserting or remote airport traffic control tower certified by the Federal Aviation Administration after operating air traffic control tower; and (2)in clauses (i)(III) and (ii)(III) of paragraph (4)(A), by inserting , including remote airport traffic control tower equipment certified by the Federal Aviation Administration after 1996 each place it appears.
 (f)Conforming amendmentsSection 47124(b) is amended— (1)in paragraph (1)(C), by striking the program established under paragraph (3) and inserting the Cost-share Program;
 (2)in paragraph (3)— (A)in the heading, by striking Contract air traffic control tower program and inserting Cost-share program;
 (B)in subparagraph (A), by striking contract tower program established under subsection (a) and continued under paragraph (1) (in this paragraph referred to as the Contract Tower Program) and inserting Contract Tower Program;
 (C)in subparagraph (B), by striking In carrying out the program and inserting In carrying out the Cost-share Program; (D)in subparagraph (C), by striking participate in the program and inserting participate in the Cost-share Program;
 (E)in subparagraph (D), by striking under the program and inserting under the Cost-share Program; and (F)in subparagraph (F), by striking the program continued under paragraph (1) and inserting the Contract Tower Program; and
 (3)in paragraph (4)(B)(i)(I), by striking contract tower program established under subsection (a) and continued under paragraph (1) or the pilot program established under paragraph (3) and inserting Contract Tower Program or the Cost-share Program.
 (g)ExemptionSection 47124(b)(3)(D) is amended by adding at the end the following: Airports with both Part 121 air service and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost share requirement under the Cost-share Program..
 (h)Savings provisionNotwithstanding the amendments made by this section, the towers for which assistance is being provided under section 41724 of title 49, United States Code, on the day before the date of enactment of this Act may continue to be provided such assistance under the terms of that section as in effect on that day.
					1205.Approval of certain applications for the contract tower program
 (a)In generalIf the Administrator of the Federal Aviation Administration has not implemented a revised cost-benefit methodology for purposes of determining eligibility for the Contract Tower Program before the date that is 30 days after the date of enactment of this Act, any air traffic control tower with an application for participation in the Contract Tower Program pending as of January 1, 2017, shall be approved for participation in the Contract Tower Program if the Administrator determines the tower is eligible under the criteria set forth in the Federal Aviation Administration report entitled, Establishment and Discontinuance Criteria for Airport Traffic Control Towers, and dated August 1990 (FAA–APO–90–7).
 (b)Requests for additional authorityThe Administrator shall respond not later than 30 days after the date the Administrator receives a formal request from an airport and air traffic control contractor for additional authority to expand contract tower operational hours and staff to accommodate flight traffic outside of current tower operational hours.
 (c)Definition of Contract Tower ProgramIn this section, the term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by section 1204 of this Act.
					1206.Remote towers
					(a)Pilot program
 (1)EstablishmentThe Administrator of the Federal Aviation Administration shall establish— (A)in consultation with airport operators and general aviation users, a pilot program at public-use airports to construct and operate remote towers;
 (B)a selection process for participation in the pilot program; and (C)a clear process for the safety and operational certification of the remote towers.
 (2)Safety considerationsIn establishing the pilot program, the Administrator shall consult with operators of remote towers in foreign countries to design the pilot program in a manner that leverages as many safety and airspace efficiency benefits as possible.
 (3)RequirementsIn selecting the airports for participation in the pilot program, the Administrator shall— (A)to the extent practicable, ensure that at least 2 different vendors of remote tower systems participate;
 (B)include at least 1 airport currently in the Contract Tower Program and at least 1 airport that does not have an air traffic control tower; and
 (C)clearly identify the analysis relating to the feasibility, safety, cost, and benefits of remote towers that will be addressed at each airport.
 (4)Selection criteriaIn selecting an airport for participation in the pilot program, the Administrator shall consider— (A)how inclusion of that airport will add value to assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers;
 (B)the amount and variety of air traffic at an airport; and (C)the costs and benefits of including that airport.
 (5)DataThe Administrator shall clearly identify and collect air traffic control information and data from participating airports that will assist the Administrator in evaluating the feasibility, safety, costs, and benefits of remote towers.
 (6)ReportNot later than 1 year after the date the first remote tower is operational, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report—
 (A)detailing any benefits, costs, or safety improvements associated with the use of the remote towers; and
 (B)evaluating the feasibility of using remote towers, particularly in the Contract Tower Program, for airports without an air traffic control tower, or to improve safety at airports with towers.
 (7)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall select airports for participation in the pilot program.
 (8)DefinitionsIn this subsection: (A)Contract tower programThe term Contract Tower Program has the meaning given the term in section 47124(e) of title 49, United States Code, as added by section 1204 of this Act.
 (B)Remote towerThe term remote tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower whereby air traffic services are provided to operators at an airport from a location that may not be on or near the airport.
 (b)Remote tower programNot later than 30 days after the date on which the first remote tower is commissioned to operate under this section, the Administrator shall establish a process to authorize the construction and commissioning operation of additional remote towers, that are certificated under subsection (a)(1)(C), at other airports.
 (c)AIP funding eligibilityFor purposes of the pilot program under subsection (a), and after certificated remote towers are available under subsection (b), constructing a remote tower or acquiring and installing air traffic control, communications, or related equipment for a remote tower shall be considered airport development (as defined in section 47102 of title 49, United States Code) for purposes of subchapter I of chapter 471 of that title if components are installed and used at the airport, except, as needed, for off-airport sensors installed on leased towers.
 1207.Midway island airportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117 Stat. 2518) is amended by striking for fiscal years 2012 through 2017 and inserting for fiscal years 2018 through 2021.
				1208.Airport road funding
 (a)Airport development grant assurancesSection 47107(b) is amended by adding at the end the following:  (4)This subsection does not prevent the use of airport revenue for the maintenance and improvement of the on-airport portion of a surface transportation facility providing access to an airport and non-airport locations if the surface transportation facility is owned or operated by the airport owner or operator and the use of airport revenue is prorated to airport use and limited to portions of the facility located on the airport. The Secretary shall determine the maximum percentage contribution of airport revenue toward surface transportation facility maintenance or improvement, taking into consideration the current and projected use of the surface transportation facility located on the airport for airport and non-airport purposes. The de minimus use, as determined by the Secretary, of a surface transportation facility for non-airport purposes shall not require prorating..
 (b)Restrictions on the use of airport revenueSection 47133(c) is amended— (1)by inserting (1) before Nothing and indenting appropriately; and
 (2)by adding at the end the following:  (2)Nothing in this section may be construed to prevent the use of airport revenue for the prorated maintenance and improvement costs of the on-airport portion of the surface transportation facility, subject to the provisions of section 47107(b)(4)..
						1209.Repeal of inherently low-emission airport vehicle pilot program
 (a)RepealSection 47136 is repealed. (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47136 and inserting the following:
						47136. [Reserved]..
 1210.Modification of zero-emission airport vehicles and infrastructure pilot programSection 47136a is amended— (1)in subsection (a), by striking , including and inserting used exclusively for transporting passengers on-airport or for employee shuttle buses within the airport, including; and
 (2)in subsection (f), by inserting , as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, after section 47136. 1211.Repeal of airport ground support equipment emissions retrofit pilot program (a)RepealSection 47140 is repealed.
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by striking the item relating to section 47140 and inserting the following:
						47140. [Reserved]..
					1212.Funding eligibility for airport energy efficiency assessments
 (a)Cost reimbursementsSection 47140a(a) is amended by striking airport. and inserting airport, and to reimburse the airport sponsor for the costs incurred in conducting the assessment.. (b)Safety prioritySection 47140a(b)(2) is amended by inserting , including a certification that no safety projects would be deferred by prioritizing a grant under this section, after an application.
 1213.Recycling plans; safety projects at unclassified airportsSection 47106(a) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon;
 (2)in paragraph (6)— (A)in the matter preceding subparagraph (A), by striking for an airport that has an airport master plan, the master plan addresses and inserting a master plan project, it will address; and
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (7)if the project is at an unclassified airport, the project will be funded with an amount apportioned under section 47114(d)(3)(B) and is—
 (A)for maintenance of the pavement of the primary runway; (B)for obstruction removal for the primary runway;
 (C)for the rehabilitation of the primary runway; or (D)a project that the Secretary considers necessary for the safe operation of the airport..
 1214.Transfers of instrument landing systemsSection 44502(e) is amended by striking the first sentence and inserting An airport may transfer, without consideration, to the Administrator of the Federal Aviation Administration an instrument landing system consisting of a glide slope and localizer that conforms to performance specifications of the Administrator if an airport improvement project grant was used to assist in purchasing the system, and if the Federal Aviation Administration has determined that a satellite navigation system cannot provide a suitable approach..
				1215.Non-movement area surveillance pilot program
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47142 the following:  47143.Non-movement area surveillance surface display systems pilot program (a)In generalThe Administrator of the Federal Aviation Administration may carry out a pilot program to support non-Federal acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors if—
 (1)the Administrator determines that acquisition and installation of qualifying non-movement area surveillance surface display systems and sensors improve safety or capacity in the National Airspace System; and
 (2)the non-movement area surveillance surface display systems and sensors are supplemental to existing movement area systems and sensors at the selected airports established under other programs administered by the Administrator.
									(b)Project grants
 (1)In generalFor purposes of carrying out the pilot program, the Administrator may make a project grant out of funds apportioned under paragraph (1) or paragraph (2) of section 47114(c) to not more than 5 eligible sponsors to acquire and install qualifying non-movement area surveillance surface display systems and sensors. The Administrator may distribute not more than $2,000,000 per sponsor from the discretionary fund. The airports selected to participate in the pilot program shall have existing Federal Aviation Administration movement area systems and airlines that are participants in Federal Aviation Administration’s Airport Collaborative Decision Making process.
 (2)ProceduresIn accordance with the authority under section 106, the Administrator may establish procurement procedures applicable to grants issued under this subsection. The procedures may permit the sponsor to carry out the project with vendors that have been accepted in the procurement procedure or using Federal Aviation Administration contracts. The procedures may provide for the direct reimbursement (including administrative costs) of the Administrator by the sponsor using grant funds under this subsection, for the ordering of system-related equipment and its installation, or for the direct ordering of system-related equipment and its installation by the sponsor, using such grant funds, from the suppliers with which the Administrator has contracted.
 (3)Data exchange processesThe Administrator may establish data exchange processes to allow airport participation in the Federal Aviation Administration’s Airport Collaborative Decision Making process and fusion of the non-movement surveillance data with the Administration's movement area systems.
 (c)DefinitionsIn this section: (1)Non-movement areaThe term non-movement area is the portion of the airfield surface that is not under the control of air traffic control.
 (2)Non-movement area surveillance surface display system and sensorsThe term non-movement area surveillance surface display system and sensors is a non-Federal surveillance system that uses on-airport sensors that track vehicles or aircraft that are equipped with transponders in the non-movement area.
 (3)Qualifying non-movement area surveillance surface display system and sensorsThe term qualifying non-movement area surveillance surface display system and sensors is a non-movement area surveillance surface display system that— (A)provides the required transmit and receive data formats consistent with the National Airspace System architecture at the appropriate service delivery point;
 (B)is on-airport; and (C)is airport operated..
 (b)Technical and conforming amendmentsThe table of contents of chapter 471 is amended by inserting after the item relating to section 47142 the following:
						47143. Non-movement area surveillance surface display systems pilot program..
 1216.Amendments to definitionsSection 47102 is amended— (1)by redesignating paragraphs (10) through (28) as paragraphs (12) through (30), respectively;
 (2)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively; (3)in paragraph (3)—
 (A)in subparagraph (B)— (i)by redesignating clauses (iii) through (x) as clauses (iv) through (xi), respectively; and
 (ii)by striking clause (ii) and inserting the following:  (ii)security equipment owned and operated by the airport, including explosive detection devices, universal access control systems, perimeter fencing, and emergency call boxes, which the Secretary may require by regulation for, or approve as contributing significantly to, the security of individuals and property at the airport;
 (iii)safety apparatus owned and operated by the airport, which the Secretary may require by regulation for, or approve as contributing significantly to, the safety of individuals and property at the airport, and integrated in-pavement lighting systems for runways and taxiways and other runway and taxiway incursion prevention devices;;
 (B)in subparagraph (K), by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive; and (C)in subparagraph (L)—
 (i)by striking or conversion of vehicles and and inserting of vehicles used exclusively for transporting passengers on-airport, employee shuttle buses within the airport, or;
 (ii)by striking airport, to and inserting airport and equipped with; and (iii)by striking 7505a) and if such project will result in an airport receiving appropriate and inserting 7505a)) and if the airport would be able to receive;
 (4)in paragraph (5), by striking regulations and inserting requirements; (5)by inserting after paragraph (6) the following:
						
 (7)categorized airport means a nonprimary airport that has an identified role in the most recently published National Plan of Integrated Airport Systems (NPIAS) report.;
 (6)in paragraph (9), as redesignated, by striking public and inserting public-use; (7)by inserting after paragraph (10), as redesignated, the following:
						
 (11)joint use airport means an airport owned by the Department of Defense, at which both military and civilian aircraft make shared use of the airfield.;
 (8)in paragraph (24), as redesignated, by amending subparagraph (B)(i) to read as follows:  (i)determined by the Secretary to have at least—
 (I)100 based aircraft that are currently registered with the Federal Aviation Administration under chapter 445 of this title; and
 (II)1 based jet aircraft that is currently registered with the Federal Aviation Administration where, for the purposes of this clause, based means the aircraft or jet aircraft overnights at the airport for the greater part of the year; or; and
 (9)by adding at the end the following:  (31)unclassified airport means a nonprimary airport that is included in the most recently published National Plan of Integrated Airport Systems (NPIAS) report that is not categorized by the Administrator of the Federal Aviation Administration in the most current report entitled General Aviation Airports: A National Asset..
 1217.Clarification of noise exposure map updatesSection 47503(b) is amended— (1)by striking a change in the operation of the airport would establish and inserting there is a change in the operation of the airport that would establish; and
 (2)by inserting after reduction the following: “if the change has occurred during the longer of—  (1)the noise exposure map period forecast by the airport operator under subsection (a); or
 (2)the implementation timeframe of the operator’s noise compatibility program. 1218.Provision of facilitiesSection 44502 is amended by adding at the end the following:
					
						(f)Airport space
 (1)RestrictionThe Administrator may not require an airport owner or sponsor (as defined in section 47102) to provide to the Federal Aviation Administration without cost any of the following:
 (A)Building construction, maintenance, utilities, or expenses for services relating to air traffic control, air navigation, or weather reporting.
 (B)Space in a facility owned by the airport owner or sponsor for services relating to air traffic control, air navigation, or weather reporting.
 (2)Rule of constructionNothing in this subsection may be construed to affect— (A)any agreement the Secretary may have or make with an airport owner or sponsor for the airport owner or sponsor to provide any of the items described in subparagraph (A) or subparagraph (B) of paragraph (1) at below-market rates; or
 (B)any grant assurance that requires an airport owner or sponsor to provide land to the Administration without cost for an air traffic control facility..
 1219.Moratorium on changes to the Contract Weather Observer ProgramThe Administrator may not discontinue the Contract Weather Observer Program at any airport until October 1, 2021.
 1220.Federal share adjustmentSection 47109(a)(5) is amended to read as follows:  (5)95 percent for a project at an airport for which the United States Government’s share would otherwise be capped at 90 percent under paragraph (2) or paragraph (3) if the Administrator determines that the project is a successive phase of a multi-phased construction project for which the sponsor received a grant in fiscal year 2011 or earlier..
				1221.Miscellaneous technical amendments
 (a)Airport security programSection 47137 is amended— (1)in subsection (a), by striking Transportation and inserting Homeland Security;
 (2)in subsection (e), by striking Homeland Security and inserting Transportation; and (3)in subsection (g), by inserting of Transportation after Secretary the first place it appears.
 (b)Section 516 property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting before the period at the end the following: , or section 47125 of title 49, United States Code. 1222.Mothers' rooms at airports (a)Lactation area definedSection 47102, as amended by section 1216 of this Act, is further amended—
 (1)by redesignating paragraphs (12) through (31) as paragraphs (13) through (32), respectively; and (2)by inserting after paragraph (11) the following:
							
 (12)lactation area means a room or similar accommodation that— (A)provides a location for an individual to express breast milk that is shielded from view and free from intrusion;
 (B)has a door that can be locked by the individual; (C)includes a place to sit, a table or other flat surface, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grants written assurances for large and medium hub airports (1)In generalSection 47107(a) is amended—
 (A)in paragraph (20), by striking and at the end; (B)in paragraph (21), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a medium hub airport or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the commercial service airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building..
							(2)Applicability
 (A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.
 (B)Special ruleThe requirement in the amendments made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (c)Terminal development costsSection 47119(a) is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area in 1 or more passenger terminal buildings at a commercial service airport..
 (d)Pre-existing facilitiesOn application by an airport sponsor, the Secretary of Transportation may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement of section 47107(a)(22) of title 49, United States Code, as added by subsection (b), notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in section 47102 of that title, as added by subsection (a).
 1223.Definition of small business concernSection 47113(a)(1) is amended to read as follows:  (1)small business concern—
 (A)has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632); but (B)in the case of a concern in the construction industry, a concern shall be considered a small business concern if the concern meets the size standard for the North American Industry Classification System Code 237310, as adjusted by the Small Business Administration;.
 1224.State standards for airport pavementsSection 47105(c) is amended— (1)by inserting (1) In general.— before The Secretary the first place it appears; and
 (2)by adding at the end the following:  (2)Pavement standards (A)Technical assistanceAt the request of a State, the Secretary shall, not later than 30 days after the date of the request, provide technical assistance to the State in developing standards, acceptable to the Secretary under subparagraph (B), for pavement on nonprimary public-use airports in the State.
 (B)RequirementsThe Secretary shall— (i)continue to provide technical assistance under subparagraph (A) until the standards are approved under paragraph (1); and
 (ii)clearly indicate to the State the standards that are acceptable to the Secretary, considering, at a minimum, local conditions and locally available materials..
 1225.Eligibility of CCTV projects for airport improvement programSection 47119(a)(1)(B) is amended— (1)by striking directly related to moving passengers and inserting the following: “directly related to—
						
 (i)moving passengers;  (2)by striking ; and at the end and inserting ; or; and
 (3)by adding at the end the following:  (ii)installing security cameras in the public area of the interior and exterior of the terminal; and.
 1226.Clarification of reimbursable allowed costs of FAA memoranda of agreementSection 47504(c)(2) is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (F)to an airport operator of a congested airport (as defined in section 47175) and a unit of local government referred to in paragraph (1)(B) to carry out a project to mitigate noise, if the project—
 (i)consists of— (I)replacement windows, doors, and the installation of through-the-wall air-conditioning units; or
 (II)acquisition or installation of windows, doors, or other noise mitigation elements to be used in a school reconstruction, if reconstruction is the preferred local solution;
 (ii)is located at a school near the airport; and (iii)is included in a memorandum of agreement entered into before September 30, 2002, even if the airport has not met the requirements of part 150 of title 14, Code of Federal Regulations, and only if the financial limitations of the memorandum are applied..
					1227.Limited regulation of non-federally sponsored property
 (a)In generalExcept as provided in subsection (b), the Secretary of Transportation may not directly or indirectly regulate—
 (1)the acquisition, use, lease, encumbrance, transfer, or disposal of land by an airport owner or operator;
 (2)any facility upon such land; or (3)any portion of such land or facility.
 (b)ExceptionsSubsection (a) does not apply to any regulation— (1)ensuring—
 (A)the safe and efficient operation of aircraft; (B)that an airport owner or operator receives not less than fair market value in the context of a commercial transaction for the use, lease, encumbrance, transfer, or disposal of land, any facilities on such land, or any portion of such land or facilities; or
 (C)that the airport pays not more than fair market value in the context of a commercial transaction for the acquisition of land or facilities on such land; or
 (2)imposed with respect to land or a facility acquired using Federal funding. (c)Rule of constructionNothing in this section shall be construed to affect the applicability of section 47107(b) or 47113 of title 49, United States Code, to revenues generated by the use, lease, encumbrance, transfer, or disposal of land under subsection (a), facilities upon such land, or any portion of such land or facilities.
					1228.Pilot program for use of social and economic contracting requirements under Federal Aviation
			 Administration grants
 (a)In generalThe Secretary of Transportation shall establish a pilot program under which a sponsor that receives a grant from the Federal Aviation Administration to carry out a project may use social or economic contracting requirements, such as local or other geographic labor hiring preferences, economic-based labor hiring preferences, or hiring preferences for veterans, in entering into contracts to carry out that project.
 (b)ModelThe pilot program established under subsection (a) shall be modeled after the pilot program announced by the Department of Transportation in the Federal Register on March 6, 2015 (80 Fed. Reg. 12257) under which recipients of grants from the Federal Highway Administration or the Federal Transit Administration may use social or economic contracting requirements.
					(c)Termination
 (1)In generalThe pilot program established under subsection (a) shall terminate on the date that is 3 years after the date of enactment of this Act.
 (2)Applicability to contractsContracting requirements authorized under the pilot program established under subsection (a) shall continue to apply to a contract awarded under the pilot program before the termination date specified in paragraph (1) until the termination date of the contract.
 (d)Report requiredNot later than 180 days after the termination of the pilot program under subsection (c)(1), the Secretary shall submit to Congress a report assessing—
 (1)the effects of the use of contracting requirements described in subsection (a) under the pilot program on the competitive bidding process for contracts to carry out projects for which the Federal Aviation Administration provided grants; and
 (2)the advisability of authorizing the use of such requirements on an ongoing basis. (e)GuidelinesA sponsor using contracting requirements described in subsection (a) for a project under the pilot program established under that subsection shall submit to the Secretary information necessary for the report required by subsection (d), including—
 (1)information on the effects of using such contracting requirements on— (A)the competitive bidding process for contracts to carry out the project; and
 (B)the costs of the project; (2)information on the social and economic effects of using such contracting requirements;
 (3)information on the effects of using such contracting requirements on veterans; and (4)such other information relating to the pilot program as the Secretary may request.
						CFLIGHT Act of 2017
				1301.Short title
 (a)Short titleThis subtitle may be cited as the Forward Looking Investment in General Aviation, Hangars, and Tarmacs Act of 2017 or the FLIGHT Act of 2017. 1302.General aviation airport entitlement reform (a)ApportionmentSection 47114(d)(3) is amended—
 (1)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (2)by inserting before subparagraph (B), as redesignated, the following:
							
 (A)Not less than $25,000,000 to airports designated as disaster relief airports under section 47132 to enhance the ability of such airports to aid in disaster relief, including through funding for airport development described in section 47102(3)(P).; and
 (3)in subparagraph (B), as redesignated, by striking To each airport and inserting Subject to subparagraph (A), to each airport. (b)Period of availabilitySection 47117(b) is amended by striking 3 and inserting 4.
 (c)United states share of project costsSection 47109 is amended by adding at the end the following:  (g)Cost share (1)In generalSubject to paragraph (2), the Government’s share of allowable project costs may be increased by the Administrator to 95 percent for a project at an airport that is categorized as a basic or unclassified airport in the most recently published National Plan of Integrated Airport Systems (NPIAS) report.
 (2)Multi-year projectsIf an airport sponsor has an approved multi-year project, approved by the Administrator, and the airport is recategorized above basic category, the cost share for that project shall remain at the cost share specified in paragraph (1) for the duration of the project..
 (d)Use of apportioned amountsSection 47117(e)(1) is amended by adding at the end the following:  (D)All amounts subject to apportionment for a fiscal year that are not apportioned under section 47114(d), for grants to sponsors of general aviation airports, reliever airports, or nonprimary commercial service airports..
					1303.Extending aviation development streamlining
 (a)In generalSection 47171 is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting general aviation airport construction or improvement projects, after congested airports,;
 (2)in subsection (b)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)by inserting after paragraph (1) the following:  (2)General aviation airport construction or improvement projectA general aviation airport construction or improvement project shall be subject to the coordinated and expedited environmental review process requirements set forth in this section.;
 (3)in subsection (c)(1), by striking (b)(2) and inserting (b)(3); (4)in subsection (d), by striking (b)(2) and inserting (b)(3);
 (5)in subsection (h), by striking (b)(2) and inserting (b)(3); and (6)in subsection (k), by striking (b)(2) and inserting (b)(3).
 (b)DefinitionsSection 47175 is amended— (1)by redesignating paragraphs (1), (2), (3), (4), and (5) as paragraphs (2), (5), (1), (3), and (4), respectively, and by rearranging such paragraphs so that they appear in numerical order;
 (2)by redesignating paragraph (7) as paragraph (8); and (3)by inserting after paragraph (6) the following:
							
 (7)General aviation airport construction or improvement projectThe term general aviation airport construction or improvement project means— (A)a project for the construction or extension of a runway, including any land acquisition, helipad, taxiway, safety area, apron, or navigational aids associated with the runway or runway extension, at a general aviation airport, a reliever airport, or a commercial service airport that is not a primary airport (as such terms are defined in section 47102); and
 (B)any other airport development project that the Secretary designates as facilitating aviation capacity building projects at a general aviation airport..
						1304.Establishment of public private-partnership program at general aviation airports
 (a)In generalChapter 481 of title 49, United States Code, is amended by adding at the end the following:  48115.General aviation public-private partnership program (a)Small airport public-private partnership programThe Secretary of Transportation shall establish a program that meets the requirements under this section for improving facilities at—
 (1)general aviation airports; and (2)privately owned airports used or intended to be used for public purposes that do not have scheduled air service.
 (b)Application requiredThe operator or sponsor of an airport, or the community in which an airport is located, seeking, on behalf of the airport, to participate in the program established under subsection (a) shall submit an application to the Secretary in such form, at such time, and containing such information as the Secretary may require, including—
 (1)an assessment of the needs of the airport for additional or improved hangars, airport businesses, or other facilities;
 (2)the ability of the airport to leverage private sector investments on the airport or develop public-private partnerships to build or improve facilities at the airport; and
 (3)if the application is submitted by a community, evidence that the airport supports the application. (c)Limitation (1)State limitNot more than 4 airports in the same State may be selected to participate in the program established under subsection (a) in any fiscal year.
 (2)Dollar amount limitNot more than $500,000 shall be made available for any one-time grant to an airport in any fiscal year under the program established under subsection (a).
 (d)PrioritiesIn selecting airports for participation in the program established under subsection (a), the Secretary shall give priority to airports at which—
 (1)the operator or sponsor of the airport, or the community in which the airport is located— (A)will provide a portion of the cost of the project for which assistance is sought under the program from local sources;
 (B)will employ best business practices in developing or implementing a public-private partnership; or (C)has established, or will establish, a public-private partnership to build or improve facilities at the airport; or
 (2)the assistance will be used in a timely fashion. (e)Types of assistanceThe Secretary may use amounts made available under this section—
 (1)to provide assistance to market an airport to private entities or individuals in order to leverage private sector investments or develop public-private partnerships for the purposes of building or improving hangars, businesses, or other facilities at the airport;
 (2)to fund studies that consider what measures an airport should take to attract private sector investment at the airport; or
 (3)to participate in a partnership described in paragraph (1) or an investment described in paragraph (2).
 (f)Authority to make agreementsThe Secretary may enter into agreements with airports and entities entering into partnerships with airports under this section to provide assistance under this section.
								(g)Availability of amounts from Airport and Airway Trust Fund
 (1)In generalThere is authorized to be appropriated, out of the Airport and Airway Trust Fund established under section 9502 of the Internal Revenue Code of 1986, $5,000,000 for each of the fiscal years 2018 through 2021 to carry out this section. Amounts appropriated pursuant to this paragraph shall remain available until expended.
 (2)AvailabilityAmounts appropriated pursuant to paragraph (1)— (A)shall remain available until expended; and
 (B)shall be in addition to any amounts made available pursuant to section 48103.. (b)Table of contentsThe table of contents for chapter 481 is amended by adding at the end the following:
						48115. General aviation public-private partnership program..
					1305.Disaster relief airports
					(a)Designation of disaster relief airports
 (1)In generalSubchapter I of chapter 471 is amended by inserting after section 47131 the following:  47132.Disaster relief airports (a)Designation (1)In generalThe Secretary of Transportation shall designate as a disaster relief airport an airport that—
 (A)is categorized as a regional reliever airport in the most recently published National Plan of Integrated Airport Systems (NPIAS) report;
 (B)is within a reasonable distance, as determined by the Secretary, of a hospital or transplant or trauma center;
 (C)is in a region that the Secretary determines under subsection (b) is prone to natural disasters; (D)has at least 1 paved runway with not less than 3,400 feet of useable length capable of supporting aircraft up to 12,500 pounds;
 (E)has aircraft maintenance or servicing facilities at the airport able to provide aircraft fueling and light maintenance services; and
 (F)has adequate taxiway and ramp space to accommodate single engine or light multi-engine aircraft simultaneously for loading and unloading of supplies.
 (2)Designation in States without qualifying airportsIf fewer than 3 airports described in paragraph (1) are located in a State, the Secretary, in consultation with aviation officials of that State, shall designate not more than 3 general aviation airports in that State as a disaster relief airport under this section.
										(b)Prone to natural disasters
 (1)In generalFor the purposes of subsection (a)(1)(C), a region is prone to natural disasters if— (A)in the case of earthquakes, there is not less than a 50 percent probability that an earthquake of magnitude 6 or above will occur in the region within 30 years, according to the United States Geological Survey; or
 (B)in the case of other types of natural disasters, the President has declared more than 5 major disasters in the region under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), according to the most recent map of the Federal Emergency Management Agency.
 (2)Natural disaster definedFor the purposes of this section, the term natural disaster includes a hurricane, tornado, severe storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, or wildfire.
										(c)Requirements
										(1)Operation and maintenance
 (A)In generalA disaster relief airport and the facilities and fixed-based operators on or connected with the airport shall be operated and maintained in a manner the Secretary consider suitable for disaster relief.
 (B)ExclusionA disaster relief airport shall not be considered to be in violation of subparagraph (A) if a runway is unuseable because the runway is under scheduled maintenance or is in need of necessary repairs.
 (2)Compliance with assurances on airport operationsA disaster relief airport shall comply with the provisions of section 47107 without regard whether the airport has received a project grant under this subchapter.
 (3)Natural disaster management planA disaster relief airport shall develop an emergency natural disaster management plan in coordination with local emergency response teams and first responders.
 (d)Civil penaltyA public agency that knowingly violates this section shall be liable to the United States Government for a civil penalty of not more than $10,000 for each day of the violation.
 (e)Consideration for project grantsThe Secretary shall give consideration to the role an airport plays in disaster relief when determining whether to provide a grant for the airport under this subchapter.
 (f)Applicability of other lawsThis section shall apply notwithstanding any other law, including regulations and agreements.. (b)Table of contentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47131 the following:
						47132. Disaster relief airports..
 1306.Airport development relating to disaster reliefSection 47102(3), as amended by sections 1216 and 1222, is further amended by adding at the end the following:
					
 (P)planning, acquiring, or constructing at an airport designated as a disaster relief airport under section 47132, including—
 (i)planning for disaster preparedness associated with maintaining airport operations during a natural disaster;
 (ii)airport communication equipment and fixed emergency generators that are not able to be acquired by programs funded under the Department of Homeland Security; and
 (iii)constructing, expanding, and improving airfield infrastructure to include aprons and terminal buildings the Secretary determines will facilitate disaster response at the airport..
				1307.Inclusion of covered aircraft construction in definition of aeronautical activity for purposes of
 airport improvement grantsSection 47107 is amended by adding at the end the following:  (u)Construction, repair, and restoration of recreational aircraft (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport sponsor’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes to be operated under appropriate regulations under title 14 of the Code of Federal Regulations; and
 (B)constructed or under construction, repair, or restoration by a private individual at a general aviation airport..
				DPassenger facility charges
				1401.PFC streamlining
 (a)Passenger facility charges; general authoritySection 40117(b)(4) is amended— (1)in the matter preceding subparagraph (A), by striking , if the Secretary finds— and inserting a period; and
 (2)by striking subparagraphs (A) and (B). (b)Pilot program for passenger facility charge authorizations at nonhub airportsSection 40117(l) is amended—
 (1)in the heading by striking nonhub and inserting certain; (2)in paragraph (1), by striking nonhub and inserting nonhub, small hub, medium hub, and large hub; and
 (3)in paragraph (6), by striking Not later than 180 days after the date of enactment of this subsection, the and inserting The. 1402.Intermodal access projectsSection 40117 is amended by adding at the end the following:
					
						(n)PFC eligibility for intermodal ground access projects
 (1)In generalThe Secretary may authorize a passenger facility charge imposed under subsection (b)(1) to be used to finance the eligible capital costs of an intermodal ground access project.
 (2)Definition of intermodal ground access projectIn this subsection, the term intermodal ground access project means a project for constructing a local facility owned or operated by an eligible agency that— (A)is located on airport property; and
 (B)is directly and substantially related to the movement of passengers or property traveling in air transportation.
 (3)Eligible capital costsThe eligible capital costs of an intermodal ground access project shall be the lesser of— (A)the total capital cost of the project multiplied by the ratio that the number of individuals projected to use the project to gain access to or depart from the airport bears to the total number of individuals projected to use the local facility; or
 (B)the total cost of the capital improvements that are located on airport property. (4)DeterminationsThe Secretary shall determine the projected use and cost of a project for purposes of paragraph (3) at the time the project is approved under this subsection, except that, in the case of a project to be financed in part using funds administered by the Federal Transit Administration, the Secretary shall use the travel forecasting model for the project at the time the project is approved by the Federal Transit Administration to enter preliminary engineering to determine the projected use and cost of the project for purposes of paragraph (3).
 (5)Nonattainment areasFor airport property, any area of which is located in a nonattainment area (as defined under section 171 of the Clean Air Act (42 U.S.C. 7501)) for 1 or more criteria pollutant, the airport emissions reductions from less airport surface transportation and parking as a direct result of the development of an intermodal project on the airport property would be eligible for air quality emissions credits..
				1403.Future aviation infrastructure and financing study
 (a)Future aviation infrastructure and financing studyNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with a qualified organization to conduct a study and make recommendations on the actions needed to upgrade and restore the national aviation infrastructure system to its role as a premier system that meets the growing and shifting demands of the 21st century, including airport infrastructure needs and existing financial resources for commercial service airports.
 (b)ConsultationIn carrying out the study, the qualified organization shall convene and consult with a panel of national experts, including representatives of—
 (1)nonhub airports; (2)small hub airports;
 (3)medium hub airports; (4)large hub airports;
 (5)airports with international service; (6)non-primary airports;
 (7)local elected officials; (8)relevant labor organizations;
 (9)passengers; (10)air carriers; and
 (11)the tourism industry. (c)ConsiderationsIn carrying out the study, the qualified organization shall consider—
 (1)the ability of airport infrastructure to meet current and projected passenger volumes; (2)the available financial tools and resources for airports of different sizes;
 (3)the available financing tools and resources for airports in rural areas; (4)the current debt held by airports, and its impact on future construction and capacity needs;
 (5)the impact of capacity constraints on passengers and ticket prices; (6)the purchasing power of the passenger facility charge from the last increase in 2000 to the year of enactment of this Act;
 (7)the impact to passengers and airports of indexing the passenger facility charge for inflation; (8)how long airports are constrained with current passenger facility charge collections;
 (9)the impact of passenger facility charges on promoting competition; (10)the additional resources or options to fund terminal construction projects;
 (11)the resources eligible for use toward noise reduction and emission reduction projects; (12)the gap between the cost of projects eligible for the airport improvement program and the annual Federal funding provided;
 (13)the impact of regulatory requirements on airport infrastructure financing needs; (14)airline competition;
 (15)airline ancillary fees and their impact on ticket pricing and taxable revenue; and (16)the ability of airports to finance necessary safety, security, capacity, and environmental projects identified in capital improvement plans.
 (d)ReportNot later than 15 months after the date of enactment of this Act, the qualified organization shall submit to the Secretary and the appropriate committees of Congress a report on its findings and recommendations.
 (e)FundingThe Secretary is authorized to use such sums as are necessary to carry out the requirements of this section.
 (f)Definition of qualified organizationIn this section, the term qualified organization means an independent nonprofit organization that recommends solutions to public policy challenges through objective research and analysis.
 1404.Airport vehicle emissionsSection 40117(a)(3)(G) is amended to read as follows:  (G)A project to reduce emissions under subchapter I of chapter 471 or to use cleaner burning conventional fuels, or for acquiring for use at a commercial service airport vehicles or ground support equipment that include low-emission technology or to use cleaner burning fuels, or if the airport is located in an air quality nonattainment area (as defined in section 171(2) of the Clean Air Act (42 U.S.C. 7501(2))) or a maintenance area referred to in section 175A of such Act (42 U.S.C. 7505a), a project to retrofit any such vehicles or equipment that are powered by a diesel or gasoline engine with emission control technologies certified or verified by the Environmental Protection Agency to reduce emissions, if such project would be able to receive emission credits for the project from the governing State or Federal environmental agency as described in section 47139..
 1405.Use of passenger facility charge revenue to enhance security at airportsSection 40117(a)(3) is amended by adding at the end the following:  (H)A project for the construction, repair, or improvement of facilities at an airport, or for the acquisition or installation of equipment at an airport, to enhance the security of any area of the airport directly and substantially related to the movement of passengers and baggage in air transportation. Such a project shall not include the acquisition, installation, operation or maintenance of screening equipment and technology or the functions or activities of the Transportation Security Administration under subsections (d) and (e) of section 114..
				IISafety
			AUnmanned aircraft systems reform
				2001.Definitions
 (a)In generalUnless expressly provided otherwise, the terms used in this subtitle have the meanings given the terms in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (b)Definition of civil aircraftThe term civil aircraft has the meaning given the term in section 40102 of title 49, United States Code. IPrivacy and transparency 2101.Unmanned aircraft systems privacy policyIt is the policy of the United States that the operation of any unmanned aircraft or unmanned aircraft system shall be carried out in a manner that respects and protects personal privacy consistent with the United States Constitution and Federal, State, and local law.
 2102.Sense of CongressIt is the sense of Congress that— (1)each person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, except for news gathering, should have a written privacy policy consistent with section 2101 that is appropriate to the nature and scope of the activities regarding the collection, use, retention, dissemination, and deletion of any data collected during the operation of an unmanned aircraft system;
 (2)each privacy policy described in paragraph (1) should be periodically reviewed and updated as necessary; and
 (3)each privacy policy described in paragraph (1) should be publicly available. 2103.Federal Trade Commission authorityA violation of a privacy policy by a person that uses an unmanned aircraft system for compensation or hire, or in the furtherance of a business enterprise, in the national airspace system shall be an unfair and deceptive practice in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).
					2104.Commercial and governmental operators
 (a)In generalExcept for model aircraft under section 44808 of title 49, United States Code, in authorizing the operation of any public unmanned aircraft system or the operation of any unmanned aircraft system by a person conducting civil aircraft operations, the Administrator of the Federal Aviation Administration, to the extent practicable and consistent with applicable law and without compromising national security, homeland defense, or law enforcement, shall make the identifying information in subsection (b) available to the public via an easily searchable online database. The Administrator shall place a clear and conspicuous link to the database on the home page of the Federal Aviation Administration’s website.
 (b)ContentsThe database described in subsection (a) shall contain the following: (1)The name of each individual, or agency, as applicable, authorized to conduct civil or public unmanned aircraft systems operations described in subsection (a).
 (2)The name of each owner of an unmanned aircraft system described in paragraph (1). (3)The expiration date of any authorization related to a person identified in paragraph (1) or paragraph (2).
 (4)The contact information for each person identified in paragraphs (1) and (2), including a telephone number and an electronic mail address, in accordance with applicable privacy laws.
 (5)The tail number or specific identification number of all unmanned aircraft authorized for use that links each unmanned aircraft to the owner of that aircraft.
 (6)For any unmanned aircraft system, except those operated for news gathering activities protected by the First Amendment to the Constitution of the United States, that will collect personally identifiable information about individuals, including the use of facial recognition—
 (A)the circumstance under which the system will be used; (B)the specific kinds of personally identifiable information that the system will collect about individuals; and
 (C)how the information referred to in subparagraph (B), and the conclusions drawn from such information, will be used, disclosed, and otherwise handled, including—
 (i)how the collection or retention of such information that is unrelated to the specific use will be minimized;
 (ii)under what circumstances such information might be sold, leased, or otherwise provided to third parties;
 (iii)the period during which such information will be retained; (iv)when and how such information, including information no longer relevant to the specified use, will be destroyed; and
 (v)steps that will be used to protect against the unauthorized disclosure of any information or data, such as the use of encryption methods and other security features.
 (7)With respect to public unmanned aircraft systems— (A)the locations where the unmanned aircraft system will operate;
 (B)the time during which the unmanned aircraft system will operate; (C)the general purpose of the flight; and
 (D)the technical capabilities that the unmanned aircraft system possesses. (c)RecordsEach person described in subsection (b)(1), to the extent practicable without compromising national security, homeland defense, or law enforcement shall maintain and make available to the Administrator for not less than 1 year a record of the name and contact information of each person on whose behalf the unmanned aircraft system has been operated.
 (d)DeadlineThe Administrator shall make the database available not later than 1 year after the date of enactment of this Act.
 (e)TerminationThe Administrator may cease the operation of such database on the earlier of— (1)the date of publication of a final rule or guidance regarding identification standards under section 2202 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615); or
 (2)September 30, 2021. 2105.Analysis of current remedies under federal, state, and local jurisdictionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct and submit to the appropriate committees of Congress a review of the privacy issues and concerns associated with the operation of unmanned aircraft systems in the national airspace system that—
 (1)examines and identifies the existing Federal, State, or local laws, including constitutional law, that address an individual's personal privacy;
 (2)identifies specific issues and concerns that may limit the availability of existing civil or criminal legal remedies regarding inappropriate operation of unmanned aircraft systems in the national airspace system;
 (3)identifies any deficiencies in current Federal, State, or local privacy protections; and (4)recommends legislative or other actions to address the limitations and deficiencies identified in paragraphs (2) and (3).
						IIUnmanned aircraft systems
					2121.Definitions
 (a)In generalPart A of subtitle VII is amended by inserting after chapter 447 the following:  448Unmanned aircraft systemsSec.44801. Definitions. 44801.DefinitionsIn this chapter—
 (1)appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (2)Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (5)public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (6)sense and avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (7)small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft.
 (8)test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration.
 (9)test site means any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as in effect on the day before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.
 (10)unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (11)unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system..
 (b)Table of chaptersThe table of chapters for subtitle VII is amended by inserting after the item relating to chapter 447 the following:
							448. Unmanned aircraft systems44801.
						2122.Utilization of unmanned aircraft system test sites
 (a)In generalChapter 448, as designated by section 2121 of this Act, is amended by inserting after section 44801 the following:
							
								44802.Unmanned aircraft system test sites
 (a)(1)In generalThe Administrator of the Federal Aviation Administration shall establish and update, as appropriate, a program for the use of the test sites to facilitate the safe integration of unmanned aircraft systems into the national airspace system.
 (2)TerminationThe program shall terminate on September 30, 2024. (b)Program requirementsIn establishing the program under subsection (a), the Administrator shall—
 (1)designate airspace for safely testing the integration of unmanned flight operations in the national airspace system;
 (2)develop operational standards and air traffic requirements for unmanned flight operations at test sites, including test ranges;
 (3)coordinate with and leverage the resources of the National Aeronautics and Space Administration and the Department of Defense;
 (4)address both civil and public unmanned aircraft systems; (5)ensure that the program is coordinated with relevant aspects of the Next Generation Air Transportation System;
 (6)provide for verification of the safety of unmanned aircraft systems and related navigation procedures as it relates to continued development of standards for integration into the national airspace system;
 (7)engage each test site operator in projects for research, development, testing, and evaluation of unmanned aircraft systems to facilitate the Federal Aviation Administration’s development of standards for the safe integration of unmanned aircraft into the national airspace system, which may include solutions for—
 (A)developing and enforcing geographic and altitude limitations; (B)classifications of airspace where manufacturers must prevent flight of an unmanned aircraft system;
 (C)classifications of airspace where manufacturers of unmanned aircraft systems must alert the operator to hazards or limitations on flight;
 (D)sense and avoid capabilities; (E)beyond visual line of sight operations, nighttime operations, operations over people, and unmanned aircraft systems traffic management, or other critical research priorities; and
 (F)improving privacy protections through the use of advances in unmanned aircraft systems technology; (8)coordinate periodically with all test site operators to ensure test site operators know which data should be collected, what procedures should be followed, and what research would advance efforts to safely integrate unmanned aircraft systems into the national airspace system;
 (9)allow a test site to develop multiple test ranges within the test site; (10)streamline the approval process for test sites when processing unmanned aircraft certificates of waiver or authorization for operations at the test sites;
 (11)require each test site operator to protect proprietary technology, sensitive data, or sensitive research of any civil or private entity when using that test site without the need to obtain an experimental or special airworthiness certificate;
 (12)evaluate options for the operation of 1 or more small unmanned aircraft systems beyond the visual line of sight of the operator, or at night, for testing under controlled conditions that ensure the safety of persons and property, including on the ground; and
 (13)allow test site operators to receive Federal funding, other than from the Federal Aviation Administration, including in-kind contributions, from test site participants in the furtherance of research, development, and testing objectives.
 (c)Test site locationsIn determining the location of a test site under subsection (a), the Administrator shall— (1)take into consideration geographic and climatic diversity;
 (2)take into consideration the location of ground infrastructure and research needs; and (3)consult with the Administrator of the National Aeronautics and Space Administration and the Secretary of Defense.
										(d)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall submit to the appropriate committees of Congress a report on the establishment and implementation of the program under subsection (a).
 (2)BriefingsBeginning 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and every 180 days thereafter until September 30, 2024, the Administrator shall provide to the appropriate committees of Congress a briefing that includes—
 (A)a current summary of unmanned aircraft systems operations at the test sites since the last briefing to Congress;
 (B)a description of all of the data generated from the operations described in subparagraph (A), and shared with the Federal Aviation Administration through a cooperative research and development agreement authorized in subsection (g), that relate to unmanned aircraft systems research priorities, including beyond visual line of sight operations, nighttime operations, operations over people, sense and avoid technology, and unmanned aircraft systems traffic management;
 (C)a description of how the data described in subparagraph (B) will be or is used— (i)to advance Federal Aviation Administration priorities;
 (ii)to validate the safety of unmanned aircraft systems and related technology; and (iii)to inform future rulemaking related to the integration of unmanned aircraft systems into the national airspace;
 (D)an evaluation of the activities and specific outcomes from activities at the test sites that support the safe integration of unmanned aircraft systems under this chapter; and
 (E)recommendations for future Federal Aviation Administration test site operations that would generate data necessary to inform future rulemaking related to unmanned aircraft systems.
 (e)Review of operations by test site operatorsThe operator of each test site under subsection (a) shall— (1)review the operations of unmanned aircraft systems conducted at the test site, including—
 (A)ongoing or completed research; and (B)data regarding operations by private and public operators; and
 (2)submit to the Administrator, in such form and manner as specified by the Administrator, the results of the review, including recommendations to further enable private research and development operations at the test sites that contribute to the Federal Aviation Administration’s safe integration of unmanned aircraft systems into the national airspace system, on a quarterly basis until the program terminates.
 (f)TestingThe Secretary may authorize an operator of a test site described in subsection (a) to administer testing requirements established by the Administrator for unmanned aircraft systems operations.
 (g)Collaborative research and development agreementsThe Administrator may use the other transaction authority under section 106(l)(6) and enter into collaborative research and development agreements, to direct research related to unmanned aircraft systems, including at any test site under subsection (a), and in coordination with the Center of Excellence for Unmanned Aircraft Systems.
 (h)Use of center of excellence for unmanned aircraft systemsThe Administrator, in carrying out research necessary to establish the consensus safety standards requirements in section 44803 shall, to the maximum extent practicable, leverage the research and testing capacity and capabilities of the Center of Excellence for Unmanned Aircraft Systems and the test sites..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as added by section 2121 of this Act, is further amended by inserting after the item relating to section 44801 the following:
								44802. Unmanned aircraft system test sites..
 (2)Pilot projectsSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (c).
							2123.Small unmanned aircraft safety standards
 (a)In generalChapter 448, as amended by section 2122 of this Act, is further amended by inserting after section 44802 the following:
							
								44803.Small unmanned aircraft safety standards
									(a)Consensus safety standards
 (1)In generalNot later than 60 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator of the Federal Aviation Administration shall charter an aviation rulemaking advisory committee to develop recommendations for the following:
 (A)Risk-based, consensus safety standards related to the safe integration of small unmanned aircraft systems into the national airspace system (referred to in this section as consensus safety standards) that can evolve or be updated as appropriate.
 (B)A Federal Aviation Administration process for permitting, authorizing, or approving small unmanned aircraft systems and their operations based on the safety standards to be accepted by the Administrator under this section.
 (2)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this subsection.
 (b)ConsiderationsIn developing recommended consensus safety standards under subsection (a) the members of the aviation rulemaking advisory committee shall consider the following:
 (1)Technologies or standards related to geographic limitations, altitude limitations, and sense and avoid capabilities.
 (2)Using performance-based standards. (3)Predetermined action to maintain safety in the event that a communications link between a small unmanned aircraft and its operator is lost or compromised.
 (4)Detectability and identifiability to pilots, the Federal Aviation Administration, and air traffic controllers, as appropriate.
 (5)Means to prevent tampering with or modification of any system, limitation, or other safety mechanism or standard under this section or any other provision of law, including a means to identify any tampering or modification that has been made.
 (6)Consensus identification standards under section 2202 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615), including for model aircraft operations authorized under section 44808.
 (7)Cost-benefit and risk analyses regarding updates to or modifications of small unmanned aircraft systems that were commercially distributed prior to the development of the consensus safety standards so that, to the greatest extent practicable, such systems meet consensus safety standards that may be accepted pursuant to subsection (d).
 (8)Cost-benefit and risk analyses of consensus safety standards that may be accepted pursuant to subsection (d) for newly designed small unmanned aircraft systems.
 (9)Applicability of consensus safety standards to small unmanned aircraft systems that are not commercially distributed, including home-built small unmanned aircraft systems.
 (10)Any technology or standard related to small unmanned aircraft systems that promotes aviation safety.
 (11)Any category of unmanned aircraft systems that should be exempt from the consensus safety standards based on risk factors.
 (c)ConsultationIn developing recommendations for consensus safety standards under subsection (a), the Aviation Rulemaking Committee shall consult with—
 (1)unmanned aircraft systems stakeholders, including manufacturers of varying sizes of unmanned aircraft;
 (2)community-based aviation organizations; (3)the Center of Excellence for Unmanned Aircraft Systems;
 (4)each operator of a test site under section 44802; (5)the Administrator of the National Aeronautics and Space Administration;
 (6)the Secretary of Defense; and (7)the leaders of appropriate standards development organizations, including the President of RTCA, Inc. and the Director of the National Institute for Standards and Technology.
 (d)FAA process for acceptance and authorizationNot later than 180 days after the date of receipt of the recommendations under subsection (a)(2), the Administrator of the Federal Aviation Administration shall establish a process based on those recommendations for—
 (1)the acceptance by the Federal Aviation Administration of consensus safety standards recommended under subsection (a)(1);
 (2)permitting, authorizing, or the approving small unmanned aircraft systems makes and models based upon the consensus safety standards accepted under paragraph (1);
 (3)the certification of a manufacturer of small unmanned aircraft systems that has demonstrated compliance with consensus safety standards accepted under subsection (d)(1), which shall allow the Administrator to enable the self-certification by a manufacturer of small unmanned aircraft systems to the standards; and
 (4)the certification of a manufacturer of small unmanned aircraft systems, or an employee of such manufacturer, that has demonstrated compliance with the consensus safety standards developed under subsection (a) and accepted under subsection (d)(1) and met any other qualifying criteria, as determined by the Administrator, to alternatively satisfy the requirements of paragraph (2).
 (e)Nonapplicability of other lawsThe process for permitting, authorizing, or approving the operation of small unmanned aircraft systems under subsection (d) shall allow for operation of any applicable small unmanned aircraft systems within the national airspace system without requiring—
 (1)airworthiness certification requirements under section 44704 of this title; and (2)type certification under parts 21 or 23 of title 14, Code of Federal Regulations.
 (f)Model aircraftThe standards accepted under subsection (d) shall be applicable to model aircraft operations authorized under section 44808.
 (g)RevocationThe Administrator may revoke the permission, authorization, or approval in subsection (d) if the Administrator determines that the manufacturer is no longer in compliance with the standards accepted by the Administrator under subsection (d)(1).
 (h)RequirementsWith regard to a permit, authorization, or approval under the process in subsection (d), the Administrator may require a manufacturer of small unmanned aircraft systems to provide the FAA with the following:
 (1)The aircraft system's operating instructions. (2)The aircraft system’s recommended maintenance and inspection procedures.
 (3)The manufacturer's statement of compliance described in subsection (i). (4)Upon request, a sample aircraft to be inspected by the Federal Aviation Administration to ensure compliance with the consensus safety standards accepted by the Administrator under subsection (d).
 (i)Manufacturer's statement of compliance for small UASA manufacturer's statement of compliance shall— (1)identify the aircraft make and model, and any applicable consensus safety standards used;
 (2)state that the aircraft make and model meets the provisions of the consensus safety standards identified in paragraph (1);
 (3)state that the aircraft make and model conforms to the manufacturer's design data and is manufactured in a way that ensures consistency across units in the production process in order to meet the applicable consensus safety standards accepted by the Administrator;
 (4)state that the manufacturer will make available to any interested person— (A)the aircraft's operating instructions, that meet the consensus safety standards identified in paragraph (1); and
 (B)the aircraft's recommended maintenance and inspection procedures, that meet the consensus safety standards identified in paragraph (1);
 (5)state that the manufacturer will monitor safety-of-flight issues to ensure it meets the consensus safety standards identified in paragraph (1);
 (6)state that at the request of the Administrator, the manufacturer will provide reasonable access for the Administrator to its facilities for the purposes of overseeing compliance with this section; and
 (7)state that the manufacturer, in accordance with testing requirements identified by the Federal Aviation Administration, has—
 (A)ground and flight tested random samples of the aircraft; (B)found the sample aircraft performance acceptable; and
 (C)determined that the make and model of aircraft is suitable for safe operation. (j)Prohibitions (1)False statements of complianceIt shall be unlawful for any person to knowingly submit a statement of compliance described in subsection (i) that is materially false.
 (2)Introduction into interstate commerceIt shall be unlawful for any person to knowingly introduce or deliver for introduction into interstate commerce any small unmanned aircraft system for which standards developed under subsection (d) are accepted and are applicable, and are manufactured after the date that the Administrator accepts any applicable safety standards under this section unless—
 (A)the make and model has been permitted, authorized, or approved for operation under subsection (d); or
 (B)the aircraft has alternatively received type, design, and production approval issued by the Federal Aviation Administration.
 (k)ExclusionsThe Administrator shall exempt from the requirements of this section small unmanned aircraft systems that are not capable of navigating beyond the visual line of sight of the operator through advanced flight systems and technology, if the Administrator determines that such an exemption does not pose a risk to the safety of the national airspace system..
 (b)Unmanned aircraft systems research facilityThe Center of Excellence for Unmanned Aircraft Systems shall establish an unmanned aircraft systems research facility to study appropriate safety standards for unmanned aircraft systems and to validate such standards, as directed by the Administrator of the Federal Aviation Administration, consistent with section 44803 of title 49, United States Code, as added by this section.
 (c)Table of contentsThe table of contents for chapter 448, as amended by section 2122 of this Act, is further amended by inserting after the item relating to section 44802 the following:
							44803. Small unmanned aircraft safety standards..
						2124.Small unmanned aircraft in the Arctic
 (a)In generalChapter 448, as amended by section 2123 of this Act, is further amended by inserting after section 44803 the following:
							
								44804.Small unmanned aircraft in the Arctic
 (a)In generalThe Secretary of Transportation shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes.
 (b)Plan contentsThe plan under subsection (a) shall include the development of processes to facilitate the safe operation of small unmanned aircraft beyond the visual line of sight.
 (c)RequirementsEach permanent area designated under subsection (a) shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (d)AgreementsTo implement the plan under subsection (a), the Secretary may enter into an agreement with relevant national and international communities.
									(e)Aircraft approval
 (1)In generalSubject to paragraph (2), not later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this section, the Secretary shall work with relevant national and international communities to establish and implement a process for approving the use of a small unmanned aircraft in the designated permanent areas in the Arctic without regard to whether the small unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.
 (2)Existing processThe Secretary may implement an existing process to meet the requirements under paragraph (1).. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2123 of this Act, is further amended by inserting after the item relating to section 44803 the following:
								44804. Small unmanned aircraft in the Arctic..
 (2)Expanding use of unmanned aircraft systems in arcticSection 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking subsection (d).
							2125.Special authority for certain unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2124 of this Act, is further amended by inserting after section 44804 the following:
							
								44805.Special authority for certain unmanned aircraft systems
 (a)In generalNotwithstanding any other requirement of this chapter, the Secretary of Transportation shall use a risk-based approach to determine if certain unmanned aircraft systems may operate safely in the national airspace system notwithstanding completion of the comprehensive plan and rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807.
 (b)Assessment of unmanned aircraft systemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, operation over people, and operation within or beyond the visual line of sight, or operation during the day or night, do not create a hazard to users of the national airspace system or the public; and
 (2)whether a certificate under section 44703 or section 44704 of this title, or a certificate of waiver or certificate of authorization, is required for the operation of unmanned aircraft systems identified under paragraph (1) of this subsection.
 (c)Requirements for safe operationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system, including operation related to research, development, and testing of proprietary systems.
 (d)Pilot certification exemptionIf the Secretary proposes, under this section, to require an operator of an unmanned aircraft system to hold an airman certificate, a medical certificate, or to have a minimum number of hours operating a manned aircraft, the Secretary shall set forth the reasoning for such proposal and seek public notice and comment before imposing any such requirements.
 (e)SunsetThe authority under this section for the Secretary to determine if certain unmanned aircraft systems may operate safely in the national airspace system terminates effective September 30, 2021..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2124 of this Act, is further amended by inserting after the item relating to section 44804 the following:
								44805. Special authority for certain unmanned aircraft systems..
 (2)Special rules for certain unmanned aircraft systemsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							2126.Additional rulemaking authority
 (a)Sense of CongressIt is the sense of Congress that— (1)beyond visual line of sight operations, nighttime operations, and operations over people of unmanned aircraft systems have tremendous potential—
 (A)to enhance both commercial and academic use; (B)to spur economic growth and development through innovative applications of this emerging technology; and
 (C)to improve emergency response efforts as it relates to assessing damage to critical infrastructure such as roads, bridges, and utilities, including water and power, ultimately speeding response time;
 (2)advancements in miniaturization of safety technologies, including for aircraft weighing under 4.4 pounds, have increased economic opportunities for using unmanned aircraft systems while reducing kinetic energy and risk compared to unmanned aircraft that may weigh 4.4 pounds or more, but less than 55 pounds;
 (3)advancements in unmanned technology will have the capacity to ultimately improve manned aircraft safety; and
 (4)integrating unmanned aircraft systems safely into the national airspace, including beyond visual line of sight operations, nighttime operations on a routine basis, and operations over people should remain a top priority for the Federal Aviation Administration as it pursues additional rulemakings under the amendments made by this section.
 (b)In generalChapter 448, as amended by section 2125 of this Act, is further amended by inserting after section 44805 the following:
							
								44806.Additional rulemaking authority
 (a)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) or the guidance required by section 44807 of this title and subject to subsection (b)(2) of this section and section 44808, the Administrator may issue regulations under which a person may operate certain unmanned aircraft systems (as determined by the Administrator) in the United States—
 (1)without an airman certificate; (2)without an airworthiness certificate for the associated unmanned aircraft; or
 (3)that are not registered with the Federal Aviation Administration. (b)Micro unmanned aircraft systems operational rules (1)In generalNotwithstanding the rulemaking required by section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), the Administrator shall issue regulations not later than 270 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 under which any person may operate a micro unmanned aircraft system classification of unmanned aircraft systems, the aircraft component of which weighs 4.4 pounds or less, including payload, without the person operating the system being required to pass any airman certification requirement, including any requirements under section 44703 of this title, part 61 of title 14, Code of Federal Regulations, or any other rule or regulation relating to airman certification.
 (2)Operational rulesThe rulemaking required by paragraph (1) relating to micro unmanned aircraft systems shall consider the following rules, or any appropriate modifications thereof concerning altitude, airspeed, geographic location, and time of day as the Administrator considers appropriate, for operation of such systems:
 (A)Operation at an altitude of less than 400 feet above ground level. (B)Operation with an airspeed of not greater than 40 knots.
 (C)Operation within the visual line of sight of the operator. (D)Operation during the hours between sunrise and sunset.
 (E)Operation not less than 5 statute miles from the geographic center of an airport with an operational air traffic control tower or an airport denoted on a current aeronautical chart published by the Federal Aviation Administration, except that a micro unmanned aircraft system may be operated within 5 statute miles of such an airport if the operator of the system—
 (i)provides notice to the airport operator; and (ii)in the case of an airport with an operational air traffic control tower, receives approval from the air traffic control tower.
												(c)Scope of regulations
 (1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (a), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the micro unmanned aircraft system.
 (2)LimitationThe Administrator may only issue regulations under this section for micro unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system.
 (d)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating a micro unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (a) if—
 (A)the circumstance is allowed by regulations issued under this section; and (B)the person operates the micro unmanned aircraft system in a manner prescribed by the regulations; and
 (2)to limit or affect in any way the Administrator's authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..
 (c)Table of contentsThe table of contents for chapter 448, as amended by section 2125 of this Act, is further amended by inserting after the item relating to section 44805 the following:
							44806. Additional rulemaking authority..
						2127.Governmental unmanned aircraft systems
 (a)In generalChapter 448, as amended by section 2126 of this Act, is further amended by inserting after section 44806 the following:
							
								44807.Public unmanned aircraft systems
 (a)GuidanceThe Secretary of Transportation shall issue guidance regarding the operation of a public unmanned aircraft system—
 (1)to streamline the process for the issuance of a certificate of authorization or a certificate of waiver;
 (2)to provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analyses and data become available, and until standards are completed and technology issues are resolved;
 (3)to facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate public unmanned aircraft systems; and
 (4)to provide guidance on a public agency's responsibilities when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for operation and certificationThe Administrator of the Federal Aviation Administration shall develop and implement an operations and certification program for the operators of public unmanned aircraft systems in the national airspace system.
									(c)Agreements with government agencies
 (1)In generalThe Secretary shall enter into an agreement with each appropriate public agency to simplify the process for issuing a certificate of waiver or a certificate of authorization with respect to an application for authorization to operate a public unmanned aircraft system in the national airspace system.
 (2)ContentsAn agreement under paragraph (1) shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval not later than 60 business days after the date of submission of the application;
 (iii)allow for an expedited appeal if the application is disapproved; and (iv)if applicable, include verification of the data minimization policy required under subsection (d);
 (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and (C)allow a government public safety agency to operate an unmanned aircraft weighing 25 pounds or less if that unmanned aircraft is operated—
 (i)within or beyond the visual line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
 (d)Data minimization for certain public unmanned aircraft system operatorsNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 each Federal agency authorized by the Secretary to operate an unmanned aircraft system shall develop and update a data minimization policy that requires, at a minimum, that—
 (1)prior to the deployment of any new unmanned aircraft system technology, and at least every 3 years, existing policies and procedures relating to the collection, use, retention, and dissemination of information obtained by an unmanned aircraft system must be examined to ensure that privacy, civil rights, and civil liberties are protected;
 (2)if the unmanned aircraft system is the platform for information collection, information must be collected, used, retained, and disseminated consistent with the Constitution, Federal law, and other applicable regulations and policies, such as section 552a of title 5 (commonly known as the Privacy Act of 1974);
 (3)the Federal agency, or person operating on its behalf, only collect information using the unmanned aircraft system, or use unmanned aircraft system-collected information, to the extent that the collection or use is consistent with and relevant to an authorized purpose as determined by the head of the Federal agency and consistent with the law;
 (4)any information collected, using an unmanned aircraft or an unmanned aircraft system, that may contain personal information will not be retained by any Federal agency for more than 180 days after the date of collection unless—
 (A)the head of the Federal agency determines that retention of the information is directly relevant and necessary to accomplish the specific purpose for which the Federal agency used the unmanned aircraft system;
 (B)that Federal agency maintains the information in a system of records under section 552a of title 5; or
 (C)the information is required to be retained for a longer period under other applicable law, including regulations;
 (5)any information collected, using an unmanned aircraft or unmanned aircraft system, that is not maintained in a system of records under section 552a of title 5, will not be disseminated outside of that Federal agency unless—
 (A)dissemination is required by law; or (B)dissemination satisfies an authorized purpose and complies with that Federal agency's disclosure requirements;
 (6)to the extent it does not compromise law enforcement or national security a Federal agency shall— (A)provide notice to the public regarding where in the national airspace system the Federal agency is authorized to operate the unmanned aircraft system;
 (B)keep the public informed about the Federal agency's unmanned aircraft system program, including any changes to that program that would significantly affect privacy, civil rights, or civil liberties;
 (C)make available to the public, on an annual basis, a general summary of the Federal agency's unmanned aircraft system operations during the previous fiscal year, including—
 (i)a brief description of types or categories of missions flown; and (ii)the number of times the Federal agency provided assistance to other agencies or to State, local, tribal, or territorial governments; and
 (D)make available on a public and searchable Internet website the data minimization policy of the Federal agency;
 (7)ensures oversight of the Federal agency's unmanned aircraft system use, including— (A)the use of audits or assessments that comply with existing Federal agency policies and regulations;
 (B)the verification of the existence of rules of conduct and training for Federal Government personnel and contractors who work on programs, and procedures for reporting suspected cases of misuse or abuse of unmanned aircraft system technologies;
 (C)the establishment of policies and procedures, or confirmation that policies and procedures are in place, that provide meaningful oversight of individuals who have access to sensitive information, including personal information, collected using an unmanned aircraft system;
 (D)ensuring that any data-sharing agreements or policies, data use policies, and record management policies applicable to an unmanned aircraft system conform to applicable laws, including regulations and policies;
 (E)the establishment of policies and procedures, or confirmation that policies and procedures exist, to authorize the use of an unmanned aircraft system in response to a request for unmanned aircraft system assistance in support of Federal, State, local, tribal, or territorial government operations; and
 (F)a requirement that State, local, tribal, and territorial government recipients of Federal grant funding for the purchase or use of unmanned aircraft systems for their own operations have in place policies and procedures to safeguard individuals' privacy, civil rights, and civil liberties prior to expending such funds; and
 (8)ensures the protection of civil rights and civil liberties, including— (A)ensuring that policies are in place to prohibit the collection, use, retention, or dissemination of data in any manner that would violate the First Amendment or in any manner that would discriminate against persons based upon their ethnicity, race, gender, national origin, religion, sexual orientation, or gender identity, in violation of law;
 (B)ensuring that unmanned aircraft system activities are performed in a manner consistent with the Constitution and applicable laws, including Executive orders and other Presidential directives; and
 (C)ensuring that adequate procedures are in place to receive, investigate, and address, as appropriate, privacy, civil rights, and civil liberties complaints.
											(e)Federal agency coordination to enhance the public health and safety capabilities of public unmanned
 aircraft systemsThe Administrator shall assist and enable, without undue interference, Federal civilian government agencies that operate unmanned aircraft systems within civil-controlled airspace, in operationally deploying and integrating sense and avoid capabilities, as necessary to operate unmanned aircraft systems safely and effectively within the National Air Space.
 (f)Law enforcement and national securityEach Federal agency shall effectuate a requirement under subsection (d) only to the extent it does not compromise law enforcement or national security.
 (g)Definition of Federal agencyIn subsections (e) and (g), the term Federal agency has the meaning given the term agency in section 552(f) of title 5.. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2126 of this Act, is further amended by inserting after the item relating to section 44806 the following:
								44807. Public unmanned aircraft systems..
 (2)Public unmanned aircraft systemsSection 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
							(3)Facilitating interagency cooperation for unmanned aircraft authorization in support of firefighting
 operations and utility restorationSection 2204(a) of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is amended by striking section 334(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and inserting section 44807 of title 49, United States Code.
							2128.Special rules for model aircraft
 (a)In generalChapter 448, as amended by section 2127 of this Act, is further amended by inserting after section 44807 the following:
							
								44808.Special rules for model aircraft
 (a)In generalExcept as provided in subsection (d), and notwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this chapter, the Administrator of the Federal Aviation Administration may not promulgate any new rule or regulation regarding an unmanned aircraft operating as a model aircraft or an unmanned aircraft being developed as a model aircraft if—
 (1)the aircraft is flown strictly for hobby or recreational use; (2)the aircraft is operated in accordance with a community-based set of safety guidelines and within the programming of a nationwide community-based organization;
 (3)not flown beyond the visual line of sight of persons co-located with the operator or in direct communication with the operator;
 (4)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft;
 (5)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator, where applicable, and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)), unless the Administrator determines approval should be required;
 (6)the aircraft is flown from the surface to not more than 400 feet in altitude, except under special conditions and programs established by a community-based organization; and
 (7)the operator has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online for the operation of unmanned aircraft systems subject to the requirements of section 44809 or developed and administered by the community-based organization and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
										(b)Updates
 (1)In generalThe Administrator, in collaboration with government and industry stakeholders, including nationwide community-based organizations, shall initiate a process to update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate aviation safety risk and risk to the uninvolved public;
 (B)operations outside the membership, guidelines, and programming of a nationwide community-based organization;
 (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; and (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require operators of model aircraft under the exemption of this subsection to be required to seek permissive authority of the Administrator prior to operation in the national airspace system.
 (c)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft.
 (d)ExceptionsThe Administrator may promulgate rules relating to the registration and marking of model aircraft. (e)Model aircraft definedIn this section, the term model aircraft means an unmanned aircraft that—
 (1)is capable of sustained flight in the atmosphere; and (2)is limited to weighing less than 55 pounds, including the weight of anything attached to or carried by the aircraft, unless otherwise approved through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization..
						(b)Technical and conforming amendments
 (1)Table of contentsThe table of contents for chapter 448, as amended by section 2127 of this Act, is further amended by inserting after the item relating to section 44807 the following:
								44808. Special rules for model aircraft..
 (2)Special rule for model aircraftSection 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act (126 Stat. 13) are repealed.
 2129.AuthorityThe rules adopted by the Administrator of the Federal Aviation Administration in the matter of registration and marking requirements for small unmanned aircraft (FAA–2015–7396; published on December 16, 2015) that were vacated by the United States Court of Appeals for the District of Columbia Circuit in Taylor v. Huerta (No. 15–1495; decided on May 19, 2017) shall be restored to effect on the date of enactment of this Act.
					2130.Unmanned aircraft systems aeronautical knowledge and safety
 (a)In generalChapter 448, as amended by section 2128 of this Act, is further amended by inserting after section 44808 the following:
							
								44809.Aeronautical knowledge and safety test
 (a)In generalAn individual may not operate an unmanned aircraft system unless— (1)the individual has successfully completed an aeronautical knowledge and safety test under subsection (c);
 (2)the individual has authority to operate an unmanned aircraft under other Federal law; (3)the individual is a holder of an airmen certificate issued under section 44703; or
 (4)the individual is operating a model aircraft or an unmanned aircraft being developed as a model aircraft under section 44808 and has successfully completed an aeronautical knowledge and safety test in accordance with the community-based organizations safety program described in that section.
 (b)ExceptionThis section shall not apply to the operation of an unmanned aircraft system that has been authorized by the Federal Aviation Administration under section 44802, 44805, 44806, or 44807. The Administrator may waive the requirements of this section for operators of aircraft weighing less than 0.55 pounds or for operators under the age of 13 operating the unmanned aircraft system under the supervision of an adult as determined by the Administrator.
 (c)Aeronautical knowledge and safety testNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator of the Federal Aviation Administration, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based aviation organizations, shall develop an aeronautical knowledge and safety test that can be administered electronically.
 (d)RequirementsThe Administrator shall ensure that the aeronautical knowledge and safety test is designed to adequately demonstrate an operator's—
 (1)understanding of aeronautical safety knowledge, as applicable; and (2)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the national airspace system.
										(e)Record of compliance
 (1)In generalEach operator of an unmanned aircraft system described under subsection (a) shall maintain and make available for inspection, upon request by the Administrator or a Federal, State, or local law enforcement officer, a record of compliance with this section through—
 (A)an identification number, issued by the Federal Aviation Administration certifying passage of the aeronautical knowledge and safety test;
 (B)if the individual has authority to operate an unmanned aircraft system under other Federal law, the requisite proof of authority under that law; or
 (C)an airmen certificate issued under section 44703. (2)CoordinationThe Administrator may coordinate the identification number under paragraph (1)(A) with an operator's registration number to the extent practicable.
 (3)LimitationNo fine or penalty may be imposed for the initial failure of an operator of an unmanned aircraft system to comply with paragraph (1) unless the Administrator finds that the conduct of the operator actually posed a risk to the national airspace system..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2128 of this Act, is further amended by inserting after the item relating to section 44808 the following:
							44809. Aeronautical knowledge and safety test..
 2131.Treatment of unmanned aircraft operating undergroundAn unmanned aircraft system that is operated underground for mining purposes shall not be subject to regulation or enforcement by the Federal Aviation Administration under chapter 448 of title 49, United States Code.
					2132.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a program to utilize available remote detection and identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
						(b)Civil penalties
 (1)In generalSection 46301 is amended— (A)in subsection (a)(1)(A), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),;
 (B)in subsection (a)(5), by inserting chapter 448, after chapter 447 (except sections 44717–44723),; (C)in subsection (d)(2), by inserting chapter 448, after chapter 447 (except sections 44717 and 44719–44723),; and
 (D)in subsection (f), by inserting chapter 448, after chapter 447 (except 44717 and 44719–44723),. (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the Administrator to pursue an enforcement action for a violation of this Act, a regulation prescribed or order or authority issued under this Act, or any other applicable provision of aviation safety law or regulation.
 (c)ReportingAs part of the program, the Administrator shall establish and publicize a mechanism for the public and Federal, State, and local law enforcement to report a suspected abuse or a violation of chapter 448 of title 49, United States Code, for enforcement action.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2018 through 2021.
						2133.Airport safety and airspace hazard mitigation and enforcement
 (a)In generalChapter 448, as amended by section 2130 of this Act, is further amended by inserting after section 44809 the following:
							
								44810.Airport safety and airspace hazard mitigation and enforcement
 (a)AuthorityThe Administrator of the Federal Aviation Administration shall work with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other relevant Federal departments and agencies for the purpose of ensuring that technologies or systems that are developed, tested, or deployed by Federal departments and agencies to detect and mitigate potential threats posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, air traffic services, or the safe and efficient operation of the national airspace system.
									(b)Plan
 (1)In generalNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall develop a plan for the certification, permitting, authorizing, or allowing of the deployment of technologies or systems for the detection and mitigation of unmanned aircraft systems.
 (2)ContentsThe plan shall include the development of policies, procedures, or protocols that will allow appropriate officials of Federal, State, or local agencies requesting to utilize such technologies or systems to take steps to detect and mitigate potential airspace safety threats posed by unmanned aircraft system operations.
 (3)Aviation rulemaking advisory committeeThe Administrator may charter an aviation rulemaking advisory committee to make recommendations for such a plan and any standards that the Administrator determines may need to be developed with respect to such technologies or systems. The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this paragraph.
 (c)Airspace Hazard Mitigation ProgramIn order to test and evaluate technologies or systems to detect and mitigate potential airspace safety threats posed by unmanned aircraft system operations, the Administrator shall deploy such technologies or systems at 5 airports.
 (d)AuthorityUnder the testing and evaluation in subsection (c), the Administrator may use unmanned aircraft detection and mitigation systems to detect and mitigate the unauthorized operation of an unmanned aircraft that poses a risk to airspace safety. Utilization of such technologies or systems, and the communications sent using such technologies and systems to unmanned aircraft systems, shall be regarded as equivalent to separation instructions to pilots of manned aircraft.
 (e)AIP funding eligibilityUpon the certification, permitting, authorizing, or allowing of such technologies and systems that have been successfully tested under this section, an airport sponsor may apply for a grant under subchapter I of chapter 471 to purchase an unmanned aircraft detection and mitigation system. For purposes of this subsection, purchasing an unmanned aircraft detection and mitigation system shall be considered airport development (as defined in section 47102).
									(f)Report
 (1)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of this section, including the testing and evaluation of detection and mitigation systems under this section.
 (2)ContentsThe report under paragraph (1) shall include the following: (A)The number of unauthorized unmanned aircraft operations detected, together with a description of such operations.
 (B)The number of instances in which unauthorized unmanned aircraft were mitigated, together with a description of such instances.
 (C)The number of enforcement cases brought by the Federal Aviation Administration for unauthorized operation of unmanned aircraft detected through the program, together with a description of such cases.
 (D)The number of any technical failures in the program, together with a description of such failures.
 (E)Recommendations for safety and operational standards for unmanned aircraft detection and mitigation systems.
 (3)FormatTo the extent practicable, the report prepared under paragraph (1) shall be submitted in a classified format. If appropriate, the report may include an unclassified summary.
 (g)Authorization of appropriationsThere is authorized to be appropriated from the Airport and Airway Trust Fund to carry out this section $6,000,000 for each of fiscal years 2018 through 2021, to remain available until expended.
 (h)Applicability of other lawsSection 32 of title 18, United States Code (commonly known as the Aircraft Sabotage Act), section 1031 of title 18, United States Code (commonly known as the Computer Fraud and Abuse Act of 1986), sections 2510–2522 of title 18, United States Code (commonly known as the Wiretap Act), and sections 3121–3127 of title 18, United States Code (commonly known as the Pen/Trap Statute), shall not apply to any activity authorized by the Administrator pursuant to this section.
 (i)SunsetThis section ceases to be effective September 30, 2021.. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 448, as amended by section 2130 of this Act, is further amended by inserting after the item relating to section 44809 the following:
								44810. Airport safety and airspace hazard mitigation and enforcement..
 (2)Pilot project for airport safety and airspace hazard mitigationSection 2206 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
 2134.Aviation emergency safety public services disruptionSection 46320(a) is amended by inserting , including helicopter air ambulance operations, after emergency response effort. 2135.Public UAS operations by tribal governments (a)Public UAS operations by tribal governmentsSection 40102(a)(41) is amended by adding at the end the following:
							
 (F)An unmanned aircraft that is owned and operated by or exclusively leased for at least 90 consecutive days by an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) is amended by striking or (D) and inserting (D), or (F). 2136.Carriage of property by small unmanned aircraft systems for compensation or hire (a)In generalChapter 448, as amended by section 2133 of this Act, is further amended by adding after section 44810 the following:
							
								44811.Carriage of property by small unmanned aircraft systems for compensation or hire
 (a)In generalNot later than 1 year after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Secretary of Transportation shall issue a final rule authorizing the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.
 (b)ContentsThe final rule required under subsection (a) shall provide for the following: (1)Small UAS air carrier certificateThe Administrator of the Federal Aviation Administration, at the direction of the Secretary, shall establish a certificate (to be known as a small UAS air carrier certificate) for persons that undertake directly, by lease, or other arrangement the operation of small unmanned aircraft systems to carry property in air transportation, including commercial fleet operations with highly automated unmanned aircraft systems. The requirements to operate under a small UAS air carrier certificate shall—
 (A)consider the unique characteristics of highly automated, small unmanned aircraft systems; and (B)include requirements for the safe operation of small unmanned aircraft systems that, at a minimum, address—
 (i)airworthiness of small unmanned aircraft systems; (ii)qualifications for operators and the type and nature of the operations; and
 (iii)operating specifications governing the type and nature of the unmanned aircraft system air carrier operations.
 (2)Small UAS air carrier certification processThe Administrator, at the direction of the Secretary, shall establish a process for the issuance of small UAS air carrier certificates established pursuant to paragraph (1) that is performance-based and ensures required safety levels are met. Such certification process shall consider—
 (A)safety risks and the mitigation of those risks associated with the operation of highly automated, small unmanned aircraft around other manned and unmanned aircraft, and over persons and property on the ground;
 (B)the competencies and compliance programs of manufacturers, operators, and companies that manufacture, operate, or both small unmanned aircraft systems and components; and
 (C)compliance with the requirements established pursuant to paragraph (1). (3)Small UAS air carrier classificationThe Secretary shall amend part 298 of title 14, Code of Federal Regulations, to establish an additional class of air carrier for persons issued small UAS air carrier certificates pursuant to this subsection to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such classification shall only require—
 (A)registration with the Department of Transportation; and (B)a valid small UAS air carrier certificate issued pursuant to this subsection.
 (4)Availability of current certification processesPending completion of the rulemaking required in subsection (a) of this section, a person may seek an air carrier operating certificate and certificate of public convenience and necessity, or an exemption from such certificate, using existing processes..
 (b)Table of contentsThe table of contents for chapter 448, as amended by section 2133 of this Act, is further amended by adding after the item relating to section 44810 the following:
							44811. Carriage of property by small unmanned aircraft systems for compensation or hire..
						2137.Collegiate training initiative program for unmanned aircraft systems
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Collegiate Training Initiative program relating to unmanned aircraft systems by making new agreements or continuing existing agreements with institutions of higher education (as defined by the Administrator) under which the institutions prepare students for careers involving unmanned aircraft systems. The Administrator may establish standards for the entry of such institutions into the program and for their continued participation in the program.
 (b)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term by section 44801 of title 49, United States Code, as added by section 2121 of this Act.
						2138.Incorporation of Federal Aviation Administration occupations relating to unmanned aircraft into
 veterans employment programs of the administrationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with the Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Labor, shall determine whether occupations of the Administration relating to unmanned aircraft systems technology and regulations can be incorporated into the Veterans' Employment Program of the Administration, particularly in the interaction between such program and the New Sights Work Experience Program and the Vet-Link Cooperative Education Program.
 2139.Report on UAS and chemical aerial applicationNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report evaluating which aviation safety requirements under part 137 of title 14, Code of Federal Regulations, should apply to unmanned aircraft system operations engaged in aerial spraying of chemicals for agricultural purposes.
					2140.Part 107 implementation improvements
 (a)TransparencyNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish on the Federal Aviation Administration website a representative sample of the safety justifications offered by applicants for waivers or air traffic control authorizations that have been approved by the Administration for each regulation waived or class of airspace authorized, except that any published justification shall not reveal proprietary or commercially sensitive information.
 (b)Technology improvementsNot later than 60 days after the date of enactment of this Act, the Administrator shall revise the online waiver and air traffic control authorization processes—
 (1)to provide real time confirmation that an application filed online has been received by the Administration; and
 (2)to provide an applicant with an opportunity to review the status of the applicant's application. 2141.Expansion of part 107 waiver authority (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final rule—
 (1)revising subsections (a) and (c) of section 107.205 of title 14, Code of Federal Regulations, to remove the prohibitions on the issuance of waivers for the carriage of property of another by aircraft for compensation or hire; and
 (2)revising section 107.25 of that title to remove the prohibition on the operation of a small unmanned aircraft system from a moving vehicle to transport another person’s property for compensation or hire.
 (b)DeterminationsIn determining whether to grant a waiver under part 107 of title 14, Code of Federal Regulations, to authorize the transportation by an unmanned aircraft system of the property of another for compensation or hire beyond the visual line of sight of the remote pilot, from a moving vehicle or aircraft, or over people, the Administrator shall consider the technological capabilities of the unmanned aircraft system, the qualifications of the remote pilot, and the environment in which the operation is conducted.
						2142.Redesignation
						(a)Safety statements
 (1)In generalSection 2203 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44812 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44811 of title 49, United States Code, as added by section 2136 of this Act.
 (2)Technical and conforming amendmentsSection 44812(b), as redesignated, is amended— (A)in paragraph (1), by striking this Act and inserting the FAA Extension Safety and Security Act of 2016; and
 (B)in clauses (i), (ii), and (iii) of paragraph (2)(D), by striking section 336 of the FAA Modernization and Reform Act of 2012 949 U.S.C. 40101 note) and inserting section 44808. (b)Emergency exemption process (1)In generalSection 2207 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44813 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44812 of title 49, United States Code, as redesignated by subsection (a)(1) of this section.
 (2)Technical and conforming amendmentsSection 44813(a), as redesignated, is amended by striking this Act and inserting the FAA Extension Safety and Security Act of 2016. (c)Applications for designation (1)In generalSection 2209 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44814 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44813 of title 49, United States Code, as redesignated by subsection (b)(1) of this section.
 (2)Technical and conforming amendmentsSection 44814(a), as redesignated, is amended by striking this Act and inserting the FAA Extension Safety and Security Act of 2016. (d)Operations associated with critical infrastructure (1)In generalSection 2210 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) is redesignated as section 44815 of chapter 448 of title 49, United States Code, and transferred so as to appear after section 44814 of title 49, United States Code, as redesignated by subsection (c)(1) of this section.
 (2)Technical and conforming amendmentsSection 44815, as redesignated, is amended— (A)in subsections (a), (d)(2), and (e), by striking section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) and inserting section 44805;
 (B)in subsection (c)(2), by striking , United States Code; and (C)in subsection (d)(1), by striking this Act and inserting the FAA Extension Safety and Security Act of 2016.
 2143.Sense of Congress on emergency exemption processIt is the sense of Congress that the Administrator of the Federal Aviation Administration should comply as soon as possible, and not later than 60 days after the date of enactment of this Act, with the requirement under section 44813 of title 49, United States Code (as redesignated by section 2141(b)), to publish guidance for applications for, and procedures for the processing of, on an emergency basis, exemptions or certificates of authorization or waiver for the use of unmanned aircraft systems by or on behalf of civil or public operators in response to a catastrophe, disaster, or other emergency to facilitate emergency response operations, such as firefighting, search and rescue, post-catastrophic response operations, such as utility and infrastructure restoration efforts, and the safe and prompt processing, adjustment, and payment of insurance claims.
					2144.Unmanned aircraft systems in restricted buildings or grounds
 (a)In generalChapter 448, as amended by section 2142 of this Act, is further amended by inserting after section 44815 the following:
							
								44816.Unmanned Aircraft Systems in Restricted Buildings or Grounds
 (a)In generalIt shall be unlawful to knowingly operate an unmanned aircraft system with the intent for such unmanned aircraft system to enter or operate within or above a restricted building or grounds (as defined in section 1752 of title 18) and to impede or disrupt the orderly conduct of Government business or official functions.
 (b)PenaltyAny person who violates subsection (a) shall be— (1)fined under title 18, imprisoned for not more than 10 years, or both, if—
 (A)a deadly or dangerous weapon or firearm is affixed to the unmanned aircraft system; or (B)the offense results in significant bodily injury, as defined in section 2118 of title 18; or
 (2)fined under title 18, imprisoned for not more than 1 year, or both, in any other case.. (b)Table of contentsThe table of contents for chapter 448, as added by section 2121 of this Act, is further amended by inserting after the item relating to section 44815 the following:
							44816. Unmanned aircraft systems in restricted buildings or grounds..
						IIIOther matters
					2151.Federal and local authorities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study on the relative roles of the Federal Government and State and local governments in regulating the national airspace system, including unmanned aircraft systems operations; and
 (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall review the following: (1)The current state of the law with respect to Federal authority over airspace in the United States and the operations of aircraft in that airspace.
 (2)The current state of the law with respect to state and local authority over airspace in the United States and the operations of aircraft in that airspace;
 (3)Potential gaps between authorities under paragraphs (1) and (2), particularly with respect to unmanned aircraft systems operations at low altitudes;
 (4)The effectiveness of the Federal Government’s efforts to resolve differences between different stakeholders on the issue.
 (5)Potential ways to structure the roles and responsibilities between the Federal Government and State and local governments to ensure the highest level of safety for all aviation operations and in consideration of State and local interests on issues such as nuisance, voyeurism, privacy, trespass, harassment, reckless endangerment, wrongful death, personal injury, property damage, or other illegal acts arising from the use of unmanned aircraft systems.
							2152.Spectrum
 (a)In generalSmall unmanned aircraft systems may use spectrum for wireless control link, tracking, diagnostics, payload communication, and collaborative-collision avoidance, such as vehicle-to-vehicle communication, and other uses, consistent with the Communications Act of 1934 (47 U.S.C. 151 et seq.), Federal Communications Commission rules, and the safety-of-life determination made by the Federal Aviation Administration, and through voluntary commercial arrangements with service providers, whether they are operating within a UTM system under section 2208 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615) or outside such a system.
 (b)ReportNot later than 270 days after the date of enactment of this Act, and after consultation with relevant stakeholders, the Administrator of the Federal Aviation Administration, the National Telecommunications and Information Administration, and the Federal Communications Commission, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)on whether small unmanned aircraft systems operations should be permitted to operate on spectrum designated for aviation use, on an unlicensed, shared, or exclusive basis, for operations within the UTM system or outside of such a system;
 (2)that addresses any technological, statutory, regulatory, and operational barriers to the use of such spectrum; and
 (3)that, if it is determined that spectrum designated for aviation use is not suitable for operations by small unmanned aircraft systems, includes recommendations of other spectrum frequencies that may be appropriate for such operations.
							2153.Use of unmanned aircraft systems at institutions of higher education
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish procedures and standards, as applicable, to further facilitate the safe operation of unmanned aircraft systems by institutions of higher education, including faculty, students, and staff.
 (b)StandardsThe procedures and standards required under subsection (a) shall grant institutions of higher education (including faculty, students, and staff) additional ability, beyond that permitted by law on the day before such date of enactment, to operate unmanned aircraft systems by outlining risk-based operational parameters to ensure the safety of the national airspace system and the uninvolved public that facilitates the use of unmanned aircraft systems for educational or research purposes.
 (c)Unmanned aircraft system approvalThe procedures required under subsection (a) shall allow unmanned aircraft systems operated under this section to be modified for research purposes without iterative approval from the Administrator.
 (d)Additional proceduresThe Administrator shall establish a procedure to provide for streamlined, risk-based operational approval for unmanned aircraft systems operated by institutions of higher education, including faculty, students, and staff, outside of the parameters or purposes set forth in subsection (b).
						(e)Deadlines
 (1)In generalIf, by the date that is 270 days after the date of enactment of this Act, the Administrator has not set forth standards and procedures required under subsections (a), (b), and (c), an institution of higher education may—
 (A)continue to operate small unmanned aircraft at model aircraft fields approved by the Academy of Model Aeronautics and with the permission of the local club of the Academy of Model Aeronautics; and
 (B)continue to operate small unmanned aircraft as permitted under part 107 of title 14, Code of Federal Regulations, or any subsequent regulation that is equally or more permissive; and
 (C)operate small unmanned aircraft for educational or research purposes in a manner beyond that permitted by law on the day before such date of enactment at one or more outdoor flight fields designated by the institution, provided that the institution first submits to the Federal Aviation Administration applications for approval of—
 (i)the institution's designated outdoor flight fields; and (ii)the institution’s standards for operation at that field.
 (2)Consequence of failure to approveIf the Administrator does not take action with respect to an application submitted under paragraph (1)(C) within 30 days of the submission of the application, the failure to do so shall be treated as approval of the application.
 (f)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given that term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (2)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given the term in section 44801 of title 49, United States Code, as added by section 2121 of this Act.
 (3)Educational or research purposesThe term educational or research purposes, with respect to the operation of an unmanned aircraft system by an institution of higher education, includes—
 (A)instruction of students at the institution; (B)academic or research related use of unmanned aircraft systems by student organizations recognized by the institution, if such use has been approved by the institution;
 (C)activities undertaken by the institution as part of research projects, including research projects sponsored by the Federal Government; and
 (D)other academic activities at the institution, including general research, engineering, and robotics.
								2154.Transition language
 (a)RegulationsNotwithstanding the repeals under sections 2122(b)(2), 2124(b)(2), 2125(b)(2), 2127(b)(2), 2128(b)(2), and 2133(b)(2) of this Act, all orders, determinations, rules, regulations, permits, grants, and contracts, which have been issued under any law described under subsection (b) of this section on or before the effective date of this Act shall continue in effect until modified or revoked by the Secretary of Transportation, acting through the Administrator of the Federal Aviation Administration, as applicable, by a court of competent jurisdiction, or by operation of law other than this Act.
 (b)Laws describedThe laws described under this subsection are as follows: (1)Section 332(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (2)Section 332(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (3)Section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (4)Section 334 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (5)Section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).
 (6)Section 2206 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 (c)Effect on pending proceedingsThis Act shall not affect administrative or judicial proceedings pending on the effective date of this Act.
						2155.Community and technical college centers of excellence in small unmanned aircraft system technology
			 training
 (a)DesignationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Education and the Secretary of Labor, shall establish a process to designate consortia of public, 2-year institutions of higher education as Community and Technical College Centers of Excellence in Small Unmanned Aircraft System Technology Training (in this section referred to as the Centers of Excellence).
 (b)FunctionsA Center of Excellence designated under subsection (a) shall have the capacity to train students for career opportunities in industry and government service related to the use of small unmanned aircraft systems.
 (c)Education and training requirementsIn order to be designated as a Center of Excellence under subsection (a), a consortium shall be able to address education and training requirements associated with various types of small unmanned aircraft systems, components, and related equipment, including with respect to—
 (1)multi-rotor and fixed-wing small unmanned aircraft; (2)flight systems, radio controllers, components, and characteristics of such aircraft;
 (3)routine maintenance, uses and applications, privacy concerns, safety, and insurance for such aircraft;
 (4)hands-on flight practice using small unmanned aircraft systems and computer simulator training; (5)use of small unmanned aircraft systems in various industry applications and local, State, and Federal government programs and services, including in agriculture, law enforcement, monitoring oil and gas pipelines, natural disaster response and recovery, fire and emergency services, and other emerging areas;
 (6)Federal policies concerning small unmanned aircraft; (7)dual credit programs to deliver small unmanned aircraft training opportunities to secondary school students; or
 (8)training with respect to sensors and the processing, analyzing, and visualizing of data collected by small unmanned aircraft.
 (d)CollaborationEach Center of Excellence shall seek to collaborate with institutions participating in the Alliance for System Safety of UAS through Research Excellence of the Federal Aviation Administration and with the test ranges designated under section 332(c) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
 (e)Institution of higher educationIn this section, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 2156.Authorization of appropriations for Know Before You Fly campaignThere are authorized to be appropriated to the Administrator of the Federal Aviation Administration $1,000,000 for each of fiscal years 2018 through 2021 for the Know Before You Fly educational campaign or similar public informational efforts intended to broaden unmanned aircraft systems safety awareness.
					2157.Strategy for responding to public safety threats and enforcement utility of unmanned aircraft
			 systems
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop a comprehensive strategy to provide outreach to State and local governments and provide guidance for local law enforcement agencies and first responders with respect to—
 (1)how to identify and respond to public safety threats posed by unmanned aircraft systems; and
 (2)how to identify and take advantage of opportunities to use unmanned aircraft systems to enhance the effectiveness of local law enforcement agencies and first responders.
 (b)ResourcesNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a publicly available Internet website that contains resources for State and local law enforcement agencies and first responders seeking—
 (1)to respond to public safety threats posed by unmanned aircraft systems; and (2)to identify and take advantage of opportunities to use unmanned aircraft systems to enhance the effectiveness of local law enforcement agencies and public safety response efforts.
 (c)Unmanned aircraft system definedIn this section, the term unmanned aircraft system has the meaning given that term in section 44801 of title 49, United States Code, as added by section 2121.
						IVOperator safety
 2161.Short titleThis part may be cited as the Drone Operator Safety Act. 2162.Findings; sense of Congress (a)FindingCongress finds that educating operators of unmanned aircraft about Federal law, including regulations, relating to unmanned aircraft will promote the safe operation of such aircraft.
 (b)Sense of CongressIt is the sense of Congress that the Administrator of the Federal Aviation Administration should continue to prioritize the education of operators of unmanned aircraft through public outreach efforts like the Know Before You Fly campaign.
						2163.Unsafe operation of unmanned aircraft
 (a)In generalChapter 2 of title 18, United States Code, is amended— (1)in section 31—
 (A)in subsection (a)— (i)by redesignating paragraph (10) as paragraph (11); and
 (ii)by inserting after paragraph (9) the following:  (10)Unmanned aircraftThe term unmanned aircraft has the meaning given such term in section 44801 of title 49.; and
 (B)in subsection (b), by inserting airport,  before appliance; and (2)by inserting after section 39A the following:
								
									39B.Unsafe operation of unmanned aircraft
 (a)OffenseAny person who operates an unmanned aircraft and, in so doing, knowingly or recklessly interferes with, or disrupts the operation of, an aircraft carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants, shall be punished as provided in subsection (b).
										(b)Penalty
 (1)In generalExcept as provided in paragraph (2), the punishment for an offense under subsection (a) shall be a fine under this title, imprisonment for not more than 1 year, or both.
 (2)Serious bodily injury or deathAny person who attempts to cause, or knowingly or recklessly causes, serious bodily injury or death during the commission of an offense under subsection (a) shall be fined under this title, imprisoned for any term of years or for life, or both.
											(c)Operation of unmanned aircraft in close proximity to airports
 (1)In generalThe operation of an unmanned aircraft within a runway exclusion zone shall be considered a violation of subsection (a) unless such operation is approved by the airport’s air traffic control facility or is the result of a circumstance, such as a malfunction, that could not have been reasonably foreseen or prevented by the operator.
 (2)Runway exclusion zone definedIn this subsection, the term runway exclusion zone means a rectangular area— (A)centered on the centerline of an active runway of an airport immediately around which the airspace is designated as class B, class C, or class D airspace at the surface under part 71 of title 14, Code of Federal Regulations; and
 (B)the length of which extends parallel to the runway’s centerline to points that are 1 statute mile from each end of the runway and the width of which is ½ statute mile..
 (b)Table of contentsThe table of contents for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
							39B. Unsafe operation of unmanned aircraft..
						BFAA safety certification reform
				IGeneral provisions
 2211.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)Advisory CommitteeThe term Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 2212. (3)FAAThe term FAA means the Federal Aviation Administration.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
						2212.Safety Oversight and Certification Advisory Committee
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish a Safety Oversight and Certification Advisory Committee in accordance with this section.
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA safety oversight and certification programs and activities, including the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities, including organization designation authorization.
 (5)Regulatory interpretation standardization efforts. (6)Training programs.
 (7)Expediting the rulemaking process and prioritizing safety-related rules. (8)Enhancing global competitiveness of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world.
 (c)FunctionsIn carrying out its duties under subsection (b) related to FAA safety oversight and certification programs and activities, the Advisory Committee shall—
 (1)foster aviation stakeholder collaboration in an open and transparent manner; (2)consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation, aerospace, and avionics manufacturing; (v)unmanned aircraft systems industry; and
 (vi)aviation maintenance, repair, and overhaul; and (B)the public;
 (3)recommend consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective safety oversight and certification processes in order to maintain the safety of the aviation system while allowing the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace;
 (4)provide policy recommendations for the FAA’s safety oversight and certification efforts; (5)periodically review and provide recommendations regarding the FAA’s safety oversight and certification efforts;
 (6)periodically review and evaluate registration, certification, and related fees; (7)provide appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment;
 (8)recommend performance objectives for the FAA and aviation industry; (9)recommend performance metrics for the FAA and the aviation industry to be tracked and reviewed as streamlining certification reform, flight standards reform, and regulation consistency efforts progress;
 (10)provide a venue for tracking progress toward national goals and sustaining joint commitments; (11)recommend recruiting, hiring, staffing levels, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors;
 (12)provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects; (13)improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues;
 (14)promote the validation and acceptance of U.S. manufactured and FAA type-certificate aircraft products and services throughout the world; and
 (15)any other functions as determined appropriate by the chairperson of the Advisory Committee and the Administrator.
							(d)Membership
 (1)Voting membersThe Advisory Committee shall be composed of the following voting members: (A)The Administrator, or the Administrator’s designee.
 (B)At least 1 representative, appointed by the Secretary, of each of the following: (i)Transport aircraft and engine manufacturers.
 (ii)General aviation aircraft and engine manufacturers. (iii)Avionics and equipment manufacturers.
 (iv)Aviation labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (v)General aviation operators. (vi)Air carriers.
 (vii)Business aviation operators. (viii)Unmanned aircraft systems manufacturers and operators.
 (ix)Aviation safety management experts. (x)Aviation maintenance, repair, and overhaul.
									(2)Nonvoting members
 (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesA nonvoting member may— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any report or recommendation of the Advisory Committee. (C)LimitationA nonvoting member may not represent any stakeholder interest other than that of an FAA safety oversight program office.
 (3)TermsEach voting member and nonvoting member of the Advisory Committee shall be appointed for a term of 2 years.
 (4)Rule of constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
 (e)Committee characteristicsThe Advisory Committee shall have the following characteristics: (1)Each voting member under subsection (d)(1)(B) shall be an executive that has decision authority within the member's organization and can represent and enter into commitments on behalf of that organization in a way that serves the entire group of organizations that member represents under that subsection.
 (2)The ability to obtain necessary information from experts in the aviation and aerospace communities. (3)A membership size that enables the Advisory Committee to have substantive discussions and reach consensus on issues in an expeditious manner.
 (4)Appropriate expertise, including expertise in certification and risk-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
							(f)Chairperson
 (1)In generalThe chairperson of the Advisory Committee shall be appointed by the Secretary from among the voting members under subsection (d)(1)(B).
 (2)TermEach member appointed under paragraph (1) shall serve a term of 2 years as chairperson. (g)Meetings (1)FrequencyThe Advisory Committee shall convene at least 2 meetings a year at the call of the chairperson.
 (2)Public attendanceEach meeting of the Advisory Committee shall be open and accessible to the public. (h)Special committees (1)EstablishmentThe Advisory Committee may establish 1 or more special committees composed of private sector representatives, members of the public, labor representatives, and other relevant parties in complying with consultation and participation requirements under subsection (c)(2).
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Advisory Committee;
 (B)provide the FAA additional opportunities to obtain firsthand information and insight from those persons that are most affected by existing and proposed regulations; and
 (C)assist in expediting the development, revision, or elimination of rules in accordance with, and without circumventing, established public rulemaking processes and procedures.
 (3)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a special committee under this subsection.
 (i)SunsetThe Advisory Committee shall cease to exist on September 30, 2021. IIAircraft certification reform 2221.Aircraft certification performance objectives and metrics (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the proposals recommended by the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn establishing performance objectives under subsection (a), the Administrator shall ensure progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and the aviation industry;
 (3)achieving effective utilization of FAA delegation and designation authorities, including organizational designation authorization;
 (4)effectively implementing risk management principles and a systems safety approach; (5)reducing duplication of effort;
 (6)increasing transparency; (7)developing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting the certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers at staffing levels to support the FAA's efforts to implement a systems safety approach; and
 (B)qualified systems safety engineers to guide the engineering of complex systems within the FAA; and (11)maintaining the leadership of the United States in international aviation and aerospace.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report on tracking the progress toward full implementation of the recommendations under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that— (A)protects from disclosure identifying information regarding an individual or entity; and
 (B)protects from inappropriate disclosure proprietary information. 2222.Organization designation authorizations (a)In generalChapter 447 is amended by adding at the end the following:
							
								44736.Organization designation authorizations
									(a)Delegations of functions
 (1)In generalExcept as provided in paragraph (3), in the oversight of an ODA holder, the Administrator of the Federal Aviation Administration, in accordance with Federal Aviation Administration standards, shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the specified functions to be performed by the ODA holder subject to regulations prescribed by the Administrator;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an accident finding, surveillance, or oversight, that it is in the public interest and safety of air commerce to require a limitation; and
 (C)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively, and to return to full authority status.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each specified function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall—
 (A)at the request of the ODA holder, and in an expeditious manner, consider revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an accident finding, surveillance, or oversight, that it is in the public interest and safety of air commerce to require a limitation; and
 (C)for each function that is limited under subparagraph (B), work with the ODA holder to develop the ODA holder’s capability to execute that function safely and effectively, and to return to full authority status.
											(b)ODA Office
 (1)EstablishmentNot later than 120 days after the date of enactment of Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall identify, within the Office of Aviation Safety, a centralized policy office to be responsible for the organization designation authorization (referred to in this subsection as the ODA Office). The Director of the ODA Office shall report to the Director of the Aircraft Certification Service.
 (2)PurposeThe purpose of the ODA Office shall be to provide oversight and ensure consistency of the Federal Aviation Administration audit functions under the ODA program across the agency.
 (3)FunctionsThe ODA Office shall— (A)(i)at the request of an ODA holder, eliminate all limitations specified in a procedures manual in place on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017 that are low and medium risk as determined by a risk analysis using criteria established by the ODA Office and disclosed to the ODA holder, except where an ODA holder's performance warrants the retention of a specific limitation due to documented concerns about inadequate current performance in carrying out that authorized function;
 (ii)require an ODA holder to establish a corrective action plan to regain authority for any retained limitations;
 (iii)require an ODA holder to notify the ODA Office when all corrective actions have been accomplished; and
 (iv)make a reassessment to determine if subsequent performance in carrying out any retained limitation warrants continued retention and, if such reassessment determines performance meets objectives, lift such limitation immediately;
 (B)improve the Administration and the ODA holder performance and ensure full use of the authorities delegated under the ODA program;
 (C)develop a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (D)expeditiously review a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate;
 (E)review and approve new limitations to ODA functions; and (F)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program.
 (c)DefinitionsIn this section: (1)ODA or organization designation authorizationThe term ODA or organization designation authorization means an authorization under section 44702(d) to perform approved functions on behalf of the Administrator of the Federal Aviation Administration under subpart D of part 183 of title 14, Code of Federal Regulations.
 (2)ODA holderThe term ODA holder means an entity authorized under section 44702(d)— (A)to which the Administrator of the Federal Aviation Administration issues an ODA letter of designation under subpart D of part 183 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling); and
 (B)that is responsible for administering 1 or more ODA units. (3)ODA programThe term ODA program means the program to standardize Federal Aviation Administration management and oversight of the organizations that are approved to perform certain functions on behalf of the Administration under section 44702(d).
 (4)ODA unitThe term ODA unit means a group of 2 or more individuals under the supervision of an ODA holder who perform the specified functions under an ODA.
 (5)OrganizationThe term organization means a firm, a partnership, a corporation, a company, an association, a joint-stock association, or a governmental entity..
 (b)Technical and conforming amendmentsThe table of contents of chapter 447 is amended by adding after the item relating to section 44735 the following:
							44736. Organization designation authorizations..
						2223.ODA review
						(a)Expert review panel
 (1)EstablishmentNot later than 120 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (referred to in this section as the Panel).
							(2)Composition
 (A)In generalThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)include representatives of ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall survey ODA holders and ODA program applicants to document FAA safety oversight and certification programs and activities, including the FAA's use of the ODA program and the speed and efficiency of the certification process. In carrying out this subsection, the Administrator shall consult with the appropriate survey experts and the Panel to best design and conduct the survey.
 (c)AssessmentThe Panel shall— (1)conduct an assessment of—
 (A)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (B)the best practices of and lessons learned by ODA holders and the FAA personnel who provide oversight of ODA holders;
 (C)the performance incentive policies, related to the ODA program for FAA personnel, that do not conflict with the public interest;
 (D)the training activities related to the ODA program for FAA personnel and ODA holders; and (E)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (2)make recommendations for improving FAA safety oversight and certification programs and activities based on the results of the survey under subsection (b) and each element of the assessment under paragraph (1) of this subsection.
 (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Advisory Committee, and the appropriate committees of Congress a report on results of the survey under subsection (b) and the assessment and recommendations under subsection (c).
 (e)DefinitionsThe terms used in this section have the meanings given the terms in section 44736 of title 49, United States Code, as added by section 2222 of this Act.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date the report is submitted under subsection (d).
						2224.Type certification resolution process
 (a)In generalSection 44704(a) is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Administrator shall establish an effective, expeditious, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)the resolution of technical issues at preestablished stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)the automatic escalation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)the resolution of a major certification process milestone escalated under clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Definition of major certification process milestoneIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical and conforming amendmentsSection 44704 is amended in the heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 2225.Safety enhancing technologies for small general aviation airplanes (a)PolicyIn a manner consistent with the Small Airplane Revitalization Act of 2013 (49 U.S.C. 44704 note), not later than 180 days after the date of enactment of this Act, the Administrator shall establish and begin implementing a risk-based policy that streamlines the installation of safety enhancing technologies for small general aviation airplanes in a manner that reduces regulatory delays and significantly improves safety.
 (b)InclusionsThe safety enhancing technologies for small general aviation airplanes described in subsection (a) shall include, at a minimum, the replacement or retrofit of primary flight displays, auto pilots, engine monitors, and navigation equipment.
 (c)CollaborationIn carrying out this section, the Administrator shall collaborate with general aviation operators, general aviation manufacturers, and appropriate FAA labor organizations, including representatives of FAA aviation safety inspectors and aviation safety engineers, certified under section 7111 of title 5, United States Code.
 (d)Definition of small general aviation airplaneIn this section, the term small general aviation airplane means an airplane that— (1)is certified to the standards of part 23 of title 14, Code of Federal Regulations;
 (2)has a seating capacity of not more than 9 passengers; and (3)is not used in scheduled passenger-carrying operations under part 121 of title 14, Code of Federal Regulations.
							IIIFlight standards reform
					2231.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date the Advisory Committee is established under section 2212, the Administrator shall establish performance objectives and apply and track performance metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Advisory Committee and update agency performance objectives and metrics after considering the recommendations of the Advisory Committee under paragraphs (8) and (9) of section 2212(c).
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall ensure that progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and the aviation industry;
 (3)effectively implementing risk management principles and a systems safety approach; (4)reducing duplication of effort;
 (5)promoting appropriate compliance activities and eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (6)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (7)developing and allowing the use of a single master source for guidance; (8)providing and using a streamlined appeal process for the resolution of regulatory interpretation questions;
 (9)maintaining and improving safety; and (10)increasing transparency.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall— (1)apply and track performance metrics for the FAA and the aviation industry; and
 (2)transmit to the appropriate committees of Congress an annual report tracking the progress toward full implementation of the performance metrics under section 2212.
							(e)Data
 (1)BaselinesNot later than 1 year after the date the Advisory Committee recommends initial performance metrics under section 2212(c)(9), the Administrator shall generate initial data with respect to each of the performance metrics applied and tracked that are approved based on the recommendations required under this section.
 (2)BenchmarksThe Administrator shall use the performance metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the consensus national goals, strategic objectives, and priorities recommended under section 2212(c)(3).
							(f)Publication
 (1)In generalSubject to paragraph (2), the Administrator shall make data generated using the performance metrics applied and tracked under this section available in a searchable, sortable, and downloadable format through the Internet Web site of the FAA or other appropriate methods.
 (2)LimitationsThe Administrator shall make the data under paragraph (1) available in a manner that— (A)protects from disclosure identifying information regarding an individual or entity; and
 (B)protects from inappropriate disclosure proprietary information. 2232.FAA task force on flight standards reform (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator shall establish the FAA Task Force on Flight Standards Reform (referred to in this section as the Task Force).
						(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)manufacturers; (H)labor unions, including those representing FAA aviation safety inspectors and those representing FAA aviation safety engineers; and
 (I)aviation safety experts. (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying cost-effective best practices and providing recommendations with respect to—
 (1)simplifying and streamlining flight standards regulatory processes, including issuance and oversight of certificates;
 (2)reorganizing the Flight Standards Service to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)FAA aviation safety inspector standards and performance; and
 (5)achieving, across the FAA, consistent— (A)regulatory interpretations; and
 (B)application of oversight activities. (d)ReportNot later than 1 year after the date the Task Force is established under subsection (a), the Task Force shall submit to the Administrator, Advisory Committee, and appropriate committees of Congress a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory action or cost-effective legislative action.
 (e)Flight standards service realignment feasibility reportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the findings of the determination of the feasibility of realigning flight standards service regional field offices to specialized areas of aviation safety oversight and technical expertise.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force. (g)SunsetThe Task Force shall cease to exist on the date that the Task Force submits the report required under subsection (d).
						2233.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database for all of the regulatory guidance issued by the FAA Office of Aviation Safety regarding compliance with 1 or more aviation safety-related provisions of the Code of Federal Regulations.
 (b)RequirementsThe database under subsection (a) shall— (1)for each guidance, include a link to the specific provision of the Code of Federal Regulations;
 (2)subject to paragraph (3), be accessible to the public; and (3)be provided in a manner that—
 (A)protects from disclosure identifying information regarding an individual or entity; and (B)protects from inappropriate disclosure proprietary information.
								(c)Data entry timing
 (1)Existing documentsNot later than 14 months after the date the database is established, the Administrator shall have completed entering into the database any applicable regulatory guidance that are in effect and were issued before that date.
 (2)New regulatory guidance and updatesBeginning on the date the database is established, the Administrator shall ensure that any applicable regulatory guidance that are issued on or after that date are entered into the database as they are issued.
 (d)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers, FAA aviation safety engineers, and FAA aviation safety inspectors) and aviation industry stakeholders.
 (e)Definition of regulatory guidanceIn this section, the term regulatory guidance means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements, such as an order, manual, circular, policy statement, legal interpretation memorandum, and rulemaking documents.
						2234.Regulatory Consistency Communication Board
 (a)FunctionsThe Regulatory Consistency Communication Board (referred to in this section as the Board) shall carry out the following functions: (1)Recommend, at a minimum, processes by which—
 (A)FAA personnel and persons regulated by the FAA may submit regulatory interpretation questions without fear of retaliation;
 (B)FAA personnel may submit written questions as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect; and
 (C)any other person may submit anonymous regulatory interpretation questions. (2)Meet on a regular basis to discuss and resolve questions submitted under paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to a person that submitted a question under subparagraph (A) or subparagraph (B) of paragraph (1) an expeditious written response to the question.
 (4)Recommend a process to make the resolution of common regulatory interpretation questions publicly available to FAA personnel and the public in a manner that—
 (A)does not reveal any identifying data of the person that submitted a question; and (B)protects any proprietary information.
 (5)Ensure that responses to questions under this subsection are incorporated into regulatory guidance (as defined in section 2233(e)).
 (b)Performance metrics, timelines, and goalsNot later than 180 days after the date that the Advisory Committee recommends performance objectives and performance metrics for the FAA and the aviation industry under paragraphs (8) and (9) of section 2212(c), the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted under subsection (a)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the performance metrics, timelines, and goals under paragraph (1).
							IVSafety workforce
					2241.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall review and revise its safety workforce training strategy to ensure that it—
 (1)aligns with an effective risk-based approach to safety oversight; (2)best utilizes available resources;
 (3)allows FAA employees participating in organization management teams or conducting ODA program audits to complete, expeditiously, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (4)seeks knowledge-sharing opportunities between the FAA and the aviation industry in new technologies, best practices, and other areas of interest related to safety oversight;
 (5)fosters an inspector and engineer workforce that has the skills and training necessary to improve risk-based approaches that focus on requirements management and auditing skills; and
 (6)includes, as appropriate, milestones and metrics for meeting the requirements of paragraphs (1) through (5).
 (b)ReportNot later than 270 days after the date the strategy is established under subsection (a), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the strategy and progress in meeting any milestones or metrics included in the strategy.
 (c)DefinitionsIn this section: (1)ODA holderThe term ODA holder has the meaning given the term in section 44736 of title 49, United States Code, as added by section 2222 of this Act.
 (2)ODA programThe term ODA program has the meaning given the term in section 44736(c)(3) of title 49, United States Code, as added by section 2222 of this Act.
 (3)Organization management teamThe term organization management team means a group of FAA employees consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its specified function delegated under section 44702 of title 49, United States Code.
							VInternational aviation
 2251.Promotion of United States aerospace standards, products, and services abroadSection 40104 is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Secretary shall take appropriate actions—
 (1)to promote United States aerospace-related safety standards abroad; (2)to facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, to use bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and services and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to the aeronautical safety authorities of a foreign country, to streamline that country's validation of United States aerospace standards, products, and services..
 2252.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) is amended by adding at the end the following:  (5)Foreign airworthiness directives (A)AcceptanceSubject to subparagraph (D), the Administrator may accept an airworthiness directive (as defined in section 39.3 of title 14, Code of Federal Regulations) issued by an aeronautical safety authority of a foreign country, and leverage that aeronautical safety authority's regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that the aeronautical safety authority has an aircraft certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration;
 (iv)the aeronautical safety authority utilizes an open and transparent public notice and comment process, including considering comments from owners and operators of foreign-registered aircraft and other aeronautical products and appliances in the issuance of airworthiness directives; and
 (v)the airworthiness directive addresses a specific issue necessary for the safe operation of aircraft subject to the directive.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting the airworthiness directive issued by the aeronautical safety authority of a foreign country if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator— (i)may accept an alternative means of compliance, with respect to an airworthiness directive under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive under that subparagraph—
 (I)shall consider an alternative means of compliance with respect to the airworthiness directive; and
 (II)may approve such alternative means, if appropriate. (D)LimitationsThe Administrator may not accept an airworthiness directive issued by an aeronautical safety authority of a foreign country if the airworthiness directive addresses matters other than those involving the safe operation of an aircraft..
					2253.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies who have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that—
 (1)describes the Administrator's strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA's international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA's international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies policy initiatives, regulatory initiatives, or cost-effective legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International travelThe Administrator of the FAA, or the Administrator's designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 2254.Registration, certification, and related feesSection 45305 is amended— (1)in subsection (a), by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
							
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
						CAirline passenger safety and protections
 2301.Access to air carrier flight decksThe Administrator of the Federal Aviation Administration shall collaborate with other aviation authorities to advance a global standard for access to air carrier flight decks and redundancy requirements consistent with the flight deck access and redundancy requirements in the United States.
				2302.Aircraft tracking and flight data
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall assess current performance standards, and as appropriate, conduct a rulemaking to revise the standards to improve near-term and long-term aircraft tracking and flight data recovery, including retrieval, access, and protection of such data after an incident or accident.
 (b)ConsiderationsIn revising the performance standards under subsection (a), the Administrator may consider— (1)various methods for improving detection and retrieval of flight data, including—
 (A)low frequency underwater locating devices; and (B)extended battery life for underwater locating devices;
 (2)automatic deployable flight recorders; (3)triggered transmission of flight data, and other satellite-based solutions;
 (4)distress-mode tracking; and (5)protections against disabling flight recorder systems.
 (c)CoordinationIf the performance standards under subsection (a) are revised, the Administrator shall coordinate with international regulatory authorities and the International Civil Aviation Organization to ensure that any new international standard for aircraft tracking and flight data recovery is consistent with a performance-based approach and is implemented in a globally harmonized manner.
					2303.Flight attendant duty period limitations and rest requirements
 (a)Modification of final ruleNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise the flight attendant duty period limitations and rest requirements under section 121.467 of title 14, Code of Federal Regulations.
 (b)ContentsExcept as provided in subsection (c), in revising the rule under subsection (a), the Administrator shall ensure that a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours.
 (c)ExceptionThe rest period required under subsection (b) may be scheduled or reduced to 9 consecutive hours if the flight attendant is provided a subsequent rest period of at least 11 consecutive hours.
					(d)Fatigue risk management plan
 (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (referred to in this subsection as a part 121 air carrier), shall submit a fatigue risk management plan for the carrier’s flight attendants to the Administrator for review and acceptance.
 (2)Contents of planEach fatigue risk management plan submitted under paragraph (1) shall include— (A)current flight time and duty period limitations;
 (B)a rest scheme that is consistent with such limitations and enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures; and (C)the development and use of methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall— (A)review each fatigue risk management plan submitted under this subsection; and
 (B)(i)accept the plan; or (ii)reject the plan and provide the part 121 air carrier with suggested modifications to be included when the plan is resubmitted.
								(4)Plan updates
 (A)In generalNot less frequently than once every 2 years, each part 121 air carrier shall— (i)update the fatigue risk management plan submitted under paragraph (1); and
 (ii)submit the updated plan to the Administrator for review and acceptance. (B)ReviewNot later than 1 year after the date on which an updated plan is submitted under subparagraph (A)(ii), the Administrator shall—
 (i)review the updated plan; and (ii)(I)accept the updated plan; or
 (II)reject the updated plan and provide the part 121 air carrier with suggested modifications to be included when the updated plan is resubmitted.
 (5)ComplianceEach part 121 air carrier shall comply with its fatigue risk management plan after the plan is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for the purpose of applying civil penalties under chapter 463 of such title.
						2304.Report on obsolete test equipment
 (a)ReportNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report on the National Test Equipment Program (referred to in this section as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; and (4)the Administrator's recommendations for increasing multifunctionality in future test equipment to be developed and all known and foreseeable manufacturer technological advances.
						2305.Plan for systems to provide direct warnings of potential runway incursions
 (a)In generalNot later than June 30, 2018, the Administrator of the Federal Aviation Administration shall— (1)assess available technologies to determine whether it is feasible, cost-effective, and appropriate to install and deploy, at any airport, systems to provide a direct warning capability to flight crews and air traffic controllers of potential runway incursions; and
 (2)submit to the appropriate committees of Congress a report on the assessment under paragraph (1), including any recommendations.
 (b)ConsiderationsIn conducting the assessment under subsection (a), the Administration shall consider National Transportation Safety Board findings and relevant aviation stakeholder views relating to runway incursions.
					2306.Helicopter air ambulance operations data and reports
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with helicopter air ambulance industry stakeholders, shall assess the availability of information to the general public related to the location of heliports and helipads used by helicopters providing air ambulance services, including helipads and helipads outside of those listed as part of any existing databases of Airport Master Record (5010) forms.
 (b)RequirementsBased on the assessment under subsection (a), the Administrator shall— (1)update, as necessary, any existing guidance on what information is included in the current databases of Airport Master Record (5010) forms to include information related to heliports and helipads used by helicopters providing air ambulance services; or
 (2)develop, as appropriate and in collaboration with helicopter air ambulance industry stakeholders, a new database of heliports and helipads used by helicopters providing air ambulance services.
						(c)Reports
 (1)AssessmentNot later than 30 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including any recommendations on how to make information related to the location of heliports and helipads used by helicopters providing air ambulance services available to the general public.
 (2)ImplementationNot later than 30 days after completing action under paragraph (1) or paragraph (2) of subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the implementation of that action.
 (d)Incident and accident dataSection 44731 is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking not later than 1 year after the date of enactment of this section, and annually thereafter and inserting annually; (B)in paragraph (2), by striking flights and hours flown, by registration number, during which helicopters operated by the certificate holder were providing helicopter air ambulance services and inserting hours flown by the helicopters operated by the certificate holder;
 (C)in paragraph (3)— (i)by striking of flight and inserting of patients transported and the number of patient transport;
 (ii)by inserting or after interfacility transport,; and (iii)by striking , or ferry or repositioning flight;
 (D)in paragraph (5)— (i)by striking flights and; and
 (ii)by striking while providing air ambulance services; and (E)by amending paragraph (6) to read as follows:
								
 (6)The number of hours flown at night by helicopters operated by the certificate holder.; (2)in subsection (d)—
 (A)by striking Not later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit and inserting The Administrator shall submit annually; and
 (B)by adding at the end the following: The report shall include the number of accidents experienced by helicopter air ambulance operations, the number of fatal accidents experienced by helicopter air ambulance operations, and the rate, per 100,000 flight hours, of accidents and fatal accidents experienced by operators providing helicopter air ambulance services.;
 (3)by redesignating subsection (e) as subsection (f); and (4)by inserting after subsection (d) the following:
							
 (e)ImplementationIn carrying out this section, the Administrator, in collaboration with part 135 certificate holders providing helicopter air ambulance services, shall—
 (1)propose and develop a method to collect and store the data submitted under subsection (a), including a method to protect the confidentiality of any trade secret or proprietary information submitted; and
 (2)ensure that the database under subsection (c) and the report under subsection (d) include data and analysis that will best inform efforts to improve the safety of helicopter air ambulance operations..
 2307.Part 135 accident and incident dataNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)determine, in collaboration with the National Transportation Safety Board and part 135 industry stakeholders, what, if any, additional data should be reported as part of an accident or incident notice—
 (A)to more accurately measure the safety of on-demand part 135 aircraft activity;
 (B)to pinpoint safety problems; and (C)to form the basis for critical research and analysis of general aviation issues; and
 (2)submit to the appropriate committees of Congress a report on the findings under paragraph (1), including a description of the additional data to be collected, a timeframe for implementing the additional data collection, and any potential obstacles to implementation.
 2308.Definition of human factorsSection 40102(a), as amended by section 2135 of this Act, is further amended— (1)by redesignating paragraphs (24) through (47) as paragraphs (25) through (48), respectively; and
 (2)by inserting after paragraph (23) the following:  (24)human factors means a multidisciplinary field that generates and compiles information about human capabilities and limitations and applies it to design, development, and evaluation of equipment, systems, facilities, procedures, jobs, environments, staffing, organizations, and personnel management for safe, efficient, and effective human performance, including people’s use of technology..
 2309.Sense of Congress; pilot in command authorityIt is the sense of Congress that the pilot in command of an aircraft is directly responsible for, and is the final authority as to, the operation of that aircraft, as set forth in section 91.3(a) of title 14, Code of Federal Regulations (or any successor regulation thereto).
				2310.Enhancing ASIAS
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with relevant aviation industry stakeholders, shall assess what, if any, improvements are needed to develop the predictive capability of the Aviation Safety Information Analysis and Sharing program (referred to in this section as ASIAS) with regard to identifying precursors to accidents.
 (b)ContentsIn conducting the assessment under subsection (a), the Administrator shall— (1)determine what actions are necessary—
 (A)to improve data quality and standardization; and (B)to increase the data received from additional segments of the aviation industry, such as small airplane, helicopter, and business jet operations;
 (2)consider how to prioritize the actions described in paragraph (1); and (3)review available methods for disseminating safety trend data from ASIAS to the aviation safety community, including the inspector workforce, to inform in their risk-based decision making efforts.
 (c)ReportNot later than 60 days after the date the assessment under subsection (a) is complete, the Administrator shall submit to the appropriate committees of Congress a report on the assessment, including recommendations regarding paragraphs (1) through (3) of subsection (b).
					2311.Improving runway safety
 (a)In generalThe Administrator of the Federal Aviation Administration shall expedite the development of metrics— (1)to allow the Federal Aviation Administration to determine whether runway incursions are increasing; and
 (2)to assess the effectiveness of implemented runway safety initiatives. (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress in developing the metrics described in subsection (a).
 (c)Progress report on runway safety grant eligibilitySection 47144 is amended— (1)by redesignating subsection (b) as subsection (c);
 (2)in subsection (a), by striking subsection (b) and inserting subsection (c); and (3)by inserting after subsection (a) the following:
							
								(b)Progress reports
 (1)Initial reportNot later than 60 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Secretary of Transportation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes, with respect to a pending application for a grant under subsection (a), what actions the Secretary is taking to expedite the implementation of immediate steps that are determined necessary to ensure the safety and operational benefits of operations at the airport.
 (2)Final reportNot later than 180 days after the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, the Secretary of Transportation shall— (A)make a final determination on whether to award a pending application for a grant under subsection (a) to an airport described in subsection (c); or
 (B)if the Secretary determines not to award a grant or a determination is not made under subparagraph (A), submit a report to the committees referred to in paragraph (1) that includes, with respect to such grant and airport—
 (i)the steps that have been taken by the Secretary to determine whether an airport meets the description for grant eligibility;
 (ii)the factors that the Secretary is considering in determining whether there is a demonstrated need to improve a runway safety area;
 (iii)the factors the Secretary is considering in determining whether repairing, replacing, or improving the runway safety area is reasonable in relation to the anticipated safety and operational benefit of such repair, replacement, or improvement, respectively; and
 (iv)when the Secretary will determine whether such grant will be awarded.. 2312.Safe air transportation of lithium cells and batteries (a)Restrictions on transportation of lithium batteries on aircraft (1)Adoption of ICAO instructions (A)In generalPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), not later than 90 days after the date of enactment of this Act, the Secretary of the Department of Transportation shall conform United States regulations on the air transport of lithium cells and batteries with the lithium cells and battery requirements in the 2015–2016 edition of the International Civil Aviation Organization's (referred to in this subsection as ICAO) Technical Instructions (to include all addenda) including the revised standards adopted by ICAO which became effective on April 1, 2016.
 (B)Further proceedingsBeginning on the date the revised regulations under subparagraph (A) are published in the Federal Register, any lithium cell and battery rulemaking action or update commenced on or after that date shall continue to comply with the requirements under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (2)Review of other regulationsPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), the Secretary of Transportation may initiate a review of other existing regulations regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells.
						(3)Medical device batteries
 (A)In generalFor United States applicants, the Secretary of Transportation shall consider and either grant or deny, within 45 days, applications submitted in compliance with part 107 of title 49, Code of Federal Regulations, for special permits or approvals for air transportation of lithium ion cells or batteries specifically used by medical devices. Not later than 30 days after the date of application, the Pipeline and Hazardous Materials Safety Administration shall provide a draft special permit based on the application to the Federal Aviation Administration. The Federal Aviation Administration shall conduct an on-site inspection for issuance of the special permit not later than 10 days after the date of receipt of the draft special permit from the Pipeline and Hazardous Materials Safety Administration.
 (B)Limited exceptions to restrictions on air transportation of medical device batteriesThe Secretary shall issue limited exceptions to the restrictions on transportation of lithium ion and lithium metal batteries to allow the shipment on a passenger aircraft of not more than 2 replacement batteries specifically used for a medical device if—
 (i)the intended destination of the batteries is not serviced daily by cargo aircraft if a battery is required for medically necessary care; and
 (ii)with regard to a shipper of lithium ion or lithium metal batteries for medical devices that cannot comply with a charge limitation in place at the time, each battery is—
 (I)individually packed in an inner packaging that completely encloses the battery; (II)placed in a rigid outer packaging; and
 (III)protected to prevent a short circuit. (C)Definition of medical deviceIn this paragraph, the term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (4)Savings clauseNothing in this section shall be construed as expanding or constricting any other authority the Secretary of Transportation has under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (b)Lithium battery safety working groupNot later than 90 days after the date of enactment of this Act, the President shall establish a lithium battery safety working group to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
						(1)Composition
 (A)In generalThe working group shall be composed of at least 1 representative from each of the following: (i)Department of Transportation.
 (ii)Consumer Product Safety Commission. (iii)National Institute on Standards and Technology.
 (iv)Food and Drug Administration. (B)Additional membersThe working group may include not more than 4 additional members with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (C)SubcommitteesThe President, or members of the working group, may— (i)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (ii)include in a subcommittee the participation of nonmember stakeholders with expertise in areas that the President or members consider necessary.
 (2)ReportNot later than 1 year after the date it is established, the working group shall— (A)research—
 (i)additional ways to decrease the risk of fires and explosions from lithium batteries and cells; (ii)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (iii)new or existing technologies that could reduce the fire and explosion risk of lithium batteries and cells; and
 (B)transmit to the appropriate committees of Congress a report on the research under subparagraph (A), including any legislative recommendations to effectuate the safety improvements described in clauses (i) through (iii) of that subparagraph.
 (3)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (4)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under paragraph (2).
 (c)ParticipationThe Secretary of Transportation shall request that as part of the ICAO deliberations in the dangerous good panel on these issues, that appropriate experts on issues under consideration be allowed to participate.
					2313.Aircraft cabin evacuation procedures
 (a)ReviewThe Administrator of the Federal Aviation Administration shall review— (1)evacuation certification of transport-category aircraft used in air transportation, with regard to—
 (A)emergency conditions, including impacts into water; (B)crew procedures used for evacuations under actual emergency conditions;
 (C)any relevant changes to passenger demographics and legal requirements, including the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that affect emergency evacuations; and
 (D)any relevant changes to passenger seating configurations, including changes to seat width, padding, reclining, size, pitch, leg room, and aisle width; and
 (2)recent accidents and incidents in which passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review under subsection (a), the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crew members, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the review under subsection (a) and related recommendations, if any, including recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
					2314.Annual safety incident report
 (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of the Federal Aviation Administration, shall submit to the appropriate committees of Congress a report regarding part 121 airline safety oversight.
 (b)ContentsThe annual report shall include— (1)a description of the Federal Aviation Administration's safety oversight process to ensure the safety of the traveling public;
 (2)a description of risk-based oversight methods applied to ensure aviation safety, including to specific issues addressed in the year preceding the report that in the determination of the Administrator address safety risk; and
 (3)in the instance of specific reviews of air carrier performance to safety regulations, a description of cases where the timelines for recurrent reviews are advanced.
 2315.Airline safety enhancementSection 217(d) of the Airline Safety and Federal Aviation Administration Extension Act of 2010 (Public Law 111–216; 49 U.S.C. 44701 note) is amended, in the second sentence, by striking training courses and all that follows and inserting training courses, or other structured and disciplined training courses, will enhance safety more than requiring the pilot to fully comply with the flight hours requirement..
				2316.Aircraft air quality
 (a)Educational materialsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall, in consultation with relevant stakeholders, establish and make available on a publicly available Internet website of the Administration, educational materials for flight attendants, pilots, aircraft maintenance technicians, and airport first responders and emergency response teams on how to respond to incidents on board aircraft involving smoke or fumes.
 (b)Reporting of incidents of smoke or fumes on board aircraftNot later than 180 days after the date of enactment of this Act, the Administrator shall, in consultation with relevant stakeholders, issue guidance for flight attendants, pilots, aircraft maintenance technicians, and airport first responders and emergency response teams to report incidents of smoke or fumes on board an aircraft operated by a commercial air carrier and with respect to the basis on which commercial air carriers shall report such incidents through the Service Difficulty Reporting System.
 (c)Research to develop techniques to monitor bleed air qualityNot later than 180 days after the date of enactment of this Act, the Administrator shall commission a study by the Airliner Cabin Environment Research Center of Excellence—
 (1)to identify and measure the constituents and levels of constituents resulting from bleed air in the cabins of a representative set of commercial aircraft in operation of the United States;
 (2)to assess the potential health effects of such constituents on passengers and cabin and flight deck crew;
 (3)to identify technologies suitable to provide reliable and accurate warning of bleed air contamination, including technologies to effectively monitor the aircraft air supply system when the aircraft is in flight; and
 (4)to identify potential techniques to prevent fume events.
 (d)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the feasibility, efficacy, and cost-effectiveness of certification and installation of systems to evaluate bleed air quality.
 (e)Pilot programThe Federal Aviation Administration may conduct a pilot program to evaluate the effectiveness of technologies identified in subsection (c).
					2317.Emergency medical equipment on passenger aircraft
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, the regulations under part 121 of title 14, Code of Federal Regulations, regarding the emergency medical equipment requirements, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.
 (b)ConsiderationsIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children.
					DGeneral aviation safety
				2401.Automated weather observing systems policy
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)update automated weather observing systems standards to maximize the use of new technologies that promote the reduction of equipment or maintenance cost for non-Federal automated weather observing systems, including the use of remote monitoring and maintenance, unless demonstrated to be ineffective;
 (2)review, and if necessary update, existing policies in accordance with the standards developed under paragraph (1); and
 (3)establish a process under which appropriate on site airport personnel or an aviation official may, with appropriate manufacturer training or alternative training as determined by the Administrator, be permitted to conduct the minimum tri-annual preventative maintenance checks under the advisory circular for non-Federal automated weather observing systems (AC 150/5220–16E) and any other similar, successor checks.
 (b)PermissionPermission to conduct the minimum tri-annual preventative maintenance checks described under subsection (a)(3) and any similar, successor checks shall not be withheld but for specific cause.
 (c)StandardsIn updating the standards under subsection (a)(1), the Administrator shall— (1)ensure the standards are performance-based;
 (2)use risk analysis to determine the accuracy of the automated weather observing systems outputs required for pilots to perform safe aircraft operations; and
 (3)provide a cost benefit analysis to determine whether the benefits outweigh the cost for any requirement not directly related to safety.
 (d)AIP eligibility of AWOS equipmentNotwithstanding any other law, the Administrator shall waive any positive benefit-cost ratio requirement for automated weather observing system equipment under subchapter I of chapter 471, United States Code, if—
 (1)the airport sponsor or State, as applicable, certifies that a grant for such automated weather observing systems equipment under that chapter will assist an applicable airport to respond to regional emergency needs, including medical, firefighting, and search and rescue needs; and
 (2)the other requirements under that chapter are met. (e)ReportNot later than September 30, 2018, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of the requirements under this section.
					2402.Requirement to consult with stakeholders in defining scope and requirements for Future Flight
 Service ProgramNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consult with general aviation stakeholders in defining the scope and requirements for any new Future Flight Service Program of the Administration to be used in a competitive source selection for the next flight service contract with the Administration.
				2403.Aviation fuel
 (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that the unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date on which the Administration completes the Piston Aviation Fuels Initiative; or (2)the date on which the American Society for Testing and Materials publishes a production specification for an unleaded aviation gasoline.
						2404.Applicability of medical certification standards to operators of air balloons
 (a)Short titleThis section may be cited as the Commercial Balloon Pilot Safety Act of 2017. (b)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.3(c) of title 14, Code of Federal Regulations (relating to second-class medical certificates), to apply to an operator of an air balloon to the same extent such regulations apply to a pilot flight crewmember of other aircraft.
 (c)Air balloon definedIn this section, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 2405.Technical correctionsSection 2110 of the FAA Extension Safety and Security Act of 2016 (49 U.S.C. 44718 note) is amended to read as follows:
					
						2110.Tower marking
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations to implement the requirements of this section with respect to covered towers.
 (b)Marking requiredRegulations under subsection (a) that require that a covered tower be clearly marked shall be consistent with applicable guidance under the Federal Aviation Administration Advisory Circular issued December 4, 2015 (AC 70/7460–1L), or other relevant safety guidance, as determined by the Administrator.
 (c)ApplicationThe regulations issued under subsection (a) shall— (1)ensure that consistent with this section all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b), or included in the database in subsection (e), or, in the case of meteorological evaluation towers both;
 (2)ensure that consistent with this section all covered towers constructed before the date on which such regulations take effect are marked in accordance with subsection (b), or included in the database in subsection (e), or, in the case of meteorological evaluation towers both, not later than 1 year after such effective date; and
 (3)take effect no earlier than the availability of the database developed by the Administrator pursuant to subsection (e).
								(d)Definitions
 (1)In generalIn this section: (A)Agricultural purposesThe term agricultural purposes means farming in all its branches and the cultivation and tillage of the soil, the production, cultivation, growing, and harvesting of any agricultural or horticultural commodities performed by a farmer or on a farm, or on pasture land or rangeland.
									(B)Covered tower
 (i)In generalExcept as specified in clause (ii), the term covered tower means a structure that— (I)is a meteorological evaluation tower, a self-standing tower, or a tower supported by guy wires and ground anchors;
 (II)is 10 feet or less in diameter at the above-ground base, excluding concrete footing; (III)at the highest point of the structure is at least 50 feet above ground level;
 (IV)at the highest point of the structure is not more than 200 feet above ground level; (V)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and
 (VI)is located on land that is— (aa)in a rural area; and
 (bb)used for agricultural purposes or immediately adjacent to such land. (ii)ExclusionsThe term covered tower does not include any structure that—
 (I)is adjacent to a house, barn, electric utility station, or other building; (II)is within the curtilage of a farmstead or adjacent to another building or visible structure;
 (III)supports electric utility transmission or distribution lines; (IV)is a wind-powered electrical generator with a rotor blade radius that exceeds 6 feet;
 (V)is a street light erected or maintained by a Federal, State, local, or tribal entity; (VI)is designed and constructed to resemble a tree or visible structure other than a tower;
 (VII)is an advertising billboard; (VIII)is located within the right-of-way of a rail carrier, including within the boundaries of a rail yard, and is used for a railroad purpose;
 (IX)(aa)is registered with the Federal Communications Commission under the Antenna Structure Registration program set forth under part 17 of title 47, Code of Federal Regulations; and
 (bb)has been determined by the Administrator to pose no hazard to air navigation; or (X)has already mitigated any hazard to aviation safety in accordance with Federal Aviation Administration guidance or as otherwise approved by the Administrator.
 (C)The term rural area has the meaning given the term in section 609(a)(5) of the Public Utility Regulatory Policies Act of 197 (87 U.S.C. 918c(a)(5)).
 (2)Other definitions- The Administrator shall define such other terms not otherwise defined in paragraph (1) as may be necessary to carry out this section.
 (e)DatabaseThe Administrator shall— (1)develop a database that contains the location and height of each covered tower that is not marked in accordance with this section, except that—
 (A)meteorological evaluation towers shall be marked in accordance with subsection (b) and contained in the database; and
 (B)towers excluded from the definition of covered tower under subsection (d)(1)(B)(2) must be registered by its owner in the database.
 (2)keep the database current; (3)ensure that a tower to be included in the database pursuant to subsection (c)(1) and constructed after the date on which regulations issued under subsection (a) take effect is registered by its owner in the database before its construction;
 (4)ensure that— (A)any proprietary information in the database is protected from disclosure in accordance with law;
 (B)information in the database is de-identified and that such information only includes the location, and height, of such covered towers, and whether the tower has guy wires; and
 (C)information in the dataset is encrypted at rest and in transit and is protected from unauthorized access and acquisition;
 (5)ensure that, by virtue of accessing the database, users agree and acknowledge that information in the database—
 (A)may only be used for aviation safety purposes; and (B)may not be disclosed for purposes other than aviation safety, regardless of whether or not the information is identified or labeled as proprietary or with a similar designation; and
 (6)ensure that pilots who intend to conduct low-altitude operations in locations described in subsection (d)(1)(B)(vi) consult the relevant parts of the database before conducting such operations.
 (f)Exclusion and waiver authoritiesAs part of a rulemaking conducted pursuant to this section, the Administrator— (1)may exclude a class, category, or type of tower that is determined by the Administrator, after public notice and comment, to not pose a hazard to aviation safety;
 (2)shall establish a process to waive specific covered towers from the marking requirements under this section as required under the rulemaking if the Administrator later determines such tower or towers do not pose a hazard to aviation safety; and
 (3)shall consider, in establishing exclusions and granting waivers under this subsection, factors that may sufficiently mitigate risks to aviation safety, such as the length of time the tower has been in existence or alternative marking methods or technologies that maintains a tower’s level of conspicuousness to a degree which adequately maintains the safety of the airspace.
 (g)Periodic reviewThe Administrator shall, in consultation with the Federal Communications Commission, periodically review any regulations or guidance regarding the marking of covered towers issued pursuant to this section and update them as necessary, consistent with this section, and in the interest of safety of low-altitude aircraft operations.
 (h)FCC regulationsThe Federal Communications Commission shall amend section 17.7 of title 47, Code of Federal Regulations, to require a notification to the Federal Aviation Administration for any construction or alteration of an antenna structure, as defined in section 17.2(a) of title 47, Code of Federal Regulations, that is a covered tower as defined by this section..
 2406.Rotorcraft crash resistant fuel systemsThe Administrator of the Federal Aviation Administration shall— (1)expedite the certification and validation of United States and foreign type designs and retrofit kits that improve fuel system crash worthiness; and
 (2)not later than 180 days after the date of enactment of this Act, and periodically thereafter, issue a bulletin to—
 (A)inform rotorcraft owners and operators of available modifications to improve fuel system crashworthiness; and
 (B)urge that such modifications be installed as soon as practicable. EGeneral provisions 2501.FAA technical training (a)E-learning training pilot programNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the covered FAA personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-learning training programUpon termination of the pilot program, the Administrator shall assess and establish or update an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						2502.Safety critical staffing
 (a)Audit by DOT Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct and complete an audit of the staffing model used by the Federal Aviation Administration to determine the number of aviation safety inspectors that are needed to fulfill the mission of the Federal Aviation Administration and adequately ensure aviation safety.
 (b)ContentsThe audit shall include, at a minimum— (1)a review of the staffing model and an analysis of how consistently the staffing model is applied throughout the Federal Aviation Administration's aviation safety lines of business;
 (2)a review of the assumptions and methods used in devising and implementing the staffing model to assess the adequacy of the staffing model to predict the number of aviation safety inspectors needed to properly fulfill the mission of the Federal Aviation Administration and meet the future growth of the aviation industry; and
 (3)a determination on whether the current staffing model takes into account the Federal Aviation Administration's authority to fully utilize designees.
 (c)ReportNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the appropriate committees of Congress a report on the results of the audit.
 2503.Approach control radarThe Administrator of the Federal Aviation Administration shall— (1)identify airports that are currently served by Federal Aviation Administration towers with nonradar approach and departure control (type 4 tower); and
 (2)develop an implementation plan, including budgetary considerations, to provide an airport identified under paragraph (1), if appropriate, with approach control radar.
					2504.Airspace management advisory committee
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall establish an advisory committee to carry out the duties described in subsection (b).
 (b)DutiesThe advisory committee shall— (1)conduct a review of the practices and procedures of the Federal Aviation Administration for developing proposals with respect to changes in regulations, policies, or guidance of the Federal Aviation Administration relating to airspace that affect airport operations, airport capacity, the environment, or communities in the vicinity of airports, including—
 (A)an assessment of the extent to which there is consultation, or a lack of consultation, with respect to such proposals—
 (i)between and among the affected elements of the Federal Aviation Administration, including the Air Traffic Organization, the Office of Airports, the Flight Standards Service, the Office of NextGen, and the Office of Energy and Environment; and
 (ii)between the Federal Aviation Administration and affected entities, including airports, aircraft operators, communities, and State and local governments;
 (2)recommend revisions to such practices and procedures to improve communications and coordination between and among affected elements of the Federal Aviation Administration and with other affected entities with respect to proposals described in paragraph (1) and the potential effects of such proposals;
 (3)conduct a review of the management by the Federal Aviation Administration of systems and information used to evaluate data relating to obstructions to air navigation or navigational facilities under part 77 of title 14, Code of Federal Regulations; and
 (4)make recommendations to ensure that the data described in paragraph (3) is publicly accessible and streamlined to ensure developers, airport operators, and other interested parties may obtain relevant information concerning potential obstructions when working to preserve and create a safe and efficient navigable airspace.
 (c)MembershipThe membership of the advisory committee established under subsection (a) shall include representatives of—
 (1)air carriers, including passenger and cargo air carriers; (2)general aviation, including business aviation and fixed wing aircraft and rotorcraft;
 (3)airports of various sizes and types; (4)air traffic controllers; and
 (5)State aviation officials. (d)Report requiredNot later than 1 year after the date the advisory committee is established under subsection (a), the advisory committee shall submit to the appropriate committees of Congress a report on the actions taken by the advisory committee to carry out the duties described in subsection (b).
					2505.Report on conspicuity needs for surface vehicles operating on the airside of air carrier served
			 airports
 (a)Study requiredThe Administrator of the Federal Aviation Administration shall perform a study of the need for the Federal Aviation Administration to prescribe conspicuity standards for surface vehicles operating on the airside of the categories of airports that air carriers serve as specified in subsection (b).
 (b)Covered airportsThe study required by subsection (a) shall cover, at a minimum, one large hub airport, one medium hub airport, and one small hub airport, as those terms are defined in section 40102 of title 49, United States Code.
 (c)Report to CongressNot later than July 1, 2018, the Administrator shall submit to the appropriate committees of Congress a report setting forth the results of the study required by subsection (a), including such recommendations as the Administrator considers appropriate regarding the need for the Administration to prescribe conspicuity standards as described in subsection (a).
					2506.Study on the effect of extreme weather on air travel
 (a)Study requireNot later than 1 year after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Administrator of the Federal Aviation Administration shall jointly complete a study on the effect of extreme weather on commercial air travel.
 (b)ElementsThe study required by subsection (a) shall include assessment of the following: (1)Whether extreme weather may result in an increase in turbulence.
 (2)The effect of extreme weather on current commercial air routes. (3)The effect of extreme weather on domestic airports, air traffic control facilities, and associated facilities.
						2507.Self-piloted aircraft introduction plan
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)AT PlanThe term AT Plan means the plan required by subsection (b). (3)Stakeholder CommitteeThe term Stakeholder Committee means the committee of appropriate stakeholders convened by the Administrator under subsection (b).
 (b)Requirement for AT PlanThe Administrator, in coordination with a committee of appropriate stakeholders convened by the Administrator, shall prepare an air traffic policies and systems plan to enable the introduction of self-piloted aircraft into the national airspace system.
 (c)Stakeholder CommitteeThe Stakeholder Committee shall include manufacturers of self-piloted aircraft and other industry stakeholders that the Administrator considers appropriate.
 (d)Content of AT PlanThe AT Plan shall include actions necessary to ensure the Administrator is able to fully implement the AT Plan not later than two years after the date the AT Plan is submitted under subsection (e).
 (e)Submission of AT PlanNot later than 2 years after the date the Stakeholder Committee is convened, the Administrator shall submit to the appropriate committees of Congress the AT Plan.
					2508.Portability of repairman certificates
 (a)In generalThe Administrator of the Federal Aviation Administration shall assign to the Aviation Rulemaking Advisory Committee the task of making recommendations with respect to the regulatory and policy changes necessary to allow a repairman certificate issued under section 65.101 of title 14, Code of Federal Regulations, to be portable from one employing certificate holder to another.
 (b)Action based on recommendationsNot later than 1 year after receiving recommendations under subsection (a), the Administrator shall take such action as the Administrator considers appropriate with respect to those recommendations.
 2509.Revision of certain regulations relating to repair station certificatesThe Administrator of the Federal Aviation Administration shall— (1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a notice of proposed rulemaking revising part 145 of title 14, Code of Federal Regulations—
 (A)to restore the right of a repair station to unilaterally surrender its certificate; (B)to prevent an individual who materially contributes to the revocation of a repair station certificate or causes the process of revoking such a certificate to begin from reentering the industry; and
 (C)to clarify that a repair station that terminates an individual who materially contributes to the revocation of the certificate of the repair station or causes the process of revoking that certificate to begin may reapply for a certificate; and
 (2)not later than 90 days after publishing the notice of proposed rulemaking, publish in the Federal Register a final rule with respect to those revisions.
 2510.Critical airfield markingsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a request for proposal for a study that includes—
 (1)an independent, third-party study to assess the durability of Type III and Type I glass beads applied to critical markings over a 2-year period at no fewer than 2 primary airports in varying weather conditions to measure the retroflectivity levels of such markings on a quarterly basis; and
 (2)a study at 2 other airports carried out by applying Type III beads on one half of the centerline and Type I beads to the other half and providing for assessments from pilots through surveys administered by a third party as to the visibility and performance of the Type III glass beads as compared to the Type I glass beads over a 1-year period.
 2511.Report on aircraft rescue and firefighting training facilitiesNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress—
 (1)a report on the number and suitability of aircraft rescue and firefighting training facilities in each region of the Federal Aviation Administration as of such date of enactment; and
 (2)a plan to address any coverage gaps identified in that report. FGeneral aviation pilot protections 2601.Short titleThis subtitle may be cited as the Fairness for Pilots Act.
				2602.Expansion of Pilot's Bill of Rights
 (a)Appeals of suspended and revoked airman certificatesSection 2(d)(1) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended by striking or imposing a punitive civil action or an emergency order of revocation under subsections (d) and (e) of section 44709 of such title and inserting suspending or revoking an airman certificate under section 44709(d) of such title, or imposing an emergency order of revocation under subsections (d) and (e) of section 44709 of such title.
 (b)De novo review by district court; burden of proofSection 2(e) of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of an airman certificate by the Administrator the district court shall review the denial, suspension, or revocation de novo, including by—
 (A)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (B)permitting additional discovery and the taking of additional evidence; and (C)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any findings of fact of the Administrator or the National Transportation Safety Board.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following:
							
 (2)Burden of proofIn an appeal filed under subsection (d) in a United States district court after an exhaustion of administrative remedies, the burden of proof shall be as follows:
 (A)In an appeal of the denial of an application for the issuance or renewal of an airman certificate under section 44703 of title 49, United States Code, the burden of proof shall be upon the applicant denied an airman certificate by the Administrator.
 (B)In an appeal of an order issued by the Administrator under section 44709 of title 49, United States Code, the burden of proof shall be upon the Administrator.; and
 (4)by adding at the end the following:  (4)Applicability of Administrative Procedure ActNotwithstanding paragraph (1)(A) of this subsection or subsection (a)(1) of section 554 of title 5, United States Code, section 554 of such title shall apply to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of enactment of the Fairness for Pilots Act..
 (c)Notification of investigationSubsection (b) of section 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended—
 (1)in paragraph (2)(A), by inserting and the specific activity on which the investigation is based after nature of the investigation; (2)in paragraph (3), by striking timely; and
 (3)in paragraph (5), by striking section 44709(c)(2) and inserting section 44709(e)(2). (d)Release of investigative reportsSection 2 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is further amended by adding at the end the following:
						
							(f)Release of investigative reports
								(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator issues an emergency order under subsections (d) and (e) of section 44709, section 44710, or section 46105(c) of title 49, United States Code, or another order that takes effect immediately, the Administrator shall provide to the individual holding the airman certificate the releasable portion of the investigative report at the time the Administrator issues the order. If the complete Report of Investigation is not available at the time the Emergency Order is issued, the Administrator shall issue all portions of the report that are available at the time and shall provide the full report within 5 days of its completion.
 (B)Other ordersIn any non-emergency proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to the amendment, modification, suspension, or revocation of an airman certificate, in which the Administrator notifies the certificate holder of a proposed certificate action under subsections (b) and (c) of section 44709 or section 44710 of title 49, United States Code, the Administrator shall, upon the written request of the covered certificate holder and at any time after that notification, provide to the covered certificate holder the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the releasable portions of the investigative report to the individual holding the airman certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the individual may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report or for a lack of timeliness, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of investigative reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to an individual subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. 2603.Limitations on reexamination of certificate holders (a)In generalSection 44709(a) is amended—
 (1)by striking The Administrator and inserting the following:  (1)In generalThe Administrator;
 (2)by striking reexamine and inserting , except as provided in paragraph (2), reexamine; and (3)by adding at the end the following:
							
								(2)Limitation on the reexamination of airman certificates
 (A)In generalThe Administrator may not reexamine an airman holding a student, sport, recreational, or private pilot certificate issued under section 44703 of this title if the reexamination is ordered as a result of an event involving the fault of the Federal Aviation Administration or its designee, unless the Administrator has reasonable grounds—
 (i)to establish that the airman may not be qualified to exercise the privileges of a particular certificate or rating, based upon an act or omission committed by the airman while exercising those privileges, after the certificate or rating was issued by the Federal Aviation Administration or its designee; or
 (ii)to demonstrate that the airman obtained the certificate or the rating through fraudulent means or through an examination that was substantially and demonstrably inadequate to establish the airman's qualifications.
 (B)Notification requirementsBefore taking any action to reexamine an airman under subparagraph (A), the Administrator shall provide to the airman—
 (i)a reasonable basis, described in detail, for requesting the reexamination; and (ii)any information gathered by the Federal Aviation Administration, that the Administrator determines is appropriate to provide, such as the scope and nature of the requested reexamination, that formed the basis for that justification..
 (b)Amendment, modification, suspension, or revocation of airman certificates after reexaminationSection 44709(b) is amended— (1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A), as redesignated, by striking The Administrator and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Administrator; and
 (4)by adding at the end the following:  (2)Amendments, modifications, suspensions, and revocations of airman certificates after reexamination (A)In generalThe Administrator may not issue an order to amend, modify, suspend, or revoke an airman certificate held by a student, sport, recreational, or private pilot and issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator determines that the airman—
 (i)lacks the technical skills and competency, or care, judgment, and responsibility, necessary to hold and safely exercise the privileges of the certificate; or
 (ii)materially contributed to the issuance of the certificate by fraudulent means. (B)Standard of reviewAny order of the Administrator under this paragraph shall be subject to the standard of review provided for under section 2 of the Pilot's Bill of Rights (49 U.S.C. 44703 note)..
 (c)Conforming amendmentsSection 44709(d)(1) is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 2604.Expediting updates to NOTAM Program (a)In generalBeginning on the date that is 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration may not take any enforcement action against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies to the appropriate committees of Congress that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section.
 (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Fairness for Pilots Act; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to continue developing and modernizing the NOTAM repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
								
 (D)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for NOTAMS (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced or published until the NOTAM is included in the repository for NOTAMs under subsection (a)(2)(B).
										(2)Prohibition on taking action for violations of notams not in repository
 (A)In generalExcept as provided in subparagraph (B), beginning on the date that the repository under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if—
 (i)that NOTAM is not available through the repository before the commencement of the flight; and (ii)that NOTAM is not reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
						2605.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 is amended by inserting after section 47124 the following:  47124a.Accessibility of certain flight data (a)DefinitionsIn this section:
 (1)AdministrationThe term Administration means the Federal Aviation Administration. (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (3)Applicable individualThe term applicable individual means an individual who is the subject of an investigation initiated by the Administrator related to a covered flight record.
 (4)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Administration under section 47124.
 (5)Covered flight recordThe term covered flight record means any air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Administration, including any program of the Administration carried out by employees or contractors of the Administration, such as contract towers, flight service stations, and controller training programs.
									(b)Provision of covered flight record to administration
 (1)RequestsWhenever the Administration receives a written request for a covered flight record from an applicable individual and the covered flight record is not in the possession of the Administration, the Administrator shall request the covered flight record from the contract tower or other contractor of the Administration in possession of the covered flight record.
 (2)Provision of recordsAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Administration that maintains covered flight records shall be provided to the Administration if the Administration requests the record pursuant to paragraph (1).
 (3)Notice of proposed certificate actionIf the Administrator has issued, or subsequently issues, a Notice of Proposed Certificate Action relying on evidence contained in the covered flight record and the individual who is the subject of an investigation has requested the record, the Administrator shall promptly produce the record and extend the time the individual has to respond to the Notice of Proposed Certificate Action until the covered flight record is provided.
									(c)Implementation
 (1)In generalNot later than 180 days after the date of enactment of the Fairness for Pilots Act, the Administrator shall promulgate regulations or guidance to ensure compliance with this section.
									(2)Compliance by contractors
 (A)In generalCompliance with this section by a contract tower or other contractor of the Administration that maintains covered flight records shall be included as a material term in any contract between the Administration and the contract tower or contractor entered into or renewed on or after the date of enactment of the Fairness for Pilots Act.
 (B)NonapplicabilitySubparagraph (A) shall not apply to any contract or agreement in effect on the date of enactment of the Fairness for Pilots Act unless the contract or agreement is renegotiated, renewed, or modified after that date..
 (b)Technical and conforming amendmentsThe table of contents for chapter 471 is amended by inserting after the item relating to section 47124 the following:
						47124a. Accessibility of certain flight data..
 2606.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel of the Federal Aviation Administration to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
				IIIAir service improvements
 3001.DefinitionsIn this title: (1)Covered air carrierThe term covered air carrier means an air carrier or a foreign air carrier as those terms are defined in section 40102 of title 49, United States Code.
 (2)Online serviceThe term online service means any service available over the Internet, or that connects to the Internet or a wide-area network.
 (3)Ticket agentThe term ticket agent has the meaning given the term in section 40102 of title 49, United States Code. APassenger air service improvements 3101.Causes of airline delays or cancellations (a)Review (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the categorization of delays and cancellations with respect to air carriers that are required to report such data.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider, at a minimum— (A)whether delays and cancellations attributed by an air carrier to weather were unavoidable, including—
 (i)due to operational issues, air traffic control issues, or groundstop or delay management programs; (ii)due to the air carrier's discretion in determining which flights to delay or cancel during a weather event, including an attempt to impact the fewest passengers; or
 (iii)due to other factors; (B)whether and to what extent delays and cancellations attributed by an air carrier to weather disproportionately impact service to smaller airports and communities; and
 (C)whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to inform a passenger that a flight is delayed or cancelled due to weather, without any other context or explanation for the delay or cancellation, when the air carrier has discretion as to which flights to delay or cancel.
 (3)ConsultationThe Secretary may consult air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to the appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
 (c)Savings provisionNothing in this section shall be construed as affecting the decision of an air carrier to maximize its system capacity during weather-related events to accommodate the greatest number of passengers.
					3102.Involuntary changes to itineraries
					(a)Review
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review whether it is an unfair or deceptive practice in violation of section 41712 of title 49, United States Code, for an air carrier to change the itinerary of a passenger, more than 24 hours before departure, if the new itinerary involves additional stops or departs 3 hours earlier or later and compensation or other more suitable air transportation is not offered. In conducting the review, the Secretary shall consider the refund policy and alternative travel options provided or offered by the air carrier in such situations.
 (2)ConsultationThe Secretary may consult with air carriers and the Advisory Committee for Aviation Consumer Protection, established under section 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), to assist in conducting the review and providing recommendations.
 (b)ReportNot later than 90 days after the date the review under subsection (a) is complete, the Secretary shall submit to appropriate committees of Congress a report on the review under subsection (a), including any recommendations.
					3103.Addressing the needs of families of passengers involved in aircraft accidents
 (a)Air carriers holding certificates of public convenience and necessitySection 41113 is amended— (1)in subsection (a), by striking a major and inserting any;
 (2)in subsection (b)— (A)in paragraph (9), by striking (and any other victim of the accident) and inserting (and any other victim of the accident, including any victim on the ground);
 (B)in paragraph (16), by striking major and inserting any; and (C)in paragraph (17)(A), by striking significant and inserting any; and
 (3)by amending subsection (e) to read as follows:  (e)DefinitionsIn this section:
 (1)Aircraft accident means any aviation disaster, regardless of its cause or suspected cause, for which the National Transportation Safety Board is the lead investigative agency.
 (2)Passenger has the meaning given the term in section 1136.. (b)Foreign air carriers providing foreign air transportationSection 41313 is amended—
 (1)in subsection (b), by striking a major and inserting any; and (2)in subsection (c)—
 (A)in paragraph (1), by striking a significant and inserting any; (B)in paragraph (2), by striking a significant and inserting any;
 (C)in paragraph (16), by striking major and inserting any; and (D)in paragraph (17)(A), by striking significant and inserting any.
 (c)National Transportation Safety BoardSection 1136(a) is amended by striking aircraft accident within the United States involving an air carrier or foreign air carrier and resulting in a major loss of life and inserting aircraft accident involving an air carrier or foreign air carrier, resulting in any loss of life, and for which the National Transportation Safety Board will serve as the lead investigative agency.
					3104.Travelers with disabilities
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a study of airport accessibility best practices for individuals with disabilities; and (2)submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
 (b)ContentsThe study under subsection (a) shall include accessibility best practices beyond those recommended under the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.), Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), Air Carrier Access Act of 1986 (100 Stat. 1080; Public Law 99–435), or Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), that improve infrastructure and communications, such as with regard to wayfinding, amenities, and passenger care.
					3105.Extension of Advisory Committee for Aviation Consumer Protection
 (a)TerminationSection 411(h) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended by striking September 30, 2017 and inserting September 30, 2021.
 (b)Financial disclosureSection 411 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is further amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting before subsection (i), the following:
							
 (h)Conflict of interest disclosureBeginning on the date of enactment of the Federal Aviation Administration Reauthorization Act of 2017, each member of the advisory committee who is not a government employee shall disclose, on an annual basis, any potential conflicts of interest, including financial conflicts of interest, to the Secretary in such form and manner as prescribed by the Secretary..
 (c)RecommendationsSection 411(g) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 42301 prec. note) is amended—
 (1)by striking of the first 2 calendar years beginning after the date of enactment of this Act and inserting calendar year; and (2)by inserting and post on the Department of Transportation Web site after Congress.
 3106.Extension of competitive access reportsSection 47107(r)(3) is amended by striking October 1, 2017 and inserting October 1, 2021. 3107.Refunds for other fees that are not honored by a covered air carrierNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations that require each covered air carrier to promptly provide an automated refund to a passenger of any ancillary fees paid for services related to air travel that the passenger does not receive, including on the passenger's scheduled flight, on a subsequent replacement itinerary if there has been a rescheduling, or for a flight not taken by the passenger.
				3108.Disclosure of fees to consumers
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations requiring—
 (1)each covered air carrier to disclose to a consumer the baggage fee, cancellation fee, change fee, ticketing fee, and seat selection fee of that covered air carrier in a standardized format; and
 (2)notwithstanding the manner in which information regarding the fees described in paragraph (1) is collected, each ticket agent to disclose to a consumer such fees of a covered air carrier in the standardized format described in paragraph (1).
 (b)RequirementsThe regulations under subsection (a) shall require that each disclosure— (1)if ticketing is done on an Internet Web site or other online service—
 (A)be prominently displayed to the consumer prior to the point of purchase; and (B)set forth the fees described in subsection (a)(1) in clear and plain language and a font of easily readable size; and
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase.
						3109.Seat assignments
 (a)In generalNot later than 15 months after the date of enactment of this Act, the Secretary of Transportation shall complete such actions as may be necessary to require each covered air carrier and ticket agent to disclose to a consumer that seat selection for which a fee is charged is an optional service, and that if a consumer does not pay for a seat assignment, a seat will be assigned to the consumer from available inventory.
 (b)RequirementsThe disclosure under subsection (a) shall— (1)if ticketing is done on an Internet Web site or other online service, be prominently displayed to the consumer on that Internet Web site or online service during the selection of seating or prior to the point of purchase;
 (2)if ticketing is done on the telephone, be expressly stated to the consumer during the telephone call and prior to the point of purchase;
 (3)be made at the time the consumer checks in for the flight; and (4)be made at other ancillary seat assignment purchase opportunities prior to departure.
 3110.Advance boarding during pregnancyNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall review air carrier policies regarding traveling during pregnancy and, if appropriate, may revise regulations, as the Secretary considers necessary, to require an air carrier to offer advance boarding of an aircraft to a pregnant passenger who requests such assistance.
				3111.Consumer complaint process improvement
 (a)In generalSection 42302 is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
 (2)by inserting after subsection (a), the following:  (b)Point of saleEach air carrier, foreign air carrier, and ticket agent shall inform each consumer of a carrier service, at the point of sale, that the consumer can file a complaint about that service with the carrier and with the Aviation Consumer Protection Division of the Department of Transportation.;
 (3)by amending subsection (c), as redesignated, to read as follows:  (c)Internet web site or other online service noticeEach air carrier, foreign air carrier, and ticket agent shall include on its Internet Web site, any related mobile device application, and online service—
 (1)the hotline telephone number established under subsection (a) or for the Aviation Consumer Protection Division of the Department of Transportation;
 (2)an active link and the email address, telephone number, and mailing address of the air carrier, foreign air carrier, or ticket agent, as applicable, for a consumer to submit a complaint to the carrier about the quality of service;
 (3)notice that the consumer can file a complaint with the Aviation Consumer Protection Division of the Department of Transportation;
 (4)an active link to the Internet Web site of the Aviation Consumer Protection Division of the Department of Transportation for a consumer to file a complaint; and
 (5)the active link described in paragraph (2) on the same Internet Web site page as the active link described in paragraph (4).; and
 (4)in subsection (d), as redesignated— (A)in the matter preceding paragraph (1), by striking An air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats and inserting Each air carrier and foreign air carrier;
 (B)in paragraph (1), by striking air carrier and inserting carrier; and (C)in paragraph (2), by striking air carrier and inserting carrier.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall promulgate regulations to implement the requirements of section 42302 of title 49, United States Code, as amended.
					3112.Aviation Consumer Advocate
 (a)In generalThe Secretary of Transportation shall review aviation consumer complaints received that allege a violation of law and, as appropriate, pursue enforcement or corrective actions that would be in the public interest.
 (b)ConsiderationsIn considering which cases to pursue for enforcement or corrective action under subsection (a), the Secretary shall consider—
 (1)Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080); (2)unfair and deceptive practices by air carriers, foreign air carriers, and ticket agents;
 (3)the terms and conditions agreed to between passengers and air carriers, foreign air carriers, or ticket agents;
 (4)aviation consumer protection and tarmac delay contingency planning requirements for both airports and airlines; and
 (5)any other applicable law. (c)Aviation consumer advocate (1)In generalWithin the Aviation Consumer Protection Division, there shall be an Aviation Consumer Advocate.
 (2)FunctionsThe Aviation Consumer Advocate, shall— (A)assist consumers in resolving carrier service complaints filed with the Aviation Consumer Protection Division;
 (B)evaluate the resolution by the Department of Transportation of carrier service complaints; (C)identify and recommend actions the Department can take to improve the enforcement of aviation consumer protection rules and resolution of carrier service complaints; and
 (D)identify and recommend regulations and policies that can be amended to more effectively resolve carrier service complaints.
 (d)Annual reportsThe Secretary, through the Aviation Consumer Advocate, shall submit to the appropriate committees of Congress an annual report summarizing the following:
 (1)The total number of annual complaints received by the Department, including the number of complaints by the name of each air carrier and foreign air carrier.
 (2)The total number of annual complaints by category of complaint. (3)The number of complaints referred in the preceding year for enforcement or corrective action by the Department.
 (4)Any recommendations under paragraphs (2)(C) and (2)(D) of subsection (c). (5)Such other data as the Aviation Consumer Advocate considers appropriate.
						3113.Online access to aviation consumer protection information
 (a)Internet web siteNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)complete an evaluation of the aviation consumer protection portion of the Department of Transportation's public Internet Web site to identify any changes to the user interface that will improve usability, accessibility, consumer satisfaction, and Web site performance;
 (2)in completing the evaluation under paragraph (1)— (A)consider the best practices of other Federal agencies with effective Web sites; and
 (B)consult with the Federal Web Managers Council; (3)develop a plan, including an implementation timeline, for—
 (A)making the changes identified under paragraph (1); and (B)making any necessary changes to that portion of the Web site that will enable a consumer, in a manner that protects the privacy of consumers and employees, to—
 (i)access information regarding each complaint filed with the Aviation Consumer Protection Division of the Department of Transportation;
 (ii)search the complaints described in clause (i) by the name of the air carrier, the dates of departure and arrival, the airports of origin and departure, and the type of complaint; and
 (iii)determine the date a complaint was filed and the date a complaint was resolved; and (4)submit the evaluation and plan to appropriate committees of Congress.
 (b)Mobile application softwareNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)implement a program to develop application software for wireless devices that will enable a user to access information and perform activities related to aviation consumer protection, such as—
 (A)information regarding airline passenger protections, including protections related to lost baggage and baggage fees, disclosure of additional fees, bumping, cancelled or delayed flights, damaged or lost baggage, and tarmac delays; and
 (B)file an aviation consumer complaint, including a safety and security, airline service, disability and discrimination, or privacy complaint, with the Aviation Consumer Protection Division of the Department of Transportation; and
 (2)make the application software available to the public at no cost. 3114.Study on in cabin wheelchair restraint systemsNot later than 2 years after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board, in consultation with the Secretary of Transportation, including the Aviation Consumer Protection Division of the Department of Transportation and the Office of Aviation Safety at the Federal Aviation Administration, and relevant stakeholders, including aircraft manufacturers, wheelchair manufacturers, and disability advocates, shall conduct a study to determine the ways in which particular individuals with significant disabilities who use wheelchairs, including power wheelchairs, can be safely accommodated through in-cabin wheelchair restraint systems.
				3115.Advisory committee on the air travel needs of passengers with disabilities
 (a)EstablishmentThe Secretary of Transportation shall establish an advisory committee for the air travel needs of passengers with disabilities (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall advise the Secretary with regard to the implementation of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080), including—
 (1)assessing the disability-related access barriers encountered by passengers with disabilities; (2)determining the extent to which the programs and activities of the Department of Transportation are addressing the barriers described in paragraph (1);
 (3)recommending improvements to the air travel experience of passengers with disabilities; and (4)such activities as the Secretary considers necessary to carry out this section.
						(c)Membership
 (1)In generalThe Advisory Committee shall be comprised of at least 1 representative of each of the following groups:
 (A)Passengers with disabilities. (B)National disability organizations.
 (C)Air carriers. (D)Airport operators.
 (E)Contractor service providers. (F)Aircraft manufacturers.
 (G)Wheelchair manufacturers. (H)National veterans organizations representing disabled veterans.
 (2)AppointmentThe Secretary of Transportation shall appoint each member of the Advisory Committee. (3)VacanciesA vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (d)ChairpersonThe Secretary of Transportation shall designate, from among the members appointed under subsection (c), an individual to serve as chairperson of the Advisory Committee.
 (e)Travel expensesMembers of the Advisory Committee shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.
					(f)Reports
 (1)In generalNot later than February 1 of each year, the Advisory Committee shall submit to the Secretary of Transportation a report on the needs of passengers with disabilities in air travel, including—
 (A)an assessment of disability-related access barriers, both those that were evident in the preceding calendar year and those that will likely be an issue in the subsequent 5 calendar years;
 (B)an evaluation of the extent to which the Department of Transportation’s programs and activities are eliminating disability-related access barriers;
 (C)a description of the Advisory Committee’s actions during the preceding calendar year; (D)a description of activities that the Advisory Committee has planned for the subsequent calender year; and
 (E)any recommendations for legislation, administrative action, or other action that the Advisory Committee considers appropriate.
 (2)Report to congressNot later than 60 days after the date the Secretary receives the report under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (g)TerminationNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App. 14), the Advisory Committee shall terminate on September 30, 2021.
 3116.Improving wheelchair assistance for individuals with disabilitiesIn developing the best practices regarding the assistance of individuals with disabilities required under section 2107(b) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 622), the Secretary of Transportation shall include specific recommendations regarding the failure of air carriers to provide wheelchair assistance and how training programs by air carriers can address that failure.
				3117.Regulations ensuring assistance for individuals with disabilities in air transportation
					(a)In general
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall review applicable regulations and revise, as appropriate, regulations to ensure that individuals with disabilities who request assistance at any time while traveling in air transportation receive timely and effective assistance at airports and on aircraft from trained personnel. Such assistance may be in boarding or deplaning an aircraft, connecting between flights, or other similar or related request, as appropriate.
 (2)TrainingThe Secretary shall require air carriers to ensure that personnel, including contractors, who may be providing physical assistance to a passenger with a disability receive hands-on training on an annual basis in performing that assistance, including the use of all equipment.
 (b)Review and amendmentThe Secretary shall consult with the Access Board and periodically review and, as appropriate, amend regulations and standards prescribed under this section.
 (c)DefinitionsIn this section: (1)Access BoardThe term Access Board means the Architectural and Transportation Barriers Compliance Board.
 (2)Air carrierThe term air carrier means an air carrier or foreign air carrier (as those terms are defined in section 40102 of title 49, United States Code).
 (3)DisabilityThe term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), including the meaning under that section as amended by the ADA Amendments of 2008 (Public Law 110–325; 122 Stat. 3553).
 (4)SecretaryThe term Secretary means the Secretary of Transportation. 3118.Civil penalties relating to harm to passengers with disabilitiesSection 46301(a) is amended by adding at the end the following:
					
						(7)Penalties relating to harm to passengers with disabilities
 (A)Penalty for bodily harm or damage to wheelchair or other mobility aidThe amount of a civil penalty assessed under this section for a violation of section 41705 that involves damage to a passenger’s wheelchair or other mobility aid or injury to a passenger with a disability may be increased above the otherwise applicable maximum amount under this section for a violation of section 41705 to an amount not to exceed 3 times the maximum penalty otherwise allowed.
 (B)Each act constitutes separate offenseNotwithstanding paragraph (2), a separate violation of section 41705 occurs for each act of discrimination prohibited by that section..
				3119.Airline Passengers with Disabilities Bill of Rights
 (a)Airline passengers with disabilities bill of rightsThe Secretary of Transportation shall develop a document, to be known as the Airline Passengers with Disabilities Bill of Rights, using plain language to describe the basic protections and responsibilities of covered air carriers, their employees and contractors, and people with disabilities under the section 41705 of title 49, United States Code.
 (b)ContentIn developing the Airline Passengers with Disabilities Bill of Rights under subsection (a), the Secretary shall include, at a minimum, plain language descriptions of protections and responsibilities provided in law related to the following:
 (1)The right of passengers with disabilities to be treated with dignity and respect. (2)The right of passengers with disabilities to receive timely assistance, if requested, from properly trained covered air carrier and contractor personnel.
 (3)The right of passengers with disabilities to travel with wheelchairs, mobility aids, and other assistive devices, including necessary medications and medical supplies, including stowage of such wheelchairs, aids, and devices.
 (4)The right of passengers with disabilities to receive seating accommodations, if requested, to accommodate a disability.
 (5)The right of passengers with disabilities to receive announcements in an accessible format. (6)The right of passengers with disabilities to speak with a complaint resolution officer or to file a complaint with an covered air carrier or the Department of Transportation.
 (c)Rule of constructionThe development of the Airline Passengers with Disabilities Bill of Rights under subsections (a) and (b) shall not be construed as expanding or restricting the rights available to passengers with disabilities on the day before the date of the enactment of this Act pursuant to any statute or regulation.
 (d)ConsultationsIn developing the Airline Passengers with Disabilities Bill of Rights under subsection (a), the Secretary of Transportation shall consult with stakeholders, including disability organizations and covered air carriers and their contractors.
 (e)DisplayEach covered air carrier shall include the Airline Passengers with Disabilities Bill of Rights— (1)on a publicly available Internet website of the covered air carrier; and
 (2)in any pre-flight notifications or communications provided to passengers who alert the covered air carrier in advance of the need for accommodations relating to a disability.
 (f)TrainingCovered air carriers and contractors of covered air carriers shall submit to the Secretary of Transportation plans that ensure employees of covered air carriers and their contractors receive training on the protections and responsibilities described in the Airline Passengers with Disabilities Bill of Rights. The Secretary shall review such plans to ensure the plans address the matters described in subsection (b).
					3120.Enforcement of aviation consumer protection rules
 (a)In generalThe Comptroller General of the United States shall conduct a study to consider and evaluate Department of Transportation enforcement of aviation consumer protection rules.
 (b)ContentsThe study under subsection (a) shall include an evaluation of— (1)available enforcement mechanisms;
 (2)any obstacles to enforcement; and (3)trends in Department of Transportation enforcement actions.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study, including the Comptroller General’s findings, conclusions, and recommendations.
					3121.Dimensions for passenger seats
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a proceeding to study the minimum seat pitch for passenger seats on aircraft operated by air carriers (as defined in section 40102 of title 49, United States Code).
 (b)ConsiderationsIn reviewing any minimum seat pitch under subsection (a), the Administrator shall consider the safety of passengers, including passengers with disabilities.
					3122.Cell phone voice communications
 (a)In generalSubchapter I of chapter 417 is amended by adding at the end the following:
						
							41725.Cell phone voice communications
 (a)Prohibition authorityThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1)— (A)any member of the flight crew on duty on an aircraft;
 (B)any flight attendant on duty on an aircraft; and (C)any Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
									(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Table of contentsThe table of contents at the beginning of chapter 417 is amended by inserting after the item relating to section 41724 the following:
						41725. Cell phone voice communications..
					3123.TICKETS Act
 (a)Short titleThis section may be cited as the Transparency Improvements and Compensation to Keep Every Ticketholder Safe Act of 2017 or the TICKETS Act. (b)Boarded passengersBeginning on the date of enactment of this Act, once a revenue passenger is approved by a gate attendant to clear the boarding area and board an aircraft, the applicable air carrier may not deny that passenger permission to board the aircraft without the consent of the passenger unless—
 (1)the passenger poses a safety, security, or health risk to oneself or to the other passengers; or
 (2)the passenger is engaging in behavior that is obscene, disruptive, or otherwise unlawful . (c)Rule of constructionNothing in this section may be construed to limit or otherwise affect the responsibility or authority of a pilot in command of an aircraft under section 121.533 of title 14, Code of Federal Regulations, or any penalty under section 46504 of title 49, United States Code.
 (d)Elimination of limitation on compensation for being denied boardingNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall review air carrier policies and revise the regulations under part 250 of title 14, Code of Federal Regulations, to eliminate the dollar amount limitations under paragraphs (2) and (3) of subsections (a) and (b) of section 250.5 of that part on the amount of compensation that may be provided to a passenger who is denied boarding involuntarily.
					(e)Oversales
 (1)In generalThe Comptroller General of the United States shall review airline policies and practices related to oversales of flights.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Comptroller Generals shall examine— (A)impact on passengers, including the prevalence of a negative impact on passengers, as a result of an oversale;
 (B)economic and operational factors which results in oversales; (C)whether, and if so how, the incidence of oversales varies depending on markets; and
 (D)potential consequences on the limiting of oversales. (3)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the review under paragraph (2).
 (f)Notice of policies of air carriersNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe regulations requiring an air carrier, or other entity selling tickets for flights in passenger air transportation, to specify, on a passenger's flight itinerary, receipt, or other direct customer communication, the policies of the air carrier operating the flight regarding oversold flights. The Secretary shall also provide guidance on the extent to which such policies should be noticed publicly at airport gates.
 (g)Definition of air carrierIn this section, the term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102 of title 49, United States Code.
 3124.Transparency for disabled passengersThe compliance date of the final rule, dated November 2, 2016, on the reporting of data for mishandled baggage and wheelchairs in aircraft cargo compartments (81 Fed. Reg. 76300) shall be effective January 1, 2018.
 3125.Report on availability of lavatories on commercial aircraftNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report assessing—
 (1)the availability of functional lavatories on commercial aircraft, including single-engine aircraft; (2)the extent to which flights take off without functional lavatories;
 (3)the ability of individuals with disabilities to access lavatories on commercial aircraft; (4)the extent of complaints to the Department of Transportation and air carriers related to lavatories and efforts they have taken to address complaints;
 (5)the extent to which air carriers are shrinking lavatories to add more seats; and (6)the extent to which lavatory design creates safety issues.
					3126.Training policies regarding racial, ethnic, and religious nondiscrimination
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report describing—
 (1)each air carrier’s training policy for its employees and contractors regarding racial, ethnic, and religious nondiscrimination; and
 (2)how frequently an air carrier is required to train new employees and contractors because of turnover in positions that require such training.
 (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary of Transportation shall develop and disseminate to air carriers best practices necessary to improve the training policies described in subsection (a), based on the findings of the report and in consultation with—
 (1)passengers of diverse racial, ethnic, and religious backgrounds; (2)national organizations that represent impacted communities;
 (3)air carriers; (4)airport operators; and
 (5)contractor service providers. 3127.Consumer protection requirements relating to large ticket agents (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to require large ticket agents to adopt minimum customer service standards.
 (b)PurposeThe purpose of the final rule shall be to ensure that, to the maximum extent practicable, there is a consistent level of consumer protection regardless of where consumers purchase air fares and related air transportation services.
 (c)StandardsIn issuing the final rule, the Secretary shall consider, at a minimum, establishing standards consistent with all customer service and disclosure requirements applicable to air carriers under this title and associated regulations.
 (d)DefinitionsIn this section: (1)Ticket agent (A)In generalSubject to subparagraph (B), the term ticket agent has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)InclusionThe term ticket agent includes a person who acts as an intermediary involved in the sale of air transportation directly or indirectly to consumers, including by operating an electronic airline information system, if the person—
 (i)holds the person out as a source of information about, or reservations for, the air transportation industry; and
 (ii)receives compensation in any way related to the sale of air transportation. (2)Large ticket agentThe term large ticket agent means a ticket agent with annual revenues of $100,000,000 or more.
 3128.Sense of Congress Regarding Equal Access for Individuals with DisabilitiesIt is the sense of Congress that— (1)the aviation industry and every relevant stakeholder must work to ensure that every individual who experiences a disability has equal access to air travel;
 (2)as technology and ease of travel continue to advance, accessibility must be a priority; and (3)accommodations must—
 (A)extend to every airport and service or facility of an air carrier; and (B)be inclusive of every disability.
						3129.Regulations prohibiting the imposition of fees that are not reasonable and proportional to the
			 costs incurred
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation shall prescribe regulations—
 (1)prohibiting an air carrier from imposing fees described in subsection (b)(1) that are unreasonable or disproportional to the costs incurred by the air carrier; and
 (2)establishing standards for assessing whether fees described in subsection (b) are reasonable and proportional to the costs incurred by the air carrier.
 (b)Fees describedThe fees described in this subsection are— (1)any fee for a change or cancellation of a reservation for a flight in interstate air transportation;
 (2)any fee relating to checked baggage to be transported on a flight in interstate air transportation; (3)any fee relating to seat selection or reservation on a flight;
 (4)any fee relating to changing between flights departing on the same day or flying standby on a flight; and
 (5)any other fee imposed by an air carrier relating to a flight in interstate air transportation. (c)ConsiderationsIn establishing the standards required by subsection (a)(2), the Secretary shall consider—
 (1)with respect to a fee described in subsection (b)(1) imposed by an air carrier for a change or cancellation of a flight reservation—
 (A)any net benefit or cost to the air carrier from the change or cancellation, taking into consideration—
 (i)the ability of the air carrier to anticipate the expected average number of cancellations and changes and make reservations accordingly;
 (ii)the ability of the air carrier to fill a seat made available by a change or cancellation; (iii)any difference in the fare likely to be paid for a ticket sold to another passenger for a seat made available by the change or cancellation, as compared to the fare paid by the passenger who changed or canceled the passenger's reservation; and
 (iv)the likelihood that the passenger changing or canceling the passenger's reservation will fill a seat on another flight by the same air carrier;
 (B)the costs of processing the change or cancellation electronically; and (C)any related labor costs;
 (2)with respect to a fee described in subsection (b)(2) imposed by an air carrier relating to checked baggage—
 (A)the costs of processing checked baggage electronically; and (B)any related labor costs; and
 (3)any other considerations the Secretary considers appropriate. (d)Updated regulationsThe Secretary shall update the standards required by subsection (a)(2) not less frequently than every 3 years.
 (e)DefinitionsIn this section: (1)Air carrierThe term air carrier means any air carrier that holds an air carrier certificate under section 41101 of title 49, United States Code.
 (2)Interstate air transportationThe term interstate air transportation has the meaning given that term in section 40102 of title 49, United States Code. (f)Government Accountability Office study (1)In generalThe Comptroller General of the United States shall conduct a study to determine what the effect on the availability of air transportation to consumers would be—
 (A)if the Department of Transportation acts on the authority under subsection (a); and (B)if the Department of Transportation was granted the authority under subsection (a)(1) for the fees described in paragraphs (2) through (5) of subsection (b).
 (2)ConsiderationsIn conducting the study required by paragraph (1), the Comptroller General shall consider, at a minimum, the effect of the regulations described in paragraph (1) on—
 (A)the cost of ticket prices and other fees charged by air carriers; (B)the services provided to air travelers while traveling on air carriers, including low cost air carriers and ultra-low cost air carriers; and
 (C)the availability, frequency, and schedule of flights provided by air carriers, including to rural communities.
 (3)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study required by paragraph (1), including the findings, conclusions, and recommendations of the Comptroller General.
						BEssential air service
				3201.Essential air service
 (a)Authorization extensionSection 41742(a) is amended— (1)in paragraph (2), by striking $150,000,000 and all that follows though 2017 and inserting $175,000,000 for each of fiscal years 2018 through 2021; and
 (2)by striking paragraph (3). (b)DefinitionsSection 41731(a)(1)(A) is amended by striking clause (ii) and inserting the following:
						
 (ii)was determined, on or after October 1, 1988, and before December 1, 2012, under this subchapter by the Secretary of Transportation to be eligible to receive subsidized small community air service under section 41736(a);.
 (c)Seasonal serviceThe Secretary of Transportation may consider the flexibility of current operational dates and airport accessibility to meet local community needs when issuing requests for proposal of essential air service at seasonal airports.
					3202.Small community air service development program
 (a)Extension of authorizationSection 41743(e)(2) is amended by striking $6,000,000 for each of fiscal years 2012 through 2017 and inserting $10,000,000 for each of fiscal years 2018 through 2021. (b)EligibilitySection 41743(c)(1) is amended to read as follows:
						
 (1)SizeOn the date of the most recent notice of order soliciting community proposals issued by the Secretary under this section, the airport serving the community or consortium—
 (A)was not larger than a small hub airport, as determined using the Department of Transportation’s most recent published classification; and
 (B)(i)had insufficient air carrier service; or (ii)had unreasonably high air fares..
					3203.Small community program amendments
 (a)In generalSection 41743(c)(4) is amended— (1)by inserting (B) Same projects.— before the second sentence and indenting appropriately;
 (2)by inserting (A) In general.— before the first sentence and indenting appropriately; (3)in subparagraph (B), as designated by this subsection, by striking No community and inserting Except as provided in subparagraph (C); and
 (4)by adding at the end the following:  (C)ExceptionThe Secretary may waive the limitation under subparagraph (B) related to projects that are the same if the Secretary determines that the community or consortium spent little or no money on its previous project or encountered industry or environmental challenges, due to circumstances that were reasonably beyond the control of the community or consortium..
 (b)Authority to make agreementsSection 41743(e)(1) is amended by adding at the end the following: The Secretary may amend the scope of a grant agreement at the request of the community or consortium and any participating air carrier, and may limit the scope of a grant agreement to only the elements using grant assistance or to only the elements achieved, if the Secretary determines that the amendment is reasonably consistent with the original purpose of the project..
 3204.WaiversSection 41732 is amended by adding at the end the following:  (c)WaiversNotwithstanding section 41733(e), upon request by an eligible place, the Secretary may waive, in whole or in part, subsections (a) and (b) of this section or subsections (a) through (c) of section 41734. A waiver issued under this subsection shall remain in effect for a limited period of time, as determined by the Secretary..
				IVNextGen and FAA organization
 4001.DefinitionsIn this title: (1)AdministrationThe term Administration means the Federal Aviation Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (3)ADS–BThe term ADS–B means automatic dependent surveillance-broadcast.
 (4)ADS–B OutThe term ADS–B Out means automatic dependent surveillance-broadcast with the ability to transmit information from the aircraft to ground stations and to other equipped aircraft.
 (5)NextGenThe term NextGen means the Next Generation Air Transportation System. ANextGen air transportation system 4101.Return on investment report (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date that each NextGen program has a positive return on investment, the Administrator shall submit to the appropriate committees of Congress a report on the status of each NextGen program, including the most recent NextGen priority list under subsection (c).
 (b)ContentsThe report under subsection (a) shall include, for each NextGen program— (1)an estimate of the date the program will have a positive return on investment;
 (2)an explanation for any delay in the delivery of expected benefits from previously published estimates on delivery of such benefits, in implementing or utilizing the program;
 (3)an estimate of the completion date;
 (4)an assessment of the long-term and near-term user benefits of the program for— (A)the Federal Government; and
 (B)the users of the national airspace system; and (5)a description of how the program directly contributes to a safer and more efficient air traffic control system.
 (c)NextGen priority listBased on the assessment under subsection (a), the Administrator shall— (1)develop, in coordination with the NextGen Advisory Committee and considering the need for a balance between long-term and near-term user benefits, a prioritization of the NextGen programs;
 (2)annually update the priority list under paragraph (1); and (3)prepare budget submissions to reflect the current status of NextGen programs and projected returns on investment for each NextGen program.
 (d)Definition of return on investmentIn this section, the term return on investment means the cost associated with technologies that are required by law or policy as compared to the financial benefits derived from such technologies by a government or a user of airspace.
 (e)Repeal of Nextgen prioritiesSection 202 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) and the item relating to that section in the table of contents under section 1(b) of that Act are repealed.
 4102.Ensuring FAA readiness to provide seamless oceanic operationsNot later than September 30, 2018, the Administrator shall make a final investment decision regarding a reduced oceanic separation capability that, if a positive business case is provided, would result in operational use by the end of 2020.
				4103.Annual NextGen performance goals
 (a)In generalThis section may be cited as the NextGen Accountability Act. (b)NextGen annual performance goalsSection 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) is amended by adding at the end the following:
						
 (e)Annual NextGen performance goalsThe Administrator shall establish annual NextGen performance goals for each of the performance metrics set forth in subsection (a) to meet the performance metric baselines identified under subsection (b). Such goals shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..
 (c)NextGen metrics reportSection 710(e)(2) of the Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 40101 note) is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)a description of the progress made in meeting the annual NextGen performance goals relative to the performance metrics established under section 214 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note)..
 (d)Chief NextGen OfficerSection 106(s) is amended— (1)in paragraph (2)(B), by adding at the end the following: In evaluating the performance of the Chief NextGen Officer for the purpose of awarding a bonus under this subparagraph, the Administrator shall consider the progress toward meeting the NextGen performance goals established pursuant to section 214(e) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).; and
 (2)in paragraph (3), by adding at the end the following: The annual organizational performance goals set forth in the agreement shall include quantifiable NextGen airspace performance objectives regarding efficiency, productivity, capacity, and safety, which shall be established in consultation with public and private NextGen stakeholders, including the NextGen Advisory Committee..
						4104.Air traffic control operational contingency plans
 (a)FindingsCongress makes the following findings: (1)On September 26, 2014, an Administration contract employee deliberately started a fire that destroyed critical equipment at the Administration’s Chicago Air Route Traffic Control Center (referred to in this section as the Chicago Center) in Aurora, Illinois.
 (2)As a result of the damage, Chicago Center was unable to control air traffic for more than 2 weeks, thousands of flights were delayed or cancelled into and out of O’Hare International Airport and Midway Airport in Chicago, and aviation stakeholders and airlines reportedly lost over $350,000,000.
 (3)According to the Office of the Inspector General of the Department of Transportation, although the Administration has taken steps to improve the effectiveness of its operational contingency plans since the incident at the Chicago Center, significant work remains to be done.
 (b)Air traffic control operational contingency plansNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Administrator shall update the Administration’s air traffic control operational contingency plans (FAA Order JO 1900.47E) to address potential air traffic facility outages that could have a major impact on the operation of the national airspace system, including the most recent findings and recommendations in the report under subsection (d).
 (c)UpdatesNot later than 60 days after the date the air traffic control operational contingency plans are updated under subsection (b), the Administrator shall submit to the appropriate committees of Congress a report on the update, including any recommendations for ensuring air traffic facility outages do not have a major impact on the operation of the national airspace system.
 (d)Resiliency recommendationsNot later than 180 days after the date of enactment of this Act, and periodically thereafter as the Administrator considers appropriate, the Administrator shall convene NextGen program officials to evaluate, expedite, and complete a report on how planned NextGen capabilities can enhance the resiliency and continuity of national airspace system operations and mitigate the impact of future air traffic control disruptions.
 4105.2020 ADS-B Out mandate planThe Administrator, in collaboration with the NextGen Advisory Committee, shall— (1)not later than 180 days after the date of enactment of this Act—
 (A)identify any known and potential barriers to compliance with the 2020 ADS-B Out mandate under section 91.225 of title 14, Code of Federal Regulations;
 (B)develop a plan to address the known barriers identified in paragraph (1), including a schedule for—
 (i)periodically reevaluating the potential barriers identified in paragraph (1); and
 (ii)developing solutions and implementing actions to address the known and potential barriers; and
 (C)submit the plan to the appropriate committees of Congress; (2)periodically update the plan and, not later than 30 days after the completion date, submit the update to the appropriate committees of Congress; and
 (3)not later than 30 days after the date the plan is submitted under paragraph (2), and annually thereafter until January 1, 2020, submit to the appropriate committees of Congress a report on the progress made toward meeting the 2020 ADS-B Out mandate.
					4106.NextGen interoperability
 (a)In generalTo implement a more effective international strategy for achieving NextGen interoperability with foreign countries, the Administrator shall take the following actions:
 (1)Conduct a gap analysis to identify potential risks to NextGen interoperability with other Air Navigation Service Providers and establish a schedule for periodically reevaluating such risks.
 (2)Develop a plan that identifies and documents actions the Administrator will undertake to mitigate such risks, using information from the gap analysis as a basis for making management decisions about how to allocate resources for such actions.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the analysis conducted under paragraph (1) of subsection (a) and on the actions the Administrator has taken under paragraph (2) of such subsection.
					4107.NextGen transition management
 (a)In generalThe Administrator shall— (1)identify and analyze technical and operational maturity gaps in NextGen transition and implementation plans; and
 (2)develop a plan to mitigate the gaps identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the actions taken to carry out the plan required by subsection (a)(2).
					4108.Implementation of NextGen operational improvements
 (a)In generalTo help ensure that NextGen operational improvements are fully implemented in the midterm, the Administrator shall—
 (1)collaborate with air carriers and other users of the national airspace system (referred to in this section as NAS) to develop and implement a system to systematically track the use of existing performance based navigation (referred to in this section as PBN) procedures;
 (2)identify and consider other key operational improvements, including the identification of— (A)additional metroplexes for PBN projects;
 (B)non-metroplex PBN procedures; and (C)unused flight routes for decommissioning;
 (3)develop and implement guidelines for the timely inclusion of appropriate stakeholders, including airport representatives, in the planning and implementation of NextGen operational improvement efforts; and
 (4)ensure that NextGen planning documents inform stakeholders of how and when operational improvements are expected to achieve NextGen national goals and strategic objectives.
 (b)ReportsEach year, as part of the submission of the NextGen Integrated Work Plan, the Administrator shall submit to the appropriate committees of Congress a report on—
 (1)the progress made toward implementing the requirements under subsection (a); and (2)the schedule and process that will be used to implement PBN at additional airports, including information on how the Administration will partner and coordinate with private industry to ensure expeditious implementation of PBN at additional airports.
						4109.Securing aircraft avionics systems
 (a)In generalThe Administrator of the Federal Aviation Administration shall consider, where appropriate, revising Federal Aviation Administration regulations regarding airworthiness certification—
 (1)to address cybersecurity for avionics systems, including software components; and (2)to require that aircraft avionics systems used for flight guidance or aircraft control be secured against unauthorized access via passenger in-flight entertainment systems through such means as the Administrator determines appropriate to protect the avionics systems from unauthorized external and internal access.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider the recommendations of the Aircraft Systems Information Security Protection Working Group under section 2111 of the FAA Extension Safety and Security Act of 2016 (Public Law 114–190; 130 Stat. 615).
 4110.Defining NextGenNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)assess how the line items included in the Administration’s NextGen budget request relate to the goals and expected outcomes of NextGen, including whether and how NextGen programs directly contribute to a measurably safer and more efficient air traffic control system; and
 (2)submit to the appropriate committees of Congress a report on the results of the assessment under paragraph (1), including any recommendations for the removal of line items that do not directly contribute to a measurably safer and more efficient air traffic control system.
					4111.Human factors
 (a)In generalIn order to avoid having to subsequently modify products and services developed as a part of NextGen, the Administrator shall—
 (1)recognize and incorporate, in early design phases of all relevant NextGen programs, the human factors and procedural and airspace implications of stated goals and associated technical changes; and
 (2)ensure that a human factors specialist, separate from the research and certification groups, is directly involved with the NextGen approval process.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4112.Major acquisition reports
 (a)In generalThe Administrator shall evaluate the current acquisition practices of the Administration to ensure that such practices—
 (1)identify the current estimated costs for each acquisition system, including all segments; (2)separately identify cumulative amounts for acquisition costs, technical refresh, and other enhancements in order to identify the total baselined and re-baselined costs for each system; and
 (3)account for the way funds are being used when reporting to managers, Congress, and other stakeholders.
 (b)ReportNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4113.Equipage mandates
 (a)In generalBefore NextGen-related equipage mandates are imposed on users of the national airspace system, the Administrator, in collaboration with relevant stakeholders, shall—
 (1)provide a statement of estimated costs and benefits based on mature and stable technical specifications; and
 (2)create a schedule for Administration deliverables and investments by both the users and the Administration, including for procedure and airspace design, infrastructure deployment, and training.
						4114.Workforce
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)identify and assess barriers to attracting, developing, training, and retaining a talented workforce in the areas of systems engineering, architecture, systems integration, digital communications, and cybersecurity;
 (2)develop a comprehensive plan to attract, develop, train, and retain talented individuals in those fields; and
 (3)identify existing authorities available to the Administrator, through personnel reform, to attract, develop, and retain this talent.
 (b)ReportThe Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4115.Programmatic risk management
 (a)In generalTo better inform the Administration's decisions regarding the prioritization of efforts and allocation of resources for NextGen, the Administrator shall—
 (1)solicit input from specialists in probability and statistics to identify and prioritize the programmatic and implementation risks to NextGen; and
 (2)develop a method to manage and mitigate the risks identified in paragraph (1). (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
 4116.Program managementNot later than 1 year after the date of enactment of this Act, the Administrator, in collaboration with the NextGen Advisory Committee and the National Academies of Sciences, Engineering, and Medicine, shall—
 (1)identify industry best practices regarding highly integrated program management; (2)determine whether, and identify how, the Administration is applying the best practices identified in paragraph (1) in the management of NextGen;
 (3)identify, in detail, the lessons learned regarding the complex integration of NextGen programs into the national airspace system;
 (4)identify and assess the key risks for the full implementation of— (A)multiple runway operations;
 (B)performance based navigation; (C)surface operations and data sharing; and
 (D)data communications; (5)develop a detailed plan to mitigate the risks identified under paragraph (4); and
 (6)submit to the appropriate committees of Congress a report on the activities under paragraphs (1) through (5), including the plan.
					4117.System-wide improvements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report identifying any improvements and benefits to the national airspace system, as a whole, as a result of—
 (1)multiple runway operations; (2)performance based navigation;
 (3)surface operations and data sharing; and (4)data communications.
 (b)ConsiderationsIn identifying improvements and benefits under subsection (a) as a result of the NextGen programs listed under subparagraphs (A) through (D) of that subsection, the Administrator shall consider, at a minimum—
 (1)reduced overall delays in the national airspace system; (2)increased overall throughput in the national airspace system;
 (3)decreased overall emissions and fuel consumption in the national airspace system; and (4)improved safety in the national airspace system.
 4118.NextGen researchNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report specifying the top 5 priority research areas for the implementation and advancement of NextGen, including—
 (1)an assessment of why the research areas are a priority for the implementation and advancement of NextGen;
 (2)an identification of the other Federal agencies and private organizations assisting the Administration with the research; and
 (3)an estimate of when the research will be completed.
					4119.Annual report on NextGen implementation
 (a)In generalNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the implementation of NextGen at commercial service airports in the United States.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)The number and percentage of commercial service airports in the United States that have fully implemented NextGen.
 (2)The percentage completion of NextGen implementation at each commercial service airport in the United States.
						(c)Development of standard to determine percentage implementation of NextGen
 (1)In generalThe Administrator shall develop a standard for determining under subsection (b)(2) the percentage completion of NextGen implementation at commercial service airports in the United States based on factors that may include an accounting of efficiency benefits achieved, the degree of NextGen technology and infrastructure installed, and the extent of controller training on NextGen.
 (2)Inclusion in reportThe Administrator shall include in the report submitted under subsection (a) the standard developed under paragraph (1).
						BAdministration organization and employees
				4201.Cost-saving initiatives
 (a)In generalTo ensure that Administration initiatives are being implemented in a timely and fiscally responsible manner, the Administrator shall—
 (1)identify and implement agencywide cost-saving initiatives; and (2)develop appropriate schedules and metrics to measure whether the initiatives are successful in reducing costs.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the progress made toward implementing the requirements under subsection (a).
					4202.Federal Aviation Administration performance measures and targets
 (a)Performance measuresNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish performance measures relating to the administration of the Administration, which shall, at a minimum, include measures to assess—
 (1)the reduction of delays in the completion of projects; and (2)the effectiveness of the Administration in achieving the goals described in section 47171 of title 49, United States Code.
 (b)Performance targetsNot later than 180 days after the date on which the Secretary establishes performance measures in accordance with subsection (a), the Secretary shall establish performance targets relating to each of the measures described in that subsection.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the appropriate committees of Congress a report describing the progress of the Secretary in meeting the performance targets established under subsection (b).
					4203.Treatment of essential employees during furloughs
 (a)Definition of essential employeeIn this section, the term essential employee means an employee of the Administration who performs work involving the safety of human life or the protection of property, as determined by the Administrator.
 (b)In generalIn implementing spending reductions under Federal law, the Administrator may furlough 1 or more employees of the Administration, except an essential employee, if the Administrator determines the furlough is necessary to achieve the required spending reductions.
 (c)Transfer of budgetary resourcesThe Administrator may transfer budgetary resources within the Administration to carry out subsection (b), except that the transfer may only be made to maintain essential employees.
					4204.Controller candidate interviews
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall require that an in-person interview be conducted with each individual applying for an air traffic control specialist position before that individual may be hired to fill that position.
 (b)GuidanceNot later than 30 days after the date of enactment of this Act, the Administrator shall establish guidelines regarding the in-person interview process described in subsection (a).
 4205.Report on plans for air traffic control facilities in the New York City and Newark regionNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the Administration's staffing and scheduling plans for air traffic control facilities in the New York City and Newark region for the 1-year period beginning on such date of enactment.
 4206.Work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace ProjectNot later than 90 days after the date of enactment of this Act, the Administrator shall develop and publish in the Federal Register a work plan for the New York/New Jersey/Philadelphia Metropolitan Area Airspace Project.
				4207.Air traffic services at aviation events
 (a)Requirement to provide services and related supportThe Administrator shall provide air traffic services and aviation safety support for aviation events, including airshows and fly-ins, without the imposition or collection of any fee, tax, or other charge for that purpose. Amounts for the provision of such services and support shall be derived from amounts appropriated or otherwise available for the Administration.
 (b)Determination of services and support to be providedIn determining the services and support to be provided for an aviation event for purposes of subsection (a), the Administrator shall take into account the following:
 (1)The services and support required to meet levels of activity at prior events, if any, similar to the event.
 (2)The anticipated need for services and support at the event. 4208.Annual report on inclusion of disabled veteran leave in personnel management systemNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter until the date that is 5 years after the date of enactment of this Act, the Administrator shall publish on a publicly accessible Internet Web site a report on—
 (1)the effect of section 40122(g)(4) of title 49, United States Code, on the Administration's workforce; and
 (2)the number of disabled veterans benefitting from that section. 4209.Application of veterans' preference to Federal Aviation Administration personnel management systemSection 40122(g)(2)(B) is amended—
 (1)by inserting “3304(f),” before “3308-3320”; and (2)by inserting “3330a, 3330b, 3330c, and 3330d,” before “relating”.
 4210.Aircraft Registry OfficeThe Administrator of the Federal Aviation Administration shall designate employees at the Aircraft Registry Office in Oklahoma City, Oklahoma, as excepted employees in the event of a shutdown or emergency furlough to ensure that the office remains open for the duration of the lapse in Federal Government appropriations to the Federal Aviation Administration.
				VMiscellaneous
 5001.National Transportation Safety Board investigative officersSection 1113 is amended by striking subsection (h). 5002.Overflights of national parksSection 40128 is amended—
 (1)in subsection (a)(3), by striking the before title 14; and (2)by amending subsection (f) to read as follows:
					
						(f)Transportation routes
 (1)In generalThis section shall not apply to any air tour operator while flying over or near any Federal land managed by the Director of the National Park Service, including Lake Mead National Recreation Area, solely as a transportation route, to conduct an air tour over the Grand Canyon National Park.
 (2)En routeFor purposes of this subsection, an air tour operator flying over the Hoover Dam in the Lake Mead National Recreation Area en route to the Grand Canyon National Park shall be deemed to be flying solely as a transportation route..
				5003.Aeronautical studies for commercial space launch site runways
 (a)In generalSection 44718(b)(1) is amended– (1)in the matter preceding subparagraph (A), by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; and
 (2)in subparagraph (A)— (A)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and
 (B)by inserting after clause (iv) the following:  (v)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary..
 (b)RulemakingNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to implement the amendments made by subsection (a).
				5004.Comprehensive aviation preparedness plan
 (a)In generalNo later than 1 year after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Health and Human Services, in coordination with the Secretary of Homeland Security, the Secretary of Labor, the Secretary of State, the Secretary of Defense, and representatives of other Federal departments and agencies, as necessary, shall develop a comprehensive national aviation communicable disease preparedness plan.
 (b)Minimum componentsThe plan developed under subsection (a) shall— (1)be developed in consultation with other relevant stakeholders, including State, local, tribal, and territorial governments, air carriers, first responders, and the general public;
 (2)provide for the development of a communications system or protocols for providing comprehensive, appropriate, and up-to-date information regarding communicable disease threats and preparedness between all relevant stakeholders;
 (3)document the roles and responsibilities of relevant Federal department and agencies, including coordination requirements;
 (4)provide guidance to air carriers, airports, and other appropriate aviation stakeholders on how to develop comprehensive communicable disease preparedness plans for their respective organizations, in accordance with the plan to be developed under subsection (a);
 (5)be scalable and adaptable so that the plan can be used to address the full range of communicable disease threats and incidents;
 (6)provide information on communicable threats and response training resources for all relevant stakeholders, including Federal, State, local, tribal, and territorial government employees, airport officials, aviation industry employees and contractors, first responders, and health officials;
 (7)develop protocols for the dissemination of comprehensive, up-to-date, and appropriate information to the traveling public concerning communicable disease threats and preparedness;
 (8)be updated periodically to incorporate lessons learned with supplemental information; and (9)be provided to relevant government agencies and stakeholders in writing, and electronically, and accessible via the Internet.
 (c)Interagency frameworkThe plan developed under subsection (a) shall— (1)be conducted under the existing interagency framework for national level all hazards emergency preparedness planning or another appropriate framework; and
 (2)be consistent with the obligations of the United States under international agreements. 5005.Advanced Materials Center of Excellence (a)In generalChapter 445 is amended by adding at the end the following:
					
						44518.Advanced Materials Center of Excellence
 (a)In generalThe Administrator of the Federal Aviation Administration shall continue operation of the Advanced Materials Center of Excellence (referred to in this section as the Center) under its structure as in effect on March 1, 2016, which shall focus on applied research and training on the durability and maintainability of advanced materials in transport airframe structures.
 (b)ResponsibilitiesThe Center shall— (1)promote and facilitate collaboration among academia, the Transportation Division of the Federal Aviation Administration, and the commercial aircraft industry, including manufacturers, commercial air carriers, and suppliers; and
 (2)establish goals set to advance technology, improve engineering practices, and facilitate continuing education in relevant areas of study.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $500,000 for each of the fiscal years 2018 and 2021 to carry out this section..
 (b)Table of contentsThe table of contents for chapter 445 is amended by adding at the end the following: 44518. Advanced Materials Center of Excellence.. 5006.Interference with airline employees (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a study of crimes of violence (as defined in section 16 of title 18, United States Code) committed against airline customer service representatives while they are performing their duties and on airport property; and
 (2)submit the findings of the study, including any recommendations, to the appropriate committees of Congress.
 (b)Gap analysisThe study shall include a gap analysis to determine if State and local laws and resources are adequate to deter or otherwise address the crimes of violence described in subsection (a) and recommendations on how to address any identified gaps.
				(c)Air carrier employee assault prevention and response plan
 (1)In generalNot later than 90 days after the completion of the study under subsection (a), each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance an employee assault prevention and response plan that reflects the findings of the study under subsection (a) related to trends in incidents of physical altercations involving air carrier customer service representatives while they are performing their duties and on airport property.
 (2)Contents of planAn employee assault prevention and response plan submitted by a part 121 air carrier under paragraph (1) shall include the following:
 (A)Reporting protocols for air carrier customer service agents who have been the victim of physical altercations.
 (B)Protocols for the notification of law enforcement agents of an incident of a physical altercation against an air carrier customer service agent.
 (C)Protocols for informing Federal law enforcement agents in a case in which an individual is alleged to have violated section 46503 of title 49, United States Code.
 (3)Consultations with labor organizationsIn developing the plan required by paragraph (1), a part 121 air carrier shall consult with the appropriate labor organizations representing the customer service agents of the air carrier.
 (d)Employee trainingEach part 121 air carrier shall submit to the Federal Aviation Administration a plan for training all employees, including management, on the plan required under subsection (c)(1) that includes training on de-escalating hostile situations, written protocols on dealing with hostile situations, and reporting of incidents of violence.
				5007.Secondary cockpit barriers
 (a)Short titleThis section may be cited as the Saracini Aviation Safety Act of 2017. (b)RequirementNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring installation of a secondary cockpit barrier on each new aircraft that is manufactured for delivery to a passenger air carrier in the United States operating under the provisions of part 121 of title 14, Code of Federal Regulations.
 5008.Research and deployment of certain airfield pavement technologiesUsing amounts made available under section 48102(a) of title 49, United States Code, the Administrator of the Federal Aviation Administration shall carry out a program for the research and development of aircraft pavement technologies under which the Administrator makes grants to, and enters into cooperative agreements with, institutions of higher education and nonprofit organizations that—
 (1)research concrete and asphalt airfield pavement technologies that extend the life of airfield pavements;
 (2)develop and conduct training; (3)provide for demonstration projects; and
 (4)promote the latest airfield pavement technologies to aid in the development of safer, more cost effective, and more durable airfield pavements.
 5009.Increase in duration of general aviation aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 5 years.
 5010.Modification of limitation of liability relating to aircraftSection 44112(b) is amended— (1)by striking on land or water; and
 (2)by inserting operational before control. 5011.Government Accountability Office study of illegal drugs seized at international airports in the United States (a)In generalThe Comptroller General of the United States shall conduct a study of illegal drugs, including heroin, fentanyl, and cocaine, seized by Federal authorities at international airports in the United States.
 (b)ElementsIn conducting the study required by subsection (a), the Comptroller General shall address, at a minimum—
 (1)the types and quantities of drugs seized; (2)the origin of the drugs seized;
 (3)the airport at which the drugs were seized; (4)the manner in which the drugs were seized; and
 (5)the manner in which the drugs were transported. (c)Use of data; recommendations for additional data collectionIn conducting the study required by subsection (a), the Comptroller General shall use all available data. If the Comptroller General determines that additional data is needed to fully understand the extent to which illegal drugs enter the United States through international airports in the United States, the Comptroller General shall develop recommendations for the collection of that data.
 (d)Submission to CongressNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the study conducted under subsection (a) that includes any recommendations developed under subsection (c).
				5012.Government Accountability Office review of unmanned aircraft systems
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report examining law enforcement challenges posed by the use of unmanned aircraft systems for illegal drug trafficking.
 (b)ContentsThe report submitted under subsection (a) shall examine how unmanned aircraft systems are being used to transport illegal drugs across the international borders of the United States, including—
 (1)how international drug traffickers have used unmanned aircraft systems to fly packages of illegal drugs into the United States;
 (2)how international drug traffickers have used unmanned aircraft systems to survey international borders, providing intelligence to smugglers on vulnerabilities in the border security efforts of the United States; and
 (3)other ways in which international drug traffickers have used unmanned aircraft systems to assist their efforts to smuggle illegal drugs into the United States.
					5013.Sense of Congress on preventing the transportation of disease-carrying mosquitoes and other insects
 on commercial aircraftIt is the sense of Congress that the Secretary of Transportation and the Secretary of Agriculture should, in coordination and consultation with the World Health Organization, develop a framework and guidance for the use of safe, effective, and nontoxic means of preventing the transportation of disease-carrying mosquitoes and other insects on commercial aircraft.
 5014.Treatment of multi-year lessees of large and turbine-powered multiengine aircraftThe Secretary of Transportation shall revise such regulations as may be necessary to ensure that multi-year lessees and owners of large and turbine-powered multiengine aircraft are treated equally for purposes of joint ownership policies of the Federal Aviation Administration.
 5015.Student outreach reportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report that describes the Administration’s existing outreach efforts, such as the STEM Aviation and Space Education Outreach Program, to elementary and secondary students who are interested in careers in science, technology, engineering, art, and mathematics—
 (1)to prepare and inspire such students for aeronautical careers; and (2)to mitigate an anticipated shortage of pilots and other aviation professionals.
				5016.Authorization of certain flights by stage 2  aircraft
 (a)In generalNotwithstanding chapter 475 of title 49, United States Code, not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a pilot program to permit 1 or more operators of a stage 2 aircraft to operate that aircraft in nonrevenue service into not more than 4 medium hub airports or nonhub airports if—
 (1)the airport— (A)is certified under part 139 of title 14, Code of Federal Regulations;
 (B)has a runway that— (i)is longer than 8,000 feet and not less than 200 feet wide; and
 (ii)is load bearing with a pavement classification number of not less than 38; and (C)has a maintenance facility with a maintenance certificate issued under part 145 of such title; and
 (2)the operator of the stage 2 aircraft operates not more than 10 flights per month using that aircraft.
 (b)TerminationThe pilot program shall terminate on the earlier of— (1)the date that is 10 years after the date of the enactment of this Act; or
 (2)the date on which the Administrator determines that no stage 2 aircraft remain in service. (c)DefinitionsIn this section:
 (1)Medium hub airport; nonhub airportThe terms medium hub airport and nonhub airport have the meanings given those terms in section 40102 of title 49, United States Code. (2)Stage 2 aircraftThe term stage 2 aircraft has the meaning given the term stage 2 airplane in section 91.851 of title 14, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
					5017.Rulemaking on overland supersonic flight
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall publish in the Federal Register a notice of proposed rulemaking that—
 (1)permits the development, testing, manufacturing, and operation of civil supersonic aircraft in the United States;
 (2)specifies a noise standard for sonic boom over the United States that— (A)is economically reasonable and technologically practicable;
 (B)is informed by noise levels that are tolerated in the United States for non-aviation purposes; and (C)will foster employment in aircraft and aircraft engine manufacturing in the United States; and
 (3)specifies a noise standard for landing and take-off of civil supersonic aircraft that is no more stringent than large subsonic aircraft in use for transporting passengers in the United States on January 1, 2017.
 (b)Final ruleNot later than 18 months after the date of publication of the notice under subsection (a), the Secretary shall publish the final rule in the Federal Register.
 (c)Contingent repeal of ruleIf the Secretary has not published the final rule in under subsection (b) by the date that is 36 months after the date of the enactment of this Act, section 91.817 of title 14, Code of Federal Regulations, shall have no force or effect on or after that date.
				5018.Terminal aerodrome forecast
 (a)Terminal aerodrome forecastThe Administrator of the Federal Aviation Administration shall permit an air carrier operation under part 121 of title 14, Code of Federal Regulations, to operate to a destination determined to be under visual flight rules without a Terminal Aerodrome Forecast (referred to in this section as TAF) or Meteorological Aerodrome Report (METAR) if a current Area Forecast, supplemented by other local weather observations or reports, is available, and an alternate airport that has an available TAF and weather report is specified. The air carrier shall have approved procedures for dispatch and enroute weather evaluation and shall operate under instrument flight rules enroute to the destination.
 (b)LimitationWithout a written finding of necessity, based on objective and historical evidence of imminent threat to safety, the Administrator shall not promulgate any operation specification, policy, or guidance document that is more restrictive than, or requires procedures that are not expressly stated in, the regulations.
				5019.Technical and conforming amendments
 (a)Airport capacity enhancement projects at congested airportsSection 40104(c) is amended by striking 47176 and inserting 47175. (b)Consultation on carrier response not covered by planSection 41313(c)(16), as amended by section 3103 of this Act, is further amended by striking the foreign air carrier will consult and inserting will consult.
 (c)Weighing mailSection 41907 is amended by striking and –administrative and inserting and administrative. (d)Flight attendant certificationSection 44728 is amended—
 (1)in subsection (c), by striking chapter and inserting title; and (2)in subsection (d)(3), by striking is and inserting be.
 (e)Schedule of feesSection 45301(a)(1) is amended by striking United States government and inserting United States Government. (f)Classified evidenceSection 46111(g)(2)(A) is amended by striking (18 U.S.C. App.) and inserting (18 U.S.C. App.)).
 (g)Allowable cost standardsSection 47110(b)(2) is amended— (1)in subparagraph (B), by striking compatability  and inserting compatibility; and
 (2)in subparagraph (D)(i), by striking climactic  and inserting climatic. (h)Definition of qualified hubzone small business concernSection 47113(a)(3) is amended by striking (15 U.S.C. 632(o)) and inserting (15 U.S.C. 632(p)).
 (i)Discretionary fundSection 47115, as amended by section 1006 of this Act, is further amended— (1)by striking subsection (i); and
 (2)by redesignating subsection (j) as subsection (i). (j)Special apportionment categoriesSection 47117(e)(1)(B) is amended by striking at least and inserting At least.
 (k)Solicitation and consideration of commentsSection 47171(l) is amended by striking 4371 and inserting 4321. (l)Operations and maintenanceSection 48104 is amended by striking (a) Authorization of appropriations.—the and inserting The.
 (m)Expenditures from Airport and Airway Trust FundSection 9502(d)(2) of the Internal Revenue Code of 1986 is amended by striking farms and inserting farms). 5020.Aviation Weather ObservationsThe Administrator of the Federal Aviation Administration shall use the National Airspace Data Interchange Network of the Federal Aviation Administration to publish weather observation data provided by—
 (a)weather stations of the National Weather Service that are approved by the Federal Aviation Administration as air traffic control facilities and are located in a noncontiguous State; and
 (b)modular automated weather stations located in a noncontiguous State. 5021.Role of national advisory committee on travel and tourism infrastructureSection 1431(d) of the Fixing America’s Surface Transportation Act (Public Law 114–94; 49 U.S.C. 301 note) is amended—
 (1)in paragraph (7), by striking ; and and inserting a semicolon; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)consider the effect of the domestic and international aviation market on travel and tourism in the United States..
 5022.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities to encourage and support female students and aviators to pursue a career in aviation, including by providing—
 (1)pilot training; (2)science, technology, engineering, and mathematics education; and
 (3)mentorship programs. 5023.Spectrum availability (a)FindingsCongress makes the following findings:
 (1)The Spectrum Pipeline Act of 2015 (47 U.S.C. 921 note) requires the Secretary of Commerce to identify 30 megahertz of electromagnetic spectrum below the frequency of 3 gigahertz to be reallocated to non-Federal use, to shared Federal and non-Federal use, or to a combination thereof.
 (2)The Spectrum Pipeline Act of 2015 (47 U.S.C. 921 note) authorized the Director of the Office of Management and Budget to use amounts made available through the Spectrum Relocation Fund to make payments to Federal entities for research and development, engineering studies, economic analyses, and other activities intended to improve the efficiency and effectiveness of Federal spectrum use in order to make such spectrum available for reallocation for non-Federal use, for shared Federal and non-Federal use, or for a combination thereof.
 (3)The Federal Aviation Administration, in coordination with the Department of Commerce, the Department of Defense, and the Department of Homeland Security, established the Spectrum Efficient National Surveillance Radar (referred to in this section as SENSR) Program to assess the feasibility of consolidating certain long-range, short-range, and weather radar systems in order to make available the 1300–1350 megahertz band.
 (4)The SENSR Program received approval and approximately $71,500,000 from Office of Management and Budget on June 2, 2017, to proceed with Phase I of the SENSR Spectrum Pipeline Plan, which will focus on requirements and concept development as well as documenting expected costs and information for all impacted Federal spectrum systems.
 (b) Sense of CongressIt is the sense of Congress that the SENSR Program of the Federal Aviation Administration should continue its assessment of the feasibility of making the 1300–1350 megahertz band of electromagnetic spectrum available for non-Federal use.
 5024.Report on illegal charter flightsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress an analysis of reports filed during the 10-year period preceding such date of enactment through the illegal charter hotline of the Federal Aviation Administration and other sources that includes—
 (1)what follow-up action the Federal Aviation Administration takes when a report of illegal charter operations is received;
 (2)how the Federal Aviation Administration decides to allocate resources; (3)challenges the Federal Aviation Administration faces in identifying illegal operators; and
 (4)recommendations for improving the efforts of the Federal Aviation Administration to combat illegal charter carrier operations.
 5025.Federal authority over interstate transportationSection 14501(c) is amended— (1)in paragraph (2), by striking Paragraph (1) and inserting Paragraphs (1) and (6);
 (2)in paragraph (3)(A), by striking Paragraph (1) and inserting Paragraphs (1) and (6); and (3)by adding at the end the following:
					
						(6)Additional limitations
 (A)In generalA State, a political subdivision of a State, or a political authority composed of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law relating to meal or rest breaks applicable to employees whose hours of service are subject to regulation by the Secretary under section 31502.
 (B)Savings provisionNothing in this paragraph may be construed to limit the provisions under paragraph (1)..May 9, 2018Reported with an amendment